Exhibit 10.1

 

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

Dated as of June 10, 2011

 

AMONG

 

FTD GROUP, INC.,

as Company,

 

THE LENDERS LISTED HEREIN,

as Lenders,

 

Wells FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

WELLS FARGO SECURITIES, LLC,

as Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

 

Section 1.1.

 

Certain Defined Terms

1

 

Section 1.2.

 

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

43

 

Section 1.3.

 

Other Definitional Provisions and Rules of Construction

44

 

 

 

 

 

SECTION 2.

AMOUNTS AND TERMS OF COMMITMENTS AND LOANS

45

 

 

 

 

Section 2.1.

 

Commitments; Making of Loans; the Register; Optional Notes

45

 

Section 2.2.

 

Interest on the Loans

52

 

Section 2.3.

 

Fees

57

 

Section 2.4.

 

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments; Application of Proceeds of Collateral and
Payments Under Guaranty

58

 

Section 2.5.

 

Use of Proceeds

67

 

Section 2.6.

 

Special Provisions Governing LIBOR Rate Loans

68

 

Section 2.7.

 

Increased Costs; Capital Adequacy

70

 

Section 2.8.

 

Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate

76

 

Section 2.9.

 

Replacement of a Lender

77

 

Section 2.10.

 

Incremental Loans

78

 

Section 2.11.

 

Defaulting Lenders

83

 

Section 2.12.

 

Refinancing Amendments

85

 

Section 2.13.

 

Extensions of Term Loans and Revolving Loan Commitments

90

 

Section 2.14.

 

Provisions Related to Incremental Revolving Loan Increases, Other Revolving Loan
Commitments and Extended Revolving Loan Commitments

93

 

 

 

 

 

SECTION 3.

LETTERS OF CREDIT

93

 

 

 

 

Section 3.1.

 

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein

93

 

Section 3.2.

 

Letter of Credit Fees

96

 

Section 3.3.

 

Drawings and Reimbursement of Amounts Paid Under Letters of Credit

97

 

Section 3.4.

 

Obligations Absolute

99

 

Section 3.5.

 

Nature of Issuing Lenders’ Duties

100

 

 

 

 

 

SECTION 4.

CONDITIONS TO LOANS AND LETTERS OF CREDIT

101

 

i

--------------------------------------------------------------------------------


 

 

Section 4.1.

 

Conditions to Effectiveness of this Agreement

101

 

Section 4.2.

 

Conditions to All Loans

106

 

Section 4.3.

 

Conditions to Letters of Credit

107

 

 

 

 

 

SECTION 5.

COMPANY’S REPRESENTATIONS AND WARRANTIES

107

 

 

 

 

Section 5.1.

 

Organization, Powers, Qualification, Good Standing, Business and Restricted
Subsidiaries

107

 

Section 5.2.

 

Authorization of Borrowing, Etc.

108

 

Section 5.3.

 

Financial Condition

109

 

Section 5.4.

 

No Material Adverse Change

109

 

Section 5.5.

 

Title to Properties; Liens; Real Property; Intellectual Property

109

 

Section 5.6.

 

Litigation; Adverse Facts

110

 

Section 5.7.

 

Payment of Taxes

110

 

Section 5.8.

 

Performance of Agreements

110

 

Section 5.9.

 

Governmental Regulation

111

 

Section 5.10.

 

Securities Activities

111

 

Section 5.11.

 

Employee Benefit Plans

111

 

Section 5.12.

 

Certain Fees

112

 

Section 5.13.

 

Environmental Protection

112

 

Section 5.14.

 

Employee Matters

113

 

Section 5.15.

 

Solvency

113

 

Section 5.16.

 

Matters Relating to Collateral

113

 

Section 5.17.

 

Disclosure

114

 

Section 5.18.

 

Foreign Assets Control Regulations, Etc.

114

 

 

 

 

 

SECTION 6.

COMPANY’S AFFIRMATIVE COVENANTS

114

 

 

 

 

Section 6.1.

 

Financial Statements and Other Reports

115

 

Section 6.2.

 

Existence, Etc.

119

 

Section 6.3.

 

Payment of Taxes; Tax

119

 

Section 6.4.

 

Maintenance of Properties; Insurance; Application of Net Insurance/ Condemnation
Proceeds

119

 

Section 6.5.

 

Inspection Rights; Lender Meeting

121

 

Section 6.6.

 

Compliance with Laws, Etc.

122

 

Section 6.7.

 

Environmental Matters

122

 

Section 6.8.

 

Execution of Guaranty and Personal Property Collateral Documents After the
Closing Date

123

 

Section 6.9.

 

Matters Relating to Additional Real Property Collateral

124

 

Section 6.10.

 

Further Assurances

125

 

 

 

 

 

SECTION 7.

COMPANY’S NEGATIVE COVENANTS

126

 

 

 

 

Section 7.1.

 

Indebtedness

126

 

Section 7.2.

 

Liens and Related Matters

129

 

Section 7.3.

 

Investments; Acquisitions

132

 

ii

--------------------------------------------------------------------------------


 

 

Section 7.4.

 

Contingent Obligations

134

 

Section 7.5.

 

Restricted Junior Payments

135

 

Section 7.6.

 

Financial Covenants

136

 

Section 7.7.

 

Restriction on Fundamental Changes; Asset Sales

137

 

Section 7.8.

 

Consolidated Capital Expenditures

139

 

Section 7.9.

 

Transactions with Shareholders and Affiliates

139

 

Section 7.10.

 

Sales and Lease-Backs

141

 

Section 7.11.

 

Conduct of Business

141

 

Section 7.12.

 

Fiscal Year

141

 

 

 

 

 

SECTION 8.

EVENTS OF DEFAULT

141

 

 

 

 

Section 8.1.

 

Failure to Make Payments When Due

142

 

Section 8.2.

 

Default in Other Agreements

142

 

Section 8.3.

 

Breach of Certain Covenants

142

 

Section 8.4.

 

Breach of Warranty

142

 

Section 8.5.

 

Other Defaults Under Loan Documents

142

 

Section 8.6.

 

Involuntary Bankruptcy; Appointment of Receiver, Etc.

143

 

Section 8.7.

 

Voluntary Bankruptcy; Appointment of Receiver, Etc.

143

 

Section 8.8.

 

Judgments and Attachments

143

 

Section 8.9.

 

Dissolution

143

 

Section 8.10.

 

Employee Benefit Plans

144

 

Section 8.11.

 

Change in Control

144

 

Section 8.12.

 

Invalidity of Loan Documents; Failure of Security; Repudiation of Obligations

144

 

Section 8.13.

 

Conduct of Business By Holdings

144

 

 

 

 

 

SECTION 9.

ADMINISTRATIVE AGENT

145

 

 

 

 

Section 9.1.

 

Appointment

145

 

Section 9.2.

 

Powers and Duties; General Immunity

146

 

Section 9.3.

 

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness

148

 

Section 9.4.

 

Right to Indemnity

148

 

Section 9.5.

 

Resignation of Agents; Successor Administrative Agent and Swing Line Lender

148

 

Section 9.6.

 

Collateral Documents and Guaranties

149

 

Section 9.7.

 

Duties of Other Agents

151

 

Section 9.8.

 

Administrative Agent May File Proofs of Claim

151

 

Section 9.9.

 

Credit Bidding

151

 

 

 

 

 

SECTION 10.

MISCELLANEOUS

152

 

 

 

 

Section 10.1.

 

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit

152

 

Section 10.2.

 

Expenses

156

 

Section 10.3.

 

Indemnity

157

 

iii

--------------------------------------------------------------------------------


 

 

Section 10.4.

 

Set-Off

158

 

Section 10.5.

 

Ratable Sharing

158

 

Section 10.6.

 

Amendments and Waivers

159

 

Section 10.7.

 

Independence of Covenants

162

 

Section 10.8.

 

Notices; Effectiveness of Signatures

162

 

Section 10.9.

 

Survival of Representations, Warranties and Agreements

164

 

Section 10.10.

 

Failure or Indulgence Not Waiver; Remedies Cumulative

164

 

Section 10.11.

 

Marshalling; Payments Set Aside

165

 

Section 10.12.

 

Severability

165

 

Section 10.13.

 

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver

165

 

Section 10.14.

 

Release of Security Interest or Guaranty

165

 

Section 10.15.

 

Applicable Law

166

 

Section 10.16.

 

Construction of Agreement; Nature of Relationship

166

 

Section 10.17.

 

Consent to Jurisdiction and Service of Process

166

 

Section 10.18.

 

Waiver of Jury Trial

167

 

Section 10.19.

 

Confidentiality

168

 

Section 10.20.

 

Counterparts; Effectiveness

168

 

Section 10.21.

 

USA Patriot Act

169

 

 

 

 

 

Signature

1

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

FORM OF NOTICE OF BORROWING

 

 

II

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

III

FORM OF REQUEST FOR ISSUANCE

 

 

IV

FORM OF TERM NOTE

 

 

V

FORM OF REVOLVING NOTE

 

 

VI

FORM OF SWING LINE NOTE

 

 

VII

FORM OF COMPLIANCE CERTIFICATE

 

 

VIII

FORM OF ASSIGNMENT AGREEMENT

 

 

IX

FORM OF FINANCIAL CONDITION CERTIFICATE

 

 

X

FORM OF GUARANTY

 

 

XI

FORM OF SECURITY AGREEMENT

 

 

XII

FORM OF MORTGAGE

 

 

XIII

FORM OF NOTICE OF PREPAYMENT

 

 

XIV

FORM OF COMPETITIVE BID REQUEST

 

 

XV

FORM OF COMPETITIVE BID

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.1

COMMITMENTS

 

 

3.1

EXISTING LETTERS OF CREDIT

 

 

4.1I

CLOSING DATE MORTGAGED PROPERTIES

 

 

5.1

CORPORATE STRUCTURE

 

 

5.5B

REAL PROPERTY

 

 

5.5C

INTELLECTUAL PROPERTY

 

 

5.6

LITIGATION

 

 

5.11

CERTAIN EMPLOYEE BENEFIT PLANS

 

 

7.1

CERTAIN EXISTING INDEBTEDNESS

 

 

7.2

CERTAIN EXISTING LIENS

 

 

7.3

CERTAIN EXISTING INVESTMENTS

 

 

7.4

CERTAIN EXISTING CONTINGENT OBLIGATIONS

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is dated as of June 10, 2011 and
entered into by and among FTD GROUP, INC., a Delaware corporation (“Company”),
THE FINANCIAL INSTITUTIONS PARTY HERETO FROM TIME TO TIME AS LENDERS, WELLS
FARGO SECURITIES, LLC, as sole lead arranger and sole book runner (in such
capacity, “Lead Arranger”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for Lenders (in such capacity, “Administrative Agent”).

 

RECITALS

 

WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to Company, the proceeds of which will be used to
(i) refinance certain existing Indebtedness (capitalized terms used in these
recitals without definition shall have the meanings assigned to such terms in
Section 1), (ii) pay fees, commissions and expenses in connection with such
refinancing and (iii) provide financing for working capital and other general
corporate purposes of Company and its Restricted Subsidiaries;

 

WHEREAS, Company desires to secure all of the Obligations hereunder and under
the other Loan Documents by granting to Administrative Agent, on behalf of
Lenders, a First Priority Lien on substantially all of its real, personal and
mixed property, including a pledge of all of the Capital Stock of its Domestic
Subsidiaries and 66% of the Capital Stock of its first tier Foreign
Subsidiaries, subject to exceptions contained in the Loan Documents; and

 

WHEREAS, Holdings and Subsidiary Guarantors have agreed to guarantee the
Obligations hereunder and under the other Loan Documents and to secure their
guaranties by granting to Administrative Agent, on behalf of Lenders, a First
Priority Lien on substantially all of their real, personal and mixed property,
including a pledge of all of the Capital Stock of their Domestic Subsidiaries
and 66% of the Capital Stock of their first tier Foreign Subsidiaries, subject
to exceptions contained in the Loan Documents:

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders, Lead Arranger and
Administrative Agent agree as follows:

 

SECTION 1.                                                 DEFINITIONS.

 

Section 1.1. Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Additional Lender” means any bank or other financial institution that agrees to
provide any portion of any Other Loan Commitments and Other Loans pursuant to a
Refinancing Amendment in accordance with subsection 2.12; provided that
(i) Administrative Agent, the

 

--------------------------------------------------------------------------------


 

Issuing Lender and the Swing Line Lender shall have consented (not to be
unreasonably withheld) in the applicable Refinancing Amendment to such
Additional Lender if such Additional Lender will be providing an Other Revolving
Loan Commitment or Other Revolving Loans and if such consent would be required
under subsection 10.1B(iii) for an assignment of Loans or Revolving Loan
Commitments, as applicable, to such Additional Lender, (ii) Company shall have
consented to such Additional Lender and (iii) if such Additional Lender is an
Affiliated Lender, such Additional Lender must comply with the limitations and
restrictions set forth in subsection 10.1F.

 

“Additional Mortgaged Property” has the meaning assigned to that term in
subsection 6.9.

 

“Additional Mortgages” has the meaning assigned to that term in subsection 6.9.

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

 

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

 

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

“Affiliate,” as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

 

“Affiliated Lender” means any Affiliate of Company other than the Loan Parties
and their respective Subsidiaries.

 

“Agents” means Administrative Agent and Lead Arranger.

 

“Aggregate Amounts Due” has the meaning assigned to that term in
subsection 10.5.

 

“Annual Basket Amount” means, at any date of determination, an amount determined
on a cumulative basis equal to $15,000,000 for the period commencing on the
Closing Date and ending on December 31, 2011 and $15,000,000 for each Fiscal
Year thereafter, minus, from and after the Closing Date until the applicable
date of determination, the cumulative amount of all Investments, Consolidated
Capital Expenditures, Contingent Obligations and Restricted Junior Payments made
with amounts available under the Annual Basket Amount.

 

2

--------------------------------------------------------------------------------


 

“Applicable Period” has the meaning assigned to that term in subsection 2.2A(i).

 

“Approved Fund” means a Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Sale” means the sale by Company or any of its Restricted Subsidiaries to
any Person (other than Company or any of its wholly-owned Restricted
Subsidiaries) pursuant to subsection 7.7(iv) of (i) any of the stock of any of
Company’s Restricted Subsidiaries, (ii) substantially all of the assets of any
division or line of business of Company or any of its Restricted Subsidiaries,
or (iii) any other assets (whether tangible or intangible) of Company or any of
its Restricted Subsidiaries (other than (a) inventory sold in the ordinary
course of business, (b) Cash Equivalents, (c) sales, assignments, transfers or
dispositions of accounts receivable or notes in the ordinary course of business
for purposes of collection, and (d) any such other assets to the extent that the
aggregate value of such assets sold in any single transaction or related series
of transactions is equal to $2,500,000 or less).

 

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit VIII annexed hereto.

 

“Available Basket Amount” means, at any date of determination, an amount
determined on a cumulative basis equal to: (i) the sum of (a) an amount equal to
(1) the aggregate cumulative amount of Consolidated Excess Cash Flow for all
Fiscal Years of Company (commencing with Fiscal Year 2012) prior to such date
that is not required to be applied to prepay or repay the Loans pursuant to
subsection 2.4B(iv)(d), minus (2) the cumulative amount of all Investments,
Consolidated Capital Expenditures, Contingent Obligations and Restricted Junior
Payments made with amounts available under the Annual Basket Amount;
plus (b) the Net Asset Sale Proceeds received by Company from any Investments
made with amounts available under the Available Basket Amount or the Annual
Basket Amount; plus (c) returns, profits, distributions, payments and any
similar amounts received in Cash or Cash Equivalents from any Investments made
with amounts available under the Available Basket Amount or the Annual Basket
Amount; plus (d) the amount of Investments of Company and its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been redesignated a
Restricted Subsidiary or has been merged into or consolidated with Company or
any of its Restricted Subsidiaries so long as such Investments were originally
made or deemed made with amounts available under the Available Basket Amount or
the Annual Basket Amount; plus (e) the fair market value of the assets of any
Unrestricted Subsidiary that have been transferred to Company or any of its
Restricted Subsidiaries so long as, and to the extent of the amount
of, Investments relating to such Unrestricted Subsidiary made or deemed made
with amounts available under the Available Basket Amount or the Annual Basket
Amount; plus (f) Contingent Obligations made under subsection 7.4(xii) with
amounts available under the Available Basket Amount or the Annual Basket Amount
to the extent the liability with respect thereto was terminated without payment
by Company or any of its Restricted Subsidiaries, minus (ii) the cumulative
amount of all Investments made under subsection 7.3(xi), Restricted Junior
Payments made under subsection 7.5(iii), Consolidated Capital Expenditures made
under subsection 7.8(ii) and Contingent

 

3

--------------------------------------------------------------------------------


 

Obligations made under subsection 7.4(xii), in each case made (x) with amounts
available under the Available Basket Amount and (y) after the Closing Date and
prior to such time.

 

“Available Equity Amount” means, at any date of determination, an amount
determined on a cumulative basis equal to: (i) the sum of (a) the amount of Net
Securities Proceeds received by Company from (1) the issuance of Capital Stock
(other than Disqualified Equity or Specified Equity Contributions) of Company or
(2) capital contributions made to Company by Holdings (other than Specified
Equity Contributions); plus (b) the amount of Net Securities Proceeds received
by Company from the issuance of any Indebtedness or Disqualified Equity of
Company which has been issued after the Closing Date and exchanged for or
converted into Qualified Equity of Company; plus (c) the Net Asset Sale Proceeds
received by Company from any Investments made with amounts available under the
Available Equity Amount; plus (d) returns, profits, distributions, payments and
any similar amounts received in Cash or Cash Equivalents from any Investments
made with amounts available under the Available Equity Amount; plus (e) the
amount of Investments of Company and its Restricted Subsidiaries in any
Unrestricted Subsidiary that has been redesignated a Restricted Subsidiary or
has been merged into or consolidated with Company or any of its Restricted
Subsidiaries so long as such Investments were originally made or deemed made
with amounts available under the Available Equity Amount; plus (f) the fair
market value of the assets of any Unrestricted Subsidiary that have been
transferred to Company or any of its Restricted Subsidiaries so long as, and to
the extent of the amount of, Investments relating to such Unrestricted
Subsidiary made or deemed made with amounts available under the Available Equity
Amount; plus (g) Contingent Obligations made under subsection 7.4(xii) with
amounts available under the Available Equity Amount to the extent the liability
with respect thereto was terminated without payment by Company or any of its
Restricted Subsidiaries, minus (ii) the cumulative amount of all Investments
made under subsection 7.3(xi), Restricted Junior Payments made under subsection
7.5(iii), Consolidated Capital Expenditures made under subsection 7.8(ii) and
Contingent Obligations made under subsection 7.4(xii), in each case made
(x) with amounts available under the Available Equity Amount and (y) after the
Closing Date and prior to such time.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, at any time, the highest of (i) the Prime Rate, (ii) the
Federal Funds Effective Rate plus 0.50% and (iii) except during any period of
time during which a notice delivered to Company under subsection 2.6 shall
remain in effect, the LIBOR Rate for an Interest Period of one month plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate.

 

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

 

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans pursuant to subsection 2.2A.

 

4

--------------------------------------------------------------------------------


 

“Beneficially Own” has the meaning assigned to that term in Rules 13d-3 and
13d-5 of the Exchange Act.  The term “Beneficial Owner” shall have a
corresponding meaning.

 

“Business Day” means (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of California or New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close, and (ii) with respect to all
notices, determinations, fundings and payments in connection with the LIBOR Rate
or any LIBOR Rate Loans, any day that is a Business Day described in
clause (i) above and that is also a day for trading by and between banks in
Dollar deposits in the London interbank market.

 

“Capital Lease,” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the date hereof, is accounted for as a capital lease
on the balance sheet of that Person; provided, however, that for the avoidance
of doubt, any lease that is accounted for by any Person as an operating lease as
of the Closing Date and any similar lease entered into after the Closing Date by
any Person may, in the sole discretion of Company, be accounted for as an
operating lease and not as a Capital Lease.

 

“Capital Stock” means the capital stock of or other equity interests in a
Person.

 

“Cash” means money, currency or a credit balance in a Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed or insured as
to interest and principal by the United States Government or any agency or
instrumentality thereof or (b) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one year after such date; (ii) marketable
direct obligations issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within two years after such date and having, at the time
of the acquisition thereof, one of the two highest ratings obtainable from
either S&P or Moody’s (or reasonably equivalent ratings of another
internationally recognized rating agency); (iii) commercial paper maturing no
more than one year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s; (iv) demand deposits, time deposits and certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
at the time of investment (a) is at least “adequately capitalized” (as defined
in the regulations of its primary Federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $100,000,000;
(v) repurchase agreements and reverse repurchase agreements with any Lender or
any Affiliate thereof (determined at the time such agreement is entered into)
relating to marketable securities meeting the criteria set forth in clause
(i) above; (vi) repurchase obligations with a term of not more than 28 days for
underlying securities of the types described in clauses (i) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (iv) above (determined at the time such agreement is entered into);
(vii) shares of any money

 

5

--------------------------------------------------------------------------------


 

market mutual fund that has at least 95% of its assets invested continuously in
the types of investments referred to in clauses (i) through (vi) above
(determined at the time of acquisition thereof); or (viii) with respect to
Investments by any Foreign Subsidiary, any demand deposit account or other
Investment having credit quality (in the reasonable judgment of Company) similar
to the foregoing (taking into account Investments available to such Foreign
Subsidiary in the jurisdiction in which such Foreign Subsidiary operates) and
available for investment in the jurisdiction where such Foreign Subsidiary
operates.

 

“Change in Control” means the occurrence of any one of the following:

 

(i)         Holdings at any time ceases to legally own and Beneficially Own and
control 100% of the Voting Stock of Company;

 

(ii)        prior to an IPO, United Online ceases to Beneficially Own Voting
Stock of Holdings representing a majority of the voting power (in an election of
members of the Governing Body of Holdings) of the total outstanding Voting Stock
of Holdings;

 

(iii)       upon and following an IPO, (i) United Online ceases to Beneficially
Own Voting Stock of Holdings representing more than 35% of the voting power (in
an election of members of the Governing Body of Holdings) of the total
outstanding Voting Stock of Holdings or (ii) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than
United Online and its wholly-owned Subsidiaries, is or becomes the Beneficial
Owner of Voting Stock of Holdings representing a higher percentage of the voting
power (in an election of members of the Governing Body of Holdings) of the total
outstanding Voting Stock of Holdings than is Beneficially Owned by United Online
and its wholly-owned Subsidiaries at such time;

 

(iv)       upon and following an IPO, during any period of two consecutive
years, individuals who at the beginning of such period constituted the Governing
Body of Holdings (together with any new members whose election to such Governing
Body or whose nomination for election was approved by (i) a vote of a majority
of the members of the Governing Body of Holdings, which members comprising such
majority are then still in office and were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved or (ii) United Online or any of its wholly-owned Subsidiaries) cease
for any reason to constitute a majority of the Governing Body of Holdings; or

 

(v)        the occurrence of a “Change in Control” as defined in any item of
Indebtedness of Holdings, Company or its Restricted Subsidiaries in the
outstanding principal amount of $50,000,000 or more.

 

For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Capital Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

 

6

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority; provided
that notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and all requests, rules,
guidelines or directives thereunder or issued in connection therewith  and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervisions (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Class,” as applied to Lenders, means each of the following two classes of
Lenders:  (i) Lenders having Revolving Loan Exposure and (ii) Lenders having
Term Loan Exposure.  Notwithstanding the foregoing, separate tranches of
Revolving Loans, Other Revolving Loans, Term Loans, Incremental Term Loans and
Other Term Loans shall constitute separate Classes.

 

“Closing Date” means the date on which the conditions precedent set forth in
subsection 4.1 are satisfied (or waived, as applicable) and the initial Loans
are made.

 

“Closing Date Mortgage Policies” has the meaning assigned to that term in
subsection 4.1I.

 

“Closing Date Mortgaged Property” has the meaning assigned to that term in
subsection 4.1I.

 

“Closing Date Mortgages” has the meaning assigned to that term in
subsection 4.1I.

 

“Collateral” means, collectively, all of the real, personal and mixed property
in which Liens are purported to be granted pursuant to the Collateral Documents
as security for the Obligations.

 

“Collateral Account” has the meaning assigned to that term in the Security
Agreement.

 

“Collateral Documents” means the Security Agreement, the Foreign Pledge
Agreements, the Mortgages and all other instruments or documents delivered by
any Loan Party pursuant to this Agreement or any of the other Loan Documents in
order to grant to Administrative Agent, on behalf of Lenders, a Lien on any
real, personal or mixed property of that Loan Party as security for the
Obligations.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of any materials, goods or services by Company or any of its
Restricted Subsidiaries in the ordinary course of business of Company or such
Restricted Subsidiary.

 

7

--------------------------------------------------------------------------------


 

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3 and in any applicable Lender Joinder Agreement or
Refinancing Amendment.

 

“Communications” has the meaning assigned to that term in subsection 10.8.

 

“Company” has the meaning assigned to that term in the introductory paragraph
hereto.

 

“Competitor” means a Person or Affiliate of any Person (other than
Administrative Agent or any Affiliate thereof or any Affiliate of any Loan
Party, subject to the limitations set forth in this definition) that is
primarily engaged in the business of selling or providing floral products or
services, including, without limitation, fresh flowers, floral arrangements,
special occasion gifts and floral network-related products and services;
provided, that the foregoing shall not cause a Person that holds a passive
investment constituting, directly or indirectly, less than 15% of the Capital
Stock of any entity owning or operating any such business to be a Competitor.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VII annexed hereto.

 

“Competitive Bid” has the meaning assigned to that term in subsection 2.4B(vi).

 

“Competitive Bid Price” has the meaning assigned to that term in subsection
2.4B(vi).

 

“Competitive Bid Request” has the meaning assigned to that term in subsection
2.4B(vi).

 

“Competitive Bid Submission Deadline” has the meaning assigned to that term in
subsection 2.4B(vi).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated May 2011 prepared by Lead Arranger relating to the credit
facilities evidenced by this Agreement.

 

“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense and any amounts referred to in subsection 2.3
payable on or before the Closing Date, (iii) provisions for Taxes based on
income, (including provisions recorded to the extent necessary to permit any
corporate parent (or any Affiliate of such corporate parent) to discharge the
consolidated, combined or other group Tax liabilities of such corporate parent
and its Restricted Subsidiaries), (iv) total depreciation expense, (v) total
amortization expense, (vi) management or employee retention or incentive
expenses under any Loan Party’s cliff bonus plan or any other bonus or incentive
plan, (vii) any foreign currency translation or transaction gains or losses
(including gains or losses related to currency remeasurements of indebtedness),
(viii) all extraordinary, unusual or non-recurring losses, charges or expenses,
including, without limitation, expenses resulting from actual or potential
transactions such as business combinations, mergers, acquisitions, and financing
transactions (including compensation expense and expense for advisors and
representatives such as investment bankers, consultants, attorneys

 

8

--------------------------------------------------------------------------------


 

and accounting firms), severance expenses, facility closure expenses, relocation
costs, and charges (including fees, expenses, damages and settlement costs)
related to litigation, arbitration, investigations, disputes or similar matters
(minus any extraordinary, unusual or non-recurring gains (other than the
proceeds of business interruption insurance)) (it being understood and agreed
that Item 10(e) of Regulation S-K under the Securities Act of 1933 (“Regulation
S-K”) shall not constitute a limitation on any such determination and unusual or
non-recurring losses, charges, expenses or gains shall be determined by Company
in good faith), (ix) all other non-Cash items, including, without limitation,
non-Cash stock compensation expenses for officers, directors, employees and
consultants (other than any such non-Cash item to the extent it represents an
accrual of or reserve for Cash expenditures in any future period), (x) all
Equity-Related Compensation Payments, (xi) all expenses incurred in connection
with the prepayment, amendment or refinancing of Indebtedness, (xii) (A) any
impairment charge or asset write-off or write-down, in each case relating to an
intangible asset, pursuant to FASB ASC 360-10-20 and FASB ASC 350, (B) the
amortization of intangible assets arising pursuant to FASB ASC 805, (C) the
amortization or write-off deferred financing fees and (D) the amortization of
other intangible assets, (xiii) corporate expenses and overhead funded or
provided by the corporate parent of Holdings and not paid in Cash by Holdings,
Company or any of their Restricted Subsidiaries, but only, in the case of
clauses (ii) through (xiii) above, to the extent deducted in the calculation of
Consolidated Net Income, less non-Cash items added in the calculation of
Consolidated Net Income (other than any such non-Cash items to the extent
expected to result in the receipt of Cash payments in any future period), and
(xiv) Specified Equity Contributions, to the extent that Company requests their
inclusion for purposes of calculating Consolidated Adjusted EBITDA, all of the
foregoing as determined on a consolidated basis for Company and its Restricted
Subsidiaries; provided that (A) no more than two Specified Equity Contributions
may be made in any four consecutive Fiscal Quarter period, (B) the amount of any
such Specified Equity Contribution shall be no greater than the amount necessary
to prevent a violation of subsections 7.6A or 7.6B, (C) no more than four
Specified Equity Contributions may be made prior to the Term Loan Maturity Date,
and (D) Specified Equity Contributions shall only be included in the calculation
of Consolidated Adjusted EBITDA for the purposes of calculating compliance with
subsections 7.6A and 7.6B and not for purposes of calculating Pro Forma
Compliance or any other purpose.  Other than for purposes of calculating
Consolidated Excess Cash Flow, Consolidated Adjusted EBITDA shall be calculated
on a Pro Forma Basis.

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Restricted
Subsidiaries) by Company and its Restricted Subsidiaries during that period
that, in conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Company and its Restricted Subsidiaries minus the sum of the following
to the extent included in calculating Consolidated Capital Expenditures during
such period: (i) any Permitted Acquisition consummated during such period,
(ii) capital expenditures in respect of the reinvestment of Net Asset Sale
Proceeds in accordance with the terms of subsection 2.4B(iv)(a) during such
period, (iii) capital expenditures made with proceeds of Net
Insurance/Condemnation Proceeds in accordance with the terms of subsection 6.4C
during such period, or in the case of any Foreign Subsidiary, capital
expenditures made with proceeds of insurance settlements, condemnation

 

9

--------------------------------------------------------------------------------


 

awards or other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or property, and (iv) sale leaseback transactions permitted
under this Agreement.  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade-in of existing
equipment or with insurance proceeds shall be included in Consolidated Capital
Expenditures only to the extent of the gross amount of such purchase price less
the credit granted by the seller of such equipment for the equipment being
traded in at such time or the amount of such proceeds, as the case may be.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period (excluding, however, (i) any interest expense
not payable in Cash (including amortization of discount and amortization of debt
issuance costs) and (ii) original issue discount, financing fees, redemption
premiums and agent fees).

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Restricted Subsidiaries on a consolidated basis which
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Company and its Restricted Subsidiaries on a consolidated
basis which may properly be classified as current liabilities in conformity with
GAAP, excluding the current portions of Capital Leases and Indebtedness of
Company and its Restricted Subsidiaries.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA and (b) the Consolidated Working Capital
Adjustment minus (ii) the sum, without duplication, of the amounts for such
period, of (a) Consolidated Cash Interest Expense, (b) scheduled repayments of
the Term Loans, (c) current taxes based on income of Company and its Restricted
Subsidiaries and paid in Cash with respect to such period (including payments
under a tax sharing agreement entered into with an Affiliate of Company
permitted by subsection 7.9), (d) Consolidated Capital Expenditures (net of any
proceeds of any related financings with respect to such expenditure), (e) Cash
payments made in respect of Permitted Acquisitions and other Investments
permitted by subsection 7.3, (f) extraordinary Cash losses added in the
calculations of Consolidated Adjusted EBITDA, (g) to the extent expensed in a
prior Fiscal Year, the amount, if any, of cliff bonus payments made during such
Fiscal Year, (h) other Cash expenses added in the calculation of Consolidated
Adjusted EBITDA or excluded from Consolidated Net Income, and (i) Cash payments
made in respect of Equity Related Compensation Payments.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of any
Fiscal Quarter, the ratio of (i) Consolidated Adjusted EBITDA for the
consecutive four Fiscal Quarters ending on such day minus the sum of (a) current
taxes based on income of Company and its Restricted Subsidiaries and paid in
Cash with respect to such period and (b) the greater of Maintenance Consolidated
Capital Expenditures (net of any proceeds of any related financings with respect
to such expenditures) for such period and $8,000,000 to (ii) Consolidated Cash
Interest Expense plus scheduled payments of Indebtedness (as such scheduled
payments of Indebtedness may be reduced from time to time by voluntary and
mandatory prepayments) for

 

10

--------------------------------------------------------------------------------


 

such period; provided, however, that for purposes of determining the
Consolidated Fixed Charge Coverage Ratio as of the last day of each of the first
three complete Fiscal Quarters following the Closing Date, Consolidated Cash
Interest Expense and scheduled payments of Indebtedness shall be annualized by
multiplying the sum of actual Consolidated Cash Interest Expense and scheduled
payments of Indebtedness for the first full Fiscal Quarter following the Closing
Date by four, actual Consolidated Cash Interest Expense and scheduled payments
of Indebtedness for the first two full Fiscal Quarters following the Closing
Date by two, and actual Consolidated Cash Interest Expense and scheduled
payments of Indebtedness for the first three full Fiscal Quarters following the
Closing Date by 1.33.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Restricted Subsidiaries on a
consolidated basis (after giving effect to all Interest Rate Agreements and
payments received or made thereunder with respect to all outstanding
Indebtedness of Company and its Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, and amounts referred to in
subsection 2.3 payable to Administrative Agent and Lenders that are considered
interest expense in accordance with GAAP, but excluding, however, any such
amounts referred to in subsection 2.3 payable on or before the Closing Date).

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Company and its Restricted Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person (other than
a Restricted Subsidiary of Company or IS Group) in which any other Person (other
than Company or any of its Restricted Subsidiaries) has a joint interest, with
the amount of such income (or loss) to be determined in accordance with GAAP (it
being understood that distributions and dividends actually received by Company
or any of its Restricted Subsidiaries from such Person during such period shall
be included in Consolidated Net Income), (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Restricted Subsidiary of Company or is
merged into or consolidated with Company or any of its Restricted Subsidiaries
or that Person’s assets are acquired by Company or any of its Restricted
Subsidiaries (provided, however, that the exclusion in this sub-clause
(ii) shall not apply in connection with the calculation of any financial ratio
to the extent otherwise provided in the related definitions), (iii) the income
of any Restricted Subsidiary of Company that is not a Guarantor to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary, (iv) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Employee Benefit Plan (other than a Multiemployer
Plan), (v) non-Cash gains and losses attributable to the movement in the mark to
market valuation of Hedging Obligations pursuant to Financial Accounting
Standards Board Statement No. 133) and (vi) (to the extent not included in
clauses (i) through (v) above) any net extraordinary gains or net extraordinary
losses.

 

“Consolidated Net Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (i)(a) as of such day (and without duplication), all
indebtedness of Company and its

 

11

--------------------------------------------------------------------------------


 

Restricted Subsidiaries for borrowed money including but not limited to
(1) senior bank Indebtedness, senior notes, and Subordinated Indebtedness,
(2) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP, (3) issued
and outstanding letters of credit, (4) guarantees in respect of borrowed money,
(5) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA and
any such obligations subject to the satisfaction of a condition or contingency
but only to the extent of the portion of such obligations subject to such
condition or contingency and only as long as such condition or contingency has
not been satisfied), which purchase price is (A) due more than six months from
the date of incurrence of the obligation in respect thereof or (B) evidenced by
a note or similar written instrument, and (6) all Indebtedness secured by any
Lien on any property or asset owned or held by Company or any of its Restricted
Subsidiaries regardless of whether the Indebtedness secured thereby shall have
been assumed by Company or such Restricted Subsidiary or is nonrecourse to the
credit of Company or such Restricted Subsidiary (excluding insurance premium
financing) minus (b) all unrestricted Cash or Cash Equivalents of Company and
its Restricted Subsidiaries in an amount not to exceed $15,000,000 (which
unrestricted Cash and Cash Equivalents shall be deemed to include all Cash and
Cash Equivalents that are subject to the Liens created by or pursuant to this
Agreement and the Loan Documents but no other Liens other than Permitted
Encumbrances) to (ii) Consolidated Adjusted EBITDA for the consecutive four
Fiscal Quarters ending on such day.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess (or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  For
purposes of calculating the Consolidated Working Capital Adjustment  for any
Fiscal Year during which a Permitted Acquisition occurs, the current assets and
current liabilities of the Person or business acquired as of the date that such
Permitted Acquisition is consummated shall be added to Consolidated Current
Assets and Consolidated Current Liabilities as of January 1 of such Fiscal Year.

 

“Contingent Obligation,” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedge Agreements.  Contingent Obligations shall include (a) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability

 

12

--------------------------------------------------------------------------------


 

of such Person for the obligation of another through any agreement (contingent
or otherwise) (1) to purchase, repurchase or otherwise acquire such obligation
or any security therefor, or to provide funds for the payment or discharge of
such obligation (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise) or (2) to maintain the solvency or any
balance sheet item, level of income or financial condition of another if, in the
case of any agreement described under clauses (1) or (2) of this sentence, the
primary purpose or intent thereof is as described in the preceding sentence. 
The amount of any Contingent Obligation shall be equal to the principal amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited or, if not stated,
the maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.

 

“Contractual Obligation,” as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Control Agreement” means an agreement, reasonably satisfactory in form and
substance to Administrative Agent and executed by the financial institution or
securities intermediary at which a Deposit Account or a Securities Account, as
the case may be, is maintained, pursuant to which such financial institution or
securities intermediary confirms and acknowledges Administrative Agent’s
security interest in such account, and agrees that the financial institution or
securities intermediary, as the case may be, will comply with instructions or
entitlement orders originated by Administrative Agent as to disposition of funds
in such account, without further consent by Company or any Restricted
Subsidiary.

 

“Credit Agreement Refinancing Date” has the meaning assigned to that term in
subsection 2.12A.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Restricted Subsidiaries
is a party.

 

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Revolving Loans, any Term Loan, any participations in Letters of Credit or
any participations in Swing Line Loans required to be funded by it hereunder
within one Business Day of the date any such amount is required to be funded by
it hereunder, (ii) has otherwise failed to pay over to Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, (iii) has notified Company, Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply or has failed to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits or is obligated to extend credit, or (iv) has (or is a subsidiary of a
Person that has) become or is insolvent or, other than via an Undisclosed
Administration, has become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian

 

13

--------------------------------------------------------------------------------


 

appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.

 

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

 

“Disqualified Equity” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (i) required to be redeemed prior to the
Latest Maturity Date at the time of issuance of such Capital Stock,
(ii) redeemable at the option of the holder of such class or series of Capital
Stock at any time prior to the Latest Maturity Date at the time of issuance of
such Capital Stock or (iii) convertible into or exchangeable for Capital Stock
referred to in clause (i) or (ii) above or Indebtedness having a scheduled
maturity prior to the Latest Maturity Date at the time of issuance of such
Capital Stock; provided that any Capital Stock that would not constitute
Disqualified Equity but for provisions thereof giving holders thereof the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring prior to the
Latest Maturity Date at the time of issuance of such Capital Stock shall not
constitute Disqualified Equity if the “asset sale” or “change in control”
provisions applicable to such Capital Stock are no more favorable to the holders
of such Capital Stock than the provisions contained herein and such Capital
Stock specifically provides that such Person will not repurchase or redeem any
such Capital Stock pursuant to such provisions (x) prior to Company’s prepayment
of Loans and reductions of the Revolving Loan Commitment Amount or (y) unless
otherwise permitted under this Agreement.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Restricted Subsidiary of Company that is
incorporated or organized under the laws of the United States of America, any
state thereof or in the District of Columbia.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was maintained or contributed to by Company,
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, applicable
Governmental Authorizations, or any other requirements of any Government
Authority relating to (i) environmental matters, including those relating to any
Hazardous Materials Activity, (ii) the generation, use, storage,

 

14

--------------------------------------------------------------------------------


 

transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health and industrial hygiene (as such matters related to Hazardous
Materials), land use or the protection of human, plant or animal health or
welfare, in any manner applicable to Company or any of its Restricted
Subsidiaries or any Facility.

 

“Equity Related Compensation Payments” means payments by Company or any
Restricted Subsidiary (including through Holdings) made in respect of Capital
Stock awards (including, without limitation, restricted stock units, restricted
stock, stock options and other forms of equity awards) of United Online that are
granted as compensation to or received as compensation by officers, directors or
employees of Holdings, Company and its Restricted Subsidiaries or made in
respect of United Online’s employee stock purchase plan, in each case whether
for the cost of such Capital Stock awards or stock acquired under United
Online’s employee stock purchase plan, dividends, distributions or similar
payments made in respect of such Capital Stock awards or for the purpose of
satisfying withholding tax payments in connection therewith (including payments
made to reimburse United Online for any of the foregoing).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate,” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person or any of
its Restricted Subsidiaries shall continue to be considered an ERISA Affiliate
of such Person or such Restricted Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such Restricted Subsidiary and with respect to liabilities arising
after such period for which such Person or such Restricted Subsidiary could be
liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan

 

15

--------------------------------------------------------------------------------


 

resulting in liability pursuant to Section 4063 or 4064 of ERISA with respect to
any Loan Party; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Company, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor with respect
to any Loan Party, or the receipt by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against Company, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates in connection with any Employee Benefit
Plan; (ix) receipt from the Internal Revenue Service of notice of the failure of
any Pension Plan (or any other Employee Benefit Plan intended to be qualified
under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (x) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exchange Rate” means, as of any date of determination, the nominal rate of
exchange of Administrative Agent in the New York foreign exchange market for the
sale of the relevant currency in exchange for Dollars at 12:00 noon (San
Francisco time) one Business Day prior to such date, expressed as a number of
units of such currency per one Dollar.

 

“Excluded Assets” means (i) any equipment that is covered by a certificate of
title, (ii) any foreign intellectual property, (iii) any deposit account or
securities account of a Loan Party used solely for payroll, payroll taxes and
other employee wage and benefit payments, or containing a principal balance of
$3,000,000 or less, (iv) any Real Property Asset with a value of $5,000,000 or
less, (v) any other assets to the extent that obtaining or perfecting such lien
on such assets violates applicable law unless such prohibition is not effective
under applicable law

 

16

--------------------------------------------------------------------------------


 

or any Contractual Obligation (other than any “negative pledge” provision in
favor of any Person not permitted hereunder) and (vi) any other assets as to
which Administrative Agent shall determine in its sole discretion that the cost
of obtaining or perfecting such lien on such assets is excessive in relation to
the benefits to the Lenders of the security afforded thereby.

 

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Company hereunder (i) Taxes that are measured by or imposed on the net income or
profits (however denominated) and franchise, capital, excise or similar taxes
imposed in lieu of a net income or profits tax (a) by any Government Authority
under the laws of which such recipient is organized, has its principal office or
is a resident for Tax purposes, maintains its applicable lending office, or
otherwise engages in business, or (b) by any Government Authority as a result of
a present or former connection between such recipient and the jurisdiction of
such Government Authority (other than any such connection arising solely from
such recipient having executed, delivered or performed its obligations or
received a payment under, or enforced, any of the Loan Documents), (ii) any
branch profits taxes imposed by any Governmental Authority described in
subclause (i)(a) of this paragraph, (iii) backup withholding taxes imposed by
the United States (or similar tax imposed by any other Governmental Authority),
(iv) in the case of a Lender, Issuing Lender or Swing Line Lender or
Administrative Agent (as applicable), any withholding tax that (x) is imposed on
amounts payable to such Person at the time it becomes a party hereto (or
designates a new lending office), except to the extent that such Person (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Company with respect
to such withholding tax pursuant to subsection 2.7B or (y) is attributable to
such Person’s failure or inability to comply with its obligations under
subsection 2.7B(iv) and (v) any Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 4, 2008 among FTD Group, Inc., the lenders party thereto from time to
time, Wells Fargo, as administrative agent, LaSalle Bank National Association,
as syndication agent, and ING Capital LLC, as documentation agent.

 

“Existing Letters of Credit” means those letters of credit set forth on Schedule
3.1.

 

“Extended Revolving Loan Commitment” has the meaning assigned to that term in
subsection 2.13A.

 

“Extended Term Loans” has the meaning assigned to that term in subsection 2.13A.

 

“Extending Revolving Lender” has the meaning assigned to that term in subsection
2.13A.

 

“Extending Term Lender” has the meaning assigned to that term in subsection
2.13A.

 

“Extension” has the meaning assigned to that term in subsection 2.13A.

 

“Extension Offer” has the meaning assigned to that term in subsection 2.13A.

 

17

--------------------------------------------------------------------------------


 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by Company or any of its Restricted Subsidiaries or any
of their respective predecessors or Affiliates.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (as of the
date hereof) or any amended version that is substantively comparable and any
current or future regulations promulgated thereunder or official interpretations
thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by Administrative Agent from three
Federal Funds brokers of recognized standing selected by Administrative Agent.

 

“Financial Officer” means the chief financial officer, treasurer, assistant
treasurer, controller or senior vice president of finance of a corporation,
partnership, trust or limited liability company.

 

“Financial Plan” has the meaning assigned to that term in subsection 6.1(xii).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral (other than Liens
permitted pursuant to clauses (i)-(vi) of subsection 7.2A) and (ii) such Lien is
the only Lien (other than Liens permitted pursuant to subsection 7.2A) to which
such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Restricted Subsidiaries
ending on December 31 of each calendar year.  For purposes of this Agreement,
any particular Fiscal Year shall be designated by reference to the calendar year
in which such Fiscal Year ends.

 

“Flood Hazard Property” means a Closing Date Mortgaged Property or an Additional
Mortgaged Property located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, any State thereof and the District of
Columbia.

 

“Foreign Plan” means any employee benefit plan maintained by Company or any of
its Restricted Subsidiaries that is mandated or governed by any law, rule or
regulation of any

 

18

--------------------------------------------------------------------------------


 

Government Authority other than the United States, any state thereof or any
other political subdivision thereof.

 

“Foreign Pledge Agreement” means each pledge agreement or similar instrument
governed by the laws of a country other than the United States, executed on the
Closing Date or from time to time thereafter in accordance with subsection 6.8
by Company or any Subsidiary Guarantor that owns Capital Stock of one or more
Foreign Subsidiaries organized in such country, in form and substance
satisfactory to Administrative Agent.

 

“Foreign Subsidiary” means any Restricted Subsidiary of Company (i) that is not
a Domestic Subsidiary, or (ii) substantially all of the assets of which consist
of equity interests in one or more Subsidiaries described in clause (i) of this
definition.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding Letters of Credit other than Letters of Credit as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateral or other credit support acceptable to the Issuing
Lender shall have been provided in accordance with the terms hereof and
(ii) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by Company or for which cash collateral or other credit support
acceptable to the Swing Line Lender shall have been provided in accordance with
the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at MAC D1109-019, 1525 West W.T. Harris Blvd.,
Charlotte, North Carolina 28262 or (ii) such other office of Administrative
Agent and Swing Line Lender as may from time to time hereafter be designated as
such in a written notice delivered by Administrative Agent and Swing Line Lender
to Company and each Lender.

 

“Funding Date” means the date of funding of a Loan.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, accounting principles generally accepted in the United States
set forth in opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination.

 

19

--------------------------------------------------------------------------------


 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

 

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

 

“Guaranty” means the Guaranty substantially in the form of Exhibit X annexed
hereto.

 

“Hazardous Materials” means:  (i) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
treatment, abatement, removal, remediation, disposal, disposition or handling of
any Hazardous Materials, and any corrective action or response action with
respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

 

“Hedging Obligations” means obligations under or with respect to Hedge
Agreements.

 

20

--------------------------------------------------------------------------------


 

“Holdings” means UNOL Intermediate, Inc., a Delaware corporation.

 

“Increased Amount Date” has the meaning assigned to that term in subsection
2.10A.

 

“Incremental Amount” has the meaning assigned to that term in subsection 2.10A.

 

“Incremental Lender” means any bank or other financial institution that agrees
to provide any portion of any Incremental Loans or Incremental Loan Commitments
pursuant to subsection 2.10; provided that (i) Administrative Agent, the Issuing
Lender and the Swing Line Lender shall have consented (not to be unreasonably
withheld) to such Incremental Lender in the applicable Lender Joinder Agreement
if such Incremental Lender is providing an Incremental Revolving Loan Commitment
and consent would be required under subsection 10.1B(iii) for an assignment of
Loans or Revolving Loan Commitments, as applicable, to such Incremental Lender,
(ii) Company shall have consented to such Incremental Lender and (iii) if such
Incremental Lender is an Affiliated Lender, such Incremental Lender must comply
with the limitations and restrictions set forth in subsection 10.1F.

 

“Incremental Loan Commitments” has the meaning assigned to that term in
subsection 2.10A(ii).

 

“Incremental Loans” has the meaning assigned to that term in subsection
2.10A(ii).

 

“Incremental Revolving Increase Lender” has the meaning assigned to that term in
subsection 2.10D.

 

“Incremental Revolving Loan Commitment” has the meaning assigned to that term in
subsection 2.10A(ii).

 

“Incremental Revolving Loan Increase” has the meaning assigned to that term in
subsection 2.10A(ii).

 

“Incremental Term Loan” has the meaning assigned to that term in subsection
2.10A(i).

 

“Incremental Term Loan Commitment” has the meaning assigned to that term in
subsection 2.10A(i).

 

“Indebtedness,” as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money (other than trade
payables in the ordinary course), (iv) any obligation owed for all or any part
of the deferred purchase price of property or services (excluding any such
obligations incurred under ERISA, trade payables or any such obligations which
are not reflected as a liability on Company’s balance sheet under GAAP), which
purchase price is (a) due more than six months from the date of incurrence of
the obligation in respect thereof or (b) evidenced by a note or similar written
instrument, (v) Synthetic Lease Obligations, and (vi) all Indebtedness secured
by

 

21

--------------------------------------------------------------------------------


 

any Lien on any property or asset owned or held by that Person regardless of
whether the Indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person.  Obligations under Interest Rate
Agreements and Currency Agreements constitute (1) in the case of Hedge
Agreements, Contingent Obligations, and (2) in all other cases, Investments, and
in neither case constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning assigned to that term in
subsection 10.3.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

 

“Initial Term Loan” means the term loan made, or to be made, to Company by the
Lenders pursuant to subsection 2.1A(i).

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes owned or held by, or used in the
conduct of the business of, Company or its Restricted Subsidiaries.

 

“Interest Payment Date” means (i) with respect to any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date, and (ii) with respect to any
LIBOR Rate Loan, the last day of each Interest Period applicable to such Loan;
provided that in the case of each Interest Period of longer than three months
“Interest Payment Date” shall also include each date that is three months, or a
multiple thereof, after the commencement of such Interest Period.

 

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Restricted Subsidiaries is a party.

 

“Interest Rate Determination Date,” with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Company or any of its Restricted Subsidiaries of, or of a beneficial interest
in, any Securities of any other Person (including any Restricted Subsidiary of
Company), (ii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Company or any of its Restricted Subsidiaries to any other Person, including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business, (iii) the acquisition, by

 

22

--------------------------------------------------------------------------------


 

purchase or otherwise, by Company or any of its Restricted Subsidiaries of all
or substantially all of the business, property or fixed assets of any Person or
any division or line of business of any Person, or (iv) Interest Rate Agreements
or Currency Agreements not constituting Hedge Agreements; provided, however,
that Investment shall not include prepaid expenses of any Person incurred and
prepaid in the ordinary course of business.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment (but with deductions
for all amounts received in Cash or Cash Equivalents with respect to such
Investment, whether as principal, dividends, interest or otherwise).

 

“IP Collateral” means, collectively, the Intellectual Property that constitutes
Collateral under the Security Agreement.

 

“IP Filing Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any successor or substitute office in which
filings are necessary or, in the opinion of Administrative Agent, desirable in
order to create or perfect Liens on, or evidence the interest of Administrative
Agent and Lenders in, any IP Collateral.

 

“IPO” means the first underwritten public offering by any Loan Party of its
Capital Stock after the Closing Date pursuant to a registration statement filed
with the Securities and Exchange Commission in accordance with the Securities
Act.

 

“IS Group” means I.S. Group Limited, a corporation organized under the laws of
the United Kingdom.

 

“Issuing Lender,” with respect to any Letter of Credit, means the Revolving
Lender that agrees or is otherwise obligated to issue such Letter of Credit,
determined as provided in subsection 3.1B(ii) or, with respect to Existing
Letters of Credit, the applicable Revolving Lender that issued such Existing
Letter of Credit.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Loan Commitment, any Extended Term Loan, any Other Revolving Loan,
any Other Revolving Loan Commitment or any Extended Revolving Loan Commitment,
in each case as extended in accordance with this Agreement from time to time.

 

“Lead Arranger” has the meaning assigned to that term in the introductory
paragraph of this Agreement.

 

“Leasehold Property” means any leasehold interest of any Loan Party (other than
a Foreign Subsidiary) as lessee under any lease of real property.

 

23

--------------------------------------------------------------------------------


 

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1 and any Additional Lender or
Incremental Lender, and the term “Lenders” shall include Swing Line Lender
unless the context otherwise requires; provided that the term “Lenders,” when
used in the context of a particular Commitment, shall mean Lenders having that
Commitment.

 

“Lender Joinder Agreement” means a joinder agreement executed by each of
(i) Company, (ii) Administrative Agent, and (iii) each Incremental Lender and
Lender that agrees to provide any portion of the Incremental Loans and
Incremental Loan Commitments being incurred pursuant thereto, in accordance with
subsection 2.10.

 

“Letter of Credit” or “Letters of Credit” means (i) Commercial Letters of Credit
and Standby Letters of Credit issued or to be issued by Issuing Lenders for the
account of Company pursuant to subsection 3.1 and (ii) the Existing Letters of
Credit.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.  For purposes of
this definition, any amount described in clause (i) or (ii) of the preceding
sentence which is denominated in a currency other than Dollars shall be valued
based on the applicable Exchange Rate for such currency as of the applicable
date of determination.

 

“LIBOR” means,

 

(i)                            for any interest rate calculation with respect to
a LIBOR Rate Loan, the rate of interest per annum determined on the basis of the
rate for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period (rounded upward, if necessary,
to the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to Administrative Agent at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period.

 

(ii)                         for any interest rate calculation with respect to a
Base Rate Loan, the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to one month (commencing on the date of determination of such
interest rate) which appears on the Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) on such
date of determination, or, if such date is not a Business Day, then the

 

24

--------------------------------------------------------------------------------


 

immediately preceding Business Day (rounded upward, if necessary, to the nearest
1/100th of 1%).  If, for any reason, such rate does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page) then “LIBOR” for such Base Rate
Loan shall be determined by Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 would be offered by first class banks in the London interbank market
to Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination.

 

Notwithstanding the foregoing, in no event shall the LIBOR Rate for any Term
Loan be less than 1.25% per annum.  Each determination by Administrative Agent
pursuant to this definition shall be conclusive absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

LIBOR

 

1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loans” means Loans bearing interest at rates determined by reference
to the LIBOR Rate as provided in subsection 2.2A.

 

“LIBOR Rate Margin” means the margin over the LIBOR Rate used in determining the
rate of interest of LIBOR Rate Loans pursuant to subsection 2.2A.

 

“Lien” means any lien, mortgage, pledge, assignment for security, or security
interest, charge or encumbrance intended for security (including any conditional
sale or other title retention agreement, any lease in the nature thereof, and
any agreement to give any security interest other than in connection with the
refinancing of all Obligations) and any trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A, subsection 2.10 or subsection 2.12.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of an Issuing Lender relating to, the Letters of
Credit), the Guaranties, the Collateral Documents, any Lender Joinder Agreement
and any Refinancing Amendment.

 

“Loan Party” means each of Holdings, Company and any of Company’s Restricted
Subsidiaries from time to time executing a Guaranty, and “Loan Parties” means
all such Persons, collectively.

 

“Maintenance Consolidated Capital Expenditures” means any Consolidated Capital
Expenditures by Company or any of its Restricted Subsidiaries that are made to
maintain, repair

 

25

--------------------------------------------------------------------------------


 

or replace (with assets of the same general type, quality and purpose), in the
ordinary course of business, the condition or usefulness of property of Company
and its Restricted Subsidiaries, but that are not properly chargeable to repairs
and maintenance in accordance with GAAP, and excluding any Consolidated Capital
Expenditures which add to or improve the value or usefulness of any such
property.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect (i) upon the business
operations, assets or financial condition of Company and its Restricted
Subsidiaries taken as a whole, or (ii) upon the ability of any Loan Party to
satisfy, or of Administrative Agent or Lenders to enforce, the Obligations.

 

“Maximum Consolidated Capital Expenditures Amount” has the meaning assigned to
that term in subsection 7.8.

 

“Moody’s”  means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means (i) a security instrument (whether designated as a deed of
trust or a mortgage or by any similar title) executed and delivered by any Loan
Party, substantially in the form of Exhibit XII annexed hereto or in such other
form as may be approved by Administrative Agent in its reasonable discretion, in
each case with such reasonable changes thereto as may be recommended by
Administrative Agent’s local counsel based on local laws or customary local
mortgage or deed of trust practices, or (ii) at Administrative Agent’s option,
in the case of an Additional Mortgaged Property, an amendment to an existing
Mortgage, in form reasonably satisfactory to Administrative Agent, adding such
Additional Mortgaged Property to the Real Property Assets encumbered by such
existing Mortgage.

 

“Mortgages” means all such instruments, including the Closing Date Mortgages and
any Additional Mortgages, collectively.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Asset Sale Proceeds,” with respect to any Asset Sale, means Cash payments
(including any Cash received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) received from such Asset Sale, net of any bona fide costs incurred in
connection with such Asset Sale, including (i) taxes reasonably paid or
estimated to be actually payable within two years of the date of such Asset Sale
(whether by Company, any Restricted Subsidiary of Company or any parent of
Company or pursuant to a tax sharing agreement entered into with an Affiliate of
Company permitted by subsection 7.9) as a result of any gain recognized in
connection with such Asset Sale without taking into account any net losses or
other tax attributes that are unrelated to such Asset Sale, (ii) legal,
consulting or other fees incurred or sales or use taxes paid or payable in
connection with such Asset Sale, (iii) payment of the outstanding principal
amount of, premium or penalty, if any,

 

26

--------------------------------------------------------------------------------


 

and interest on any Indebtedness (other than the Loans) that is (a) secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale and (b) actually paid at or
within 30 days of the time of receipt of such Cash payment to a Person that is
not an Affiliate of any Loan Party or of any Affiliate of a Loan Party, and
(iv) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to the seller’s indemnities and representations and warranties to
the purchaser in respect of such Asset Sale undertaken by Holdings, Company or
any of its Restricted Subsidiaries in connection with such Asset Sale; provided,
however, that Net Asset Sale Proceeds shall not include any Cash payments
received from any Asset Sale by a Foreign Subsidiary unless such proceeds may be
repatriated (by reason of a repayment of an intercompany note or otherwise) to
the United States without (in the reasonable judgment of Company) resulting in a
material Tax liability to Company or any of its Restricted Subsidiaries.

 

“Net Insurance/Condemnation Proceeds” means any Cash payments or proceeds
received by Company or any of its Domestic Subsidiaries (i) under any business
interruption or casualty insurance policy in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Company or any of
its Domestic Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
taxes paid or estimated to be actually payable within two years of the date of
such receipt of Cash payments or proceeds (whether by Company, any Restricted
Subsidiary of Company or any parent of Company or pursuant to a tax sharing
agreement entered into with an Affiliate of Company permitted by subsection 7.9)
as a result of any gain recognized in connection with such event and actual and
reasonable documented costs and expenses incurred by or on behalf of Company or
any of its Restricted Subsidiaries in connection with the adjustment or
settlement of any claims of Company or such Restricted Subsidiary in respect
thereof.

 

“Net Revolver Usage” means, as of any date of determination, the aggregate
principal amount of outstanding Revolving Loans less the aggregate principal
amount of outstanding Revolving Loans incurred in connection with Permitted
Acquisitions.

 

“Net Securities Proceeds” means the Cash proceeds (net of underwriting discounts
and commissions and other costs and expenses associated therewith, including
reasonable legal fees and expenses and taxes paid or payable) from the
(i) issuance of Capital Stock by Company, (ii) the issuance of Disqualified
Equity or the issuance or incurrence of Indebtedness by Holdings, Company or any
Subsidiary Guarantor and (iii) capital contributions made by a holder of Capital
Stock of Company.

 

“Non-Consenting Lender” has the meaning assigned to that term in subsection 2.9.

 

“Notes” means one or more of the Term Notes, Revolving Notes or Swing Line Note
or any combination thereof.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

 

27

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

 

“Notice of Prepayment” means a notice substantially in the form of Exhibit XIII
annexed hereto.

 

“Obligations” means all obligations of every nature of each Loan Party from time
to time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise, including
post-petition interest on such amounts accruing subsequent to, and interest that
would have accrued but for the commencement of a proceeding under the Bankruptcy
Code (whether or not such interest is allowed as a claim in such proceeding). 
Notwithstanding anything to the contrary contained herein, in no event shall
Obligations include Permitted Refinancing Indebtedness (other than Other Loans),
Permitted First Lien Notes, Permitted Second Lien Notes, Permitted Unsecured
Notes or a Permitted Refinancing Revolving Facility.

 

“Officer’s Certificate,” as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Responsible Officers of such Person or one
or more Responsible Officers of a general partner or a managing member if such
general partner or managing member is a corporation, partnership, trust or
limited liability company.

 

“OID” has the meaning assigned to that term in subsection 2.10A(e)(1)(y).

 

“Operating Lease,” as applied to any Person, means any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capital Lease other than any such lease under
which that Person is the lessor.

 

“Organizational Documents” means the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Other Loans” has the meaning assigned to that term in subsection 2.12A(ii).

 

“Other Loan Commitments” has the meaning assigned to that term in subsection
2.12A(ii).

 

“Other Revolving Loan Commitments” has the meaning assigned to that term in
subsection 2.12A(ii).

 

“Other Revolving Loans” has the meaning assigned to that term in subsection
2.12A(ii).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of

 

28

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document (other than any such taxes imposed as
a result of an assignment).

 

“Other Term Loan Commitments” has the meaning assigned to that term in
subsection 2.12A(i).

 

“Other Term Loans” has the meaning assigned to that term in subsection 2.12A(i).

 

“Participant” has the meaning assigned to that term in subsection 10.1C.

 

“Patriot Act” means the Uniting and Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA, and, for purposes of subsection 8.10, any Foreign Plan.

 

“Permitted Acquisition” means the acquisition (by merger, consolidation,
purchase or otherwise) of all or substantially all of the assets of any Person,
all or substantially all of a division or line of business of any Person or more
than 50% of the Capital Stock of any Person.

 

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien expressly prohibited by any applicable terms of any of the Collateral
Documents):

 

(i)                            Liens for taxes, fees, assessments or
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) or claims the payment of which is
not, at the time, required by subsection 6.3;

 

(ii)                         Liens of landlords for unpaid rent, Liens of
collecting banks under the UCC on items in the course of collection, statutory
Liens and rights of set-off of banks, statutory Liens of carriers, warehousemen,
mechanics, repairmen, workmen and materialmen (and similar contractual Liens of
such Persons), and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue or (b) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of five days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) in the case of a Lien with respect to any material portion of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any material portion of the Collateral on account of such Lien;

 

(iii)                      Liens incurred on or deposits of Cash or Cash
Equivalents made in the ordinary course of business in connection with (or to
secure letters of credit or bankers acceptances issued in connection with)
workers’ compensation, unemployment insurance

 

29

--------------------------------------------------------------------------------


 

and other types of social security, or to secure the performance of statutory
obligations, bids, leases, government contracts, trade contracts, and other
similar obligations (exclusive of obligations for the payment of borrowed
money), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any material portion of the Collateral on account
thereof;

 

(iv)                     any attachment or judgment Lien not constituting an
Event of Default under subsection 8.8;

 

(v)                        licenses (with respect to Intellectual Property and
other property), leases or subleases granted to third parties in accordance with
any applicable terms of the Collateral Documents and not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Restricted Subsidiaries or resulting in a material diminution in the value
of the Collateral as security for the Obligations;

 

(vi)                     easements, rights-of-way, restrictions, access
agreements, licenses, encroachments, and other exceptions to and/or defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of Company or any of
its Restricted Subsidiaries or result in a material diminution in the value of
any Collateral as security for the Obligations;

 

(vii)                  any (a) interest or title of a lessor or sublessor under
any lease not prohibited by this Agreement, (b) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or
(c) subordination of the interest of the lessee or sublessee under such lease to
any Lien or restriction referred to in the preceding clause (b), so long as the
holder of such Lien or restriction agrees to recognize the rights of such lessee
or sublessee under such lease;

 

(viii)               Liens arising from filing UCC financing statements relating
solely to leases not prohibited by this Agreement and, subject to
subsection 6.10, UCC financing statements previously filed and not yet
terminated in connection with Indebtedness that has been repaid;

 

(ix)                       Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(x)                          any zoning or similar law or right reserved to or
vested in any Government Authority to control or regulate the use of any real
property;

 

(xi)                       Liens granted pursuant to the Collateral Documents
and Liens on Cash or deposits granted in favor of the Swing Line Lender or the
Issuing Lender to cash collateralize any Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans;

 

(xii)                    Liens securing obligations (other than obligations
representing Indebtedness for borrowed money) under operating, reciprocal
easement or similar

 

30

--------------------------------------------------------------------------------


 

agreements entered into in the ordinary course of business of Company and its
Restricted Subsidiaries;

 

(xiii)                 Liens incurred in the ordinary course of business on
Securities to secure repurchase and reverse repurchase obligations in respect of
such Securities;

 

(xiv)                exceptions to title disclosed by a title policy,
preliminary title report or certificate of title delivered to Administrative
Agent other than Liens securing Indebtedness prohibited by subsection 7.1 or
Contingent Obligations prohibited by subsection 7.4;

 

(xv)                   Liens arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers and
Liens on insurance policies or proceeds thereof securing obligations relating to
the financing of insurance premiums;

 

(xvi)                Liens on any cash earnest money deposits made by Company or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted by subsection 7.3;

 

(xvii)             the existence of an “equal and ratable” clause in any
Subordinated Indebtedness (but not any security interests granted pursuant
thereto);

 

(xviii)          Liens on amounts deposited to defease or discharge Indebtedness
or acquire Indebtedness for cancellation or redemption thereof not prohibited by
subsection 7.5; and

 

(xiv)                Liens securing Indebtedness in respect of sale and
lease-back transactions permitted by subsection 7.10.

 

“Permitted First Lien Notes” means secured Indebtedness incurred by Company in
the form of one or more series of first lien secured notes; provided that
(i) such Indebtedness is secured by Collateral on a first lien, pari passu basis
to the Obligations, and is not secured by any property or assets of Company or
any of its Restricted Subsidiaries other than the Collateral, (ii) such
Indebtedness does not mature or have scheduled amortization or other required
payments of principal prior to the Latest Maturity Date at the time such
Indebtedness is incurred (other than customary offers to repurchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights after an event of default), (iii) the security agreements
relating to such Indebtedness are substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to
Administrative Agent), (iv) such Indebtedness is not guaranteed by any Person
other than the Loan Parties, (v) such Indebtedness and the indenture or other
governing instrument applicable thereto does not contain financial maintenance
covenants that are more restrictive to the Loan Parties than the terms of this
Agreement, or covenants (other than financial maintenance covenants), events of
default or other terms and conditions that, when taken as a whole, are
materially more restrictive to the Loan Parties than the terms of this Agreement
(it being understood that (a) interest rates, fees, rate floors, redemption or
prepayment premiums and restrictions on prepayment or redemption shall

 

31

--------------------------------------------------------------------------------


 

not be taken into account in determining whether terms are more restrictive or
materially more restrictive to the Loan Parties, (b) the limitations on
Indebtedness covenant contained therein may take into account permanent
repayments of Indebtedness which have occurred after the Closing Date, and (c) a
certificate of a Responsible Officer of Company delivered to Administrative
Agent at least five Business Days (or such shorter period as Administrative
Agent may reasonably agree) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto
(which will be delivered to Administrative Agent if requested), stating that
Company has determined in good faith that such terms and conditions satisfy all
of the foregoing requirements shall be conclusive evidence absent manifest error
that such terms and conditions satisfy the foregoing requirement), except in
each case for covenants or other provisions contained in such Indebtedness that
are applicable only after the Latest Maturity Date at the time such Indebtedness
is incurred, and (vi) the holders of such Indebtedness pursuant to the indenture
or other instrument governing such Indebtedness (or a trustee, agent or other
representative on their behalf) shall have become party to a customary
intercreditor agreement with Administrative Agent on terms reasonably
satisfactory to Administrative Agent.

 

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness of
Company or any of its Restricted Subsidiaries, any Indebtedness of Company or
any of its Restricted Subsidiaries issued or given in exchange for, or the
proceeds of which are used to, extend, refinance, renew, replace or refund such
Indebtedness, so long as (i) such Indebtedness has a weighted average life to
maturity greater than or equal to the weighted average life to maturity of the
Indebtedness being extended, refinanced, renewed, replaced or refunded,
(ii) such extension, refinancing, renewal, replacement or refunding does not
(a) increase the amount of such Indebtedness outstanding immediately prior to
such extension, refinancing, renewal, replacement or refunding (including any
existing commitments unutilized thereunder) plus an amount equal to the unpaid
interest, premium or other payment thereon pursuant to the terms thereof plus
any other reasonable fees and expenses of Company or any Restricted Subsidiary
incurred in connection with such extension, refinancing, renewal, replacement or
refunding, unless (for the avoidance of doubt) such increase is otherwise
expressly permitted under a separate subclause of subsection 7.1 or (b) add
obligors or security from that which applied to such Indebtedness being
extended, refinanced, renewed, replaced or refunded, and (iii) if such
Indebtedness being extended, renewed, refinanced, replaced or refunded is
subordinated in right of payment to the Loans, such Indebtedness has
subordination provisions, if any, at least as favorable to the Lenders as the
subordination provisions applicable to the Indebtedness being extended, renewed,
refinanced, replaced or refunded; provided that a certificate of a Responsible
Officer of Company delivered to Administrative Agent at least five Business Days
(or such shorter period as Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that Company has determined in
good faith that such terms and conditions satisfy all of the foregoing
requirements shall be conclusive evidence absent manifest error that such terms
and conditions satisfy the foregoing requirements.

 

“Permitted Refinancing Revolving Facility” means senior unsecured or unsecured
subordinated Indebtedness incurred by Company and issued under a credit
facility; provided that

 

32

--------------------------------------------------------------------------------


 

(i) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the Revolving Commitment Termination
Date (other than customary offers to repurchase upon a change of control, asset
sale or casualty or condemnation event and customary acceleration rights after
an event of default), (ii) such Indebtedness is not guaranteed by any Person
other than the Loan Parties, (iii) such Indebtedness and the indenture or other
governing instrument applicable thereto does not contain financial maintenance
covenants that are more restrictive to the Loan Parties than the terms of this
Agreement, or covenants (other than financial maintenance covenants), events of
default or other terms and conditions that, when taken as a whole, are
materially more restrictive to the Loan Parties than the terms of this Agreement
(it being understood that (a) interest rates, fees, rate floors, redemption or
prepayment premiums and restrictions on prepayment or redemption shall not be
taken into account in determining whether terms are more restrictive or
materially more restrictive to the Loan Parties, (b) the limitations on
indebtedness covenant contained therein may take into account permanent
repayments of Indebtedness which have occurred after the Closing Date, and (c) a
certificate of a Responsible Officer of Company delivered to Administrative
Agent at least five Business Days (or such shorter period as Administrative
Agent may reasonably agree) prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto
(which will be delivered to Administrative Agent if requested), stating that
Company has determined in good faith that such terms and conditions satisfy all
of the foregoing requirements shall be conclusive evidence absent manifest error
that such terms and conditions satisfy the foregoing requirement), except in
each case for covenants or other provisions contained in such Indebtedness that
are applicable only after the Latest Maturity Date at the time such Indebtedness
is incurred, and (iv) such Indebtedness is not secured by any Lien on any
property or assets of Company or any of its Restricted Subsidiaries.

 

“Permitted Second Lien Notes” shall mean secured Indebtedness incurred by
Company in the form of one or more series of second lien secured notes or second
lien secured loans; provided that (i) such Indebtedness is secured by Collateral
on a second lien basis, subordinated to the Liens securing the Obligations and
any Permitted First Lien Notes, and is not secured by any property or assets of
Company or any of its Restricted Subsidiaries other than the Collateral,
(ii) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the Latest Maturity Date at the time
such Indebtedness is incurred (other than customary offers to repurchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights after an event of default), (iii) the security agreements
relating to such Indebtedness are substantially the same as the Collateral
Documents (with such differences as are reasonably satisfactory to
Administrative Agent), (iv) such Indebtedness is not guaranteed by any Person
other than the Loan Parties, (v) such Indebtedness and the indenture or other
governing instrument applicable thereto does not contain financial maintenance
covenants that are more restrictive to the Loan Parties than the terms of this
Agreement, or covenants (other than financial maintenance covenants), events of
default or other terms and conditions that, when taken as a whole, are
materially more restrictive to the Loan Parties than the terms of this Agreement
(it being understood that (a) interest rates, fees, rate floors, redemption or
prepayment premiums and restrictions on prepayment or redemption shall not be
taken into account in determining whether terms are more restrictive or
materially more restrictive to the Loan Parties, (b) the limitations on
indebtedness covenant contained therein

 

33

--------------------------------------------------------------------------------


 

may take into account permanent repayments of Indebtedness which have occurred
after the Closing Date, and (c) a certificate of a Responsible Officer of
Company delivered to Administrative Agent at least five Business Days (or such
shorter period as Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto (which will be delivered to Administrative Agent
if requested), stating that Company has determined in good faith that such terms
and conditions satisfy all of the foregoing requirements shall be conclusive
evidence absent manifest error that such terms and conditions satisfy the
foregoing requirement), except in each case for covenants or other provisions
contained in such Indebtedness that are applicable only after the Latest
Maturity Date at the time such Indebtedness is incurred, and (vi) the holders of
such Indebtedness pursuant to the indenture or other instrument governing such
Indebtedness (or a trustee, agent or other representative on their behalf) shall
have become party to a customary intercreditor agreement with Administrative
Agent on terms satisfactory to Administrative Agent.

 

“Permitted Unsecured Notes” means unsecured Indebtedness incurred by Company in
the form of one or more series of senior unsecured or unsecured subordinated
notes or loans; provided that (i) such Indebtedness does not mature or have
scheduled amortization or other required payments of principal prior to the
Latest Maturity Date at the time such Indebtedness is incurred (other than
customary offers to repurchase upon a change of control, asset sale or casualty
or condemnation event and customary acceleration rights after an event of
default), (ii) such Indebtedness is not guaranteed by any Person other than the
Loan Parties, (iii) such Indebtedness and the indenture or other governing
instrument applicable thereto does not contain financial maintenance covenants
that are more restrictive to the Loan Parties than the terms of this Agreement,
or covenants (other than financial maintenance covenants), events of default or
other terms and conditions that, when taken as a whole, are materially more
restrictive to the Loan Parties than the terms of this Agreement (it being
understood that (a) interest rates, fees, rate floors, redemption or prepayment
premiums and restrictions on prepayment or redemption shall not be taken into
account in determining whether terms are more restrictive or materially more
restrictive to the Loan Parties, (b) the limitations on indebtedness covenant
contained therein may take into account permanent repayments of Indebtedness
which have occurred after the Closing Date, and (c) a certificate of a
Responsible Officer of Company delivered to Administrative Agent at least five
Business Days (or such shorter period as Administrative Agent may reasonably
agree) prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto (which will be delivered to
Administrative Agent if requested), stating that Company has determined in good
faith that such terms and conditions satisfy all of the foregoing requirements
shall be conclusive evidence absent manifest error that such terms and
conditions satisfy the foregoing requirement), except in each case for covenants
or other provisions contained in such Indebtedness that are applicable only
after the Latest Maturity Date at the time such Indebtedness is incurred, and
(iv) such Indebtedness is not secured by any Lien on any property or assets of
Company or any of its Restricted Subsidiaries.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies,

 

34

--------------------------------------------------------------------------------


 

Joint Ventures, associations, companies, trusts, banks, trust companies, land
trusts, business trusts or other organizations, whether or not legal entities,
and Government Authorities.

 

“Platform” means an electronic delivery system, such as IntraLinks or a
substantially similar electronic system.

 

“Pledged Collateral” means, collectively, the “Pledged Collateral” as defined in
the Security Agreement and any Foreign Pledge Agreement.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Pricing Certificate” means an Officer’s Certificate of Company certifying the
Consolidated Net Leverage Ratio as at the last day of any Fiscal Quarter and
setting forth the calculation of such Consolidated Net Leverage Ratio in
reasonable detail.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change occurs.  The parties hereto acknowledge that the rate announced
publicly by Administrative Agent as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (i) any
Permitted Acquisition, (ii) any Asset Sale of a Restricted Subsidiary or
operating entity for which historical financial statements for the relevant
period are available, (iii) any incurrence of Indebtedness to the extent such
incurrence is for the purpose of financing any proposed Permitted Acquisition or
(iv) the designation of any Restricted Subsidiary as an Unrestricted Subsidiary
or the designation of an Unrestricted Subsidiary as a Restricted Subsidiary
(including pro forma adjustments (x) arising out of events which are directly
attributable to the proposed Permitted Acquisition, Asset Sale or incurrence of
Indebtedness, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act, as interpreted by the staff of the
Securities and Exchange Commission, which would include cost savings resulting
from head count reduction, closure of facilities and similar restructuring
charges and (y) such other adjustments to the extent that such adjustments are
reasonably satisfactory to Administrative Agent and Company or are consistent
with the definition of Consolidated Adjusted EBITDA, as certified by a Financial
Officer of Company) using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so acquired or sold
and the consolidated financial statements of Company and its Restricted
Subsidiaries, which shall be reformulated as if such Permitted Acquisition,
Asset Sale or designation, and all other Permitted Acquisitions, Asset Sales and
designations that have been consummated during the period, and any Indebtedness
or other liabilities to be incurred or

 

35

--------------------------------------------------------------------------------


 

repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

 

“Pro Forma Compliance” means, at any date of determination, that Company shall
be in pro forma compliance with any or all of the covenants set forth in
subsections 7.6A and 7.6B as applicable, as of the date of such determination or
the last day of the most recently completed Fiscal Quarter, as the case may be
(computed on the basis of (i) balance sheet amounts as of such date and
(ii) income statement amounts for the most recently completed period of four
consecutive Fiscal Quarters for which financial statements shall have been
delivered to Administrative Agent, in each case, calculated on a Pro Forma Basis
in respect of the event giving rise to such determination).

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan Commitment or the Term Loan of any Lender, the
percentage obtained by dividing (x) the Term Loan Exposure of that Lender by
(y) the aggregate Term Loan Exposure of all Lenders, (ii) with respect to all
payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein deemed purchased by any Lender or any assignments of
any Swing Line Loans deemed purchased by any Lender, the percentage obtained by
dividing (x) the Revolving Loan Exposure of that Lender by (y) the aggregate
Revolving Loan Exposure of all Lenders, and (iii) for all other purposes with
respect to each Lender, the percentage obtained by dividing (x) the sum of the
Term Loan Exposure of that Lender plus the Revolving Loan Exposure of that
Lender by (y) the sum of the aggregate Term Loan Exposure of all Lenders plus
the aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1.  The initial Pro Rata Share of each Lender for purposes of each
of clauses (i), (ii) and (iii) of the preceding sentence is, as of the Closing
Date, set forth opposite the name of that Lender in Schedule 2.1 annexed hereto.

 

“Public Lender” has the meaning assigned to that term in subsection 10.8.

 

“Qualified Equity” means Capital Stock that is not Disqualified Equity.

 

“Real Property Asset” means, at any time of determination, any interest then
owned by any Loan Party (other than any Foreign Subsidiary) in any real
property.

 

“Refinanced Debt” means any Term Loans, Term Loan Commitments, Revolving Loans
or Revolving Loan Commitments refinanced with any Other Loan Commitments and
Other Loans incurred pursuant to subsection 2.12.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(i) Company, (ii) Administrative Agent, (iii) each Additional Lender and Lender
that agrees to provide any portion of the Other Loan Commitments and Other Loans
being incurred pursuant

 

36

--------------------------------------------------------------------------------


 

thereto, in accordance with subsection 2.12 and, if required by subsection
2.12(e), consented to by Issuing Lender.

 

“Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(iii).

 

“Register” has the meaning assigned to that term in subsection 2.1D.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

 

“Requisite Class Lenders” means, at any time of determination (i) for the
Class of Lenders having Revolving Loan Exposure, Lenders having or holding more
than 50% of the aggregate Revolving Loan Exposure of all Lenders and (ii) for
the Class of Lenders having Term Loan Exposure, Lenders having or holding more
than 50% of the aggregate Term Loan Exposure of all Lenders; provided that the
Term Loan Exposure and/or Revolving Loan Exposure of any Defaulting Lender shall
not be included for purposes of the determination of Requisite Class Lenders.

 

“Requisite Lenders” means Lenders having or holding more than 50% of the sum of
the aggregate Term Loan Exposure of all Lenders plus the aggregate Revolving
Loan Exposure of all Lenders; provided that the Term Loan Exposure and/or
Revolving Loan Exposure of any Defaulting Lender shall not be included for
purposes of the determination of Requisite Lenders.

 

“Responsible Officer” means the president, chief executive officer, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company or
Holdings now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock or other stock that is not Disqualified Equity to
the holders of that class, (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Company or Holdings now or hereafter
outstanding (except any such

 

37

--------------------------------------------------------------------------------


 

redemption, retirement, sinking fund or similar payment, purchase or other
acquisition made solely with shares of Capital Stock that is not Disqualified
Equity), (iii) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
stock of Company or Holdings now or hereafter outstanding (except any such
payment payable solely in shares of Capital Stock that is not Disqualified
Equity), and (iv) any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

 

“Restricted Subsidiary” means any Subsidiary of Company other than an
Unrestricted Subsidiary.  Each Subsidiary Guarantor shall be a Restricted
Subsidiary.

 

“Revolving Lender” means (i) a Lender that has a Revolving Loan Commitment
and/or that has an outstanding Revolving Loan, (ii) an Incremental Lender that
has an Incremental Revolving Loan Commitment and/or has an outstanding Revolving
Loan and (iii) an Additional Lender that has an Other Revolving Loan Commitment
and/or has an outstanding Other Revolving Loan.

 

“Revolving Loan Commitment” means (i) as to any Revolving Lender, the obligation
of such Revolving Lender to make Revolving Loans (including Other Revolving
Loans, as applicable) to Company hereunder in an aggregate principal amount at
any time outstanding not to exceed the amount set forth opposite such Revolving
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
subsection 2.10 and/or subsection 2.12) and (ii) as to all Revolving Lenders,
the aggregate commitment of all Revolving Lenders to make Revolving Loans, as
such commitment may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, subsection 2.10 and/or subsection
2.12).  The aggregate Revolving Loan Commitment Amount of all the Revolving
Lenders on the Closing Date shall be $50,000,000.  “Revolving Loan Commitments”
means such commitments of all Revolving Lenders in the aggregate.

 

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Revolving Lenders.

 

“Revolving Loan Commitment Termination Date” means (i) for any Revolving Loan
Commitments in effect on the Closing Date, the fifth anniversary of the Closing
Date, (ii) for any Incremental Revolving Loan Commitments, the date set forth in
the applicable Lender Joinder Agreement as the commitment termination date and
(iii) for any Other Loan Commitments, the date set forth in the applicable
Refinancing Amendment as the commitment termination date.

 

“Revolving Loan Exposure,” with respect to any Revolving Lender, means, as of
any date of determination (i) (A) prior to the termination of the Revolving Loan
Commitments, the amount of that Lender’s Revolving Loan Commitment, (B) prior to
the termination of the Incremental Revolving Loan Commitments, the amount of
that Lender’s Incremental Revolving Loan Commitment and (C) prior to the
termination of the Other Revolving Loan Commitments, the amount of that Lender’s
Other Revolving Loan Commitments, and (ii) after the termination

 

38

--------------------------------------------------------------------------------


 

of the Revolving Loan Commitments, the Incremental Revolving Loan Commitments
and the Other Revolving Loan Commitments, as applicable, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans of that Lender
plus (b) in the event that Lender is an Issuing Lender, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (in each
case net of any participations purchased by other Lenders in such Letters of
Credit or in any unreimbursed drawings thereunder) plus (c) the aggregate amount
of all participations purchased by that Lender in any outstanding Letters of
Credit or any unreimbursed drawings under any Letters of Credit plus (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any assignments thereof deemed purchased by other
Revolving Lenders) plus (e) the aggregate amount of all assignments deemed
purchased by that Lender in any outstanding Swing Line Loans.

 

“Revolving Loans” means the Loans made by Revolving Lenders to Company pursuant
to subsection 2.1A(ii), subsection 2.10 and/or subsection 2.12.

 

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Revolving Lenders,
substantially in the form of Exhibit VI annexed hereto.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Account” means an account to which a financial asset is or may be
credited in accordance with an agreement under which the Person maintaining the
account undertakes to treat the Person for whom the account is maintained as
entitled to exercise the rights that comprise the financial asset.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means the Security Agreement executed and delivered on the
Closing Date, substantially in the form of Exhibit XI annexed hereto.

 

“Significant Subsidiary” means any Restricted Subsidiary now existing or
hereafter acquired or formed by Company which, on a consolidated basis for such
Restricted Subsidiary and its Restricted Subsidiaries, (i) for the most recent
Fiscal Year accounted for more than 5% of the consolidated revenues of Company
and its Restricted Subsidiaries or (ii) as at the end of such

 

39

--------------------------------------------------------------------------------


 

Fiscal Year, was the owner of more than 5% of the consolidated assets of Company
and its Restricted Subsidiaries.

 

“Solvent,” with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Specified Equity Contribution” means any cash equity contribution (which equity
shall be common equity or other equity on terms and conditions reasonably
acceptable to Administrative Agent) made to Company or any cash proceeds
received by Company from the issuance of Capital Stock that is not Disqualified
Stock after the first day of a Fiscal Quarter and on or prior to the date that
is ten days after the date on which financial statements are required to be
delivered pursuant to subsection 6.1.

 

“Standby Letter of Credit” means any letter of credit or similar instrument
other than a Commercial Letter of Credit.

 

“Subject Lender” has the meaning assigned to that term in subsection 2.9.

 

“Subordinated Indebtedness” means any Indebtedness of Company incurred from time
to time and subordinated in right of payment to the Obligations.

 

“Subsidiary,” with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, Joint Venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Guarantor” means any Restricted Subsidiary of Company that executes
and delivers a counterpart of the Guaranty on the Closing Date or from time to
time thereafter pursuant to subsection 6.8.  For the avoidance of doubt, in no
event shall any Unrestricted Subsidiary or Interflora, Inc. be a Subsidiary
Guarantor.

 

40

--------------------------------------------------------------------------------


 

“Supplemental Collateral Agent” has the meaning assigned to that term in
subsection 9.1B.

 

“Swap Counterparty” means any person that was a Lender or an Affiliate of a
Lender at the time that it entered into a Hedge Agreement with Company or one of
its Restricted Subsidiaries, the obligations under which are secured pursuant to
the Collateral Documents and guarantied pursuant to the Guaranty.

 

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

 

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(iii).

 

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(iii).

 

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit VII annexed hereto.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge imposed, levied, collected,
withheld or assessed by any Government Authority, including interest, penalties,
additions to tax and any similar liabilities with respect thereto.

 

“Tax Benefit” has the meaning assigned to that term in subsection 2.7B(iv)(h).

 

“Term Loans” means the Initial Term Loans and, if applicable, the Incremental
Term Loans and Other Term Loans and “Term Loan” means any of such Term Loans.

 

“Term Loan Commitment” means (i) as to any Lender, the obligation of such Lender
to make a portion of the Initial Term Loans, Incremental Term Loans and/or Other
Term Loans, as applicable, to the account of Company hereunder on the Closing
Date (in the case of the Initial Term Loans) or the applicable borrowing date
(in the case of any Incremental Term Loan or Other Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register or other applicable joinder documentation, as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof and (ii) as to all Lenders, the aggregate
commitment of all Lenders to make such Term Loans.  The aggregate Term Loan
Commitments with respect to the Initial Term Loans of

 

41

--------------------------------------------------------------------------------


 

all Lenders on the Closing Date shall be $265,000,000.  “Term Loan Commitments”
means such commitments of all Lenders in the aggregate.

 

“Term Loan Exposure,” with respect to any Lender, means, as of any date of
determination, (i) the amount of that Lender’s outstanding Term Loan Commitment,
(ii) the outstanding principal amount of the Term Loan of that Lender, (iii) the
amount of that Lender’s outstanding Incremental Term Loan Commitment, (iv) the
outstanding principal amount of the Incremental Term Loan of that Lender,
(v) the amount of that Lender’s outstanding Other Term Loan Commitment and
(vi) the outstanding principal amount of the Other Term Loan of that Lender.

 

“Term Loan Maturity Date” means (i) with respect to the Initial Term Loans,  the
seventh anniversary of the Closing Date, (ii) with respect to any Incremental
Term Loan, the date set forth in the applicable Lender Joinder Agreement as the
maturity date and (iii) with respect to any Other Term Loan, the date set forth
in the applicable Refinancing Amendment as the maturity date.

 

“Term Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Term Loans of any Lenders, substantially in the
form of Exhibit IV annexed hereto.

 

“Title Company” means one or more title insurance companies reasonably
satisfactory to Administrative Agent.

 

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

 

“Transaction” means the refinancing of all amounts outstanding under the
Existing Credit Agreement (except for the Existing Letters of Credit) and other
related transactions.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

 

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.

 

42

--------------------------------------------------------------------------------


 

“United Online” means United Online, Inc., a Delaware corporation.

 

“United States Tax Compliance Certificate” has the meaning assigned to that term
in subsection 2.7B(iv)(d)(3).

 

“Unrestricted Subsidiary” means, at any date of determination, any Subsidiary of
Company that has been designated as an Unrestricted Subsidiary by Company (in a
notice by Company to Administrative Agent); provided that no Subsidiary that
(i) owns any Capital Stock of Company or any Restricted Subsidiary, (ii) holds a
Lien on any assets or property of Company or any Restricted Subsidiary,
(iii) has, on the date of designation, assets in excess of 5% of the
consolidated assets of Company and its Subsidiaries, (iv) has, on the date of
designation, gross revenues in excess of 5% of the consolidated gross revenues
of Company and its Subsidiaries or (v) when aggregated with all other
Unrestricted Subsidiaries on the date of designation, has assets in excess of
10% of the consolidated assets of Company and its Subsidiaries or gross revenues
in excess of 10% of the consolidated gross revenues of Company and its
Subsidiaries (in the case of clauses (iii) through (v), based on the most recent
financial statements provided by Company under subsection 6.1 and determined
over the most recently ended four Fiscal Quarter period for which financial
statements are available), may be designated an Unrestricted Subsidiary; and
provided further that Company will be in Pro Forma Compliance after giving
effect to such designation.  As of the Closing Date each of (i) FTD
International Corporation, a Delaware corporation, (ii) Value Network
Service, Inc., a Delaware corporation, (iii) Flowers USA, Inc., a Connecticut
corporation, (iv) FTD Holdings, Incorporated, a Delaware corporation and
(v) Renaissance Greeting Cards, Inc., a Maine corporation, are designated as
Unrestricted Subsidiaries.  The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary shall not constitute an Investment by the applicable
Loan Party therein.  Any Unrestricted Subsidiary may be redesignated as a
Restricted Subsidiary in a notice by Company to Administrative Agent.  The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of such designation of any Indebtedness or
Liens of such Subsidiary existing at such time.

 

“Voting Stock” means, with respect to any Person, any issued and outstanding
shares of Capital Stock of such Person entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the
Governing Body of such Person.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Wholly Owned Restricted Subsidiary” means a Restricted Subsidiary all of the
Capital Stock (other than director’s qualifying shares) of which are owned by
Company or any Restricted Subsidiary.

 

Section 1.2. Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  Financial statements and other information
required to be delivered by Company to Lenders pursuant to clauses (ii),
(iii) and (xii) of subsection 6.1 shall be prepared in accordance with GAAP as
in effect at the time of such preparation (and delivered together with the
reconciliation

 

43

--------------------------------------------------------------------------------


 

statements provided for in subsection 6.1(v)).  Calculations or determinations
in connection with the definitions, covenants and other provisions of this
Agreement shall utilize GAAP as in effect on the date of determination, applied
in a manner consistent with that used in preparing the financial statements
referred to in subsection 5.3.  If Company elects to change its accounting
practices during the term of this Agreement, or if at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and Company, Administrative Agent or Requisite
Lenders shall so request, Administrative Agent, Lenders and Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in accounting practices or GAAP
(subject to the approval of Requisite Lenders), provided that, until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
or such accounting practices prior to such change therein and Company shall
provide to Administrative Agent and Lenders reconciliation statements provided
for in subsection 6.1(v). Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Company and its Restricted
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

Section 1.3.                                           Other Definitional
Provisions and Rules of Construction.  A. Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.

 

B.                                      References to “Sections” and
“subsections” shall be to Sections and subsections, respectively, of this
Agreement unless otherwise specifically provided.  Section and
subsection headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.

 

C.                                      The use in any of the Loan Documents of
the word “include” or “including,” when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.

 

D.                                       References to any Person shall mean
such Person and its successors and assigns.

 

E.                                         Unless otherwise expressly provided
herein, references to Organizational Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto.

 

F.                                         For purposes of this Agreement and
the other Loan Documents, where the permissibility of a transaction or
determination of required actions or circumstances depends

 

44

--------------------------------------------------------------------------------


 

upon compliance with, or is determined by reference to, amounts stated in
Dollars, any requisite currency translation shall be based on the applicable
Exchange Rate with respect to the date of such transaction or determination or
the date Company or any of its Restricted Subsidiaries enters into a definitive
agreement with respect to a transaction (as determined by Company) and shall not
be affected by subsequent fluctuations in the Exchange Rate.  For purposes of
determining compliance with any Dollar denominated restriction on the incurrence
of Indebtedness, the Dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the applicable
Exchange Rate with respect to the date such Indebtedness was incurred, in the
case of term debt, or first committed or first incurred (whichever yields the
lower Dollar-equivalent), in the case of revolving credit debt; provided that if
such Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated based on the
applicable Exchange Rate with respect to the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the Dollar- equivalent principal amount of such refinancing Indebtedness does
not exceed the Dollar-equivalent principal amount of such Indebtedness being
refinanced (plus the amount of interest, fees and expenses associated
therewith).  Notwithstanding any other provision of this Agreement, (i) the
maximum amount of Indebtedness that Company or any Restricted Subsidiary may
incur shall not be deemed to be exceeded solely as a result of fluctuations in
the Exchange Rate, (ii) this provision shall not apply to the calculation of the
Consolidated Net Leverage Ratio, and (iii) in the event that the
Dollar-equivalent principal amount of Indebtedness that Company and its
Restricted Subsidiaries has incurred exceeds the maximum amount of permitted
Indebtedness under any clause of subsection 7.1 at any time as a result of
fluctuations in the applicable Exchange Rate, no additional Indebtedness (other
than the refinancing of existing Indebtedness as provided above) may be incurred
under such clause until such maximum amount is no longer exceeded.

 

SECTION 2.                                                 AMOUNTS AND TERMS OF
COMMITMENTS AND LOANS.

 

Section 2.1.                                           Commitments; Making of
Loans; the Register; Optional Notes.

 

A.                                      Commitments.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Company herein set forth, each Lender hereby severally agrees to
make the Loans as described in subsections 2.1A(i) and 2.1A(ii) and Swing Line
Lender hereby agrees to make the Swing Line Loans as described in
subsection 2.1A(iii).

 

(i)                           Term Loans.  Each Lender that has a Term Loan
Commitment (excluding any Incremental Term Loan Commitment or Other Term Loan
Commitment) severally agrees to lend to Company on the Closing Date an amount
not exceeding its Pro Rata Share of the aggregate amount of the Term Loan
Commitments to be used for the purposes identified in subsection 2.5A.  The
amount of each Lender’s Term Loan Commitment, as of the Closing Date, is set
forth opposite its name on Schedule 2.1 annexed hereto and the aggregate amount
of the Term Loan Commitment is $265,000,000; provided that the amount of the
Term Loan Commitment of each Lender shall be adjusted to give effect to any
assignment of such Term Loan Commitment

 

45

--------------------------------------------------------------------------------


 

pursuant to subsection 10.1B.  Company may make only one borrowing under the
Term Loan Commitments.  Amounts borrowed under this subsection 2.1A(i) and
subsequently repaid or prepaid may not be reborrowed.

 

(ii)                        Revolving Loans.  Each Revolving Lender severally
agrees, subject to the limitations set forth below with respect to the maximum
amount of Revolving Loans permitted to be outstanding from time to time, to lend
to Company from time to time during the period from the Closing Date to but
excluding the Revolving Loan Commitment Termination Date an aggregate amount not
exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used for the purposes identified in subsection 2.5A.  The
original amount of each Revolving Lender’s Revolving Loan Commitment, as of the
Closing Date, is set forth opposite its name on Schedule 2.1 annexed hereto and
the original Revolving Loan Commitment Amount is $50,000,000; provided that the
amount of the Revolving Loan Commitment of each Revolving Lender shall be
adjusted to give effect to any assignment of such Revolving Loan Commitment
pursuant to subsection 10.1B and shall be reduced from time to time by the
amount of any reductions thereto made pursuant to subsection 2.4. 
Notwithstanding anything to the contrary contained herein, no Revolving Lender
shall have any obligations to make Revolving Loans or Other Revolving Loans
unless it has a Revolving Loan Commitment, Incremental Revolving Loan Commitment
or an Other Revolving Loan Commitment, as applicable. Each Revolving Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date; provided, however that the foregoing shall
not apply to Incremental Revolving Loan Commitments or Other Revolving Loan
Commitments, which shall expire on the relevant commitment termination date set
forth in the applicable Lender Joinder Agreement or Refinancing Amendment. 
Amounts borrowed under this subsection 2.1A(ii) may be repaid and reborrowed to
but excluding the Revolving Loan Commitment Termination Date.

 

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

 

(iii)                               Swing Line Loans.

 

(a)                            General Provisions.  Swing Line Lender hereby
agrees, subject to the limitations set forth in the last paragraph of
subsection 2.1A(ii) and set forth below with respect to the maximum amount of
Swing Line Loans permitted to be outstanding from time to time, to make a
portion of the Revolving Loan Commitments available to Company from time to time
during the period from the Closing Date to but excluding the Revolving Loan
Commitment Termination Date by making Swing Line Loans to Company in an
aggregate amount not exceeding the amount of the Swing Line Loan Commitment to
be used for the

 

46

--------------------------------------------------------------------------------


 

purposes identified in subsection 2.5A, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment.  The original
amount of the Swing Line Loan Commitment is $5,000,000; provided that any
reduction of the Revolving Loan Commitment Amount made pursuant to
subsection 2.4 that reduces the Revolving Loan Commitment Amount to an amount
less than the then current amount of the Swing Line Loan Commitment shall result
in an automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of Company, Administrative Agent or Swing
Line Lender.  The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than that date.  Amounts borrowed under this subsection 2.1A(iii) may be repaid
and reborrowed to but excluding the Revolving Loan Commitment Termination Date.

 

(b)                           Swing Line Loan Prepayment with Proceeds of
Revolving Loans.  With respect to any Swing Line Loans that have not been
voluntarily prepaid by Company pursuant to subsection 2.4B(i), Swing Line Lender
may, at any time in its sole and absolute discretion, deliver to Administrative
Agent (with a copy to Company), no later than 10:00 a.m. (San Francisco time) on
the first Business Day in advance of the proposed Funding Date, a notice
requesting Revolving Lenders to make Revolving Loans that are Base Rate Loans on
such Funding Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given. 
Company hereby authorizes the giving of any such notice and the making of any
such Revolving Loans.  Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by Revolving
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Company) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note, if any, of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of Swing Line
Lender.  Company hereby authorizes Administrative Agent and Swing Line Lender to
charge Company’s accounts with Administrative Agent and Swing Line Lender (up to
the amount available in each such account) in order to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Revolving Lenders, including the
Revolving Loan deemed to be made by Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line

 

47

--------------------------------------------------------------------------------


 

Loans.  If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of Company from Swing Line
Lender in any bankruptcy proceeding, in any assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by subsection 10.5.

 

(c)                            Swing Line Loan Assignments.  On the Funding Date
of each Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
agrees to, purchase an assignment of such Swing Line Loan in an amount equal to
its Pro Rata Share.  If for any reason (1) Revolving Loans are not made upon the
request of Swing Line Lender as provided in the immediately preceding paragraph
in an amount sufficient to repay any amounts owed to Swing Line Lender in
respect of such Swing Line Loan or (2) the Revolving Loan Commitments are
terminated at a time when such Swing Line Loan is outstanding, upon notice from
Swing Line Lender as provided below, each Revolving Lender shall fund the
purchase of such assignment in an amount equal to its Pro Rata Share
(calculated, in the case of the foregoing clause (2), immediately prior to such
termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loan together with accrued interest thereon.  Upon one Business Day’s
notice from Swing Line Lender, each Revolving Lender shall deliver to Swing Line
Lender such amount in same day funds at the Funding and Payment Office.  In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each Revolving
Lender agrees to enter into an Assignment Agreement at the request of Swing Line
Lender in form and substance reasonably satisfactory to Swing Line Lender.  In
the event any Revolving Lender fails to make available to Swing Line Lender any
amount as provided in this paragraph, Swing Line Lender shall be entitled to
recover such amount on demand from such Revolving Lender together with interest
thereon at the rate customarily used by Swing Line Lender for the correction of
errors among banks for three Business Days and thereafter at the Base Rate.  In
the event Swing Line Lender receives a payment of any amount with respect to
which other Revolving Lenders have funded the purchase of assignments as
provided in this paragraph, Swing Line Lender shall promptly distribute to each
such other Revolving Lender its Pro Rata Share of such payment.

 

(d)                           Revolving Lenders’ Obligations.  Anything
contained herein to the contrary notwithstanding, each Revolving Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to subsection 2.1A(iii)(b) and each Revolving Lender’s
obligation to purchase an assignment of any unpaid Swing Line Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Swing Line Lender, Company or any other Person for any reason
whatsoever; (2) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (3) any adverse change in the business, operations,
properties, assets, condition (financial

 

48

--------------------------------------------------------------------------------


 

or otherwise) or prospects of Company or any of its Restricted Subsidiaries;
(4) any breach of this Agreement or any other Loan Document by any party
thereto; or (5) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that (x) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 10.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

 

(e)                            Defaulting Lenders.  Notwithstanding anything to
the contrary contained in this subsection 2.1A(iii), the Swing Line Lender shall
not be obligated to make any Swing Line Loan at a time when any other Lender is
a Defaulting Lender, unless the obligation of such Defaulting Lender to fund
repayments of Swing Line Loans as provided above has been reallocated to
Revolving Lenders that are not Defaulting Lenders as contemplated in
subsection 2.11 or the Swing Line Lender has entered into arrangements (which
may include the delivery of cash collateral) with Company or such Defaulting
Lender which are satisfactory to the Swing Line Lender to eliminate the Swing
Line Lender’s Fronting Exposure (after giving effect to subsection 2.11C) with
respect to any such Defaulting Lender.

 

B.                                 Borrowing Mechanics.  Loans made on any
Funding Date (other than Swing Line Loans, Revolving Loans made pursuant to a
request by Swing Line Lender pursuant to subsection 2.1A(iii) or Revolving Loans
made pursuant to subsection 3.3B) shall be in an aggregate minimum amount of
$1,000,000 and multiples of $100,000 in excess of that amount; provided that
Loans made as LIBOR Rate Loans shall be in an aggregate minimum amount of
$2,000,000 and multiples of $100,000 in excess of that amount.  Swing Line Loans
made on any Funding Date shall be in an aggregate minimum amount of $500,000 and
multiples of $100,000 in excess of that amount.  Whenever Company desires that
Lenders make Term Loans or Revolving Loans it shall deliver to Administrative
Agent a duly executed Notice of Borrowing no later than 11:00 a.m. (San
Francisco time) at least three Business Days in advance of the proposed Funding
Date (in the case of a LIBOR Rate Loan) or at least one Business Day in advance
of the proposed Funding Date (in the case of a Base Rate Loan).  Whenever
Company desires that Swing Line Lender make a Swing Line Loan, it shall deliver
to Administrative Agent a duly executed Notice of Borrowing no later than
12:00 noon (San Francisco time) on the proposed Funding Date.  Term Loans and
Revolving Loans may be continued as or converted into Base Rate Loans and LIBOR
Rate Loans in the manner provided in subsection 2.2D.  In lieu of delivering a
Notice of Borrowing, Company may give Administrative Agent telephonic notice by
the required time of any proposed borrowing under this subsection 2.1B; provided
that such notice shall be promptly confirmed in writing by delivery of a duly
executed Notice of Borrowing to Administrative Agent on or before the applicable
Funding Date.

 

49

--------------------------------------------------------------------------------


 

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Responsible Officer or other
person authorized to borrow on behalf of Company or for otherwise acting in good
faith under this subsection 2.1B or under subsection 2.2D, and upon funding of
Loans by Lenders, and upon conversion or continuation of the applicable basis
for determining the interest rate with respect to any Loans pursuant to
subsection 2.2D, in each case in accordance with this Agreement, pursuant to any
such telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

 

Company shall notify Administrative Agent prior to the funding of any Loans in
the event that any of the matters to which Company is required to certify in the
applicable Notice of Borrowing is no longer true and correct as of the
applicable Funding Date, and the acceptance by Company of the proceeds of any
Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.

 

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a LIBOR Rate Loan (or telephonic notice in lieu thereof) shall
be irrevocable on and after the related Interest Rate Determination Date, and
Company shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

 

Notwithstanding the foregoing provisions of this subsection 2.1B, if
Administrative Agent receives a duly executed Notice of Borrowing at least three
Business Days in advance of the Closing Date, all Loans made on the Closing Date
shall be LIBOR Rate Loans.  If Administrative Agent does not receive a duly
executed Notice of Borrowing at least three Business Days in advance of the
Closing Date, all Loans made on the Closing Date shall be Base Rate Loans.

 

C.                                      Disbursement of Funds.  All Term Loans
and Revolving Loans shall be made by Lenders simultaneously and proportionately
to their respective Pro Rata Shares, it being understood that, except as
provided in the succeeding sentence, (i) neither Administrative Agent nor any
Lender shall be responsible for any default by any other Lender in that other
Lender’s obligation to make a Loan requested hereunder nor (ii) shall the amount
of the Commitment of any Lender to make the particular type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Loan requested hereunder.  Promptly after
receipt by Administrative Agent of a Notice of Borrowing pursuant to
subsection 2.1B (or telephonic notice in lieu thereof), Administrative Agent
shall notify each Lender for that type of Loan or Swing Line Lender, as the case
may be, of the proposed borrowing.  Each such Lender (other than Swing Line
Lender) shall make the amount of its Loan available to Administrative Agent not
later than 11:00 a.m. (San Francisco time) on the applicable Funding Date
(provided that with respect to Loans made on the Closing Date, such time shall
be 10:00 a.m. (San Francisco time), and Swing Line Lender shall make the amount
of its Swing Line Loan available to Administrative Agent not later than 12:00
noon (San Francisco time) on the applicable Funding Date, in each case in same
day funds in Dollars, at the Funding

 

50

--------------------------------------------------------------------------------


 

and Payment Office.  Except as provided in subsection 2.1A(iii) and
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Issuing Lender for the amount of a drawing under
a Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsections 4.1 (in the case of Loans made on the Closing
Date) and 4.2 (in the case of all Loans), Administrative Agent shall make the
proceeds of such Loans available to Company on the applicable Funding Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Loans received by Administrative Agent from Lenders to be credited to the
account of Company at the Funding and Payment Office.

 

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Loan requested on such Funding
Date, Administrative Agent may assume that such Lender has made such amount
available to Administrative Agent on such Funding Date and Administrative Agent
may, in its sole discretion, but, shall not be obligated to, make available to
Company a corresponding amount on such Funding Date.  If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Company and Company
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Funding Date until the date such
amount is paid to Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans.  Nothing in this subsection 2.1C shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Company may have against any Lender as a result of any
default by such Lender hereunder.

 

Anything to the contrary herein notwithstanding, all Incremental Term Loans
shall be borrowed pursuant to, and in accordance with subsection 2.10, and all
Other Term Loans shall be borrowed pursuant to, and in accordance with,
subsection 2.12.

 

D.                                       The Register.  Administrative Agent,
acting for these purposes solely as an agent of Company (it being acknowledged
that Administrative Agent, in such capacity, and its officers, directors,
employees, agent and affiliates shall constitute Indemnitees under
subsection 10.3), shall maintain (and make available for inspection by Company
and Lenders upon reasonable prior notice at reasonable times) at its address
referred to in subsection 10.8 a register for the recordation of, and shall
record, the names and addresses of Lenders and, to the extent Administrative
Agent has received notice of participation, Participants and the respective
amounts of the Term Loan Commitment, Revolving Loan Commitment, Swing Line Loan
Commitment, Term Loan, Revolving Loans and Swing Line Loans of each Lender and,
to the extent Administrative Agent has received notice of participation,
Participant from time to time (the “Register”).  Company, Administrative Agent
and Lenders shall, absent manifest error, deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof; all amounts owed

 

51

--------------------------------------------------------------------------------


 

with respect to any Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof; and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.  Each Lender shall record on its internal records the
amount of its Loans and Commitments and each payment in respect hereof, and any
such recordation shall be conclusive and binding on Company, absent manifest
error, subject to the entries in the Register, which shall, absent manifest
error, govern in the event of any inconsistency with any Lender’s records. 
Failure to make any recordation in the Register or in any Lender’s records, or
any error in such recordation, shall not affect any Loans or Commitments or any
Obligations in respect of any Loans.

 

E.                                      Optional Notes.  If so requested by any
Lender by written notice to Company (with a copy to Administrative Agent) at
least two Business Days prior to the Closing Date or at any time thereafter,
Company shall execute and deliver to such Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of such Lender
pursuant to subsection 10.1) on the Closing Date (or, if such notice is
delivered after the Closing Date, promptly after Company’s receipt of such
notice) a promissory note or promissory notes to evidence such Lender’s Term
Loan, Revolving Loans or Swing Line Loans, substantially in the form of
Exhibit IV or Exhibit V or Exhibit VI annexed hereto, respectively, with
appropriate insertions.

 

Section 2.2.                                           Interest on the Loans.

 

A.                                      Rate of Interest.  Subject to the
provisions of subsections 2.6 and 2.7, each Term Loan and each Revolving Loan
shall bear interest on the unpaid principal amount thereof from the date made
through maturity (whether by acceleration or otherwise) at a rate determined by
reference to the Base Rate or the LIBOR Rate.  Subject to the provisions of
subsection 2.7, each Swing Line Loan shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate.  The applicable
basis for determining the rate of interest with respect to any Term Loan or any
Revolving Loan shall be selected by Company initially at the time a Notice of
Borrowing is given with respect to such Loan pursuant to subsection 2.1B
(subject to the last sentence of subsection 2.1B), and the basis for determining
the interest rate with respect to any Term Loan or any Revolving Loan may be
changed from time to time pursuant to subsection 2.2D (subject to the last
sentence of subsection 2.1B).  If on any day a Term Loan or Revolving Loan is
outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Base Rate.

 

(i)                           Subject to the provisions of subsections 2.2E,
2.2G and 2.7, the Revolving Loans (excluding Other Revolving Loans and
Incremental Loans) shall bear interest through maturity as follows:

 

52

--------------------------------------------------------------------------------


 

(a)                             if a Base Rate Loan, then at the sum of the Base
Rate plus the Base Rate Margin set forth in the table below opposite the
applicable Consolidated Net Leverage Ratio for the four Fiscal Quarter period
for which the applicable Pricing Certificate has been delivered pursuant to
subsection 6.1(v); or

 

(b)                            if a LIBOR Rate Loan, then at the sum of the
LIBOR Rate plus the LIBOR Rate Margin set forth in the table below opposite the
applicable Consolidated Net Leverage Ratio for the four Fiscal Quarter period
for which the applicable Pricing Certificate has been delivered pursuant to
subsection 6.1(v):

 

 

 

CONSOLIDATED NET 
LEVERAGE RATIO

 

LIBOR RATE MARGIN

 

BASE RATE MARGIN

 

Greater than

 

3.00:1.00

 

3.50

%

2.50

%

Greater than
but less than or equal to

 

2.00:1.00

3.00:1.00

 

3.00

%

2.00

%

Greater than
but less than or equal to

 

1.50:1.00

2.00:1.00

 

2.50

%

1.50

%

Less than or equal to:

 

1.50:1.00

 

2.00

%

1.00

%

 

provided that, for the first full Fiscal Quarter after the Closing Date, the
applicable margin for Revolving Loans that are LIBOR Rate Loans shall be 3.50%
per annum and for Revolving Loans that are Base Rate Loans shall be 2.50% per
annum.

 

Notwithstanding the foregoing, in the event that any financial statement or
Pricing Certificate delivered pursuant to subsection 6.1(iv) is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Base Rate Margin or LIBOR Margin, as applicable, for any period (an
“Applicable Period”) than the Base Rate Margin or LIBOR Margin, as applicable,
applied for such Applicable Period, then (A) Company shall immediately deliver
to Administrative Agent a corrected Pricing Certificate for such Applicable
Period, (B) the Base Rate Margin or LIBOR Margin, as applicable, for such
Applicable Period shall be determined as if the Consolidated Net Leverage Ratio
in the corrected Pricing Certificate were applicable for such Applicable Period,
and (C) Company shall immediately and retroactively be obligated to pay to
Administrative Agent the accrued additional interest owing as a result of such
increased Base Rate Margin or LIBOR Margin, as applicable, for such Applicable
Period, which payment shall be promptly applied by Administrative Agent in
accordance with subsection 2.4C.  Nothing in this paragraph shall limit the
rights of Administrative Agent and Lenders with respect to subsection 2.2E and
subsection 8.1 nor any of their other rights under this Agreement.  Company’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

(ii)                        Subject to the provisions of subsections 2.2E, 2.2G
and 2.7, the Term Loans (excluding Other Term Loans and Incremental Loans) shall
bear interest through maturity as follows:

 

53

--------------------------------------------------------------------------------

 


 

(a)                             if a Base Rate Loan, then at the sum of the Base
Rate plus 2.50% per annum; or

 

(b)                            if a LIBOR Rate Loan, then at the sum of the
LIBOR Rate plus 3.50% per annum.

 

(iii)                     Upon delivery of the Pricing Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iv), the Base Rate Margin and
the LIBOR Rate Margin for Revolving Loans shall automatically be adjusted, such
adjustment to become effective on the third succeeding Business Day following
the receipt by Administrative Agent of such Pricing Certificate (subject to the
provisions of the foregoing clauses (i) and (ii)); provided that, if at any time
a Pricing Certificate is not delivered at the time required pursuant to
subsection 6.1(iv), from the time such Pricing Certificate was required to be
delivered until the third Business Day succeeding delivery of such Pricing
Certificate, the applicable margins shall be the maximum percentage amount for
the relevant Loan set forth above.

 

(iv)                    Subject to the provisions of subsections 2.2E, 2.2G and
2.7, the Swing Line Loans shall bear interest through maturity at the sum of the
Base Rate plus the applicable Base Rate Margin for Revolving Loans minus a rate
equal to the commitment fee percentage then in effect as determined pursuant to
subsection 2.3A.

 

(v)                       Any Incremental Loans shall bear interest as set forth
in the applicable Lender Joinder Agreement and any Other Loans shall bear
interest as set forth in the applicable Refinancing Amendment relating to such
Loans.

 

B.                                      Interest Periods.  In connection with
each LIBOR Rate Loan, Company may, pursuant to the applicable Notice of
Borrowing or Notice of Conversion/Continuation, as the case may be, select an
interest period (each an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be, at Company’s option, a one, two, three or six month
period (or nine or twelve month period, so long as such period is available to
all applicable Lenders); provided that:

 

(i)                           the initial Interest Period for any LIBOR Rate
Loan shall commence on the Funding Date in respect of such Loan, in the case of
a Loan initially made as a LIBOR Rate Loan, or on the date specified in the
applicable Notice of Conversion/Continuation, in the case of a Loan converted to
a LIBOR Rate Loan;

 

(ii)                        in the case of immediately successive Interest
Periods applicable to a LIBOR Rate Loan continued as such pursuant to a Notice
of Conversion/Continuation, each successive Interest Period shall commence on
the day on which the next preceding Interest Period expires;

 

(iii)                     if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided that, if any Interest Period would otherwise
expire on a day that is not a Business Day but

 

54

--------------------------------------------------------------------------------


 

is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

 

(iv)                    any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (v) of this subsection 2.2B, end on the last Business Day of a calendar
month;

 

(v)                       no Interest Period with respect to any portion of the
Initial Term Loans shall extend beyond the Term Loan Maturity Date and no
Interest Period with respect to any portion of the Revolving Loans subject to
Revolving Loan Commitments in existence on the Closing Date shall extend beyond
the Revolving Loan Commitment Termination Date;

 

(vi)                    no Interest Period with respect to any type of Term
Loans shall extend beyond a date on which Company is required to make a
scheduled payment of principal of such type of Term Loans, unless the sum of
(a) the aggregate principal amount of such type of Term Loans that are Base Rate
Loans plus (b) the aggregate principal amount of such type of Term Loans that
are LIBOR Rate Loans with Interest Periods expiring on or before such date
equals or exceeds the principal amount required to be paid on such type of Term
Loans on such date;

 

(vii)                 there shall be no more than twelve Interest Periods
outstanding at any time; and

 

(viii)              in the event Company fails to specify an Interest Period for
any LIBOR Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.

 

C.                                      Interest Payments.  Subject to the
provisions of subsection 2.2E, interest on each Loan shall be payable in arrears
on and to each Interest Payment Date applicable to that Loan, upon any
prepayment of that Loan (to the extent accrued on the amount being prepaid) and
at maturity of that Loan (including final maturity of that Loan); provided that,
in the event any Swing Line Loans or any Revolving Loans that are Base Rate
Loans are prepaid pursuant to subsection 2.4B(i), interest accrued on such Loans
through the date of such prepayment shall be payable on the next succeeding
Interest Payment Date applicable to Base Rate Loans (or, if earlier, at final
maturity).

 

D.                                       Conversion or Continuation.  Subject to
the provisions of subsection 2.6, Company shall have the option (i) to convert
at any time all or any part of its outstanding Term Loans or Revolving Loans
equal to $2,000,000 and multiples of $100,000 in excess of that amount from
Loans bearing interest at a rate determined by reference to one basis to Loans
bearing interest at a rate determined by reference to an alternative basis or
(ii) upon the expiration of any Interest Period applicable to a LIBOR Rate Loan,
to continue all or any portion of such Loan equal to $2,000,000 and multiples of
$100,000 in excess of that amount as a LIBOR Rate Loan; provided,

 

55

--------------------------------------------------------------------------------


 

however, that a LIBOR Rate Loan may only be converted into a Base Rate Loan on
the expiration date of an Interest Period applicable thereto.

 

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 11:00 a.m. (San Francisco time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan).  In lieu of delivering a Notice of
Conversion/Continuation, Company may give Administrative Agent telephonic notice
by the required time of any proposed conversion/continuation under this
subsection 2.2D; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date. 
Administrative Agent shall notify each Lender of any Loan subject to a Notice of
Conversion/Continuation.

 

E.                                      Default Rate.  From and after the
occurrence and during the continuation of any Event of Default under subsection
8.6 or 8.7 and from and after the occurrence and during the continuation of any
Event of Default under subsection 8.1, upon election by Administrative Agent or
Requisite Lenders, the outstanding principal amount of all Loans and, to the
extent permitted by applicable law, any interest payments thereon not paid when
due and any fees and other amounts then due and payable hereunder shall,
commencing with the date of the occurrence of such Event of Default and
continuing until all overdue amounts are paid, bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable upon demand by Administrative Agent at a
rate that is 2% per annum in excess of the interest rate otherwise payable under
this Agreement with respect to the applicable Loans (or, in the case of any such
fees and other amounts, at a rate which is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for Base Rate Loans that
are Revolving Loans); provided that, in the case of LIBOR Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBOR Rate Loans shall thereupon become Base
Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans.  Payment or acceptance of the increased
rates of interest provided for in this subsection 2.2E is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 

F.                                     Computation of Interest.  Interest on the
Loans shall be computed (i) in the case of Base Rate Loans based on the Prime
Rate, on the basis of a 365-day or 366-day year, as the case may be, and (ii) in
the case of LIBOR Rate Loans and Base Rate Loans based on the Federal Funds
Effective Rate or the LIBOR Rate, on the basis of a 360-day year, in each case
for the actual number of days elapsed in the period during which it accrues.  In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a LIBOR Rate Loan, the date of conversion of such
LIBOR Rate Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Rate

 

56

--------------------------------------------------------------------------------


 

Loan, the date of conversion of such Base Rate Loan to such LIBOR Rate Loan, as
the case may be, shall be excluded; provided that if a Loan is repaid on the
same day on which it is made, one day’s interest shall be paid on that Loan.

 

G.                                        Maximum Rate.  Notwithstanding the
foregoing provisions of this subsection 2.2, in no event shall the rate of
interest payable by Company with respect to any Loan exceed the maximum rate of
interest permitted to be charged under applicable law.

 

Section 2.3.                                           Fees.

 

A.                                      Commitment Fees.  Company agrees to pay
to Administrative Agent, for distribution to each Revolving Lender in proportion
to that Lender’s Pro Rata Share, commitment fees for the period from and
including the Closing Date to and excluding the Revolving Loan Commitment
Termination Date equal to the average of the daily excess of the Revolving Loan
Commitment Amount over the sum of (i) the aggregate principal amount of
outstanding Revolving Loans (but not any outstanding Swing Line Loans) plus (ii)
the Letter of Credit Usage multiplied by a rate per annum equal to the
percentage set forth in the table below opposite the Consolidated Net Leverage
Ratio for the four Fiscal Quarter period for which the applicable Pricing
Certificate has been delivered pursuant to subsection 6.1(iv):

 

 

 

Consolidated 
Net Leverage Ratio

 

Commitment Fee 
Percentage

 

 

 

 

 

 

 

Greater than

 

3.00:1.00

 

0.50

%

Greater than
but less than or equal to

 

2.00:1.00

3.00:1.00

 

0.45

%

Greater than
but less than or equal to

 

1.50:1.00

2.00:1.00

 

0.35

%

Less than or equal to

 

1.50:1.00

 

0.30

%

 

such commitment fees to be calculated on the basis of a 360-day year and the
actual number of days elapsed and to be payable quarterly in arrears on
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date, and on the Revolving Loan
Commitment Termination Date; provided that for the first full Fiscal Quarter
after the Closing Date, the applicable commitment fee percentage shall be 0.50%
per annum.  Upon delivery of the Pricing Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iv), the applicable commitment
fee percentage shall automatically be adjusted, such adjustment to become
effective on the third succeeding Business Day following the receipt by
Administrative Agent of such Pricing Certificate; provided that, if at any time
a Pricing Certificate is not delivered at the time required pursuant to
subsection 6.1(v), from the time such Pricing Certificate was required to be
delivered until delivery of such Pricing Certificate, the applicable commitment
fee percentage shall be the maximum percentage amount set forth above.

 

Notwithstanding the foregoing, in the event that any financial statement or
Pricing Certificate delivered pursuant to subsection 6.1(iv) is shown to be
inaccurate and such inaccuracy, if corrected, would have led to the application
of a higher commitment fee percentage for any

 

57

--------------------------------------------------------------------------------


 

Applicable Period than the commitment fee percentage applied for such Applicable
Period, then (A) Company shall immediately deliver to Administrative Agent a
corrected Pricing Certificate for such Applicable Period, (B) the commitment fee
percentage for such Applicable Period shall be determined as if the Consolidated
Net Leverage Ratio in the corrected Pricing Certificate were applicable for such
Applicable Period, and (z) Company shall immediately and retroactively be
obligated to pay to Administrative Agent the accrued additional fees owing as a
result of such increased commitment fee percentage for such Applicable Period,
which payment shall be promptly applied by Administrative Agent in accordance
with subsection 2.4C.  Nothing in this paragraph shall limit the rights of
Administrative Agent and Lenders with respect to subsection 2.2E and subsection
8.1 nor any of their other rights under this Agreement.  Company’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

 

B.                                      Other Fees.  Company agrees to pay to
Administrative Agent such fees in the amounts and at the times separately agreed
upon between Company and Administrative Agent.

 

Section 2.4.                                           Repayments, Prepayments
and Reductions of Revolving Loan Commitment Amount; General Provisions Regarding
Payments; Application of Proceeds of Collateral and Payments Under Guaranty.

 

A.                                      Scheduled Payments of Term Loans.

 

(i)                           Scheduled Payments of Initial Term Loans.  Company
shall make principal payments on the Initial Term Loans in installments on the
dates and in the amounts set forth below:

 

DATE

 

SCHEDULED REPAYMENT

 

September 30, 2011

 

$

662,500

 

December 31, 2011

 

$

662,500

 

 

 

 

 

March 31, 2012

 

$

662,500

 

June 30, 2012

 

$

662,500

 

September 30, 2012

 

$

662,500

 

December 31, 2012

 

$

662,500

 

 

 

 

 

March 31, 2013

 

$

662,500

 

June 30, 2013

 

$

662,500

 

September 30, 2013

 

$

662,500

 

December 31, 2013

 

$

662,500

 

 

 

 

 

March 31, 2014

 

$

662,500

 

June 30, 2014

 

$

662,500

 

September 30, 2014

 

$

662,500

 

December 31, 2014

 

$

662,500

 

 

 

 

 

March 31, 2015

 

$

662,500

 

 

58

--------------------------------------------------------------------------------


 

DATE

 

SCHEDULED REPAYMENT

 

June 30, 2015

 

$

662,500

 

September 30, 2015

 

$

662,500

 

December 31, 2015

 

$

662,500

 

 

 

 

 

March 31, 2016

 

$

662,500

 

June 30, 2016

 

$

662,500

 

September 30, 2016

 

$

662,500

 

December 31, 2016

 

$

662,500

 

 

 

 

 

March 31, 2017

 

$

662,500

 

June 30, 2017

 

$

662,500

 

September 30, 2017

 

$

662,500

 

December 31, 2017

 

$

662,500

 

 

 

 

 

March 31, 2018

 

$

662,500

 

 

 

 

 

Term Loan Maturity Date

 

$

247,112,500

 

 

 

provided that the scheduled installments of principal of the Initial Term Loans
set forth above shall be reduced in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with subsection 2.4B(iv); and
provided, further that the Initial Term Loans and all other amounts owed
hereunder with respect to the Initial Term Loans shall be paid in full no later
than the Term Loan Maturity Date, and the final installment payable by Company
in respect of the Initial Term Loans on such date shall be in an amount, if such
amount is different from that specified above, sufficient to repay all amounts
owing by Company under this Agreement with respect to the Initial Term Loans.

 

(ii)                        Scheduled Payments of Incremental Term Loans and
Other Term Loans.  Anything to the contrary contained herein notwithstanding,
Company shall repay (x) the aggregate outstanding principal amount of each
Incremental Term Loan (if any) as determined pursuant to, and in accordance
with, subsection 2.10, and (y) the aggregate outstanding principal amount of
each Other Term Loan (if any) as determined pursuant to, and in accordance with,
subsection 2.12.

 

B.                                      Prepayments and Unscheduled Reductions
in Revolving Loan Commitment Amount.

 

(i)                           Voluntary Prepayments.  Company may, upon written
or telephonic notice to Administrative Agent on or prior to 11:00 a.m. (San
Francisco time) on the date of prepayment, which notice, if telephonic, shall be
promptly confirmed in writing, at any time and from time to time prepay any
Swing Line Loan on any Business Day in whole or in part in an aggregate minimum
amount of $500,000 (or such lesser amount then outstanding) and multiples of
$100,000 in excess of that amount.  Company may, upon not less than one Business
Day’s prior written or telephonic notice, in the case of Base Rate Loans, and
three Business Days’ prior written or telephonic notice, in the case of LIBOR
Rate Loans, in each case given to Administrative Agent by 11:00 a.m. (San

 

59

--------------------------------------------------------------------------------


 

Francisco time) on the date required and, if given by telephone, promptly
confirmed in writing to Administrative Agent, who will promptly notify each
Lender whose Loans are to be prepaid of such prepayment, at any time and from
time to time prepay any Term Loans or Revolving Loans on any Business Day in
whole or in part in an aggregate minimum amount of $1,000,000 and multiples of
$100,000 in excess of that amount.  All written notices delivered pursuant to
this subsection 2.4B(i) shall be in the form of a Notice of Prepayment and all
notices whether written or telephonic delivered pursuant to this
subsection 2.4B(i) shall be irrevocable, and once given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein.  Any such voluntary prepayment
shall be applied as specified by Company in the applicable Notice of Prepayment.

 

(ii)                        Loan Call Protection.  In the event that, prior to
the first anniversary of the Closing Date, there shall occur any amendment,
amendment and restatement or other modification of this Agreement that reduces
the interest rate with respect to any Initial Term Loans or any prepayment or
refinancing of any Initial Term Loans, in whole or in part with proceeds of
Indebtedness having a lower total yield (after giving effect to any premiums
paid on such Indebtedness (including any OID or upfront fees (with OID and
upfront fees being equated to interest based on the lesser of (A) an assumed
four-year life to maturity and (B) the weighted average life of such
Indebtedness)) than the total yield for the Initial Term Loans as of the Closing
Date (other than any such amendments, amendments and restatements,
modifications, prepayments or refinancings made in connection with a Change of
Control or an acquisition), each such amendment, amendment and restatement,
modification, prepayment or refinancing, as the case may be, shall be
accompanied by a fee or prepayment premium, as applicable, equal to 1.00% of the
outstanding principal amount of the Initial Term Loans affected by such
amendment, amendment and restatement or modification, or subject to such
prepayment or refinancing.

 

(iii)                     Voluntary Reductions of Revolving Loan Commitments. 
Company may, upon not less than three Business Days’ prior written or telephonic
notice confirmed in writing to Administrative Agent, or upon such lesser number
of days’ prior written or telephonic notice, as determined by Administrative
Agent in its sole discretion, at any time and from time to time, terminate in
whole or permanently reduce in part, without premium or penalty, the Revolving
Loan Commitment Amount in an amount up to the amount by which the Revolving Loan
Commitment Amount exceeds the Total Utilization of Revolving Loan Commitments at
the time of such proposed termination or reduction; provided that any such
partial reduction of the Revolving Loan Commitment Amount shall be in an
aggregate minimum amount of $3,000,000 and multiples of $1,000,000 in excess of
that amount (or if less than $1,000,000, the amount of the Revolving Loan
Commitments).  Company’s notice to Administrative Agent (who will promptly
notify each Revolving Lender of such notice) shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction shall be effective on the
date specified in Company’s notice and shall reduce the amount of the Revolving
Loan Commitment of each Revolving Lender

 

60

--------------------------------------------------------------------------------


 

proportionately to its Pro Rata Share.  Any such voluntary reduction of the
Revolving Loan Commitment Amount shall be applied as specified in
subsection 2.4B(v).

 

(iv)                             Mandatory Prepayments and Mandatory Reductions
of Revolving Loan Commitments.  The Loans shall be prepaid and/or the Revolving
Loan Commitment Amount shall be permanently reduced in the amounts and under the
circumstances set forth below, all such prepayments and/or reductions to be
applied as set forth below or as more specifically provided in
subsection 2.4B(v) and subsection 2.4D:

 

(a)                             Prepayments and Reductions From Net Asset Sale
Proceeds.  No later than the fifth Business Day following the date of receipt by
Company or any Restricted Subsidiary of any Net Asset Sale Proceeds in respect
of any Asset Sale, Company shall either (1) prepay the Loans and/or the
Revolving Loan Commitment Amount shall be permanently reduced in an aggregate
amount equal to such Net Asset Sale Proceeds or (2), so long as no Event of
Default shall have occurred and be continuing, deliver to Administrative Agent
an Officer’s Certificate setting forth that portion of such Net Asset Sale
Proceeds that, subject to subsection 7.3, Company or such Restricted Subsidiary
intends to reinvest in equipment or other assets related to the business
conducted by Company and its Restricted Subsidiaries (directly or through the
acquisition of Capital Stock of a Person that owns such assets) within 360 days
of such date of receipt, and Company shall, or shall cause one or more of its
Restricted Subsidiaries to (A) apply such portion to such reinvestment purposes
or (B) no later than 360 days after receipt of such Net Asset Sale Proceeds make
a prepayment of the Loans (and/or the Revolving Loan Commitment Amount shall be
permanently reduced) in an amount equal to 100% of such Net Asset Sale Proceeds
that are not so reinvested.

 

(b)                            Prepayments and Reductions from Net
Insurance/Condemnation Proceeds.  No later than the fifth Business Day following
the date of receipt by Administrative Agent or by Company or any Restricted
Subsidiary of any Net Insurance/Condemnation Proceeds that are required to be
applied to prepay the Loans and/or reduce the Revolving Loan Commitment Amount
pursuant to the provisions of subsection 6.4C, Company shall prepay the Loans
and/or the Revolving Loan Commitment Amount shall be permanently reduced in an
aggregate amount equal to 100% of the amount of such Net Insurance/Condemnation
Proceeds.

 

(c)                             Prepayments and Reductions Due to Issuance of
Indebtedness.  On the date of receipt of the Net Securities Proceeds from the
issuance of any Indebtedness of Holdings, Company or any Restricted Subsidiary
after the Closing Date, other than Indebtedness permitted pursuant to
subsection 7.1 (except as set forth in subsection 2.12 and 7.1(i) in which case
the Net Securities Proceeds shall be applied as set forth in such subsection
notwithstanding anything to the contrary contained in this subsection 2.4),
Company shall prepay the Loans and/or the

 

61

--------------------------------------------------------------------------------


 

Revolving Loan Commitment Amount shall be permanently reduced in an aggregate
amount equal to 100% of such Net Securities Proceeds.

 

(d)                            Prepayments and Reductions from Consolidated
Excess Cash Flow.  In the event that there shall be Consolidated Excess Cash
Flow for any Fiscal Year (commencing with Fiscal Year 2012), Company shall, no
later than 105 days after the end of such Fiscal Year, prepay the Loans and/or
the Revolving Loan Commitment Amount shall be permanently reduced in an
aggregate amount equal to (i) 50% of such Consolidated Excess Cash Flow minus
(ii) voluntary prepayments of the Loans made during such Fiscal Year (with
(1) the amount of any such voluntary prepayments resulting from repurchase of
Term Loans by Company pursuant to subsection 2.4B(vi) to be based on the amount
of the applicable Competitive Bid and (2) any repayments of Revolving Loans or
Swing Line Loans to be excluded, except to the extent the Revolving Commitments
are permanently reduced in connection with such repayments); provided that any
voluntary prepayments of the Loans during any Fiscal Year in excess of 50% or
25%, as the case may be, of Consolidated Excess Cash Flow for such Fiscal Year
shall reduce, on a dollar for dollar basis, the required prepayments under this
subsection 2.4B(iii)(d) in subsequent Fiscal Years; provided that for any Fiscal
Year in which the Consolidated Net Leverage Ratio as of the last day of such
Fiscal Year is less than or equal to 2.50:1.00, the amount in clause (i) shall
be reduced to 25%; provided further that for any Fiscal Year in which the
Consolidated Net Leverage Ratio as of the last day of such Fiscal Year is less
than or equal to 2.00:1.00, no prepayment shall be required under this
subsection 2.4B(iii)(d).

 

(e)                             Calculations of Net Proceeds Amounts; Additional
Prepayments and Reductions Based on Subsequent Calculations.  Concurrently with
any prepayment of the Loans and/or reduction of the Revolving Loan Commitment
Amount pursuant to subsections 2.4B(iii)(a)-(d), Company shall deliver to
Administrative Agent an Officer’s Certificate demonstrating the calculation of
the amount of the applicable Net Asset Sale Proceeds, Net Insurance/Condemnation
Proceeds, Net Securities Proceeds, or Consolidated Excess Cash Flow, as the case
may be, that gave rise to such prepayment and/or reduction.  In the event that
Company shall subsequently determine that the actual amount was greater than the
amount set forth in such Officer’s Certificate, Company shall promptly make an
additional prepayment of the Loans (and/or, if applicable, the Revolving Loan
Commitment Amount shall be permanently reduced) in an amount equal to the amount
of such excess, and Company shall concurrently therewith deliver to
Administrative Agent an Officer’s Certificate demonstrating the derivation of
the additional amount resulting in such excess.

 

(f)                            Prepayments Due to Reductions or Restrictions of
Revolving Loan Commitment Amount.  Company shall from time to time prepay first
the Swing Line Loans and second the Revolving Loans (and, after prepaying all
Revolving Loans, Cash collateralize any outstanding Letters of Credit by
depositing the

 

62

--------------------------------------------------------------------------------


 

requisite amount in the Collateral Account) to the extent necessary so that the
Total Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitment Amount then in effect.  At such time as the Total
Utilization of Revolving Loan Commitments shall be equal to or less than the
Revolving Loan Commitment Amount, if no Event of Default has occurred and is
continuing, to the extent any Cash collateral was provided by Company and has
not been applied to any Obligations as provided in the Security Agreement, such
amount may, at the request of Company, be released to Company.

 

(v)                            Application of Prepayments and Unscheduled
Reductions of Revolving Loan Commitment Amount.

 

(a)                             Application of Voluntary Prepayments by Type of
Loans and Order of Maturity.  Any voluntary prepayments pursuant to
subsection 2.4B(i) shall be applied as specified by Company in the applicable
Notice of Prepayment; provided that any voluntary prepayments of Term Loans must
be applied to prepay the Term Loans, any Incremental Term Loans, any Other Term
Loans and Extended Term Loans (or reduce any Revolving Loan
Commitments, Incremental Revolving Loan Commitments, Other Revolving Loan
Commitments and Extended Revolving Loan Commitments) on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof), except to
the extent such payments are not required to be applied on a pro rata basis to
Incremental Term Loans, Other Term Loans or Extended Term Loans (or Incremental
Revolving Loan Commitments, Other Revolving Loan Commitments and Extended
Revolving Loan Commitments) as provided in the applicable Lender Joinder
Agreement, Refinancing Amendment or Extension.  In the event Company fails to
specify the Loans to which any such prepayment shall be applied, (1) such
prepayment shall be applied first to repay outstanding Swing Line Loans to the
full extent thereof, second to repay outstanding Revolving Loans to the full
extent thereof, and third to repay outstanding Term Loans to the full extent
thereof and (2) such prepayment shall be applied to prepay the Initial Term
Loans (and to the extent required by the terms thereof, any Other Term Loans or
Incremental Term Loans) on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof) and to reduce the scheduled installments
of principal thereof set forth in subsection 2.4A(i), and if not otherwise
specified in the applicable Notice of Prepayment, (i) first, in forward
chronological order for the next succeeding 12 months and (ii) thereafter, on a
pro rata basis (in accordance with the respective outstanding principal amounts
thereof).

 

(b)                            Application of Mandatory Prepayments by Type of
Loans.  Except as provided in subsection 2.4D, any amount required to be applied
as a mandatory prepayment of the Loans and/or a reduction of the Revolving Loan
Commitment Amount pursuant to subsections 2.4B(iv)(a)-(d) shall be applied first
to prepay the Initial Term Loans (and to the extent required by the terms
thereof, any Incremental Term Loans, Other Term Loans and Extended Term Loans))
to the full extent thereof, second, to the extent of any remaining portion of
such amount,

 

63

--------------------------------------------------------------------------------


 

to prepay the Swing Line Loans to the full extent thereof and to permanently
reduce the Revolving Loan Commitment Amount by the amount of such prepayment,
third, to the extent of any remaining portion of such amount, to prepay the
Revolving Loans to the full extent thereof and to further permanently reduce the
Revolving Loan Commitment Amount by the amount of such prepayment, and fourth,
to the extent of any remaining portion of such amount, to further permanently
reduce the Revolving Loan Commitment Amount to the full extent thereof, provided
that to the extent any such reduction of the Revolving Loan Commitment Amount
would result in the Total Utilization of Revolving Loan Commitments exceeding
the Revolving Loan Commitment Amount, Company promptly shall Cash collateralize
outstanding Letters of Credit by depositing the requisite amount in the
Collateral Account.  Any mandatory reduction of the Revolving Loan Commitment
Amount pursuant to this subsection 2.4B shall be in proportion to each Revolving
Lender’s Pro Rata Share.

 

(c)                            Application of Mandatory Prepayments of Term
Loans to Term Loans and the Scheduled Installments of Principal Thereof.  Except
as provided in subsection 2.4D, any mandatory prepayments of the Term Loans
pursuant to subsection 2.4B(iii) shall be applied to prepay the Initial Term
Loans (and, to the extent required by the terms thereof, any Incremental Term
Loans, Other Term Loans or Extended Term Loans) on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and shall
be applied to reduce the scheduled installments of principal thereof set forth
in subsection 2.4A(i) on a pro rata basis (in accordance with the respective
outstanding principal amounts thereof).

 

(d)                           Application of Prepayments to Base Rate Loans and
LIBOR Rate Loans.  Considering Term Loans and Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to LIBOR Rate Loans, in each case in
a manner that minimizes the amount of any payments required to be made by
Company pursuant to subsection 2.6D.

 

(vi)                             Repurchase of Term Loans by Holdings and its
Restricted Subsidiaries.

 

(a)                            Subject to the terms and conditions set forth
herein, so long as the Term Loans remain outstanding and Company can demonstrate
that, at the time it submits a Competitive Bid Request, the sum of (1) Cash and
Cash Equivalents, plus (2) the aggregate unused Revolving Loan Commitments of
all Revolving Lenders at such time is equal to at least $20,000,000, Company may
request one or more Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids to repurchase any outstanding Term Loans. 
Immediately upon any such repurchase by Holdings, Company or their respective
Subsidiaries, such repurchased Term Loans shall be deemed repaid in full for all
purposes hereunder.  To request Competitive Bids, Company shall notify
Administrative Agent and the Lenders of such request by written notice,
substantially in the form of Exhibit XIV

 

64

--------------------------------------------------------------------------------


 

(each a “Competitive Bid Request”).  Each Competitive Bid Request shall include
the date selected by Company on or prior to which all Competitive Bids with
respect to such Competitive Bid Request must be received by Administrative Agent
(such date, the “Competitive Bid Submission Deadline”); provided, that with
respect to any Competitive Bid Request, the Competitive Bid Submission Deadline
selected by Company shall in no event be later than 60 days after the date of
such Competitive Bid Request.

 

(b)                            Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to Company in response to a
Competitive Bid Request.  Each Competitive Bid must be substantially in the form
of Exhibit XV and shall be submitted to both Administrative Agent and Company. 
Each Competitive Bid shall include the following:  (1) the aggregate principal
amount of Term Loans such Lender is willing to sell; and (2) the price at which
such Lender is willing to sell such Term Loans (expressed as a percentage of par
value) (such price, the “Competitive Bid Price”).  Once submitted, a Competitive
Bid may not be revoked by a Lender.

 

(c)                             Subject to the restrictions of this paragraph,
Company may accept or reject any Competitive Bid.  Company shall notify
Administrative Agent by telephone, followed by written notice, whether and to
what extent it has decided to accept or reject each Competitive Bid within five
Business Days after the applicable Competitive Bid Submission Deadline;
provided, that (w) the failure of Company to give such notice shall be deemed to
be a rejection of each Competitive Bid; (x) Company shall not accept a
Competitive Bid made at a particular Competitive Bid Price if Company rejects a
Competitive Bid made at a lower or the same Competitive Bid Price; (y) the
aggregate amount of Term Loans that Holdings, Company or their respective
Subsidiaries or any Affiliated Lender shall be entitled to repurchase pursuant
to all Competitive Bids accepted by Company shall not at any time exceed 25% of
the aggregate amount of all Term Loans advanced pursuant to this Agreement; and
(z) Company may accept Competitive Bids at the same Competitive Bid Price in
part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Price, shall be made pro rata in accordance with the amount of
each such Competitive Bid.  A notice given by Company pursuant to this paragraph
shall be irrevocable.

 

(d)                            Following Administrative Agent’s receipt of
written notice from Company as to which Competitive Bids have been accepted,
Administrative Agent shall promptly notify each Lender whether or not its
Competitive Bid has been accepted (and if so, the amount and the Competitive Bid
Price accepted), and each successful bidder will thereupon become bound, subject
to the terms and conditions hereof, to sell the agreed upon Term Loans to
Holdings, Company or any of their respective Subsidiaries or any Affiliated
Lender, as the case may be, at the Competitive Bid Price on the second Business
Day following the notice provided to such successful bidder under this
paragraph.

 

65

--------------------------------------------------------------------------------


 

(e)                             Company may not use proceeds of Revolving Loans
to effect such Term Loan repurchases.

 

C.                                      General Provisions Regarding Payments.

 

(i)                           Manner and Time of Payment.  All payments by
Company of principal, interest, fees and other Obligations shall be made in
Dollars in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
12:00 noon (San Francisco time) on the date due at the Funding and Payment
Office for the account of Lenders; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Company on the
next succeeding Business Day.

 

(ii)                        Application of Payments to Principal and Interest. 
Except as provided in subsection 2.2C, all payments in respect of the principal
amount of any Loan shall include payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments shall be applied to the
payment of interest before application to principal.

 

(iii)                     Apportionment of Payments.  Aggregate payments of
principal and interest shall be apportioned among all outstanding Loans to which
such payments relate, in each case proportionately to Lenders’ respective Pro
Rata Shares.  Administrative Agent shall promptly distribute to each Lender, at
the account specified in the payment instructions delivered to Administrative
Agent by such Lender, its Pro Rata Share of all such payments received by
Administrative Agent and the commitment fees and letter of credit fees of such
Lender, if any, when received by Administrative Agent pursuant to
subsections 2.3 and 3.2. Notwithstanding the foregoing provisions of this
subsection 2.4C(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
LIBOR Rate Loans, Administrative Agent shall give effect thereto in apportioning
interest payments received thereafter.

 

(iv)                    Payments on Business Days.  Whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder or of the commitment fees hereunder, as the case may be.

 

(v)                       Notation of Payment.  Each Lender agrees that before
disposing of any Note held by it, or any part thereof (other than by granting
participations therein), that Lender will make a notation thereon of all Loans
evidenced by that Note and all principal payments previously made thereon and of
the date to which interest thereon has been paid; provided that the failure to
make (or any error in the making of) a notation of any Loan made under such Note
shall not limit or otherwise affect the obligations of Company hereunder or
under such Note with respect to any Loan or any payments of principal or
interest on such Note.

 

66

--------------------------------------------------------------------------------


 

D.                                       Application of Proceeds of Collateral
and Payments after Event of Default.  Upon the occurrence and during the
continuation of an Event of Default, if requested by Requisite Lenders, or upon
acceleration of the Obligations pursuant to Section 8, (a) all payments received
by Administrative Agent, whether from Company, Holdings or any Subsidiary
Guarantor or otherwise, and (b) all proceeds received by Administrative Agent in
respect of any sale of, collection from, or other realization upon all or any
part of the Collateral under any Collateral Document may, in the discretion of
Administrative Agent, be held by Administrative Agent as Collateral for, and/or
(then or at any time thereafter) applied in full or in part by Administrative
Agent, in each case in the following order of priority:

 

(i)                           to the payment of all costs and expenses of such
sale, collection or other realization, all other expenses, liabilities and
advances made or incurred by Administrative Agent in connection therewith, and
all amounts for which Administrative Agent is entitled to compensation
(including the fees described in subsection 2.3), reimbursement and
indemnification under any Loan Document and all advances made by Administrative
Agent thereunder for the account of the applicable Loan Party, and to the
payment of all costs and expenses paid or incurred by Administrative Agent in
connection with the Loan Documents, all in accordance with subsections 9.4, 10.2
and 10.3 and the other terms of this Agreement and the Loan Documents;

 

(ii)                        thereafter, to the payment of all other Obligations
and obligations of Loan Parties under any Hedge Agreement between a Loan Party
and a Swap Counterparty for the ratable benefit of the holders thereof (subject
to the provisions of subsection 2.4C(ii) hereof); and

 

(iii)                     thereafter, to the payment to or upon the order of
such Loan Party or to whosoever may be lawfully entitled to receive the same or
as a court of competent jurisdiction may direct.

 

Section 2.5.                                           Use of Proceeds.

 

A.                                      Loans.  The proceeds of the Loans made
on the Closing Date shall be applied by Company (i) to refinance certain
existing Indebtedness, (ii) to pay fees, commissions and expenses in connection
with the refinancing and (iii) for working capital and other general corporate
purposes (including Permitted Acquisitions, Investments and Restricted Junior
Payments permitted hereunder), which may include the making of intercompany
loans to any of Company’s wholly-owned Restricted Subsidiaries, in accordance
with subsection 7.1(iv), for their own general corporate purposes.  The proceeds
of the Loans made after the Closing Date shall be applied by Company for working
capital and other general corporate purposes (including Permitted
Acquisitions, Investments and Restricted Junior Payments permitted hereunder),
which may include the making of intercompany loans to any of Company’s
wholly-owned Restricted Subsidiaries, in accordance with subsection 7.1(iv), for
their own general corporate purposes, and may also be applied to pay fees,
commissions and expenses relating thereto.

 

B.                                      Margin Regulations.  No portion of the
proceeds of any borrowing under this Agreement shall be used by Company or any
of its Restricted Subsidiaries in any manner that

 

67

--------------------------------------------------------------------------------


 

might cause the borrowing or the application of such proceeds to violate
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Exchange Act, in
each case as in effect on the date or dates of such borrowing and such use of
proceeds.

 

Section 2.6.                                           Special Provisions
Governing LIBOR Rate Loans.  Notwithstanding any other provision of this
Agreement to the contrary, the following provisions shall govern with respect to
LIBOR Rate Loans as to the matters covered:

 

A.                                      Determination of Applicable Interest
Rate.  On each Interest Rate Determination Date, Administrative Agent shall
determine in accordance with the terms of this Agreement (which determination
shall, absent manifest error, be conclusive and binding upon all parties) the
interest rate that shall apply to the LIBOR Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and shall
promptly give notice thereof (in writing or by telephone confirmed in writing)
to Company and each applicable Lender.

 

B.                                      Inability to Determine Applicable
Interest Rate.  In the event that (i) Administrative Agent shall have determined
(which determination shall be conclusive and binding upon all parties hereto),
on any Interest Rate Determination Date that by reason of circumstances
affecting the London interbank market adequate and fair means do not exist for
ascertaining the interest rate applicable to such Loans on the basis provided
for in the definition of LIBOR Rate or (ii) Requisite Lenders shall have
reasonably determined (in a manner consistent with banking industry practices)
that the LIBOR Rate does not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Loans during any Interest Period,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (a) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Administrative Agent notifies Company and Lenders
that the circumstances giving rise to such notice no longer exist and (b) any
Notice of Borrowing or Notice of Conversion/Continuation given by Company with
respect to the Loans in respect of which such determination was made shall be
deemed to be for a Base Rate Loan.

 

C.                                      Illegality or Impracticability of LIBOR
Rate Loans.  In the event that on any date any Lender shall have determined
(which determination shall be conclusive and binding upon all parties hereto but
shall be made only after consultation with Company and Administrative Agent)
that the making, maintaining or continuation of its LIBOR Rate Loans (or Base
Rate Loans as to which the interest rate is determined with reference to the
LIBOR Rate) (i) has become unlawful as a result of compliance by such Lender in
good faith with any law, treaty, governmental rule, regulation, guideline or
order (or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, or would
cause such Lender material hardship, as a result of contingencies occurring
after the date of this Agreement which materially and adversely affect the
London interbank market or the position of such Lender in that market, then, and
in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
Company and Administrative Agent of such determination.  Administrative Agent
shall promptly notify each other Lender of the receipt of such notice. 
Thereafter (a) the obligation of the Affected Lender to

 

68

--------------------------------------------------------------------------------


 

make Loans as, or to convert Loans to, LIBOR Rate Loans shall be suspended until
such notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a LIBOR Rate Loan then being
requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) a Base Rate Loan (with such Base Rate Loan as
to which the interest rate is not determined with reference to the LIBOR Rate),
(c) the Affected Lender’s obligation to maintain its outstanding LIBOR Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, (d) the Affected Loans shall automatically
convert into Base Rate Loans (with such Base Rate Loan as to which the interest
rate is not determined with reference to the LIBOR Rate) on the date of such
termination, and (e) Base Rate Loans shall not be determined with reference to
the LIBOR Rate.  Notwithstanding the foregoing, to the extent a determination by
an Affected Lender as described above relates to a LIBOR Rate Loan then being
requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Company shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above.  Administrative Agent shall promptly notify each other Lender
of the receipt of such notice.  Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, LIBOR Rate Loans in accordance with the terms of this Agreement.

 

D.                                       Compensation For Breakage or
Non-Commencement of Interest Periods.  Company shall compensate each Lender,
upon written request by that Lender pursuant to subsection 2.8, for all
reasonable losses, expenses and liabilities (including any interest paid by that
Lender to lenders of funds borrowed by it to make or carry its LIBOR Rate Loans
and any loss, expense or liability sustained by that Lender in connection with
the liquidation or re-employment of such funds but excluding loss of anticipated
profit) which that Lender has sustained: (i) if for any reason (other than a
default by that Lender) a borrowing of any LIBOR Rate Loan does not occur on a
date specified therefor in a Notice of Borrowing or a telephonic request
therefor, or a conversion to or continuation of any LIBOR Rate Loan does not
occur on a date specified therefor in a Notice of Conversion/Continuation or a
telephonic request therefor; (ii) if any prepayment or other principal payment
or any conversion of any of its LIBOR Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C) occurs
on a date prior to the last day of an Interest Period applicable to that Loan;
(iii) if any prepayment of any of its LIBOR Rate Loans is not made on any date
specified in a Notice of Prepayment given by Company; or (iv) as a consequence
of any other default by Company in the repayment of its LIBOR Rate Loans when
required by the terms of this Agreement.

 

E.                                      Booking of LIBOR Rate Loans.  Any Lender
may make, carry or transfer LIBOR Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of that Lender.

 

69

--------------------------------------------------------------------------------


 

F.                                     Assumptions Concerning Funding of LIBOR
Rate Loans.  Calculation of all amounts payable to a Lender under this
subsection 2.6 and under subsection 2.7A shall be made as though that Lender had
funded each of its LIBOR Rate Loans through the purchase of a LIBOR deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of LIBOR Rate in an amount equal to the amount of such LIBOR Rate Loan and
having a maturity comparable to the relevant Interest Period, whether or not its
LIBOR Rate Loans had been funded in such manner.

 

G.                                        LIBOR Rate Loans After Default.  From
and after the occurrence and during the continuation of any Event of Default,
upon election by Administrative Agent or Requisite Lenders, (i) Company may not
elect to have a Loan be made or maintained as, or converted to, a LIBOR Rate
Loan after the expiration of any Interest Period then in effect for that Loan
and (ii) subject to the provisions of subsection 2.6D, any Notice of Borrowing
or Notice of Conversion/Continuation given by Company with respect to a
requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be for a Base Rate Loan or, if the conditions to making a Loan set
forth in subsection 4.1 cannot then be satisfied, to be rescinded by Company.

 

Section 2.7.                                           Increased Costs; Capital
Adequacy.

 

A.                                      Compensation for Increased Costs. 
Subject to the provisions of subsection 2.7B (which shall be controlling with
respect to the matters covered thereby), in the event that any Lender (including
any Issuing Lender) shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
Change in Law:

 

(i)                           subjects such Lender to any additional tax of any
kind whatsoever with respect to this Agreement or any of its obligations
hereunder (including with respect to issuing or maintaining any Letters of
Credit or purchasing or maintaining any participations therein or maintaining
any Commitment hereunder) or any payments to such Lender of principal, interest,
fees or any other amount payable hereunder (except for the imposition of, or any
change in the rate of, any Excluded Tax withholdable against or payable by such
Lender);

 

(ii)                        imposes, modifies or holds applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, or advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Lender (other than any such reserve
or other requirements with respect to LIBOR Rate Loans that are reflected in the
definition of LIBOR Rate);

 

(iii)                     imposes any other condition (other than with respect
to Taxes, which shall be governed solely by subsection 2.7B) on or affecting
such Lender or its obligations hereunder or the London interbank market; or

 

70

--------------------------------------------------------------------------------


 

(iv)                    regarding capital adequacy has the effect of reducing
the rate of return on the capital of such Lender or any corporation controlling
such Lender as a consequence of, or with reference to, such Lender’s Loans or
Commitments or Letters of Credit or participations therein or other obligations
hereunder with respect to the Loans or the Letters of Credit to a level below
that which such Lender or such controlling corporation could have achieved but
for a Change in Law (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy);

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Notwithstanding the foregoing, this
subsection will not apply to any Taxes already indemnified by Company pursuant
to subsection 2.7B.

 

B.                                      Taxes.

 

(i)                           Payments to Be Free and Clear.  Any and all
payments by or on account of any obligation of Company under this Agreement and
the other Loan Documents shall (except to the extent required by law) be made
free and clear of, and without any deduction or withholding on account of, any
Indemnified Taxes or Other Taxes.

 

(ii)                        Grossing-up of Payments.  If Company is required by
law to make any deduction or withholding on account of any Indemnified Taxes or
Other Taxes from any sum paid or payable by Company to Administrative Agent or
any Lender under any of the Loan Documents:

 

(a)                             Company shall notify Administrative Agent of any
such requirement or any change in any such requirement as soon as Company
becomes aware of it;

 

(b)                            Company shall pay, or cause to be paid, any such
tax to the relevant Government Authority before the date on which penalties
attach thereto;

 

(c)                             unless such Tax is an Excluded Tax, the sum
payable by Company shall be increased to the extent necessary to ensure that,
after making the required deductions (including deductions other than an
Excluded Tax applicable to additional sums payable under this
subsection 2.7B(ii)), Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to the sum it would have received had
no such deduction been required or made, provided, with respect to any United
States Federal withholding tax, no such

 

71

--------------------------------------------------------------------------------


 

additional amount shall be required to be paid to any Lender (other than a
Lender that becomes a Lender pursuant to subsection 2.6C) except to the extent
that any Change in Law after the Closing Date (in the case of each Lender listed
on the signature pages hereof on the Closing Date) or after the date such Lender
became a Lender (in the case of each other Lender) in any such requirement for a
deduction, withholding or payment as is mentioned therein shall result in an
increase in the rate of such deduction, withholding or payment from that in
effect at the Closing Date or at the date such Lender became a Lender, as the
case may be, in respect of payments to such Lender; provided that additional
amounts shall be payable to a Lender to the extent such Lender’s assignor was
entitled to receive such additional amounts; and

 

(d)                            within 30 days after paying any sum from which it
is required by clause (b) above to pay, Company shall, upon the written request
of Administrative Agent, deliver to Administrative Agent documentation
reasonably satisfactory to the other affected parties to evidence the payment
and its remittance to the relevant Government Authority.

 

(iii)                               Indemnification by Company.  Company shall
indemnify Administrative Agent and each Lender, within 30 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under subsection 2.7B(ii) other than an Excluded Tax) and any
reasonable expenses arising therefrom or with respect thereto.  With respect to
any such payments made by Administrative Agent or such Lender paid pursuant to
an assessment by a Government Authority, such indemnification shall be made
within the proscribed period, whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Government
Authority.  A certificate containing reasonable details as to the amount of such
payment or liability delivered to Company by a Lender (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.  For the avoidance of
doubt, any amount paid pursuant to this subsection 2.7B(iii) shall not be in
duplication of any amounts paid pursuant to any other clause of this subsection
2.7B.

 

(iv)                             Evidence of Exemption from Withholding Tax.

 

(a)                             Any Lender shall deliver such forms or other
documentation prescribed by applicable law or reasonably requested by Company or
Administrative Agent as will enable Company or Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements;

 

(b)                            Any Foreign Lender shall deliver to Company and
Administrative Agent, on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter, as may
be necessary in the determination of Company or Administrative Agent, each in
the reasonable

 

72

--------------------------------------------------------------------------------


 

exercise of its discretion), such properly completed and duly executed forms or
other documentation prescribed by applicable law as will permit such payments to
be made without withholding or at a reduced rate of withholding;

 

(c)                             Without limiting the generality of the
foregoing, any Foreign Lender, to the extent it is legally entitled to do so,
shall deliver to Company and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of Company or
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:

 

(1)                             properly completed and duly executed copies of
Internal Revenue Service Form W-8BEN (or any successor forms) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(2)                             properly completed and duly executed copies of
Internal Revenue Service Form W-8ECI (or any successor forms),

 

(3)                             in the case of a Foreign Lender claiming the
benefits of the exemption “portfolio interest” under Section 881(c) of the
Internal Revenue Code, (a) a duly executed certificate to the effect that such
Foreign Lender is not (i) a “bank” within the meaning of Section 881(c)(3)(a) of
the Internal Revenue Code, (ii) a ten-percent shareholder (within the meaning of
Section 881(c)(3)(b) of the Internal Revenue Code) of Company or Holdings or
(iii) a controlled foreign corporation described in Section 881(c)(3)(c) of the
Internal Revenue Code, and that no payments in connection with the Loan
Documents are effectively connected with such Lender’s conduct of a U.S. trade
or business and (b) properly completed and duly executed copies of Internal
Revenue Service Form W-8BEN (or any successor forms) (a “United States Tax
Compliance Certificate”),

 

(4)                             to the extent a Lender is not the beneficial
owner or does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, where the Lender is a partnership or in the case of a
typical participation by such Lender), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion):

 

73

--------------------------------------------------------------------------------


 

(1)                             duly executed and properly completed copies of
the forms and statements required to be provided by such Foreign Lender under
clause (c) of subsection 2.7B(iv), to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account and
may be entitled to an exemption from or a reduction of the applicable Tax,

 

(2)                             duly executed and properly completed copies of
Internal Revenue Service Form W-8IMY (or any successor forms) with any required
attachments completed and duly executed by such Foreign Lender, together with
any information, if any, such Foreign Lender chooses to transmit with such form,
and any other certificate or statement of exemption required under the Internal
Revenue Code or the regulations thereunder, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender,

 

(3)                             a Form W-8ECI, W-8BEN, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY with any required attachments (or
any other successor forms), or any other required information from each
beneficial owners, as applicable, as will permit payments to such Lender to be
made without withholding or at a reduced rate of withholding, and

 

(4)                             properly completed and duly executed copies of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in any Tax,

 

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit Company and Administrative Agent to determine the
withholding or deduction required to be made, if any;

 

(d)                                 Without limiting the generality of the
foregoing, the Lead Arranger and any Lender that is not a Foreign Lender shall
deliver to Company and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Lender or
Lead Arranger (as applicable) becomes a Lender or Lead Arranger under this
Agreement (and from time to time thereafter as prescribed by applicable law or
upon the request of Company or Administrative Agent), duly executed and properly
completed copies of Internal Revenue Service Form W-9;

 

(e)                             Without limiting the generality of the
foregoing, each Lender hereby agrees, from time to time after the initial
delivery by such Person of such forms, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence so delivered
obsolete or inaccurate in any material

 

74

--------------------------------------------------------------------------------


 

respect, that such Person shall promptly (1) deliver to Administrative Agent and
Company two original copies of renewals, amendments or additional or successor
forms, properly completed and duly executed by such Person, together with any
other certificate or statement of exemption required in order to confirm or
establish that such Person is entitled to an exemption from or reduction of any
Tax with respect to payments to such Person under the Loan Documents and, if
applicable, that such Person does not act for its own account with respect to
any portion of such payment, or (2) notify Administrative Agent and Company of
its inability to deliver any such forms, certificates or other evidence;

 

(f)                            Each Administrative Agent that is entitled to any
sum paid or payable by any Credit Party under any of the Loan Documents shall,
deliver to Company, on or prior to the Closing Date (or on or prior to the date
of an assignment pursuant to which it becomes Administrative Agent, and at other
times as may be necessary in the determination of Company), two duly executed
copies of Internal Revenue Service Form W-9 or other applicable form as may be
necessary to establish an exemption from or reduced rate of withholding Taxes;

 

(g)                            If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender fails to comply with any requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall (1) enter into such agreements with the IRS as
necessary to establish an exemption from withholding under FATCA; (2) comply
with any certification, documentation, information, reporting or other
requirement necessary to establish an exemption from withholding under FATCA;
(3) provide any documentation reasonably requested by Company or Administrative
Agent sufficient for Administrative Agent and Company to comply with their
respective obligations, if any, under FATCA and to determine that such Lender
has complied such applicable requirements; and (4) provide a certification
signed by the chief financial officer, principal accounting officer, treasurer
or controller of such Lender certifying that such Lender has complied with any
necessary requirements to establish an exemption from withholding under FATCA. 
To the extent that the relevant documentation provided pursuant to this
paragraph is rendered obsolete or inaccurate in any material respect as a result
of changes in circumstances with respect to the status of a Lender, Swing Line
Lender or Issuing Lender, such Lender shall, to the extent permitted by
applicable law, deliver to Company and Administrative Agent revised and/or
updated documentation sufficient for Company and Administrative Agent to confirm
such Lender’s or such Issuing Lender’s compliance with their respective
obligations under FATCA.  Solely for purposes of this paragraph, “FATCA” shall
include any amendments made to FATCA after the Closing Date;

 

(h)                            If Company pays any additional amounts under this
subsection 2.7B to a Lender (i) and Company reasonably believes that such
additional amounts or portion thereof are attributable to taxes that were not
correctly or

 

75

--------------------------------------------------------------------------------


 

legally asserted, such Lender shall use reasonable efforts to cooperate with
Company to obtain a refund of such taxes so long as such efforts would not, in
the sole determination of such Lender result in any non-reimbursable additional
costs, expenses or risks; and (ii) such Lender has irrevocably received in
connection therewith any refund or any reduction of, or credit against, its Tax
liabilities in or with respect to the taxable year in which the additional
amount is paid (a “Tax Benefit”), such Lender shall pay to Company an amount
that such Lender shall determine in its sole discretion is equal to the net
benefit, after tax and other reasonable expenses attributable to Lender’s
efforts to obtain such refund, which was obtained by such Lender in such year as
a consequence of such Tax Benefit; provided, however, that nothing in this
subsection 2.7B shall require such Lender to disclose any confidential
information to Company (including, without limitation, its tax returns);

 

(i)                            To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding Tax from such payment,
such Lender shall indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by Administrative Agent as Tax or otherwise, including
any penalties or interest and together with all expenses (including legal
expenses, allocated internal costs and out-of-pocket expenses) incurred; and

 

(j)                            For purposes of this subsection 2.7B, the term
“Lender” shall include any Lender, Issuing Lender and Swing Line Lender.

 

Section 2.8.                                           Statement of Lenders;
Obligation of Lenders and Issuing Lenders to Mitigate.

 

A.                                      Statements.  Each Lender claiming
compensation or reimbursement pursuant to subsection 2.6D, 2.7 or 2.8B shall
deliver to Company (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis of the calculation of such
compensation or reimbursement, which statement shall be conclusive and binding
upon all parties hereto absent manifest error; provided, however, that Company
shall not be required to compensate a Lender pursuant to subsection 2.7A in
respect of any period occurring more than nine months prior to the date on which
such Lender delivers such written statement, except that if a Change in Law is
retroactive, no such time limitation shall apply so long as such Lender delivers
such written notice within nine months after the date on which the applicable
Governmental Authority informed such Lender of such Change in Law.

 

76

--------------------------------------------------------------------------------


 

B.                                      Mitigation.  Each Lender and Issuing
Lender agrees that, as promptly as practicable after the officer of such Lender
or Issuing Lender responsible for administering the Loans or Letters of Credit
of such Lender or Issuing Lender, as the case may be, becomes aware of the
occurrence of an event or the existence of a condition that would cause such
Lender to become an Affected Lender or that would entitle such Lender or Issuing
Lender to receive payments under subsection 2.7, it will use reasonable efforts
to make, issue, fund or maintain the Commitments of such Lender or the Loans or
Letters of Credit of such Lender or Issuing Lender through another lending or
letter of credit office of such Lender or Issuing Lender, if (i) as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender or Issuing Lender pursuant to subsection 2.7 would be
materially reduced and (ii) as determined by such Lender or Issuing Lender in
its sole discretion, such action would not otherwise be disadvantageous to such
Lender or Issuing Lender; provided that such Lender or Issuing Lender will not
be obligated to utilize such other lending or letter of credit office pursuant
to this subsection 2.8B unless Company agrees to pay all incremental expenses
incurred by such Lender or Issuing Lender as a result of utilizing such other
lending or letter of credit office as described above.

 

Section 2.9.                                           Replacement of a Lender. 
If Company receives a statement of amounts due pursuant to subsection 2.8A from
a Lender, a Lender becomes a Defaulting Lender, a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Agreement that, pursuant to subsection 10.6, requires consent of 100% of Lenders
or 100% of Lenders with Obligations directly affected and consent of at least
Requisite Lenders or a majority of Lenders with Obligations directly affected,
as the case may be, has been obtained or a Lender becomes an Affected Lender
(any such Lender, a “Subject Lender”), so long as (i) Company has obtained a
commitment from another Lender to purchase at par the Subject Lender’s Loans and
assume the Subject Lender’s Commitments and all other obligations of the Subject
Lender hereunder, (ii) such Lender is not an Issuing Lender with respect to any
Letters of Credit outstanding (unless all such Letters of Credit are terminated
or arrangements acceptable to such Issuing Lender (such as a “back-to-back”
letter of credit) are made) and (iii), if applicable, the Subject Lender is
unwilling to withdraw the notice delivered to Company pursuant to subsection 2.8
and/or is unwilling to remedy its default upon two Business Days prior written
notice to the Subject Lender and Administrative Agent, Company may require the
Subject Lender to assign all of its Loans and Commitments to such other Lender,
Lenders, or Persons pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents (excluding any claims against such Subject Lender if it
is a Defaulting Lender), (2) the processing fee required to be paid by
subsection 10.1B(iv) shall have been paid to Administrative Agent, (3) all of
the requirements for such assignment contained in subsection 10.1B, including,
without limitation, the consent of Administrative Agent (if required) and the
receipt by Administrative Agent of an Assignment Agreement executed by the
assignee (Administrative Agent being hereby authorized to execute any Assignment
Agreement on behalf of a Subject Lender relating to the assignment of Loans
and/or Commitments of such Subject Lender) and other supporting documents, have
been fulfilled, and (4) in the event such Subject Lender is a Non-Consenting

 

77

--------------------------------------------------------------------------------


 

Lender, each assignee shall consent, at the time of such assignment, to each
matter in respect of which such Subject Lender was a Non-Consenting Lender.  For
the avoidance of doubt, if a Lender is a Non-Consenting Lender solely because it
refused to consent to an amendment, modification or waiver that required the
consent of 100% of Lenders with Obligations directly affected thereby (which
amendment, modification or waiver did not accordingly require the consent of
100% of all Lenders), the Loans and Commitments of such Non-Consenting Lender
that are subject to the assignments required by this subsection 2.9 shall
include only those Loans and Commitments that constitute the Obligations
directly affected by the amendment, modification or waiver to which such
Non-Consenting Lender refused to provide its consent.

 

Section 2.10.                                            Incremental Loans.

 

A.                                      At any time following the Closing Date,
Company may by written notice to Administrative Agent elect to request the
establishment of:

 

(i)                            one or more incremental term loan commitments
(any such incremental term loan commitment, an “Incremental Term Loan
Commitment”) to make an incremental term loan (any such incremental term loan,
an “Incremental Term Loan”); or

 

(ii)                              one or more increases in the Revolving Loan
Commitments (any such increase, an “Incremental Revolving Loan Commitment” and,
together with the Incremental Term Loan Commitments, the “Incremental Loan
Commitments”) to make incremental revolving credit loans (any such increase, an
“Incremental Revolving Loan Increase” and, together with the Incremental Term
Loans, the “Incremental Loans”);

 

provided that (1) the total aggregate amount for all such Incremental Loan
Commitments shall not (as of any date of incurrence thereof) exceed $100,000,000
(which amount shall be reduced by any secured Indebtedness issued or incurred
pursuant to subsection 7.1(vi)(b) or 7.1(x)) (the “Incremental Amount”) and
(2) the total aggregate amount for each Incremental Loan Commitment (and the
Incremental Loans  made thereunder) shall not be less than a minimum principal
amount of $5,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1).  Each such notice shall specify the date (each, an
“Increased Amount Date”) on which Company proposes that any Incremental Loan
Commitment shall be effective, which shall be a date not less than five Business
Days after the date on which such notice is delivered to Administrative Agent. 
Company may invite any Lender, Incremental Lender or any other Person eligible
to be an Incremental Lender to provide an Incremental Loan Commitment.  Any
Lender or any Incremental Lender offered or approached to provide all or a
portion of an Incremental Loan Commitment may elect or decline, in its sole
discretion, to provide such Incremental Loan Commitment.  Any Incremental Loan
Commitment shall become effective as of such Increased Amount Date; provided
that:

 

(a)                             no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to (1) any Incremental
Loan Commitment, (2) the making of any Incremental Loans  pursuant thereto and
(3) any Permitted Acquisition consummated in connection therewith;

 

78

--------------------------------------------------------------------------------


 

(b)                            Administrative Agent and the Lenders shall have
received from Company an Officer’s Compliance Certificate demonstrating that
Company will be in Pro Forma Compliance (calculated solely with respect to
subsection 7.6B) after giving effect to (1) any Incremental Loan Commitment,
(2) the making of any Incremental Loans pursuant thereto and (3) any acquisition
or disposition made after the commencement of the most recent four Fiscal
Quarter period for which financial results have been provided on or prior to the
Increased Amount Date;

 

(c)                             the proceeds of any Incremental Loans  shall be
used for working capital and other general corporate purposes (including
Permitted Acquisitions, any other Investments permitted hereunder and Restricted
Junior Payments), which may include the making of intercompany loans to any of
Company’s wholly-owned Restricted Subsidiaries, in accordance with
subsection 7.1(iv), for their own general corporate purposes;

 

(d)                            each Incremental Loan Commitment (and the
Incremental Loans made thereunder) shall constitute Obligations of Company and
shall be secured and guaranteed with the other Obligations on a pari passu
basis;

 

(e)                             (1)                                  in the case
of each Incremental Term Loan (the terms of which shall be set forth the
relevant Lender Joinder Agreement):

 

(x)                              such Incremental Term Loan will not have a
shorter weighted average life to maturity than the remaining weighted average
life to maturity of the Initial Term Loans or a maturity date earlier than the
Term Loan Maturity Date with respect to the Initial Term Loans;

 

(y)                            the interest rate margins and pricing grid, if
applicable, for such Incremental Term Loan shall be determined by the applicable
Incremental Lenders and Company on the applicable Increased Amount Date;
provided that if the interest rate margins in respect of any Incremental Term
Loan with an Increased Amount Date within two years after the Closing Date
exceed the interest rate margins for the Initial Term Loans by more than 0.50%,
then the interest rate margins for the Initial Term Loans shall be increased so
that the interest rate margins are equal to the interest rate margins for the
Incremental Term Loans minus 0.50%; provided further in determining the interest
rate margin(s) applicable to each Incremental Term Loan and the interest rate
margin(s) for the Initial Term Loans, (1) original issue discount (“OID”) or
upfront fees payable by Company to the Lenders under such Incremental Term Loan
or the Initial Term Loans in the initial primary syndication thereof shall be
included  (with OID and upfront fees being equated to interest, in the case of
the Initial Term Loans, based on an assumed four-year life to maturity, and in
the case of Incremental Term Loans, based on the lesser of (A) an assumed
four-year life to maturity and (B) the weighted average life of such Incremental
Term Loan), (2) customary arrangement or commitment fees payable to any Lead
Arranger (or its affiliates) in connection with the Initial Term Loans or to one
or more arrangers (or their affiliates) of any

 

79

--------------------------------------------------------------------------------


 

Incremental Term Loan shall be excluded and (3) in the event that the interest
rate floor, if any, for such Incremental Term Loan exceeds the interest rate
floor for the Initial Term Loans, then Company shall either (x) include the
effect of such floor in determining the interest rate margin or (y) provide that
the Initial Term Loans shall have an interest rate floor which is not less than
the interest rate floor applicable to the Incremental Term Loans minus 0.50%
(which 0.50% shall be reduced by the amount that the interest rate margin for
the Incremental Term Loans exceeds (after giving effect to this provision) the
interest rate margin for the Initial Term Loans); and

 

(z)                              except as provided above, all other terms and
conditions applicable to any Incremental Term Loan, to the extent not consistent
with the terms and conditions applicable to the Initial Term Loans, shall be
reasonably satisfactory to Administrative Agent and Company;

 

(2)                             in the case of each Incremental Revolving Loan
Increase (the terms of which shall be set forth the relevant Lender Joinder
Agreement):

 

(w)                            such Incremental Revolving Loan Increase will not
have a maturity date earlier than the Revolving Loan Commitment Termination Date
with respect to Revolving Loan Commitments that were in existence on the Closing
Date;

 

(x)                              the interest rate margins and pricing grid, if
applicable, for such Incremental Revolving Loan Increase shall be determined by
the applicable Incremental Lenders and Company on the applicable Increased
Amount Date; provided that if the interest rate margins and/or commitment fees,
as applicable, in respect of any Incremental Revolving Loan Increase with an
Increased Amount Date within two years after the Closing Date exceed the
interest rate margins and/or commitment fees, as applicable, for the initial
Revolving Loan Commitments by more than 0.50%, then the interest rate margins
and/or commitment fees, as applicable, for the then existing Revolving Loan
Commitments shall be increased so that the interest rate margins and/or
commitment fees, as applicable, are equal to the interest rate margins and/or
commitment fees for such Incremental Revolving Loan Increase minus 0.50%;
provided further that, in determining the interest rate margins and commitment
fees applicable to the Incremental Revolving Loan Increase and the then existing
Revolving Loan Commitments, (1) any upfront fees payable by Company to the
Lenders under then existing Revolving Loan Commitments or any Incremental
Revolving Loan Increase, in each case in the initial primary syndication thereof
shall be excluded, (2) customary arrangement or commitment fees payable to any
Lead Arranger (or its affiliates) or to one or more arrangers (or their
affiliates) in connection with the then existing Revolving Loan Commitments or
to one or more arrangers (or their affiliates) of any Incremental Revolving Loan
Increase shall be excluded, (3) in the event that, at the time of determination,
the interest rate margins are determined based on a pricing grid, the interest
rate margins and commitment fees shall be measured for purposes of this clause
(v) by reference to

 

80

--------------------------------------------------------------------------------


 

each level of the pricing grid and (4) in the event there is an interest rate
floor applicable to such Incremental Revolving Loan Increase, then Company shall
either (x) include the effect of such floor in determining the interest rate
margin or (y) provide that the existing Revolving Loan Commitments shall have an
interest rate floor which is not less than the interest rate floor applicable to
the Incremental Revolving Loan Increase minus 0.50% (which 0.50% shall be
reduced by the amount that the interest rate margin for the Incremental
Revolving Loan Increase exceeds (after giving effect to this provision) the
interest rate margin for the Revolving Loan Commitments);

 

(y)                            the outstanding Revolving Loans and Pro Rata
Share of Swing Line Loans and Letters of Credit will be reallocated by
Administrative Agent on the applicable Increased Amount Date among the Revolving
Lenders (including the Incremental Lenders providing such Incremental Revolving
Loan Increase) in accordance with their revised Pro Rata Share (and the
Revolving Lenders (including the Incremental Lenders providing such Incremental
Revolving Loan Increase) agree to make all payments and adjustments necessary to
effect such reallocation and Company shall pay any and all costs required
pursuant to subsection 2.6 in connection with such reallocation as if such
reallocation were a repayment); and

 

(z)                              except as provided above, all other terms and
conditions applicable to any Incremental Revolving Loan Increase to the extent
not consistent with the terms and conditions applicable to the then existing
Revolving Loan Commitments, shall be reasonably satisfactory to the
Administrative Agent and Company;

 

(f)                            (1)                                  any
Incremental Lender making any Incremental Term Loan shall be entitled to the
same voting rights as the existing Lenders and each Incremental Term Loan shall
receive proceeds of prepayments on the same basis as the Initial Term Loans
(such prepayments to be shared pro rata on the basis of the original aggregate
funded amount thereof among the Initial Term Loans and the Incremental Term
Loans); and

 

(2)                             any Incremental Lender with an Incremental
Revolving Loan Increase shall be entitled to the same voting rights as the
existing Revolving Lenders and any Loans made in connection with each
Incremental Revolving Loan Increase shall receive proceeds of prepayments on the
same basis as the other Revolving Loans made hereunder;

 

(g)                            any Incremental Loan Commitment shall be effected
pursuant to one or more Lender Joinder Agreements executed and delivered by
Company, Administrative Agent and the applicable Incremental Lenders (which
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of Administrative Agent and Company, to
effect the provisions of this subsection 2.10);

 

81

--------------------------------------------------------------------------------


 

(h)                            Company shall deliver or cause to be delivered
any customary legal opinions or other documents (including, without limitation,
a resolution duly adopted by the board of directors (or equivalent governing
body) of each Loan Party authorizing such Incremental Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction;

 

(i)                            no more than four Incremental Loan Commitments
shall be established during the term of this Agreement; and

 

(j)                            if so requested by any Incremental Lender by
written notice to Company (with a copy to Administrative Agent) at least two
Business Days prior to an applicable Increased Amount Date or at any time
thereafter, Company shall execute and deliver to such Incremental Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Incremental Lender pursuant to subsection 10.1) on the
applicable Increased Amount Date (or, if such notice is delivered after such
Increased Amount Date, promptly after Company’s receipt of such notice) a
promissory note or promissory notes to evidence such Incremental Lender’s
Incremental Term Loan or Revolving Loans, substantially in the form of
Exhibit IV or Exhibit V annexed hereto, respectively, with appropriate
insertions.

 

B.                                     The Incremental Term Loans shall be
deemed to be Term Loans; provided that each Incremental Term Loan shall be
designated as a separate tranche of Term Loans for all purposes of this
Agreement.

 

C.                                      (i)                                    
On any Increased Amount Date on which any Incremental Term Loan Commitment
becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with a Incremental Term Loan Commitment shall make an
Incremental Term Loan to Company in an amount equal to its Incremental Term Loan
Commitment and shall become a Lender hereunder with respect to such Incremental
Term Loan Commitment and the Incremental Term Loan made pursuant thereto.

 

(ii)                              On any Increased Amount Date on which any
Incremental Revolving Loan Increase becomes effective, subject to the foregoing
terms and conditions, each Incremental Lender with an Incremental Revolving Loan
Commitment shall become a Revolving Lender hereunder with respect to such
Incremental Revolving Loan Commitment.

 

D.                                       Upon any Incremental Revolving Loan
Increase having the same terms, including pricing and maturity, as the Revolving
Loan Commitments (excluding any differences in upfront fees), each Revolving
Lender immediately prior to each such increase will automatically and without
further act be deemed to have assigned to each Lender providing a portion of the
Incremental Revolving Loan Increase (each an “Incremental Revolving Increase
Lender”) in respect of such increase, and each such Incremental Revolving
Increase Lender will automatically and without further act be deemed to have
assumed a portion of such Revolving Lender’s participations hereunder in
outstanding Letters of Credit and Swing Line Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the

 

82

--------------------------------------------------------------------------------


 

percentage of the aggregate outstanding participations hereunder in (i) Letters
of Credit and (ii) Swing Line Loans held by each Revolving Lender (including
each such Incremental Revolving Increase Lender) will equal the percentage of
the aggregate Revolving Loan Commitments of all Revolving Lenders represented by
such Revolving Lender’s Revolving Loan Commitment and if, on the date of such
increase, there are any Revolving Loans outstanding, such Revolving Loans shall,
on or prior to the effectiveness of such Incremental Revolving Loan Increase, be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Loan Commitments as a result of such
Incremental Revolving Loan Increase, such that Revolving Loans are held ratably
in accordance with each Revolving Lender’s Pro Rata Share, after giving effect
to such Incremental Revolving Loan Increase), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with subsection 2.6D.  Administrative
Agent and Lenders hereby agree that the minimum borrowing, pro rata borrowing
and pro rata payment requirements contained elsewhere in this Agreement shall
not apply to the transactions effected pursuant to the immediately preceding
sentence.

 

D.                                       Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Lender Joinder Agreement.

 

E.                                      This subsection shall supersede any
provisions in subsection 2.4 (other than subsection 2.4B(ii)) or subsection 10.6
to the contrary but shall remain subject to the provisions of subsection 10.1F.

 

Section 2.11.                                            Defaulting Lenders. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

A.                                      Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in subsection 10.6.

 

B.                                      Reallocation of Payments.  Any payment
of principal, interest, fees or other amounts received by Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, or otherwise, and including any amounts made available to
Administrative Agent for the account of such Defaulting Lender pursuant to
subsection 10.4), shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the
Issuing Lender and/or the Swing Line Lender hereunder; third, if so determined
by Administrative Agent or requested by the Issuing Lender and/or the Swing Line
Lender, to be held as cash collateral for future funding obligations of such
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as Company may request (so long as no Potential Event of Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Company, to be held in a non-interest bearing deposit
account and released in order to

 

83

--------------------------------------------------------------------------------


 

satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to Administrative Agent,
the Lenders, the Issuing Lender or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by Administrative Agent, any
Lender, the Issuing Lender or Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Potential Event of Default or Event of Default
exists, to the payment of any amounts owing to Company as a result of any
judgment of a court of competent jurisdiction obtained by Company against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swing Line Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swing Line Loans or
Letters of Credit were made at a time when the conditions set forth in
subsection 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Revolving Loans of, and funded participations in Swing Line Loans or
Letters of Credit owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Revolving Loans of, or funded
participations in Swing Line Loans or Letters of Credit owed to, such Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this subsection 2.11B shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

C.                                      Reallocation of Pro Rata Shares to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to subsection 2.1A(iii) and subsection 3.1,
the Pro Rata Share of each Non-Defaulting Lender shall be computed without
giving effect to the Revolving Loan Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
time of any such reallocation, no Potential Event of Default or Event of Default
exists and is continuing and (ii) the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(A) the Revolving Loan Commitment of that non-Defaulting Lender minus (B) the
aggregate outstanding principal amount of the Revolving Loans of that Lender.

 

D.                                       Cash Collateral for Letters of Credit. 
During any period in which there is a Defaulting Lender, promptly on demand by
Issuing Lender or Administrative Agent from time to time, Company shall deliver
to Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to Issuing Lender (after giving effect to
subsection 2.11C) on terms reasonably satisfactory to Administrative Agent and
Issuing Lender (and such cash collateral shall be in Dollars).  Any such cash
collateral shall be deposited in a separate account with Administrative Agent,
subject to the exclusive dominion and control of Administrative Agent, as
collateral (solely for the benefit of Issuing Lender) for the payment and
performance of each Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage.  Moneys in such account shall be applied by Administrative Agent to
reimburse Issuing Lender

 

84

--------------------------------------------------------------------------------


 

immediately for each Defaulting Lender’s Pro Rata Share of any drawing under any
Letter of Credit which has not otherwise been reimbursed by Company or such
Defaulting Lender.

 

E.                                      Prepayment of Swing Line Loans.  During
any period in which there is a Defaulting Lender, promptly on demand by the
Swing Line Lender or Administrative Agent from time to time, Company shall
prepay Swing Line Loans in an amount of all Fronting Exposure with respect to
the Swing Line Lender (after giving effect to subsection 2.11C).

 

F.                                     Certain Fees.  For any period during
which such Lender is a Defaulting Lender, such Defaulting Lender (i) shall not
be entitled to receive any commitment fee pursuant to subsection 2.3 (and
Company shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender) and (ii) shall not be
entitled to receive any letter of credit commissions pursuant to subsection 3.2
otherwise payable to the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral or other credit support arrangements satisfactory to the Issuing
Lender pursuant to subsection 2.11D, but instead, Company shall pay to the
non-Defaulting Lenders the amount of such letter of credit commissions in
accordance with the upward adjustments in their respective Pro Rata Share
allocable to such Letter of Credit pursuant to subsection 2.11C, with the
balance of such fee, if any, payable to the Issuing Lender for its own account.

 

G.                                        Defaulting Lender Cure.  If Company,
Administrative Agent, the Swing Line Lender and Issuing Lender agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Share (without giving effect to subsection 2.11C), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Company while such Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

Section 2.12.                                            Refinancing Amendments.

 

A.                                      At any time following the Closing Date,
Company may by written notice to Administrative Agent elect to request the
establishment of:

 

(i)                            one or more refinancing term loan commitments
(any such refinancing term loan commitment, an “Other Term Loan Commitment”) to
make a refinancing term loan to be used solely for the purpose of refinancing
all or any portion of the Term Loans

 

85

--------------------------------------------------------------------------------


 

then outstanding under this Agreement (any such refinancing term loan, an “Other
Term Loan”); or

 

(ii)                              one or more refinancing revolving loan
commitments (any such refinancing revolving loan commitment, an “Other Revolving
Loan Commitment” and, together with the Other Term Loan Commitments, the “Other
Loan Commitments”) to make refinancing revolving loans to be used solely for the
purpose of refinancing all or any portion of the Revolving Loans (or unused
Revolving Loan Commitments) under this Agreement (any such refinancing revolving
loan, an “Other Revolving Loan” and, together with the Other Term Loans, the
“Other Loans”).

 

Each such notice shall specify the date (each, a “Credit Agreement Refinancing
Date”) on which Company proposes that any Other Loan Commitment shall be
effective, which shall be a date not less than five Business Days after the date
on which such notice is delivered to Administrative Agent.  Company may invite
any Lender, Additional Lender or any other Person eligible to be an Additional
Lender to provide an Other Loan Commitment.  Any Lender or any Additional Lender
offered or approached to provide all or a portion of an Other Loan Commitment
may elect or decline, in its sole discretion, to provide such Other Loan
Commitment.  Any Other Loan Commitment shall become effective as of such Credit
Agreement Refinancing Date; provided that:

 

(a)                             each Other Loan Commitment (and the Other Loans
made thereunder) shall constitute Obligations of Company and shall be secured
and guaranteed with the other Obligations on a pari passu basis;

 

(b)                            each Other Loan Commitment (and the aggregate
principal of Other Loans made thereunder) is in an original principal amount not
greater than the aggregate principal amount of the Refinanced Debt (and, in the
case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Loan Commitments, the amount thereof) plus an amount equal to the unpaid and
accrued interest and premium thereon plus other reasonable and customary fees
and expenses (including upfront fees and original issue discount);

 

(c)                             (1) in the case of each Other Term Loan (the
terms of which shall be set forth in the relevant Refinancing Amendment);

 

(w)                            such Other Term Loan will not have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of the Refinanced Debt or a maturity date earlier than the Term Loan
Maturity Date (or, in the case of Refinanced Debt that is Incremental Term Loans
or Other Term Loans, the maturity date thereof);

 

(x)                              such Other Term Loan and the Refinancing
Amendment applicable thereto will not contain financial maintenance covenants
that are more restrictive to the Loan Parties than the terms applicable to the
Refinanced Debt, or covenants (other than financial maintenance covenants),
events of default or other terms and

 

86

--------------------------------------------------------------------------------


 

conditions that, when taken as a whole, are materially more restrictive to the
Loan Parties than the terms applicable to the Refinanced Debt (it being
understood that (A) interest rates, fees, rate floors, redemption or prepayment
premiums and restrictions on prepayment or redemption shall not be taken into
account in determining whether terms are more restrictive or materially more
restrictive to the Loan Parties and (B) the limitations on Indebtedness covenant
contained therein may take into account permanent repayments of Indebtedness
which have occurred after the Closing Date), except in each case for covenants
or other provisions contained in such Refinancing Amendment that are applicable
only after the Latest Maturity Date at the time such Other Term Loan is
incurred;

 

(y)                            the interest rate margins, “floors”, prepayment
premiums and pricing grid, if applicable, for such Other Term Loan (and whether
such Other Term Loan shares ratably in prepayments with the Term Loans then
outstanding or is allocated prepayments after such Term Loans are repaid) shall
be determined by the applicable Additional Lenders and Company on the applicable
Credit Agreement Refinancing Date; and

 

(z)                              the proceeds of such Other Term Loan shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of the Refinanced Debt;

 

(2)                             in the case of each Other Revolving Loan
Commitment and the Other Revolving Loans made thereunder (the terms of which
shall be set forth in the relevant Refinancing Amendment);

 

(w)                            such Other Revolving Loan Commitment and Other
Revolving Loans will not have a maturity date earlier than the Revolving Loan
Commitment Termination Date (or, in the case of Refinanced Debt that is
Incremental Revolving Loan Commitments or Other Revolving Loan Commitments, the
loan commitment termination applicable thereto);

 

(x)                              such Other Revolving Loan Commitment, Other
Revolving Loans and the Refinancing Amendment applicable thereto will not
contain financial maintenance covenants that are more restrictive to the Loan
Parties than the terms applicable to the Refinanced Debt, or covenants (other
than financial maintenance covenants), events of default or other terms and
conditions that, when taken as a whole, are materially more restrictive to the
Loan Parties than the terms applicable to the Refinanced Debt (it being
understood that (A) interest rates, fees, rate floors, redemption or prepayment
premiums and restrictions on prepayment, redemption or commitment reduction
shall not be taken into account in determining whether terms are more
restrictive or materially more restrictive to the Loan Parties and (B) the
limitations on Indebtedness covenant contained therein may take into account
permanent repayments of Indebtedness which have occurred after the Closing
Date), except in each case for covenants or other provisions contained in such
Refinancing Amendment that are applicable only

 

87

--------------------------------------------------------------------------------


 

after the Latest Maturity Date at the time such Other Revolving Loan Commitment
is incurred;

 

(y)                            the interest rate margins, “floors”, prepayment
premiums, pricing grid and/or commitment fees, if applicable, for such Other
Revolving Loans (and whether such Other Revolving Loan Commitments share ratably
in prepayments and commitment reductions with the then outstanding Revolving
Loans and Revolving Loan Commitments or are allocated prepayments and commitment
reductions after such Revolving Loans mature and Revolving Loan Commitments
terminate) shall be determined by the applicable Additional Lenders and Company
on the applicable Credit Agreement Refinancing Date; and

 

(z)                              the proceeds of such Other Revolving Loan
Commitment and Other Revolving Loans shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of the
Refinanced Debt or the reduction of Commitments contained in the Refinanced
Debt;

 

(d)                            (1)                                  any
Additional Lender making any Other Term Loan shall be entitled to the same
voting rights as the existing Lenders with Term Loan Exposure and each Other
Term Loan shall receive proceeds of prepayments on the same basis as the other
Term Loans (except as otherwise agreed by such Additional Lenders, to the extent
such Additional Lenders agree to receive such prepayments after repayment of
such Term Loan Exposure); and

 

(2)                             any Additional Lender with an Other Revolving
Loan Commitment shall be entitled to the same voting rights as the existing
Revolving Lenders and any Other Revolving Loans made in connection with each
Other Revolving Loan Commitment shall receive proceeds of prepayments on the
same basis as the other Revolving Loans made hereunder (except as otherwise
agreed to by such Additional Lender, to the extent such Additional Lender agrees
to receive such repayments after repayment or termination of the existing
Revolving Loans and Revolving Loan Commitments);

 

(e)                             any Other Loan Commitment shall be effected
pursuant to one or more Refinancing Amendments executed and delivered by
Company, Administrative Agent and the applicable Additional Lenders (which
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of Administrative Agent, to effect the provisions of
this subsection 2.12); provided that if such Refinancing Amendment provides for
the issuance of Letters of Credit for the account of Company or any Restricted
Subsidiary pursuant to any Other Revolving Loan Commitments established thereby,
in each case on terms substantially equivalent to the terms applicable to
Letters of Credit under the Revolving Loan Commitments, the Issuing Lender shall
have consented to such Refinancing Amendment;

 

(f)                            Company shall deliver or cause to be delivered
any customary legal opinions or other documents (including, without limitation,
a resolution duly adopted by

 

88

--------------------------------------------------------------------------------


 

the board of directors (or equivalent governing body) of each Loan Party
authorizing such Other Loan Commitment) reasonably requested by Administrative
Agent in connection with any such transaction; and

 

(g)                            if so requested by any Additional Lender by
written notice to Company (with a copy to Administrative Agent) at least two
Business Days prior to an applicable Credit Agreement Refinancing Date or at any
time thereafter, Company shall execute and deliver to such Additional Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Additional Lender pursuant to subsection 10.1) on the
applicable Credit Agreement Refinancing Date (or, if such notice is delivered
after such Credit Agreement Refinancing Date, promptly after Company’s receipt
of such notice) a promissory note or promissory notes to evidence such
Additional Lender’s Other Term Loan or Revolving Loans, substantially in the
form of Exhibit IV or Exhibit V annexed hereto, respectively, with appropriate
insertions.

 

B.                                      The Other Term Loans shall be deemed to
be Term Loans; provided that each Other Term Loan shall be designated as a
separate tranche of Term Loans for all purposes of this Agreement.

 

C.                                      (i)                                    
On any Credit Agreement Refinancing Date on which any Other Term Loan becomes
effective, subject to the foregoing terms and conditions, each Additional Lender
shall make an Other Term Loan to Company in an amount equal to its Other Term
Loan Commitment and shall become a Lender hereunder with respect to such Other
Term Loan Commitment and the Other Term Loan made pursuant thereto.

 

(ii)                              On any Credit Agreement Refinancing Date on
which any Other Revolving Loan Commitment becomes effective, subject to the
foregoing terms and conditions, each Additional Lender with an Other Revolving
Loan Commitment shall make Other Revolving Loans in an amount equal to the
Refinanced Debt and shall become a Revolving Lender with respect to such Other
Revolving Loan Commitment.

 

D.                                       Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.

 

E.                                         If so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Lender,
participations in Letters of Credit expiring on or after the Revolving Loan
Commitment Termination Date shall be reallocated from Lenders holding Revolving
Commitments to Lenders holding extended revolving commitments in accordance with
the terms of such Refinancing Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Revolving Commitments, be deemed to be participation interests in
respect of such Revolving Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly.

 

89

--------------------------------------------------------------------------------


 

F.                                     This subsection shall supersede any
provisions in subsection 2.4 (other than subsection 2.4B(ii)) or subsection 10.6
to the contrary but shall remain subject to the provisions of subsection 10.1F.

 

Section 2.13.                                            Extensions of Term
Loans and Revolving Loan Commitments.

 

A.                                      Notwithstanding anything to the contrary
contained in this Agreement, pursuant to one or more offers (each an “Extension
Offer”) made from time to time by Company to all Lenders of Term Loans with the
same maturity date or Revolving Loan Commitments with the same termination date,
in each case on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans or Revolving Loan Commitments with the same
maturity date or termination date, as the case may be) and on the same terms to
each such Lender, Company is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date or termination date, as the case
may be, of each such Lender’s Term Loans and/or Revolving Loan Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Loan Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Loan Commitments (and related outstandings, subject
to subsections 2.13B and 2.13C) and/or modifying the amortization schedule in
respect of such Lender’s Term Loans) (each, an “Extension”, and each group of
Term Loans or Revolving Loan Commitments, as applicable, in each case as so
extended, as well as the original Term Loans and the original Revolving Loan
Commitments (in each case not so extended), being a “tranche”; any Extended Term
Loans shall constitute a separate tranche of Term Loans from the tranche of Term
Loans that were not extended, and any Extended Revolving Loan Commitments shall
constitute a separate tranche of Revolving Loan Commitments from the tranche of
Revolving Loan Commitments that were not extended), so long as the following
terms are satisfied: (i) no Potential Event of Default or Event of Default shall
have occurred and be continuing at the time the Extension Offer is delivered to
any Lender and no Potential Event of Default or Event of Default shall have
occurred and be continuing immediately prior to or after giving effect to the
effectiveness of any Extended Term Loans or any Extended Revolving Loan
Commitments, (ii) except as to interest rates, fees and termination date (which
shall be determined by Company and set forth in the relevant Extension Offer),
the Revolving Loan Commitment of any Revolving Lender that agrees to an
Extension with respect to such Revolving Loan Commitment (an “Extending
Revolving Lender”) extended pursuant to an Extension (an “Extended Revolving
Loan Commitment”), and the related outstandings, shall be a Revolving Loan
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Loan Commitments (and related outstandings); provided
that (1) the borrowing and repayment (except for (A) payments of interest and
fees at different rates on Extended Revolving Loan Commitments (and related
outstandings), (B) repayments required upon the termination date of the
non-extending Revolving Loan Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments) of Loans with respect
to Extended Revolving Loan Commitments after the applicable Extension date shall
be made on a pro rata basis with all other Revolving Loan Commitments,
(2) subject to the provisions of subsection 2.14 with respect to Letters of
Credit which mature or expire after a maturity date when there exists Extended
Revolving Loan Commitments with a longer maturity date, all Letters of Credit

 

90

--------------------------------------------------------------------------------


 

shall be participated on a pro rata basis by all Lenders with Commitments in
accordance with their Revolving Loan Exposure, (3) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving Loan
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Loan Commitments, except that Company shall be
permitted to permanently repay and terminate commitments of any Class on a
non-pro rata basis as compared to any other Class with a later termination date
than such Class, (4) assignments and participations of Extended Revolving Loan
Commitments and extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Loan Commitments
and Revolving Loans and (5) at no time shall there be Revolving Loan Commitments
hereunder (including Extended Revolving Loan Commitments and any Revolving Loan
Commitments) which have more than four different maturity dates, (iii) except as
to interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to the
immediately succeeding clauses (iv), (v) and (vi), be determined between Company
and set forth in the relevant Extension Offer), the Term Loans of any Lender
that agrees to an Extension with respect to such Term Loans (an “Extending Term
Lender”) extended pursuant to any Extension (“Extended Term Loans”) shall have
the same terms as the tranche of Term Loans subject to such Extension Offer,
(iv) the final maturity date of any Extended Term Loan shall be no earlier than
the latest maturity date applicable to any Loan hereunder, (v) the weighted
average life to maturity of any Extended Term Loans shall be no shorter than the
remaining weighted average life to maturity of the Term Loans extended thereby,
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory prepayments hereunder, in each case, as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) or Revolving Loan Commitments, as the
case may be, in respect of which Lenders providing Term Loans or Revolving
Lenders, as the case may be, shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Term Loans or Revolving
Loan Commitments, as the case may be, offered to be extended by Company pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders providing Term Loans or Revolving Lenders, as the case may
be, shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders providing Term Loans or Revolving Lenders, as the case may
be, have accepted such Extension Offer, (viii) all documentation in respect of
such Extension shall be consistent with the foregoing and (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by Company.

 

B.                                      With respect to all Extensions
consummated by Company pursuant to this subsection 2.13, (i) such Extensions
shall not constitute voluntary or mandatory payments or prepayments for purposes
of subsection 2.4 and (ii) no Extension Offer is required to be in any minimum
amount or any minimum increment, provided that Company may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in Company’s sole discretion and may be waived  by
Company) of Term Loans or Revolving Loan Commitments (as applicable) of any or
all applicable tranches be tendered.  Administrative Agent and Lenders hereby
consent to the transactions contemplated by this subsection 2.13 (including, for
the avoidance of doubt, payment of any interest, fees or premiums in respect of

 

91

--------------------------------------------------------------------------------


 

any Extended Term Loans and/or Extended Revolving Loan Commitments on such terms
as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
subsection 2.4 (other than subsection 2.4B(ii))) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this subsection 2.13.

 

C.                                      Any Extension shall be effected pursuant
to one or more Extension Offers executed and delivered by Company,
Administrative Agent and the applicable Extending Revolving Lender and/or
Extending Term Lender (which Extension Offer may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of Administrative
Agent, to effect the provisions of this subsection 2.13; provided that with
respect to any Extension of the Revolving Loan Commitments, the consent of the
Issuing Lender and Swing Line Lender (which consent shall not be unreasonably
withheld or delayed) shall be required).  In addition, if so provided in such
Extension and with the consent of each Issuing Lender, participations in Letters
of Credit expiring on or after the Revolving Loan Commitment Termination Date in
respect of Revolving Loan Commitments shall be re-allocated from Lenders holding
Revolving Loan Commitments to Lenders holding Extended Revolving Loan
Commitments in accordance with the terms of such Extension ; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Loan Commitments, be deemed to be participation
interests in respect of such Revolving Loan Commitments and the terms of such
participation interests (including, without limitation, the fees applicable
thereto) shall be adjusted accordingly.  Without limiting the foregoing, in
connection with any Extensions the respective Loan Parties shall (at their
expense) amend (and Administrative Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then latest maturity date of
Loans hereunder so that such maturity date is extended to the latest such
maturity date (or such later date as may be advised by local counsel to
Administrative Agent).  All Extended Term Loans, Extended Revolving Loan
Commitments and all obligations in respect thereof shall be Obligations under
this Agreement and the other Loan Documents that are secured by the Collateral
on a pari passu basis with all other Obligations under this Agreement and the
other Loan Documents.  The Lenders hereby irrevocably authorize Administrative
Agent to enter into amendments to this Agreement and the other Loan Documents
with Company as may be necessary in order to establish new tranches or
sub-tranches in respect of Revolving Loan Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of Administrative Agent and Company in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this subsection 2.13.

 

D.                                       In connection with any Extension,
Company shall provide Administrative Agent at least 5 Business Days (or such
shorter period as may be agreed to by Administrative Agent) prior written notice
thereof, and shall agree to such procedures (including, without limitation,
regarding timing, rounding and other adjustments and to ensure reasonable
administrative management of the credit facilities hereunder after such
Extension), if any, as may be established by, or acceptable to, Administrative
Agent, in each case acting reasonably to accomplish the purposes of this
subsection 2.13.

 

92

--------------------------------------------------------------------------------


 

E.                                      This subsection 2.13 shall supersede any
provisions in subsections 2.4 (other than subsection 2.4B(ii)) or subsection
10.6 to the contrary.

 

Section 2.14.                                            Provisions Related to
Incremental Revolving Loan Increases, Other Revolving Loan Commitments and
Extended Revolving Loan Commitments.  If the expiration date in respect of any
Letter of Credit occurs after the maturity date of any tranche of Revolving Loan
Commitments, then if one or more tranches of Revolving Loan Commitments in
respect of which the maturity date shall not occur prior to such expiration date
as then in effect, such Letters of Credit shall automatically be deemed to have
been issued under (and ratably participated in by Lenders pursuant to) such
Revolving Loan Commitments which have a maturity date after such expiration date
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Loan Commitments thereunder (or the limitation on Letter of
Credit Usage, thereunder, if less) at such time (it being understood that no
partial amount of any Letter of Credit may be so reallocated).  The sublimit for
Letters of Credit under any Incremental Revolving Loan Commitments, Other
Revolving Loan Commitments and Extended Revolving Loan Commitments shall be
agreed to by Lenders under such tranches.

 

SECTION 3.                                                 LETTERS OF CREDIT.

 

Section 3.1.                                           Issuance of Letters of
Credit and Lenders’ Purchase of Participations Therein.

 

A.                                      Letters of Credit.  Company may request,
in accordance with the provisions of this subsection 3.1, from time to time
during the period from and including the Closing Date to but excluding the 30th
day prior to the Revolving Loan Commitment Termination Date, that one or more
Revolving Lenders issue Letters of Credit payable on a sight basis for the
account of Company for the general corporate purposes of Company or a Restricted
Subsidiary of Company.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, any one or more Revolving Lenders may, but (except as provided in
subsection 3.1B(ii)) shall not be obligated to, issue such Letters of Credit in
accordance with the provisions of this subsection 3.1; provided that Company
shall not request that any Revolving Lender issue (and no Revolving Lender shall
issue):

 

(i)                            any Letter of Credit if, after giving effect to
such issuance, the Total Utilization of Revolving Loan Commitments would exceed
the Revolving Loan Commitment Amount then in effect;

 

(ii)                              any Letter of Credit if, after giving effect
to such issuance, the Letter of Credit Usage would exceed $15,000,000;

 

(iii)                               any Standby Letter of Credit having an
expiration date later than the earlier of (a) ten days prior to the Revolving
Loan Commitment Termination Date and (b) the date which is one year from the
date of issuance of such Standby Letter of Credit; provided that the immediately
preceding clause (b) shall not prevent any Issuing Lender from agreeing that a
Standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one year each unless such Issuing Lender elects

 

93

--------------------------------------------------------------------------------


 

not to extend for any such additional period; and provided, further that such
Issuing Lender shall elect not to extend such Standby Letter of Credit if it has
knowledge that an Event of Default has occurred and is continuing (and has not
been waived in accordance with subsection 10.6) at the time such Issuing Lender
must elect whether or not to allow such extension;

 

(iv)                             any Standby Letter of Credit issued for the
purpose of supporting (a) trade payables or (b) any Indebtedness constituting
“antecedent debt” (as that term is used in Section 547 of the Bankruptcy Code);

 

(v)                            any Commercial Letter of Credit having an
expiration date (a) later than the earlier of (1) the date which is 30 days
prior to the Revolving Loan Commitment Termination Date and (2) the date which
is 180 days from the date of issuance of such Commercial Letter of Credit or
(b) that is otherwise unacceptable to the applicable Issuing Lender in its
reasonable discretion; or

 

(vi)                             any Letter of Credit denominated in a currency
other than Dollars that in the judgment of Administrative Agent or the
applicable Issuing Lender is not readily and freely available.

 

B.                                      Mechanics of Issuance.

 

(i)                            Request for Issuance.  Whenever Company desires
the issuance of a Letter of Credit, it shall deliver to the proposed Issuing
Lender (with a copy to Administrative Agent if Administrative Agent is not the
proposed Issuing Lender) a Request for Issuance no later than 12:00 noon (San
Francisco time) at least three Business Days (in the case of Standby Letters of
Credit) or five Business Days (in the case of Commercial Letters of Credit), or
in each case such shorter period as may be agreed to by Issuing Lender in any
particular instance, in advance of the proposed date of issuance.  The Issuing
Lender, in its reasonable discretion, may require changes in the text of the
proposed Letter of Credit or any documents described in or attached to the
Request for Issuance.  In furtherance of the provisions of subsection 10.8, and
not in limitation thereof, Company may submit Requests for Issuance by
telefacsimile and Administrative Agent and Issuing Lenders may rely and act upon
any such Request for Issuance without receiving an original signed copy
thereof.  No Letter of Credit shall require payment against a conforming demand
for payment to be made thereunder on the same business day (under the laws of
the jurisdiction in which the office of the Issuing Lender to which such demand
for payment is required to be presented is located) on which such demand for
payment is presented if such presentation is made after 10:00 a.m. (in the time
zone of such office of the Issuing Lender) on such business day.

 

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company

 

94

--------------------------------------------------------------------------------


 

shall be deemed to have re-certified, as of the date of such issuance, as to the
matters to which Company is required to certify in the applicable Request for
Issuance.

 

Notwithstanding the foregoing, the Existing Letters of Credit shall be deemed
issued on the Closing Date and shall be subject to the terms and conditions of
this Agreement.

 

(ii)                              Determination of Issuing Lender.  Upon receipt
by a proposed Issuing Lender of a Request for Issuance pursuant to
subsection 3.1B(i) requesting the issuance of a Letter of Credit, (a) in the
event Administrative Agent is the proposed Issuing Lender, Administrative Agent
shall be the Issuing Lender with respect to such Letter of Credit,
notwithstanding the fact that the Letter of Credit Usage with respect to such
Letter of Credit and with respect to all other Letters of Credit issued by
Administrative Agent, when aggregated with Administrative Agent’s outstanding
Revolving Loans and Swing Line Loans, may exceed the amount of Administrative
Agent’s Revolving Loan Commitment then in effect; and (b) in the event any other
Revolving Lender is the proposed Issuing Lender, such Revolving Lender shall
promptly notify Company and Administrative Agent whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and (1) if such
Revolving Lender so elects to issue such Letter of Credit it shall be the
Issuing Lender with respect thereto and (2) if such Revolving Lender fails to so
promptly notify Company and Administrative Agent or declines to issue such
Letter of Credit, Company may request Administrative Agent or another Revolving
Lender to be the Issuing Lender with respect to such Letter of Credit in
accordance with the provisions of this subsection 3.1B.

 

(iii)                               Issuance of Letter of Credit.  Upon
satisfaction or waiver (in accordance with subsection 10.6) of the conditions
set forth in subsection 4.3, the Issuing Lender shall issue the requested Letter
of Credit in accordance with the Issuing Lender’s standard operating procedures.

 

(iv)                             Notification to Revolving Lenders.  Upon the
issuance of or amendment to any Standby Letter of Credit the applicable Issuing
Lender shall promptly notify Administrative Agent and Company of such issuance
or amendment in writing and such notice shall be accompanied by a copy of such
Letter of Credit or amendment.  Upon receipt of such notice (or, if
Administrative Agent is the Issuing Lender, together with such notice),
Administrative Agent shall notify each Revolving Lender in writing of such
issuance or amendment and the amount of such Revolving Lender’s respective
participation in such Standby Letter of Credit or amendment, and, if so
requested by a Revolving Lender, Administrative Agent shall provide such Lender
with a copy of such Letter of Credit or amendment.  In the case of Commercial
Letters of Credit, in the event that Issuing Lender is other than Administrative
Agent, such Issuing Lender will send by facsimile transmission to Administrative
Agent, promptly upon the first Business Day of each week, a report of its daily
aggregate maximum amount available for drawing under Commercial Letters of
Credit for the previous week.  Upon receipt of such report, Administrative Agent
shall notify each Revolving Lender in writing of the contents thereof.

 

95

--------------------------------------------------------------------------------


 

C.                                      Revolving Lenders’ Purchase of
Participations in Letters of Credit.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby agrees
to, have irrevocably purchased from the Issuing Lender a participation in such
Letter of Credit and any drawings honored thereunder in an amount equal to such
Revolving Lender’s Pro Rata Share of the maximum amount that is or at any time
may become available to be drawn thereunder.

 

Section 3.2.                                           Letter of Credit Fees. 
Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

 

(i)                            with respect to each Standby Letter of Credit,
(a) a fronting fee, payable directly to the applicable Issuing Lender for its
own account, equal to the greater of (x) $500 and (y) 0.125% per annum of the
daily amount available to be drawn under such Standby Letter of Credit and (b) a
letter of credit fee, payable to Administrative Agent for the account of
Revolving Lenders, equal to the applicable LIBOR Rate Margin for Revolving Loans
plus, upon the application of increased rates of interest pursuant to subsection
2.2E, 2% per annum, multiplied by the daily amount available to be drawn under
such Standby Letter of Credit, each such fronting fee or letter of credit fee to
be payable in arrears on and to (but excluding) each March 31, June 30,
September 30 and December 31 of each year and computed on the basis of a 360-day
year for the actual number of days elapsed;

 

(ii)                              with respect to each Commercial Letter of
Credit, (a) a fronting fee, payable directly to the applicable Issuing Lender
for its own account, equal to the greater of (x) $500 and (y) 0.125% per annum
of the daily amount available to be drawn under such Commercial Letter of Credit
and (b) a letter of credit fee, payable to Administrative Agent for the account
of Revolving Lenders, equal to the applicable LIBOR Rate Margin for Revolving
Loans plus, upon the application of increased rates of interest pursuant to
subsection 2.2E, 2% per annum, multiplied by the daily amount available to be
drawn under such Commercial Letter of Credit, each such fronting fee or letter
of credit fee to be payable in arrears on and to (but excluding) each March 31,
June 30, September 30 and December 31 of each year and computed on the basis of
a 360-day year for the actual number of days elapsed; and

 

(iii)                               with respect to the issuance, amendment or
transfer of each Letter of Credit and each payment of a drawing made thereunder
(without duplication of the fees payable under clauses (i) and (ii) above),
documentary and processing charges payable directly to the applicable Issuing
Lender for its own account in accordance with such Issuing Lender’s standard
schedule for such charges in effect at the time of such issuance, amendment,
transfer or payment, as the case may be.

 

For purposes of calculating any fees payable under clauses (i) and (ii) of this
subsection 3.2, (1) the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination and (2) any amount described in such clauses that is denominated
in a currency other than Dollars shall be valued weekly based on the applicable
Exchange Rate for such currency as of the applicable date of determination.

 

96

--------------------------------------------------------------------------------


 

Section 3.3.                                           Drawings and
Reimbursement of Amounts Paid Under Letters of Credit.

 

A.                                      Responsibility of Issuing Lender With
Respect to Drawings.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Lender shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.

 

B.                                      Reimbursement by Company of Amounts Paid
Under Letters of Credit.  In the event an Issuing Lender has determined to honor
a drawing under a Letter of Credit issued by it, such Issuing Lender shall
immediately notify Company and Administrative Agent, and Company shall reimburse
such Issuing Lender on or before the Business Day immediately following the date
on which such drawing is honored (the “Reimbursement Date”) in an amount in
Dollars (which amount, in the case of a payment under a Letter of Credit which
is denominated in a currency other than Dollars, shall be calculated by
reference to the applicable Exchange Rate) or, at the option of such Issuing
Lender, in the case of a Letter of Credit denominated in a currency other than
Dollars, in such other currency and in same day funds equal to the amount of
such payment; provided that, anything contained in this Agreement to the
contrary notwithstanding, (i) unless Company shall have notified Administrative
Agent and such Issuing Lender prior to 12:00 noon (San Francisco time) on the
date such drawing is honored that Company intends to reimburse such Issuing
Lender for the amount of such payment with funds other than the proceeds of
Revolving Loans, Company shall be deemed to have given a timely Notice of
Borrowing to Administrative Agent requesting Revolving Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
(which amount, in the case of a payment under a Letter of Credit which is
denominated in a currency other than Dollars, shall be calculated by reference
to the applicable Exchange Rate) equal to the amount of such payment and
(ii) subject to satisfaction or waiver of the conditions specified in
subsection 4.2, Revolving Lenders shall, on the Reimbursement Date, make
Revolving Loans that are Base Rate Loans in the amount of such payment, the
proceeds of which shall be applied directly by Administrative Agent to reimburse
such Issuing Lender for the amount of such payment; and provided, further that
if for any reason proceeds of Revolving Loans are not received by such Issuing
Lender on the Reimbursement Date in an amount equal to the amount of such
payment, Company shall reimburse such Issuing Lender, on demand, in an amount in
same day funds equal to the excess of the amount of such payment over the
aggregate amount of such Revolving Loans, if any, which are so received. 
Nothing in this subsection 3.3B shall be deemed to relieve any Revolving Lender
from its obligation to make Revolving Loans on the terms and conditions set
forth in this Agreement, and Company shall retain any and all rights it may have
against any Revolving Lender resulting from the failure of such Revolving Lender
to make such Revolving Loans under this subsection 3.3B.

 

C.                                      Payment by Lenders of Unreimbursed
Amounts Paid Under Letters of Credit.

 

(i)                            Payment by Revolving Lenders.  In the event that
Company shall fail for any reason to reimburse any Issuing Lender as provided in
subsection 3.3B in an amount (calculated, in the case of a payment under a
Letter of Credit denominated in a currency other than Dollars, by reference to
the applicable Exchange Rate) equal to the amount of

 

97

--------------------------------------------------------------------------------


 

any payment by such Issuing Lender under a Letter of Credit issued by it, such
Issuing Lender shall promptly notify Administrative Agent, who shall promptly
notify each Revolving Lender of the unreimbursed amount of such honored drawing
and of such Revolving Lender’s respective participation therein based on such
Revolving Lender’s Pro Rata Share.  Each Revolving Lender (other than such
Issuing Lender) shall make available to Administrative Agent an amount equal to
its respective participation, in Dollars, in same day funds, at the Funding and
Payment Office, not later than 12:00 noon (San Francisco time) on the first
Business Day after the date notified by Administrative Agent, and Administrative
Agent shall make available to such Issuing Lender in Dollars, in same day funds,
at the office of such Issuing Lender on such Business Day the aggregate amount
of the payments so received by Administrative Agent.  In the event that any
Revolving Lender fails to make available to Administrative Agent on such
Business Day the amount of such Revolving Lender’s participation in such Letter
of Credit as provided in this subsection 3.3C, such Issuing Lender shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the rate customarily used by such Issuing Lender for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate.  Nothing in this subsection 3.3C shall be deemed to prejudice the
right of Administrative Agent to recover, for the benefit of Revolving Lenders,
from any Issuing Lender any amounts made available to such Issuing Lender
pursuant to this subsection 3.3C in the event that it is determined by the final
judgment of a court of competent jurisdiction that the payment with respect to a
Letter of Credit by such Issuing Lender in respect of which payments were made
by Revolving Lenders constituted gross negligence or willful misconduct on the
part of such Issuing Lender.

 

(ii)                              Distribution to Lenders of Reimbursements
Received From Company.  In the event any Issuing Lender shall have been
reimbursed by other Revolving Lenders pursuant to subsection 3.3C(i) for all or
any portion of any payment by such Issuing Lender under a Letter of Credit
issued by it, and Administrative Agent or such Issuing Lender thereafter
receives any payments from Company in reimbursement of such payment under the
Letter of Credit, to the extent any such payment is received by such Issuing
Lender, it shall distribute such payment to Administrative Agent, and
Administrative Agent shall distribute to each other Revolving Lender that has
paid all amounts payable by it under subsection 3.3C(i) with respect to such
payment such Revolving Lender’s Pro Rata Share of all payments subsequently
received by Administrative Agent or by such Issuing Lender from Company.  Any
such distribution shall be made to a Revolving Lender at the account specified
in subsection 2.4C(iii).

 

D.                                       Interest on Amounts Paid Under Letters
of Credit.

 

(i)                            Payment of Interest by Company.  Company agrees
to pay to Administrative Agent, with respect to payments under any Letters of
Credit issued by any Issuing Lender, interest on the amount paid by such Issuing
Lender in respect of each such payment from the date a drawing is honored to but
excluding the date such amount is reimbursed by Company (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B) at a rate equal to (a) for the period from

 

98

--------------------------------------------------------------------------------


 

the date such drawing is honored to but excluding the Reimbursement Date, the
rate then in effect under this Agreement with respect to Revolving Loans that
are Base Rate Loans and (b) thereafter, a rate which is 2% per annum in excess
of the rate of interest otherwise payable under this Agreement with respect to
Revolving Loans that are Base Rate Loans.  Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 360-day year for the
actual number of days elapsed in the period during which it accrues and shall be
payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full.

 

(ii)                              Distribution of Interest Payments by
Administrative Agent.  Promptly upon receipt by Administrative Agent of any
payment of interest pursuant to subsection 3.3D(i) with respect to a payment
under a Letter of Credit, (a) Administrative Agent shall distribute to (x) each
Revolving Lender (including the Issuing Lender) out of the interest received by
Administrative Agent in respect of the period from the date such drawing is
honored to but excluding the date on which the applicable Issuing Lender is
reimbursed for the amount of such payment (including any such reimbursement out
of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount that
such Revolving Lender would have been entitled to receive in respect of the
letter of credit fee that would have been payable in respect of such Letter of
Credit for such period pursuant to subsection 3.2 if no drawing had been honored
under such Letter of Credit, and (y) such Issuing Lender the amount, if any,
remaining after payment of the amounts applied pursuant to clause (x), and
(b) in the event such Issuing Lender shall have been reimbursed by other
Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion of such
payment, Administrative Agent shall distribute to each Revolving Lender
(including such Issuing Lender) that has paid all amounts payable by it under
subsection 3.3C(i) with respect to such payment such Revolving Lender’s Pro Rata
Share of any interest received by Administrative Agent in respect of that
portion of such payment so made by Revolving Lenders for the period from the
date on which such Issuing Lender was so reimbursed to but excluding the date on
which such portion of such payment is reimbursed by Company.  Any such
distribution shall be made to a Revolving Lender at the account specified in
subsection 2.4C(iii).

 

E.                                      Cash Collateralization.  If
Administrative Agent notifies Company at any time that, due to a fluctuation in
the applicable Exchange Rate or otherwise, the Letter of Credit Usage at such
time exceeds 105% of the sublimit for Letters of Credit specified in
subsection 3.1A(ii), then, within two Business Days after receipt of such
notice, Company shall deposit in the Collateral Account established pursuant to
the Security Agreement an amount equal to the amount by which the Letter of
Credit Usage exceeds such sublimit, which amount shall constitute Collateral and
be subject to the provisions of the Security Agreement.  At such time as the
Letter of Credit Usage shall be equal to or less than such sublimit, if no Event
of Default has occurred and is continuing, such amount shall, at the request of
Company, be released to Company.

 

Section 3.4.                                           Obligations Absolute. 
The obligation of Company to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to subsection 3.3B and the obligations of Revolving

 

99

--------------------------------------------------------------------------------


 

Lenders under subsection 3.3C(i) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances including any of the following circumstances:

 

(i)                            any lack of validity or enforceability of any
Letter of Credit;

 

(ii)                              the existence of any claim, set-off, defense
or other right which Company or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), any Issuing Lender or other Revolving Lender
or any other Person or, in the case of a Revolving Lender, against Company,
whether in connection with this Agreement, the transactions contemplated herein
or any unrelated transaction (including any underlying transaction between
Company or one of its Restricted Subsidiaries and the beneficiary for which any
Letter of Credit was procured);

 

(iii)                               any draft or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect;

 

(iv)                             payment by the applicable Issuing Lender under
any Letter of Credit against presentation of a draft or other document which
does not substantially comply with the terms of such Letter of Credit;

 

(v)                            any Material Adverse Effect on Company or any of
its Restricted Subsidiaries;

 

(vi)                             any breach of this Agreement or any other Loan
Document by any party thereto;

 

(vii)                               any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or

 

(viii)                                the fact that an Event of Default or a
Potential Event of Default shall have occurred and be continuing;

 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

 

Section 3.5.                                           Nature of Issuing
Lenders’ Duties.  As between Company and any Issuing Lender, Company assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit issued by
such Issuing Lender by, the respective beneficiaries of such Letters of Credit. 
In furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of

 

100

--------------------------------------------------------------------------------


 

Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply substantially with any conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Lender, including any act or omission by a Government Authority, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.

 

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.

 

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

 

SECTION 4.                                                 CONDITIONS TO LOANS
AND LETTERS OF CREDIT.

 

Section 4.1.                                           Conditions to
Effectiveness of this Agreement.  The obligations of Lenders to make the Initial
Term Loans and any Revolving Loans and Swing Line Loans to be made on the
Closing Date are, in addition to the conditions precedent specified in
subsection 4.2, subject to prior or concurrent satisfaction of the following
conditions:

 

A.                           Loan Party Documents.  On or before the Closing
Date, Company shall, and shall cause each other Loan Party to, deliver to
Lenders (or to Administrative Agent with sufficient originally executed copies,
where appropriate, for each Lender to follow promptly thereafter) the following
with respect to Company or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Closing Date:

 

(i)                            Copies of the Organizational Documents of such
Person, certified by the Secretary of State of its jurisdiction of organization
or, if such document is of a type that may not be so certified, certified by the
secretary or similar officer of the applicable Loan Party, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any

 

101

--------------------------------------------------------------------------------


 

applicable franchise or similar taxes from the appropriate taxing authority of
such jurisdiction, each dated a recent date prior to the Closing Date;

 

(ii)                              Resolutions of the Governing Body of such
Person approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, certified as of the Closing Date by the
secretary or similar officer of such Person as being in full force and effect
without modification or amendment;

 

(iii)                               Signature and incumbency certificates of the
officers of such Person executing the Loan Documents to which it is a party; and

 

(iv)                             Executed originals of the Loan Documents to
which such Person is a party.

 

B.                            Fees.  Company shall have paid (or will pay
substantially concurrently with the disbursement of Loans to be made on the
Closing Date) to Administrative Agent, for distribution (as appropriate) to
Administrative Agent and Lenders, the fees payable on the Closing Date referred
to in subsection 2.3.

 

C.                            Representations and Warranties; Performance of
Agreements.  Company shall have delivered to Administrative Agent an Officer’s
Certificate, in form and substance satisfactory to Administrative Agent, to the
effect that the representations and warranties contained in Section 5 shall be
accurate in all material respects on and as of that Funding Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been accurate in all
material respects on and as of such earlier date; provided that if a
representation and warranty, covenant or condition is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this condition.

 

D.                            Financial Statements.  On or before the Closing
Date, Lenders shall have received from Company unaudited consolidated financial
statements of Company and its Restricted Subsidiaries for each Fiscal Quarter
ending after Fiscal Year 2010 and at least 45 days prior to the Closing Date,
consisting of a consolidated balance sheet and the related consolidated
statements of income and cash flows for each such Fiscal Quarter, all in
reasonable detail and certified by a Financial Officer of Company that they
fairly present in all material respects the financial condition of Company and
its Restricted Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

 

E.                           Opinions of Counsel to Loan Parties. 
Administrative Agent shall have received an originally executed copy of one or
more favorable written opinions of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Loan Parties (and such local

 

102

--------------------------------------------------------------------------------


 

counsel for the Loan Parties as may be necessary in jurisdictions other than New
York, Illinois and Delaware), in form and substance reasonably satisfactory to
Administrative Agent and its counsel, dated as of the Closing Date (this
Agreement constituting a written request by each Loan Party to such counsel to
deliver such opinions to Lenders).

 

F.                           Solvency Assurances.  Administrative Agent and
Lenders shall have received an Officer’s Certificate of Company dated the
Closing Date, substantially in the form of Exhibit IX annexed hereto and with
appropriate attachments, in each case demonstrating that, after giving effect to
the consummation of the transactions contemplated by the Loan Documents, the
Loan Parties on a consolidated basis will be Solvent.

 

G.                             Evidence of Insurance.  Administrative Agent
shall have received a certificate from Company’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to subsection 6.4 is in full force and effect and that Administrative
Agent on behalf of Lenders has been named as additional insured and/or loss
payee thereunder to the extent required under subsection 6.4.

 

H.                            Security Interests in Personal and Mixed
Property.  To the extent not otherwise satisfied pursuant to subsection 4.1I,
Administrative Agent shall have received evidence satisfactory to it that
Holdings, Company and Subsidiary Guarantors shall have taken or caused to be
taken all such actions, executed and delivered or caused to be executed and
delivered all such agreements, documents and instruments, and made or caused to
be made all such filings and recordings (other than the filing or recording of
items described in clauses (ii), (iii) and (iv) below) that may be necessary or,
in the opinion of Administrative Agent, desirable in order to create in favor of
Administrative Agent, for the benefit of Lenders, a valid and (upon such filing
and recording) perfected First Priority security interest in the entire personal
and mixed property Collateral (other than Excluded Assets).  Such actions shall
include the following:

 

(i)                            Stock Certificates and Instruments.  Delivery to
Administrative Agent of (a) certificates (which certificates shall be
accompanied by irrevocable undated stock powers, duly endorsed in blank and
otherwise satisfactory in form and substance to Administrative Agent)
representing all Capital Stock (to the extent such Capital Stock is evidenced by
certificates) pledged pursuant to Security Agreement and (b) all promissory
notes or other instruments with a principal amount in excess of $1,000,000 (duly
endorsed, where appropriate, in a manner satisfactory to Administrative Agent)
evidencing any Collateral;

 

(ii)                              Lien Searches and UCC Terminations.  Delivery
to Administrative Agent of (a) the results of a recent search, by a Person
satisfactory to Administrative Agent, of all effective UCC financing statements
and fixture filings and all judgment and tax lien filings which may have been
made with respect to any personal or mixed property of any Loan Party, together
with copies of all such filings disclosed by such search, and (b) duly completed
UCC termination statements, and authorization of the filing thereof from the
applicable

 

103

--------------------------------------------------------------------------------


 

secured party, as may be necessary to terminate any effective UCC financing
statements or fixture filings disclosed in such search (other than any such
financing statements or fixture filings in respect of Liens permitted to remain
outstanding pursuant to the terms of this Agreement);

 

(iii)                               UCC Financing Statements and Fixture
Filings.  Delivery to Administrative Agent of duly completed UCC financing
statements and, where appropriate, fixture filings, with respect to all personal
and mixed property Collateral of such Loan Party, for filing in all
jurisdictions as may be necessary or, in the opinion of Administrative Agent,
desirable to perfect the security interests created in such Collateral pursuant
to the Collateral Documents; and

 

(iv)                             Cover Sheets, Etc.  Delivery to Administrative
Agent of all cover sheets or other documents or instruments required to be filed
with any IP Filing Office in order to create or perfect Liens in respect of any
IP Collateral, together with releases duly executed (if necessary) of security
interests by all applicable Persons for filing in all applicable jurisdictions
as may be necessary to terminate any effective filings in any IP Filing Office
in respect of any IP Collateral (other than any such filings in respect of Liens
permitted to remain outstanding pursuant to the terms of this Agreement).

 

I.                          Closing Date Mortgages; Closing Date Mortgage
Policies; Etc.  Administrative Agent shall have received from Holdings, Company
and each applicable Subsidiary Guarantor:

 

(i)                            Closing Date Mortgages.  Fully executed and
notarized Mortgages (each a “Closing Date Mortgage” and, collectively, the
“Closing Date Mortgages”), in proper form for recording in all appropriate
places in all applicable jurisdictions, encumbering each owned Real Property
Asset with a value equal to or greater than $5,000,000 and listed in
Schedule 4.1I annexed hereto (each a “Closing Date Mortgaged Property” and,
collectively, the “Closing Date Mortgaged Properties”);

 

(ii)                              Opinions of Local Counsel.  An opinion of
counsel (which counsel shall be reasonably satisfactory to Administrative Agent)
in each state in which a Closing Date Mortgaged Property is located with respect
to the enforceability of the form(s) of Closing Date Mortgages to be recorded in
such state and such other matters as Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Administrative Agent;

 

(iii)                               Title Insurance.  (a) ALTA mortgagee title
insurance policies or unconditional commitments therefor (the “Closing Date
Mortgage Policies”) issued by the Title Company with respect to the Closing Date
Mortgaged Properties listed in Part A of Schedule 4.1I annexed hereto, in
amounts not less than the respective amounts designated therein with respect to
any particular Closing Date Mortgaged Properties, insuring fee simple title to
each such Closing

 

104

--------------------------------------------------------------------------------


 

Date Mortgaged Property vested in such Loan Party and assuring Administrative
Agent that the applicable Closing Date Mortgages create valid and enforceable
First Priority mortgage Liens on the respective Closing Date Mortgaged
Properties encumbered thereby, subject only to Permitted Encumbrances and a
standard survey exception, which Closing Date Mortgage Policies (1) shall
include an endorsement for future advances under this Agreement and for any
other matters reasonably requested by Administrative Agent and (2) shall provide
for affirmative insurance and such reinsurance as Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to Administrative Agent; and (b) evidence satisfactory to
Administrative Agent that such Loan Party has (i) delivered to the Title Company
all certificates and affidavits reasonably required by the Title Company in
connection with the issuance of the Closing Date Mortgage Policies and (ii) paid
to the Title Company or to the appropriate Government Authorities all expenses
and premiums of the Title Company in connection with the issuance of the Closing
Date Mortgage Policies and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the Closing
Date Mortgages in the appropriate real estate records;

 

(iv)                             Copies of Documents Relating to Title
Exceptions.  Copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Closing Date Mortgage Policies or in the title
reports delivered pursuant to subsection 4.1I(iv); and

 

(v)                            Matters Relating to Flood Hazard Properties. 
(a) Evidence, which may be in the form of a letter from an insurance broker or a
municipal engineer or a Federal Emergency Management Agency Standard Flood
Hazard Determination, as to whether (1) any Closing Date Mortgaged Property is a
Flood Hazard Property and (2) the community in which any such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
(b) if there are any such Flood Hazard Properties, such Loan Party’s written
acknowledgement of receipt of written notification from Administrative Agent
(1) as to the existence of each such Flood Hazard Property and (2) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and (c) in the event any
such Flood Hazard Property is located in a community that participates in the
National Flood Insurance Program, evidence that Company has obtained flood
insurance in respect of such Flood Hazard Property to the extent required under
the applicable regulations of the Board of Governors of the Federal Reserve
System.

 

K.                            Matters Relating to Existing Indebtedness of
Company and its Restricted Subsidiaries.  On the Closing Date, Company and its
Restricted Subsidiaries shall have (a) repaid in full all Indebtedness
outstanding under the Existing Credit Agreement, (b) terminated any commitments
to lend or make other extensions of credit thereunder, (c) delivered to
Administrative Agent all documents or instruments necessary to release all Liens
securing Indebtedness or other obligations of Company and its Restricted

 

105

--------------------------------------------------------------------------------


 

Subsidiaries thereunder, and (d) made arrangements satisfactory to
Administrative Agent with respect to any letters of credit outstanding
thereunder.

 

L.                           Governmental and Third Party Approvals.  The Loan
Parties shall have received all material governmental, shareholder and third
party consents and approvals necessary (or any other material consents as
determined in the reasonable discretion of Administrative Agent) in connection
with the transactions contemplated by this Agreement and the other Loan
Documents and the other transactions contemplated hereby.

 

M.                            Debt Ratings.  Company shall have received, a
corporate family rating as determined by Moody’s, a corporate rating as
determined by S&P and ratings of the Loans as determined by each of Moody’s and
S&P.

 

N.                            Patriot Act.  The Loan Parties shall have provided
to Administrative Agent and the Lenders the documentation and other information
requested by Administrative Agent in order to comply with requirements of the
Patriot Act.

 

Section 4.2.                                           Conditions to All Loans. 
The obligation of each Lender to make its Loans on each Funding Date are subject
to the following further conditions precedent:

 

A.                           Administrative Agent shall have received before
that Funding Date, in accordance with the provisions of subsection 2.1B, a duly
executed Notice of Borrowing, in each case signed by a duly authorized
Responsible Officer of Company.

 

B.                            As of that Funding Date:

 

(i)                            The representations and warranties contained
herein and in the other Loan Documents shall be true, correct and complete in
all material respects on and as of that Funding Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true, correct and complete in all
material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition;

 

(ii)                              No event shall have occurred and be continuing
or would result from the consummation of the borrowing contemplated by such
Notice of Borrowing that would constitute an Event of Default or a Potential
Event of Default; and

 

(iii)                               No order, judgment or decree of any
arbitrator or Government Authority shall purport to enjoin or restrain such
Lender from making the Loans to be made by it on that Funding Date.

 

106

--------------------------------------------------------------------------------


 

Section 4.3.                                           Conditions to Letters of
Credit.  The issuance of any Letter of Credit hereunder (other than any Letter
of Credit issued on the Closing Date) is subject to the following further
conditions precedent:

 

A.                           On or before the date of issuance of such Letter of
Credit, Administrative Agent shall have received, in accordance with the
provisions of subsection 3.1B(i), an originally executed Request for Issuance
(or a facsimile copy thereof) in each case signed by a duly authorized
Responsible Officer of Company, together with all other information specified in
subsection 3.1B(i) and such other documents or information as the applicable
Issuing Lender may reasonably require in connection with the issuance of such
Letter of Credit.

 

B.                            On the date of issuance of such Letter of Credit,
all conditions precedent described in subsection 4.2B shall be satisfied to the
same extent as if the issuance of such Letter of Credit were the making of a
Loan and the date of issuance of such Letter of Credit were a Funding Date.

 

SECTION 5.                                                 COMPANY’S
REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Revolving
Lenders to purchase participations therein, Company represents and warrants to
each Lender.

 

Section 5.1.                                           Organization, Powers,
Qualification, Good Standing, Business and Restricted Subsidiaries.

 

A.                                      Organization and Powers.  Holdings,
Company and each of its Restricted Subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as specified in Schedule 5.1 annexed hereto.  Company and each of
its Restricted Subsidiaries has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

B.                                      Qualification and Good Standing. 
Company and each of its Restricted Subsidiaries is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had and could
not reasonably be expected to result in a Material Adverse Effect.

 

C.                                      Conduct of Business.  Holdings, Company
and each of its Restricted Subsidiaries are engaged only in the businesses
permitted to be engaged in pursuant to subsections 7.11 and 8.13.

 

D.                                       Subsidiaries.  All of the Subsidiaries
of Company and their jurisdictions of organization are identified in
Schedule 5.1 annexed hereto, as said Schedule 5.1 may be

 

107

--------------------------------------------------------------------------------


 

supplemented from time to time pursuant to the provisions of
subsection 6.1(xv).  The Capital Stock of each of the Restricted Subsidiaries
identified in Schedule 5.1 annexed hereto (as so supplemented by Company) is
duly authorized and validly issued and none of such Capital Stock constitutes
Margin Stock and, except as set forth in Schedule 5.1 annexed hereto (as so
supplemented), is fully paid and nonassessable.  Each of the Subsidiaries
identified in Schedule 5.1 annexed hereto (as so supplemented by Company) is a
corporation, partnership, trust or limited liability company duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization set forth therein, has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority has not had and could not reasonably be expected to result in a
Material Adverse Effect.  Schedule 5.1 annexed hereto (as so supplemented)
correctly sets forth the ownership interest of Company and each of its
Subsidiaries in each of the Subsidiaries of Company identified therein.

 

Section 5.2.                                           Authorization of
Borrowing, Etc.

 

A.                                      Authorization of Borrowing.  The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.

 

B.                                      No Conflict.  The execution, delivery
and performance by the Loan Parties of the Loan Documents to which they are
parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Holdings or any of its Restricted
Subsidiaries, the Organizational Documents of Holdings or any of its Restricted
Subsidiaries or any order, judgment or decree of any court or other Government
Authority binding on Holdings or any of its Restricted Subsidiaries,
(ii) conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of Holdings or
any of its Restricted Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Restricted Subsidiaries (other than any Liens created under any of the
Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Holdings or any of its Restricted
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and except, in each case, to the extent such violation,
conflict, breach, Lien or failure to obtain such approval or consent could not
reasonably be expected to result in a Material Adverse Effect.

 

C.                                      Governmental Consents.  The execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any Governmental Authorization except any
thereof which the failure to obtain could not reasonably be expected to have a
Material Adverse Effect.

 

108

--------------------------------------------------------------------------------


 

D.                                       Binding Obligation.  Each of the Loan
Documents has been duly executed and delivered by each Loan Party that is a
party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

Section 5.3.                                           Financial Condition. 
Company has heretofore delivered to Lenders, at Lenders’ request, the financial
statements and information described in subsection 4.1D.  All such statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position (on a consolidated basis) of the entities
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows (on a consolidated basis) of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end or quarter-end adjustments.  As of the Closing Date, neither
Company nor any of its Restricted Subsidiaries has any Contingent Obligation,
contingent liability or liability for taxes, long-term lease or unusual forward
or long-term commitment that is not reflected in the foregoing financial
statements available as of the Closing Date or the notes thereto (other than the
Obligations) and that, in any such case, would have a Material Adverse Effect.

 

Section 5.4.                                           No Material Adverse
Change .  Since December 31, 2010, no event or change has occurred that has
resulted in or evidences, either in any case or in the aggregate, a Material
Adverse Effect.

 

Section 5.5.                                           Title to Properties;
Liens; Real Property; Intellectual Property.

 

A.                                      Title to Properties; Liens.  Company and
its Restricted Subsidiaries have (i) good, sufficient and legal title to (in the
case of fee interests in real property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), or (iii) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in the financial statements referred to in
subsection 5.3 or in the most recent financial statements delivered pursuant to
subsection 6.1, in each case except for assets disposed of since the date of
such financial statements in the ordinary course of business or as otherwise
permitted by subsection 7.7 and except for such defects that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.  All such properties and assets are free and clear of Liens except for
Liens permitted pursuant to subsection 7.2A.

 

B.                                      Real Property.  As of the Closing Date,
Schedule 5.5B annexed hereto contains a true, accurate and complete list of
(i) all fee interests in any Real Property Assets of Company and its Restricted
Subsidiaries and (ii) all material leases, subleases or assignments of leases
(together with all amendments, modifications, supplements, renewals or
extensions of any thereof) affecting each Real Property Asset, regardless of
whether a Loan Party is the landlord or tenant (whether directly or as an
assignee or successor in interest) under such lease, sublease or assignment.

 

109

--------------------------------------------------------------------------------


 

C.                                      Intellectual Property.  As of the
Closing Date, Company and its Restricted Subsidiaries own or have the right to
use, all Intellectual Property used in the conduct of their business, except
where the failure to own or have such right to use in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.  No claim has
been asserted and is pending by any Person challenging the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Responsible Officer of Company know of any valid basis
for any such claim, except for such claims that in the aggregate could not
reasonably be expected to result in a Material Adverse Effect.  To Company’s
knowledge, the use of such Intellectual Property by Company and its Restricted
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  All material federal
registrations of and applications for Intellectual Property that are owned or
licensed by Company or any of its Domestic Subsidiaries on the Closing Date are
described on Schedule 5.5C annexed hereto.

 

Section 5.6.                                           Litigation; Adverse
Facts.  Except as set forth in Schedule 5.6 annexed hereto, there are no
Proceedings (whether or not purportedly on behalf of Company or any of its
Restricted Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of any Responsible Officer of Company, threatened against or
affecting Company or any of its Restricted Subsidiaries or any property of
Company or any of its Restricted Subsidiaries and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
Neither Company nor any of its Restricted Subsidiaries (i) is in violation of
any applicable laws (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

Section 5.7.                                           Payment of Taxes.  Except
as could not reasonably be expected to have a Material Adverse Effect, all tax
returns and reports of Holdings and its Restricted Subsidiaries required to be
filed by any of them have been timely filed, and except to the extent permitted
by subsection 6.3, all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon Holdings and its
Restricted Subsidiaries and upon their respective properties, assets, income,
businesses and franchises that are due and payable have been paid prior to
delinquency other than those (i) currently payable without penalty or interest,
or (ii) being contested in good faith by appropriate proceedings; provided that
Holdings or such Restricted Subsidiary, as the case may be, has set aside on its
books adequate reserves therefor in accordance with GAAP and the failure to pay
such amounts would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.8.                                           Performance of
Agreements.  Neither Company nor any of its Restricted Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists that, with the giving of notice or the lapse of time or both,
would constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to result in a Material Adverse Effect.

 

110

--------------------------------------------------------------------------------


 

Section 5.9.                                           Governmental Regulation. 
Neither Company nor any of its Restricted Subsidiaries is subject to regulation
under the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable.

 

Section 5.10.                                            Securities Activities.

 

A.                                      Neither Company nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.

 

B.                                      Following application of the proceeds of
each Loan, not more than 25% of the value of the assets (either of Company only
or of Company and its Restricted Subsidiaries on a consolidated basis) subject
to the provisions of subsection 7.2 or 7.7 or subject to any restriction
contained in any agreement or instrument, between Company and any Lender or any
Affiliate of any Lender, relating to Indebtedness and within the scope of
subsection 8.2, will be Margin Stock.

 

Section 5.11.                                            Employee Benefit
Plans.  A.  Company, each of its Restricted Subsidiaries and each of their
respective ERISA Affiliates are in compliance in all material respects with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan.  Each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code is so qualified.

 

B.                                      No ERISA Event has occurred or is
reasonably expected to occur.

 

C.                                      Except to the extent required under
Section 4980B of the Internal Revenue Code or except as set forth in Schedule
5.11 annexed hereto, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Company, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates.

 

D.                                       As of the most recent valuation date
for any Pension Plan, the amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $5,000,000.

 

E.                                      As of the most recent valuation date for
each Multiemployer Plan for which the actuarial report is available, the
potential liability of Company, its Restricted Subsidiaries and their respective
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 4221(e) of ERISA, does not exceed
$5,000,000.

 

111

--------------------------------------------------------------------------------


 

F.                                     As of the Closing Date, Company and its
Restricted Subsidiaries have made full payment when due of all required
contributions to any Foreign Plan, except where the failure to do so would not
result in a Material Adverse Effect.

 

Section 5.12.                                            Certain Fees.  No
broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby (except to the Lead
Arranger) and Company hereby indemnifies Lenders against, and agrees that it
will hold Lenders harmless from, any claim, demand or liability for any such
broker’s or finder’s fees alleged to have been incurred in connection herewith
or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

 

Section 5.13.                                            Environmental
Protection.  (i) Neither Company nor any of its Restricted Subsidiaries nor any
of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to (a) any Environmental Law, (b) any Environmental Claim, or (c) any Hazardous
Materials Activity, in each case, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

 

(ii)                                       neither Company nor any of its
Restricted Subsidiaries has received any letter or written request for
information under Section 104 of the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable state law,
in each case, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

(iii)                                          to any Responsible Officer of
Company’s knowledge there are, and have been, no conditions, occurrences, or
Hazardous Materials Activities that could reasonably be expected to form the
basis of an Environmental Claim against Company or any of its Restricted
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

 

(iv)                                       as of the Closing Date neither
Company nor any of its Restricted Subsidiaries nor, to any Responsible Officer
of Company’s knowledge, any predecessor of Company or any of its Restricted
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Company’s
or any of its Restricted Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent, in each case, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect; and

 

(v)                                      compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws could not, individually or in the aggregate, be reasonably expected to
result in a Material Adverse Effect.

 

112

--------------------------------------------------------------------------------


 

Section 5.14.                                            Employee Matters. 
There is no strike or work stoppage in existence or threatened involving Company
or any of its Restricted Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.15.                                            Solvency.  The Loan
Parties, on a consolidated basis, are,  and, upon the incurrence of any
Obligations by any Loan Party on any date on which this representation is made,
will be, Solvent.

 

Section 5.16.                                            Matters Relating to
Collateral.

 

A.                                      Creation, Perfection and Priority of
Liens.  The execution and delivery of the Collateral Documents by the Loan
Parties, together with (i) the actions taken to date pursuant to
subsections 4.1, 6.8 and 6.9 and (ii) the delivery to Administrative Agent of
any Pledged Collateral not delivered to Administrative Agent at the time of
execution and delivery of the applicable Collateral Document (and the execution
of Control Agreements with respect to Deposit Accounts pledged as Collateral
which are required to be subject to perfected Liens) are effective to create in
favor of Administrative Agent for the benefit of Lenders, as security for the
respective Secured Obligations (as defined in the applicable Collateral Document
in respect of any Collateral), a valid First Priority Lien on all of the
Collateral (other than Excluded Assets), and all filings of UCC financing
statements necessary to perfect and maintain the perfection and First Priority
status of such Liens that can be perfected by filing UCC financing statements
have been duly made or taken and remain in full force and effect (or will be
duly made or taken within applicable time periods), other than the filing of any
UCC financing statements delivered to Administrative Agent for filing (but not
yet filed) and the periodic filing of UCC continuation statements in respect of
UCC financing statements filed by or on behalf of Administrative Agent.

 

B.                                      Governmental Authorizations.  No
authorization, approval or other action by, and no notice to or filing with, any
Government Authority is required for either (i) the pledge or grant by any Loan
Party of the Liens purported to be created in favor of Administrative Agent
pursuant to any of the Collateral Documents or (ii) the exercise by
Administrative Agent of any rights or remedies in respect of any Collateral
(whether specifically granted or created pursuant to any of the Collateral
Documents or created or provided for by applicable law), except for filings or
recordings contemplated by the Collateral Documents and except as may be
required, in connection with the disposition of any Pledged Collateral, by laws
generally affecting the offering and sale of securities.

 

C.                                      Absence of Third-Party Filings.  Except
such as may have been filed in favor of Administrative Agent as contemplated by
the Collateral Documents and to evidence permitted lease obligations and other
Liens or filings permitted pursuant to subsection 7.2A and those that are being
terminated in connection with the termination of the Existing Credit Agreement,
(i) no effective UCC financing statement, fixture filing or other instrument
similar in effect covering all or any part of the Collateral is on file in any
filing or recording office and (ii) no effective filing covering all or any part
of the IP Collateral is on file in any IP Filing Office.

 

113

--------------------------------------------------------------------------------


 

D.                                       Margin Regulations.  The pledge of the
Pledged Collateral pursuant to the Collateral Documents does not violate
Regulation U or X of the Board of Governors of the Federal Reserve System.

 

E.                                         Information Regarding Collateral. 
All information supplied to Administrative Agent by or on behalf of any Loan
Party with respect to any of the Collateral (in each case taken as a whole with
respect to any particular Collateral) is accurate and complete in all material
respects.

 

Section 5.17.                                            Disclosure.  No
information (excluding projections, forward-looking information and information
of a general economic or industry nature) furnished by or on behalf of any Loan
Party to Administrative Agent or any Lender in connection with the negotiation
of any Loan Document or included therein or delivered pursuant thereto
(including the Confidential Information Memorandum), taken as a whole, contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary to make the statements contained therein not
materially misleading, in light of the circumstances under which they were or
are made as of the date such information is dated or certified (and giving
effect to all supplements and updates thereto).  All projections furnished by or
on behalf of any Loan Party to Administrative Agent or any Lender in connection
with the negotiation of any Loan Document were prepared in good faith based upon
assumptions that were believed by the preparer thereof to be reasonable at the
time made, it being understood and agreed that such projections are not a
guarantee of financial performance and actual results may differ from the
projections and such differences may be material.

 

Section 5.18.                                            Foreign Assets Control
Regulations, Etc.  Neither the making of the Loans to, or issuance of a Letter
of Credit on behalf of, Company nor its use of the proceeds thereof will violate
the Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.  Without limiting the foregoing, neither Company nor any of its
Restricted Subsidiaries or Affiliates (i) is or will become a Person whose
property or interests in property are blocked pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) or (ii) engages or will engage in any dealings or transactions, or
be otherwise associated, with any such Person.  Company and its Restricted
Subsidiaries and Affiliates are in compliance, in all material respects, with
the Patriot Act.

 

SECTION 6.                                                 COMPANY’S AFFIRMATIVE
COVENANTS.

 

Company covenants and agrees that from and including the Closing Date, so long
as any of the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation, expiration or collateralization (in a manner
reasonably acceptable to Administrative Agent) of all Letters of Credit, unless
Requisite Lenders shall otherwise give written consent, Company shall perform,
and shall cause each of its Restricted Subsidiaries to perform, all covenants in
this Section 6.

 

114

--------------------------------------------------------------------------------


 

Section 6.1.                                           Financial Statements and
Other Reports.  Company will maintain, and cause each of its Restricted
Subsidiaries to maintain, a system of accounting established and administered in
accordance with sound business practices to permit preparation of financial
statements in conformity with GAAP.  Company will deliver to Administrative
Agent:

 

(i)                            Events of Default, Etc.:  promptly upon any
Responsible Officer of Company obtaining knowledge (a) of any condition or event
that constitutes an Event of Default or Potential Event of Default, (b) that any
Person has given any notice to Company or any of its Restricted Subsidiaries or
taken any other action with respect to a claimed default or event or condition
of the type referred to in subsection 8.2, (c) of any change in Company’s
independent certified accountants, any changes in Company’s Organizational
Documents, or any restatement of Company’s financial statements or (d) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, an Officer’s Certificate
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given or action taken by any such Person and
the nature of such claimed Event of Default, Potential Event of Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;

 

(ii)                              Quarterly Financials:  as soon as available
and in any event within 45 days after the end of each Fiscal Quarter, other than
the last Fiscal Quarter of any Fiscal Year (commencing with the Fiscal Quarter
ending June 30, 2011), the consolidated balance sheet of Company and its
Subsidiaries as at the end of such fiscal period and the related consolidated
statements of income and cash flows of Company and its Subsidiaries for such
fiscal period and for the period from the beginning of the then current Fiscal
Year to the end of such fiscal period, setting forth in each case in comparative
form the corresponding figures for the corresponding periods of the previous
Fiscal Year, to the extent prepared for such fiscal period, all in reasonable
detail and certified by a Financial Officer of Company that they fairly present,
in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments;

 

(iii)                               Year-End Financials:  as soon as available
and in any event within 90 days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2011), (a) the consolidated balance
sheets of Company and its Subsidiaries and the related consolidated statements
of income and cash flows of Company and its Subsidiaries for such Fiscal Year,
setting forth in each case (commencing with the Fiscal Year ending December 31,
2011) in comparative form the corresponding figures for the previous Fiscal
Year, all in reasonable detail and certified by a Financial Officer of Company
that they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated and (b) in the case of
such consolidated financial statements, a report thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Company and reasonably satisfactory to
Administrative Agent, which report shall be

 

115

--------------------------------------------------------------------------------


 

unqualified, including concerning the ability of Company and its Subsidiaries to
continue as a going concern (except to the extent such going concern is related
to the pending maturity of any Loans or Commitments or any projected or actual
default), and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(iv)                             Pricing and Compliance Certificates:  together
with each delivery of financial statements pursuant to clauses (ii) and
(iii) above, (a) an Officer’s Certificate of Company stating that the signers
have reviewed the terms of this Agreement and have made, or caused to be made
under their supervision, a review in reasonable detail of the transactions and
condition of Company and its Restricted Subsidiaries during the accounting
period covered by such financial statements and that such review has not
disclosed the existence during or at the end of such accounting period, and that
the signers do not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Company has taken, is taking and proposes to take with respect
thereto; and (b) a Compliance Certificate demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
restrictions contained in subsections 7.1, 7.2, 7.3, 7.4, 7.6, 7.7, 7.8 and 7.9,
in each case to the extent compliance with such restrictions is required to be
tested at the end of the applicable accounting period; in addition, on or before
the 45th day following the end of each of the first three Fiscal Quarters of
each Fiscal Year and on or before the 90th day following the end of each Fiscal
Year, a Pricing Certificate demonstrating in reasonable detail the calculation
of the Consolidated Net Leverage Ratio as of the end of the four-Fiscal Quarter
period then ended;

 

(v)                            Reconciliation Statements:  if, as a result of
any change in accounting principles and policies from those used in the
preparation of the financial statements referred to in subsection 5.3, the
consolidated financial statements of Company and its Restricted Subsidiaries
delivered pursuant to clauses (ii), (iii) or (xii) of this subsection 6.1 will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such clauses had no such change in
accounting principles and policies been made, then (a) together with the first
delivery of financial statements pursuant to clause (ii), (iii), (iv) or
(xii) of this subsection 6.1 following such change, consolidated financial
statements of Company and its Restricted Subsidiaries for (y) the current Fiscal
Year to the effective date of such change and (z) the two full Fiscal Years (if
commencing on or after January 1, 2011) immediately preceding the Fiscal Year in
which such change is made (but in no event for any Fiscal Year commencing prior
to January 1, 2011), in each case prepared on a pro forma basis as if such
change had been in effect during such periods, and (b) together with each
delivery of

 

116

--------------------------------------------------------------------------------


 

financial statements pursuant to clause (ii), (iii), (iv) or (xii) of this
subsection 6.1 following such change, if required pursuant to subsection 1.2, a
written statement of the chief accounting officer or chief financial officer of
Company setting forth the differences (including any differences that would
affect any calculations relating to the financial covenants set forth in
subsection 7.6) which would have resulted if such financial statements had been
prepared without giving effect to such change;

 

(vi)                             Accountants’ Certification:  together with each
delivery of consolidated financial statements pursuant to clause (iii) above to
the extent available from Company’s independent certified public accountants on
commercially reasonable terms and in accordance with the standards of the Public
Company Accounting Oversight Board (United States), a written statement by the
independent certified public accountants giving the report thereon stating
whether, in connection with their audit examination, any condition or event that
constitutes an Event of Default under subsection 7.6A or 7.6B has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default;

 

(vii)                               Accountants’ Reports:  promptly upon receipt
thereof (unless restricted by applicable professional standards), copies of all
reports submitted to Company by independent certified public accountants in
connection with each annual, interim or special audit of the financial
statements of Company and its Subsidiaries made by such accountants, including
any comment letter submitted by such accountants to management in connection
with their annual audit;

 

(viii)                                Litigation or Other Proceedings:  promptly
upon any Responsible Officer of Company obtaining knowledge of (1) the
institution of, or non-frivolous written threat of, any Proceeding against or
affecting Company or any of its Restricted Subsidiaries or any property of
Company or any of its Restricted Subsidiaries not previously disclosed in
writing by Company to Lenders or (2) any material development in any Proceeding
that, in any case:

 

(x)                              has a reasonable possibility after giving
effect to the coverage and policy limits of insurance policies issued to Company
and its Restricted Subsidiaries of giving rise to a Material Adverse Effect; or

 

(y)                            seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby;

 

written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters (provided that any such information subject to confidentiality
obligations or attorney-client privilege or constituting attorney work product
shall not be required to be provided).

 

117

--------------------------------------------------------------------------------


 

(ix)                               ERISA Events:  promptly upon a Responsible
Officer of Company becoming aware of the occurrence of or forthcoming occurrence
of any ERISA Event, a written notice specifying the nature thereof, what action
Company, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

 

(x)                              ERISA Notices:  with reasonable promptness,
copies of (a) all written notices received by Company, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (b) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 

(xi)                               Financial Plans:  as soon as practicable and
in any event no later than 90 days after the beginning of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year (the “Financial
Plan” for such Fiscal Year), including (a) forecasted consolidated balance
sheets and forecasted consolidated statements of income and cash flows of
Company and its Restricted Subsidiaries for each such Fiscal Year, together with
a pro forma Compliance Certificate for each such Fiscal Year and an explanation
of the assumptions on which such forecasts are based, (b) forecasted
consolidated statements of income and cash flows of Company and its Restricted
Subsidiaries for each quarter of each such Fiscal Year,  and (c) such other
information and projections as any Lender may reasonably request;

 

(xii)                                 Insurance:  as soon as practicable after
any material change in insurance coverage maintained by Company and its
Restricted Subsidiaries notice thereof to Administrative Agent specifying the
changes and reasons therefor;

 

(xiii)                                  Governing Body:  with reasonable
promptness, written notice of any change in the Governing Body or principal
executive officer of Company;

 

(xiv)                                Subsidiaries:  (a) promptly upon any Person
becoming a Subsidiary of Company, a written notice setting forth with respect to
such Person (1) the date on which such Person became a Subsidiary of Company,
(2) all of the data required to be set forth in Schedule 5.1 annexed hereto with
respect to all Subsidiaries of Company (it being understood that such written
notice shall be deemed to supplement Schedule 5.1 annexed hereto for all
purposes of this Agreement) and (3) whether such Subsidiary is designated as a
Restricted Subsidiary or an Unrestricted Subsidiary; and (b) at each time after
the Closing Date a Restricted Subsidiary is designated as an Unrestricted
Subsidiary, a list of all Unrestricted Subsidiaries together with calculations
demonstrating compliance with the percentage thresholds set forth in the
definition of Unrestricted Subsidiary;

 

(xv)                               Good Standing Certificates:  promptly upon
request of Administrative Agent (but no more frequently than once each Fiscal
Quarter), good standing certificates as to each Loan Party from its jurisdiction
of organization;

 

118

--------------------------------------------------------------------------------


 

(xvi)                                Notices from Holders of Subordinated
Indebtedness:  promptly, upon receipt, copies of all material notices from
holders of Subordinated Indebtedness or a trustee, agent or other representative
of such a holder;

 

(xvii)                                  Patriot Act, Etc.: with reasonable
promptness, information to confirm compliance with the representations contained
in subsection 5.20 reasonably requested by any Lender through Administrative
Agent; and

 

(xviii)                                   Other Information:  with reasonable
promptness, such other information and data with respect to Company or any of
its Restricted Subsidiaries as from time to time may be reasonably requested by
Administrative Agent (provided that information and data subject to
confidentiality obligations or attorney-client privilege or constituting
attorney work product shall not be required to be provided).

 

Section 6.2.                                           Existence, Etc. Except as
permitted by subsection 7.7, Company will, and will cause each of its Restricted
Subsidiaries to, at all times preserve and keep in full force and effect its
existence in the jurisdiction of organization specified on Schedule 5.1 (as
supplemented by Company from time to time) and all rights and franchises
material to its business; provided, however that neither Company nor any of its
Restricted Subsidiaries shall be required to preserve any such right or
franchise if the Governing Body of Company or such Restricted Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of Company or such Restricted Subsidiary, as the case may be, or
that the loss could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.3.                                           Payment of Taxes; Tax. 
Except as would not reasonably be expected to result in a Material Adverse
Effect, Holdings will, and will cause each of its Restricted Subsidiaries to,
pay all Taxes, fees, assessments and other governmental charges imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty accrues thereon, and all claims for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, fee,
assessment, charge or claim need be paid if it is being contested in good faith
by appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor, and (ii) in the case of a tax, assessment, charge or claim which
has or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.

 

Section 6.4.                                           Maintenance of
Properties; Insurance; Application of Net Insurance/Condemnation Proceeds.

 

A.                                      Maintenance of Properties.  Company
will, and will cause each of its Restricted Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear and casualty events or accidents excepted, all material properties used or
useful in the business of Company and its Restricted Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals

 

119

--------------------------------------------------------------------------------


 

and replacements thereof, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

 

B.                                      Insurance.  Company will maintain or
cause to be maintained, with financially sound and reputable insurers
(determined at the time such insurance is obtained), such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of Company and its
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by companies of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for companies similarly situated in the industry.  Without
limiting the generality of the foregoing, Company will maintain or cause to be
maintained (i) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (ii) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are customarily carried or maintained under similar circumstances by
similarly situated companies.  Each vehicle liability policy, umbrella liability
policy and commercial general liability policy shall name Administrative Agent
for the benefit of Lenders as an additional insured thereunder as its interests
may appear and each business interruption and casualty insurance policy shall
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to Administrative Agent, that names Administrative Agent for the
benefit of Lenders as the loss payee thereunder for any covered loss in excess
of $1,000,000.  In connection with the renewal of each such policy of insurance,
Company promptly shall deliver to Administrative Agent a certificate from
Company’s insurance broker or other evidence satisfactory to Administrative
Agent that Administrative Agent on behalf of Lenders has been named as
additional insured and/or loss payee thereunder.

 

C.                                      Application of Net
Insurance/Condemnation Proceeds.

 

(i)                            Business Interruption Insurance.  Upon receipt by
Company or any of its Restricted Subsidiaries of any business interruption
insurance proceeds constituting Net Insurance/Condemnation Proceeds from
business interruption insurance, (a) so long as no Event of Default pursuant to
subsection 8.1, 8.6 or 8.7 shall have occurred and be continuing, Company or
such Restricted Subsidiary may retain and apply such Net Insurance/Condemnation
Proceeds for working capital and any other corporate purposes, and (b) if an
Event of Default pursuant to subsection 8.1, 8.6 or 8.7 shall have occurred and
be continuing, Company shall apply an amount equal to such Net
Insurance/Condemnation Proceeds, to the extent such Net Insurance/Condemnation
Proceeds exceed $2,500,000, to prepay the Loans (and/or the Revolving Loan
Commitment Amount shall be reduced) as provided in subsections 2.4B and 2.4D.

 

(ii)                              Other Net Insurance/Condemnation Proceeds. 
Upon receipt by Company or any of its Restricted Subsidiaries or by
Administrative Agent as loss payee of any Net

 

120

--------------------------------------------------------------------------------


 

Insurance/Condemnation Proceeds in excess of $2,500,000 other than from business
interruption insurance:

 

(a)                             so long as no Event of Default shall have
occurred and be continuing, Administrative Agent, if it received such Net
Insurance/Condemnation Proceeds, shall deliver them to Company, and Company
shall, or shall cause one or more of its Restricted Subsidiaries to apply any
such Net Insurance/Condemnation Proceeds to pay or reimburse the costs of
repairing, restoring or replacing the assets in respect of which such Net
Insurance/Condemnation Proceeds were received (including to acquire other assets
useful in Company’s business) or, to the extent not so applied, to prepay the
Loans (and/or the Revolving Loan Commitment Amount shall be reduced) as provided
in subsection 2.4B; and

 

(b)                            if at any time an Event of Default under
subsection 8.1, subsection 8.6 or subsection 8.7 shall have occurred and be
continuing, Administrative Agent, if it holds such Net Insurance/Condemnation
Proceeds, is hereby authorized by Company to, and Company, if it or one of its
Restricted Subsidiaries holds such Net Insurance/Condemnation Proceeds, shall,
apply such Net Insurance/Condemnation Proceeds to prepay the Loans (and/or the
Revolving Loan Commitment Amount shall be reduced) as provided in
subsection 2.4B and subsection 2.4D.

 

Section 6.5.                                           Inspection Rights; Lender
Meeting.

 

A.                                      Inspection Rights.  Company shall, and
shall cause each of its Restricted Subsidiaries to, permit any authorized
representatives designated by Administrative Agent to visit and inspect any of
the properties of Company or of any of its Restricted Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants (provided that Company may, if it so
chooses, be present at or participate in any such discussion), (i) so long as no
Event of Default has  occurred and is continuing, upon reasonable notice and at
such reasonable times during normal business hours as may reasonably be
requested but not to exceed once each Fiscal Year or (ii) at any time or from
time to time following the occurrence and during the continuation of an Event of
Default; provided that in no event shall any such Persons be able to inspect,
copy or take extracts from materials subject to confidentiality obligations or
attorney-client privilege or constituting attorney work product; provided,
further, such inspections may be attended by Lenders following the occurrence
and during the continuance of an Event of Default

 

B.                                      Lender Meeting.  Company will, upon the
request of Administrative Agent or Requisite Lenders, participate in a meeting
of Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s principal offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.

 

121

--------------------------------------------------------------------------------


 

C.                                      Lender Conference Call.  Company will,
upon the request of Administrative Agent or Requisite Lenders, participate in a
conference call with Administrative Agent up to twice during each Fiscal Year at
such time as may be agreed to by Company and Administrative Agent.

 

Section 6.6.                                           Compliance with
Laws, Etc.  Company shall comply, and shall cause each of its Restricted
Subsidiaries and all other Persons on or occupying any Facilities to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Government Authority (including all Environmental Laws, ERISA and the
Patriot Act), noncompliance with which could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.7.                                           Environmental Matters.

 

A.                                      Environmental Disclosure.  Company will
deliver to Administrative Agent:

 

(i)                            Environmental Audits and Reports.  As soon as
practicable following receipt thereof, copies of all environmental audits,
investigations, analyses and reports of any kind or character, whether prepared
by personnel of Company or any of its Restricted Subsidiaries or by independent
consultants, Government Authorities or any other Persons, with respect to
significant environmental matters at any Facility that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
or with respect to any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(ii)                              Notice of Certain Releases, Remedial
Actions, Etc.  Promptly upon the occurrence thereof, written notice describing
in reasonable detail (a) any Release required to be reported to any Government
Authority under any applicable Environmental Laws, (b) any remedial action taken
by Company or any other Person in response to (1) any Hazardous Materials
Activities the existence of which could reasonably be expected to result in one
or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect, or (2) any Environmental Claims that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect, and (c) Company’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

(iii)                               Written Communications Regarding
Environmental Claims, Releases, Etc.  As soon as practicable following the
sending or receipt thereof by Company or any of its Restricted Subsidiaries, a
copy of any and all written communications with respect to (a) any Environmental
Claims that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, (b) any Release required to be reported to
any Government Authority that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, and (c) any
request for information from any Government Authority that suggests such
Government Authority is investigating

 

122

--------------------------------------------------------------------------------


 

whether Company or any of its Restricted Subsidiaries may be potentially
responsible for any Hazardous Materials Activity that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(iv)                             Notice of Certain Proposed Actions Having
Environmental Impact.  Prompt written notice describing in reasonable detail
(a) any proposed acquisition of stock, assets, or property by Company or any of
its Restricted Subsidiaries that could reasonably be expected to (1) expose
Company or any of its Restricted Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect or (2) affect the ability of Company or any
of its Restricted Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (b) any proposed action to be taken by Company or any
of its Restricted Subsidiaries to commence manufacturing or other industrial
operations or to modify current operations in a manner that could reasonably be
expected to subject Company or any of its Restricted Subsidiaries to any
material additional obligations or requirements under any Environmental Laws, in
each case, that could reasonably be expected to result in, individually or in
the aggregate, a Material Adverse Effect

 

B.                                      Company’s Actions Regarding Hazardous
Materials Activities.  Company shall, in compliance with all applicable
Environmental Laws, promptly undertake, and shall cause each of its Restricted
Subsidiaries promptly to undertake, any and all investigations, studies,
sampling, testing, abatement, cleanup, removal, remediation or other response
actions required under Environmental Laws to remove, remediate, clean up or
abate any Hazardous Materials Activity on, under or about any Facility that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that is in violation of any Environmental Laws or
that presents a material risk of giving rise to an Environmental Claim.

 

Section 6.8.                                           Execution of Guaranty and
Personal Property Collateral Documents After the Closing Date.

 

A.                                      Execution of Guaranty and Personal
Property Collateral Documents.  In the event that any Person becomes a Wholly
Owned Restricted Subsidiary of Company (other than a Domestic Subsidiary that
for U.S. tax purposes is a disregarded entity or a partnership in which a
Foreign Subsidiary owns any equity interest) after the date hereof, Company will
promptly notify Administrative Agent of that fact and cause such Restricted
Subsidiary to execute and deliver to Administrative Agent a counterpart of the
Guaranty and Security Agreement and to take all such further actions and execute
all such further documents and instruments (including actions, documents and
instruments comparable to those described in subsection 4.1H and 4.1I) as may be
necessary or, in the opinion of Administrative Agent, desirable to create in
favor of Administrative Agent, for the benefit of Lenders, a valid and perfected
First Priority Lien on all of the personal and mixed property assets (to the
extent included in the definition of Collateral) of such Restricted Subsidiary
described in the applicable forms of Collateral Documents other than any
personal or mixed property asset subject to a Lien permitted by
subsection 7.2A(ii).  In addition, as provided in the Security Agreement,
Company shall, or shall cause the Wholly Owned Restricted Subsidiary (other than
a Domestic Subsidiary that for U.S. tax purposes is a

 

123

--------------------------------------------------------------------------------


 

disregarded entity or a partnership in which a Foreign Subsidiary owns any
equity interest) that owns the Capital Stock of such Person to, execute and
deliver to Administrative Agent a supplement to the Security Agreement and to
deliver to Administrative Agent all certificates representing such Capital Stock
of such Person (accompanied by irrevocable undated stock powers, duly endorsed
in blank).

 

B.                                      Foreign Subsidiaries.  Notwithstanding
anything to the contrary contained in subsection 6.8A or any other Loan
Document, (i) no Foreign Subsidiary shall be required to execute and deliver the
Guaranty or the Security Agreement or to otherwise guarantee or support any
Obligation, and (ii) no Capital Stock of a Foreign Subsidiary in excess of 66%
of the Capital Stock of such Foreign Subsidiary shall be required to be pledged
pursuant to the provisions of the Security Agreement.

 

C.                                      Restricted Subsidiary Organizational
Documents, Legal Opinions, Etc.  Company shall deliver to Administrative Agent,
together with the Loan Documents required to be delivered under subsection 6.8A,
(i) certified copies of the Organizational Documents of any Person that becomes
a Restricted Subsidiary of Company after the date hereof executing the Guaranty
and Security Agreement, together with a good standing certificate from the
Secretary of State of the jurisdiction of its organization and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, each to be dated a recent date prior to their
delivery to Administrative Agent, (ii) a certificate executed by the secretary
or similar officer of such Restricted Subsidiary as to (a) the fact that the
attached resolutions of the Governing Body of such Restricted Subsidiary
approving and authorizing the execution, delivery and performance of such Loan
Documents are in full force and effect and have not been modified or amended and
(b) the incumbency and signatures of the officers of such Restricted Subsidiary
executing such Loan Documents, and (iii) to the extent requested by the
Administrative Agent, a favorable opinion of counsel to such Restricted
Subsidiary, in form and substance reasonably satisfactory to Administrative
Agent and its counsel, as to (a) the due organization and good standing of such
Restricted Subsidiary, (b) the due authorization, execution and delivery by such
Restricted Subsidiary of such Loan Documents, (c) the enforceability of such
Loan Documents against such Restricted Subsidiary and (d) such other matters
(including matters relating to the creation and perfection of Liens in any
Collateral pursuant to such Loan Documents) as Administrative Agent may
reasonably request, all of the foregoing to be reasonably satisfactory in form
and substance to Administrative Agent and its counsel.

 

Section 6.9.                                           Matters Relating to
Additional Real Property Collateral.

 

A.                                      Additional Mortgages, Etc.  From and
after the Closing Date, in the event that (i) Company or any Subsidiary
Guarantor acquires any fee interest in real property with a value in excess of
$5,000,000 (other than any property subject to a Lien under subsection 7.1(iii))
or (ii) at the time any Person becomes a Subsidiary Guarantor, such Person owns
or holds any fee interest in real property with a value in excess of $5,000,000,
in the case of clause (ii) above excluding any such Real Property Asset the
encumbrancing of which requires the consent of any applicable lessor or
then-existing senior lienholder, where Company and its Restricted Subsidiaries
have attempted in good faith, but are unable, to obtain such lessor’s or senior
lienholder’s consent (any

 

124

--------------------------------------------------------------------------------


 

such non-excluded Real Property Asset described in the foregoing clause (i) or
(ii) being an “Additional Mortgaged Property”), Company or such Subsidiary
Guarantor shall deliver to Administrative Agent, as soon as practicable after
such Person acquires such Additional Mortgaged Property or becomes a Subsidiary
Guarantor, as the case may be, a fully executed and notarized Mortgage (an
“Additional Mortgage”), in proper form for recording in all appropriate places
in all applicable jurisdictions, encumbering the interest of such Loan Party in
such Additional Mortgaged Property; and such opinions, documents, title
insurance and environmental reports as may be reasonably required by
Administrative Agent.

 

B.                                      Real Estate Appraisals.  Upon request of
Administrative Agent in connection with the delivery of an Additional Mortgage,
Company shall, and shall cause each of its Restricted Subsidiaries to, permit an
independent real estate appraiser satisfactory to Administrative Agent, upon
reasonable notice, to visit and inspect such Additional Mortgaged Property for
the purpose of preparing an appraisal of such Additional Mortgaged Property
satisfying the requirements of any applicable laws and regulations (in each case
to the extent required under such laws and regulations as determined by
Administrative Agent in its discretion).

 

Section 6.10.                                            Further Assurances.

 

A.                                      Company shall take or cause to be taken
all such actions, executed and delivered or cause to be executed and delivered
all such agreements, documents and instruments, and made or caused to be made
all such filings and recordings that may be necessary or, in the opinion of
Administrative Agent, desirable in order to maintain in favor of Administrative
Agent, for the benefit of Lenders, a valid and perfected First Priority security
interest in the entire personal and mixed property Collateral (other than
Excluded Assets), including, without limitation, filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby or by the
other Loan Documents.

 

B.                                      Company shall take or cause to be taken
all such actions as are necessary to deliver to Administrative Agent, within 30
days of the Closing Date (or such longer period as is acceptable to
Administrative Agent in its sole and absolute discretion): (i) executed Foreign
Pledge Agreements with respect to 66% of the Capital Stock owned by Company or a
Subsidiary Guarantor of all Foreign Subsidiaries with respect to which
Administrative Agent deems a Foreign Pledge Agreement necessary or advisable to
perfect or otherwise protect the First Priority Liens granted to Administrative
Agent on behalf of Lenders in such Capital Stock, and take all such other
actions under the laws of such jurisdictions as Administrative Agent may deem
necessary or advisable to perfect or otherwise protect such Liens; and (ii) an
opinion of counsel (which counsel shall be reasonably satisfactory to
Administrative Agent) under the laws of each foreign jurisdiction for which a
Foreign Pledge Agreement is executed and delivered with respect to the creation
and perfection of the security interests in favor of Administrative Agent in
such Collateral and such other matters governed by the laws of such jurisdiction
regarding such security interests as Administrative Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Administrative Agent.

 

125

--------------------------------------------------------------------------------


 

SECTION 7.                                                 COMPANY’S NEGATIVE
COVENANTS.

 

Company covenants and agrees that from and including the Closing Date, so long
as any of the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation, expiration or collateralization (in a manner
reasonably acceptable to Administrative Agent) of all Letters of Credit, unless
Requisite Lenders shall otherwise give prior written consent, Company shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Section 7.

 

Section 7.1.                                           Indebtedness.  Company
shall not, and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i)                            (a) Company and its Restricted Subsidiaries may
become and remain liable with respect to the Obligations; and (b) Company and
its Restricted Subsidiaries may become and remain liable with respect to
Permitted Refinancing Indebtedness incurred with respect to Indebtedness
theretofore outstanding pursuant to this subsection 7.1(i); provided that (x) if
any such Permitted Refinancing Indebtedness is incurred to refinance Term Loans
(1) such Permitted Refinancing Indebtedness may only be in the form of one or
more issues of Permitted First Lien Notes, Permitted Second Lien Notes or
Permitted Unsecured Notes and (2) the net cash proceeds thereof (after giving
effect to payment of accrued interest and related fees, costs and expenses)
shall be applied to repay Term Loans in accordance with the Pro Rata Share of
each Lender and (y) if any such Permitted Refinancing Indebtedness is incurred
to refinance Revolving Loan Commitments, (1) such Permitted Refinancing
Indebtedness may only be in the form of a Permitted Refinancing Revolving
Facility and (2) there shall be required to be a permanent reduction in the
Revolving Loan Commitment Amount in an amount equal to the net cash proceeds
thereof or commitments thereunder (after giving effect to payment of accrued
interest and related fees, costs and expenses) in accordance with the Pro Rata
Share of each Revolving Lender (in which case the Revolving Loans or Swing Line
Loans then outstanding pursuant to the Revolving Loan Commitments shall be
required to be repaid with such Permitted Refinancing Indebtedness only to the
extent then outstanding in excess of such Revolving Loan Commitments as
reduced);

 

(ii)                              Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations permitted by
subsection 7.4 and, upon any matured obligations actually arising pursuant
thereto, the Indebtedness corresponding to the Contingent Obligations so
extinguished;

 

(iii)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness in respect of Capital
Leases and Indebtedness of Company and its Restricted Subsidiaries secured by
Liens permitted by subsection 7.2A(ii) or (iii) in an aggregate principal amount
not to exceed $20,000,000 at any time outstanding;

 

126

--------------------------------------------------------------------------------


 

(iv)                             Company may become and remain liable with
respect to Indebtedness to any Restricted Subsidiary, and any Subsidiary
Guarantor may become and remain liable with respect to Indebtedness to Company
or any Subsidiary Guarantor, and any Foreign Subsidiary may become and remain
liable with respect to Indebtedness to another Foreign Subsidiary; provided that
(a) a Lien on all such intercompany Indebtedness owing to a Loan Party
(excluding Indebtedness of a Foreign Subsidiary except as provided below) shall
have been granted to Administrative Agent for the benefit of Lenders, (b) if
such intercompany Indebtedness is evidenced by a promissory note or other
instrument owing to a Loan Party, such promissory note or instrument shall have
been pledged to Administrative Agent pursuant to the Security Agreement, and
(c) the aggregate outstanding amount (without duplication) of all
(1) Indebtedness of Foreign Subsidiaries to Company or any Subsidiary Guarantor
under this subsection 7.1(iv), (2) Investments in Foreign Subsidiaries under
subsection 7.3(xiii) and (3) Contingent Obligations in respect of obligations of
any Foreign Subsidiary under subsection 7.4(viii) does not exceed $60,000,000 at
any time; provided that any such Indebtedness of a wholly-owned Foreign
Subsidiary to Company or a Subsidiary Guarantor shall be evidenced by a
promissory note or other instrument (except to the extent such note or
instrument would result in a tax or otherwise have adverse consequences on or
with respect to such Foreign Subsidiaries) and such promissory note or other
instrument shall be pledged to Administrative Agent;

 

(v)                            Company and its Restricted Subsidiaries, as
applicable, may remain liable with respect to Indebtedness described in
Schedule 7.1 annexed hereto and any Permitted Refinancing Indebtedness in
respect thereof;

 

(vi)                             (a) Company and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness of any Person assumed in
connection with any acquisition of such Person permitted by subsection 7.3 and a
Person that becomes a direct or indirect wholly-owned Restricted Subsidiary of
Company as a result of any acquisition permitted by subsection 7.3 may remain
liable with respect to Indebtedness existing on the date of such acquisition
(and, in each case, any Permitted Refinancing Indebtedness in respect thereof);
provided that such Indebtedness is not created in anticipation of such
acquisition; and (b) Company and its Restricted Subsidiaries may become and
remain liable with respect to Indebtedness incurred in connection with any
Permitted Acquisition or other acquisition, in each case permitted by subsection
7.3 (and any Permitted Refinancing Indebtedness in respect thereof) so long as
(1) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the Latest Maturity Date at the time
such Indebtedness is incurred (other than customary offers to repurchase upon a
change of control, asset sale or casualty or condemnation event and customary
acceleration rights after an event of default), (2) such Indebtedness and the
indenture or other governing instrument or document applicable thereto does not
contain financial maintenance covenants that are more restrictive to the Loan
Parties than the terms of this Agreement, or covenants (other than financial
maintenance covenants), events of default or other terms and conditions that,
when taken as a whole, are materially more restrictive to the Loan Parties than
the terms of this Agreement (it being understood that (A) interest rates, fees,
rate floors, redemption or prepayment premiums and

 

127

--------------------------------------------------------------------------------


 

restrictions on prepayment or redemption shall not be taken into account in
determining whether terms are more restrictive or materially more restrictive to
the Loan Parties, (B) the limitations on Indebtedness covenant contained therein
may take into account permanent repayments of Indebtedness which have occurred
after the Closing Date, and (C) a certificate of a Responsible Officer of
Company delivered to Administrative Agent at least five Business Days (or such
shorter period as Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Company has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence absent manifest error that such terms and conditions satisfy
the foregoing requirement), except in each case for covenants or other
provisions contained in such Indebtedness that are applicable only after the
Latest Maturity Date at the time such Indebtedness is incurred, (3) if secured,
the holders of such Indebtedness pursuant to the indenture or other instrument
governing such Indebtedness (or a trustee, agent or other representative on
their behalf) shall have become party to a customary intercreditor agreement
with Administrative Agent on terms reasonably satisfactory to Administrative
Agent, and (4) on a Pro Forma Basis after giving effect to such Indebtedness and
the use of proceeds therefrom and any related acquisitions, investments or
repayment of Indebtedness, Company and its Restricted Subsidiaries will be in
compliance with subsection 7.6B; provided that the amount of such Indebtedness
which is secured does not exceed the Incremental Amount at the time of such
incurrence;

 

(vii)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness consisting of insurance
premium financing incurred in the ordinary course of business;

 

(viii)                                Company and its Restricted Subsidiaries
may become and remain liable with respect to obligations in respect of purchase
price or other similar adjustments incurred by Company and its Restricted
Subsidiaries in a Permitted Acquisition or any other Investment or disposition
expressly permitted hereunder;

 

(ix)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness in respect of sale and
lease-back transactions permitted by subsection 7.10;

 

(x)                              Company and its Restricted Subsidiaries may
become and remain liable with respect to other Indebtedness so long as (a) both
before and after giving effect to such Indebtedness, no Potential Event of
Default or Event of Default has occurred and is continuing, (b) Administrative
Agent and the Lenders shall have received from Company an Officer’s Compliance
Certificate demonstrating that Company will be in Pro Forma Compliance
(calculated solely with respect to subsection 7.6B) in connection with (1) any
such Indebtedness and (2) any acquisition or disposition made after the
commencement of the most recent four Fiscal Quarter period for which financial
results have been provided and on or prior to the date of incurrence of such
Indebtedness, (c) such Indebtedness does not mature or have scheduled
amortization or other required payments of principal prior

 

128

--------------------------------------------------------------------------------


 

to the Latest Maturity Date at the time such Indebtedness is incurred (other
than customary offers to repurchase upon a change of control, asset sale or
casualty or condemnation event and customary acceleration rights after an event
of default), (d) such Indebtedness and the indenture or other governing
instrument or document applicable thereto does not contain financial maintenance
covenants that are more restrictive to the Loan Parties than the terms of this
Agreement, or covenants (other than financial maintenance covenants), events of
default or other terms and conditions that, when taken as a whole, are
materially more restrictive to the Loan Parties than the terms of this Agreement
(it being understood that (1) interest rates, fees, rate floors, redemption or
prepayment premiums and restrictions on prepayment or redemption shall not be
taken into account in determining whether terms are more restrictive or
materially more restrictive to the Loan Parties, (2) the limitations on
Indebtedness covenant contained therein may take into account permanent
repayments of Indebtedness which have occurred after the Closing Date,  and
(3) a certificate of a Responsible Officer of Company delivered to
Administrative Agent at least five Business Days (or such shorter period as
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Company has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence absent manifest error that such terms and conditions satisfy the
foregoing requirement), except in each case for covenants or other provisions
contained in such Indebtedness that are applicable only after the Latest
Maturity Date at the time such Indebtedness is incurred and (e) if secured, the
holders of such Indebtedness pursuant to the indenture or other instrument
governing such Indebtedness (or a trustee, agent or other representative on
their behalf) shall have become party to a customary intercreditor agreement
with Administrative Agent on terms reasonably satisfactory to Administrative
Agent; provided that the amount of such Indebtedness which is secured does not
exceed the Incremental Amount at the time of such incurrence; and

 

(xi)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding so long as
both before and after giving effect to such Indebtedness, no Potential Event of
Default or Event of Default has occurred and is continuing.

 

Section 7.2.                                           Liens and Related
Matters.

 

A.                                      Prohibition on Liens.  Company shall
not, and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Company or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC or under any similar recording
or notice statute, except:

 

129

--------------------------------------------------------------------------------


 

(i)                            Permitted Encumbrances;

 

(ii)                              Liens on any asset existing at the time of
acquisition of such asset by Company or a Restricted Subsidiary, or Liens to
secure the payment of all or any part of the purchase price of an asset upon the
acquisition of such asset by Company or a Restricted Subsidiary or to secure any
Indebtedness permitted hereby incurred by Company or a Restricted Subsidiary at
the time of or within ninety days after the acquisition of such asset, which
Indebtedness is incurred for the purpose of financing all or any part of the
purchase price thereof; provided, however, that any such Lien shall apply only
to the asset so acquired and proceeds thereof and accessions thereto; and
provided further, that the aggregate principal amount of all Indebtedness
secured by such Liens and all Indebtedness in respect of Capital Leases
permitted by subsection 7.1(iii) does not exceed $20,000,000 at any time
outstanding;

 

(iii)                               Liens described in Schedule 7.2 annexed
hereto and any Lien granted as a replacement or substitute therefor, so long as
such Lien covers the same property as is secured by the Lien described in
Schedule 7.2;

 

(iv)                             Other Liens securing Indebtedness and other
obligations in an aggregate amount not to exceed $10,000,000 at any time
outstanding;

 

(v)                            Liens securing Indebtedness refinancing or
renewing the Indebtedness secured by Liens described in clauses (ii) and
(iii) of this subsection 7.2A; provided that such Liens encumber the same or
substantially the same property encumbered by the original Liens (including
after-acquired property to the extent that the Liens securing the Indebtedness
being refinanced or renewed extended to after-acquired property) and no other
property and the principal or commitment amount of Indebtedness secured thereby
does not increase;

 

(vi)                             Liens securing Permitted First Lien Notes or
Permitted Second Lien Notes described in subsection 7.1(i)(b);

 

(vii)                               Liens securing Indebtedness permitted
pursuant to (a) subsection 7.1(vi)(a) so long as such Lien does not extend to
any property other than the property of such acquired Person or (b) subsection
7.1(vi)(b) or subsection 7.1(x); and

 

(viii)                                Liens securing Indebtedness of Foreign
Subsidiaries permitted pursuant to subsection 7.1 and extending solely to the
assets of such Foreign Subsidiaries.

 

B.                                      Equitable Lien in Favor of Lenders.  If
Company or any of its Restricted Subsidiaries shall create or assume any Lien
upon any of its properties or assets, whether now owned or hereafter acquired,
other than Liens excepted by the provisions of subsection 7.2A, it shall make or
cause to be made effective provision whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided that,
notwithstanding the foregoing, this

 

130

--------------------------------------------------------------------------------


 

covenant shall not be construed as a consent by Requisite Lenders to the
creation or assumption of any such Lien not permitted by the provisions of
subsection 7.2A.

 

C.                                      No Further Negative Pledges.  Neither
Company nor any of its Restricted Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets as security for the Obligations or Indebtedness that refinances the
Obligations, whether now owned or hereafter acquired, other than (i) any
agreement (a) prohibiting only the creation of Liens securing Subordinated
Indebtedness or (b) containing an “equal and ratable” clause, (ii) any agreement
evidencing Indebtedness secured by Liens permitted by subsection 7.2A(ii) or
Permitted Encumbrances referred to in clauses (iii), (xv), (xvi), (xviii) or
(xix) of the definition thereof, (iii) any agreement evidencing an asset sale,
as to the assets being sold, (iv) provisions restricting Liens on assets of and
interests in Joint Ventures; (v) leases and licenses containing customary
non-assignment or negative pledge restrictions entered into in the ordinary
course of business; and (vi) agreements binding on property or Persons acquired
in a Permitted Acquisition (or Investment permitted hereunder), not entered into
in contemplation of such Permitted Acquisition (or Investment permitted
hereunder) and not applicable to any Person other than the Person acquired, or
to any property other than the property so acquired.

 

D.                                       No Restrictions on Restricted
Subsidiary Distributions to Company or Other Restricted Subsidiaries.  Company
will not, and will not permit any of its Restricted Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Restricted
Subsidiary to (i) pay dividends or make any other distributions on any of such
Restricted Subsidiary’s Capital Stock owned by Company or any other Restricted
Subsidiary of Company, (ii) repay or prepay any Indebtedness owed by such
Restricted Subsidiary to Company or any other Restricted Subsidiary of Company,
(iii) make loans or advances to Company or any other Restricted Subsidiary of
Company, or (iv) transfer any of its property or assets to Company or any other
Restricted Subsidiary of Company, except (a) as provided in this Agreement or
any other Loan Documents, (b) as to transfers of assets, as may be provided in
an agreement with respect to a sale of such assets, (c) restrictions contained
in Indebtedness permitted under subsections 7.1(i), 7.1(vi), 7.1(ix), 7.1(x) and
7.1(xi), (d) in any agreement of any Person assumed in connection with any
acquisition of such Person permitted by subsection 7.3 that apply only to
property of such Person, including restrictions under any acquired Indebtedness
of such Person not incurred in violation of this Agreement relating to the
property of such Person or any of its Restricted Subsidiaries, which restriction
in each case existed at the time of acquisition, was not put into place in
connection with or in anticipation of such acquisition and is not applicable to
any Person other than the Person acquired, or to any property other than the
property so acquired, (e) as to transfers of assets, as may be provided in
leases or licenses entered into in the ordinary course of business, (f) any
agreement that amends, refinances or replaces any agreement containing
restrictions permitted by the preceding clause (e); provided that the terms and
conditions of such agreement, as they relate to any such restrictions, are no
less favorable to Company or any such Restricted Subsidiary, as applicable, than
those under the agreement so amended, refinanced or replaced, (g) restrictions
contained in Indebtedness of a Foreign Subsidiary permitted by subsection 7.1;
provided that such restrictions relate only to one or more Foreign Subsidiaries
and their assets or equity interests, (h) as to transfers of assets, as may be
provided in any

 

131

--------------------------------------------------------------------------------


 

agreement relating to Liens permitted by subsection 7.2A, and (i) encumbrances
or restrictions relating to Joint Ventures.

 

Section 7.3.                                           Investments;
Acquisitions.  Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any Investment in any Person,
including any Joint Venture, except:

 

(i)                            Company and its Restricted Subsidiaries may make
and own Investments in Cash and Cash Equivalents;

 

(ii)                              (a) Company and its wholly-owned Domestic
Subsidiaries may make and own additional equity Investments in their respective
wholly-owned Domestic Subsidiaries (other than Unrestricted Subsidiaries) and in
Domestic Subsidiaries (other than Unrestricted Subsidiaries) that become
wholly-owned as a result of or in connection with such Investments and
(b) Foreign Subsidiaries may make and own additional equity Investments in other
Foreign Subsidiaries;

 

(iii)                               Company and its Restricted Subsidiaries may
make Investments in the form of Indebtedness permitted by subsection 7.1(iv);

 

(iv)                             Company and its Restricted Subsidiaries may
make Consolidated Capital Expenditures permitted by subsection 7.8;

 

(v)                            Company and its Restricted Subsidiaries may
continue to own the Investments owned by them and described in Schedule 7.3
annexed hereto;

 

(vi)                             Company and its Restricted Subsidiaries may
make Permitted Acquisitions (including the acquisition of the Capital Stock of
Restricted Subsidiaries formed in connection with any such Permitted
Acquisition); provided that (a) no Potential Event of Default or Event of
Default shall have occurred and be continuing at the time such acquisition
occurs or after giving effect thereto, (b) Company shall, and shall cause its
Restricted Subsidiaries to, comply with the requirements of subsections 6.8 and
6.9 with respect to each Person acquired or Person formed to acquire the assets
of another Person to the extent such requirements are applicable to such Person
and (c) Company shall be in Pro Forma Compliance at the time of such
acquisition; provided that Permitted Acquisitions may only be made pursuant to
this subsection 7.3(vi) to the extent that the principal assets or business
acquired pursuant to such Permitted Acquisition are owned by Loan Parties or
Persons that will become Loan Parties under subsections 6.8 and 6.9;

 

(vii)                               Company and its Restricted Subsidiaries may
receive and hold promissory notes and other non-Cash consideration received in
connection with any Asset Sale permitted by subsection 7.7;

 

(viii)                                Company and its Restricted Subsidiaries
may acquire Securities or Investments in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to Company or any of its
Restricted Subsidiaries, including Securities or

 

132

--------------------------------------------------------------------------------


 

Investments received in connection with the bankruptcy, insolvency or
reorganization of the Person obligated on such Indebtedness or claim, or as
security for any such Indebtedness or claim;

 

(ix)                               Company and its Restricted Subsidiaries may
make loans (financing equipment sold by Company and its Restricted Subsidiaries)
or equipment leases to customers doing business with Company and its Restricted
Subsidiaries in an aggregate principal amount not to exceed $40,000,000 at any
time outstanding (with the principal amount of such leases to be deemed to be
equal to the discounted present value, at a market rate of interest, of the
remaining rental payments plus any residual value of the leased equipment as
shown on Company’s financial statements);

 

(x)                              Company and its Restricted Subsidiaries may
make loans to customers doing business with Company and its Restricted
Subsidiaries in settlement of accounts receivable owing to Company or any of its
Restricted Subsidiaries from such customer in an aggregate principal amount not
to exceed $15,000,000 at any time outstanding;

 

(xi)                               Company and its Restricted Subsidiaries may
make other Investments at any time in an amount not to exceed (a) the then
available Annual Basket Amount; provided that at the time of any such Investment
using the Annual Basket Amount Net Revolver Usage does not exceed $25,000,000,
plus (b) the then available Available Basket Amount, plus (c) the then available
Available Equity Amount; provided that at the time any Investment is made under
this subsection 7.3(xi), no Potential Event of Default or Event of Default shall
have occurred and be continuing and Company and its Restricted Subsidiaries
shall be in Pro Forma Compliance;

 

(xii)                                 Company and its Restricted Subsidiaries
may make loans and advances to officers, directors or employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice;

 

(xiii)                                  Company and its Restricted Subsidiaries
may make additional Investments in Foreign Subsidiaries of Company; provided
that the aggregate outstanding amount (without duplication) of all
(1) Investments in Foreign Subsidiaries under this subsection 7.3(xiii),
(2) Indebtedness of Foreign Subsidiaries to Company or any Subsidiary Guarantor
outstanding under subsection 7.1(iv) and (3) Contingent Obligations in respect
of obligations of any Foreign Subsidiary under subsection 7.4(viii) does not
exceed $60,000,000 at any time;

 

(xiv)                                any Foreign Subsidiary may make Permitted
Acquisitions (including the acquisition of the Capital Stock of Subsidiaries
formed in connection with any such Permitted Acquisition); provided that (a) no
Potential Event of Default or Event of Default shall have occurred and be
continuing at the time such acquisition occurs or after giving effect thereto
and (b) Company shall be in Pro Forma Compliance at the time of such
acquisition;

 

133

--------------------------------------------------------------------------------


 

(xv)                               to the extent constituting Investments,
(i) Restricted Junior Payments permitted under subsection 7.5 and (ii) Equity
Related Compensation Payments;

 

(xvi)                                Investments owned in Persons acquired in
Permitted Acquisitions and not made in contemplation thereof; and

 

(xvii)                                  Company and its Restricted Subsidiaries
may make Permitted Acquisitions and make and own other Investments in an
aggregate amount (without duplication) not to exceed $10,000,000 outstanding at
any time; provided that such Permitted Acquisition or Investment is made prior
to the second anniversary of the Closing Date.

 

Section 7.4.                                           Contingent Obligations. 
Company shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or become or remain liable with respect to any
Contingent Obligation, except:

 

(i)                            Subsidiary Guarantors may become and remain
liable with respect to Contingent Obligations in respect of the Guaranty;

 

(ii)                              Company may become and remain liable with
respect to Contingent Obligations in respect of Letters of Credit;

 

(iii)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations under Hedge
Agreements (including guarantees thereof);

 

(iv)                             Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
customary indemnification and purchase price adjustment obligations incurred in
connection with Asset Sales or other sales of assets;

 

(v)                            Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
any Indebtedness of Company or any of its Domestic Subsidiaries (other than any
Unrestricted Subsidiary) permitted by subsection 7.1;

 

(vi)                             Company and its Restricted Subsidiaries, as
applicable, may remain liable with respect to Contingent Obligations described
in Schedule 7.4 annexed hereto;

 

(vii)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to other Contingent Obligations; provided
that the amount of such Contingent Obligations shall not exceed $5,000,000 at
any time outstanding;

 

(viii)                                Company and its Restricted Subsidiaries
may become and remain liable with respect to Contingent Obligations in respect
of any obligations of any Foreign Subsidiary; provided that the aggregate
outstanding amount (without duplication) of all (1) Contingent Obligations in
respect of obligations of any Foreign Subsidiary under this

 

134

--------------------------------------------------------------------------------


 

subsection 7.4(viii), (2) Investments in Foreign Subsidiaries under subsection
7.3(xiii) and (3) Indebtedness of Foreign Subsidiaries to Company or any
Subsidiary Guarantor under subsection 7.1(iv) does not exceed $60,000,000 at any
time;

 

(ix)                               Company and the Subsidiary Guarantors may
become and remain liable with respect to Contingent Obligations in respect of
any obligations of Company or any Subsidiary Guarantor not prohibited by this
Agreement;

 

(x)                              any Restricted Subsidiary of Company (other
than the Subsidiary Guarantors) may become and remain liable with respect to
Contingent Obligations in respect of any other Restricted Subsidiary of Company
not prohibited by this Agreement; and

 

(xi)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to other Contingent Obligations at any
time outstanding in an amount not to exceed (a) the then available Annual Basket
Amount; provided that at the time of any such Contingent Obligation using the
Annual Basket Amount Net Revolver Usage does not exceed $25,000,000, plus
(b) the then available Available Basket Amount, plus (c) the then available
Available Equity Amount; provided that in the case of all such Contingent
Obligations, at the time thereof, no Potential Event of Default or Event of
Default has occurred and is continuing and Company and its Restricted
Subsidiaries are in Pro Forma Compliance.

 

Section 7.5.                                           Restricted Junior
Payments.  Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Junior Payment; provided that Company may (i) make
regularly scheduled payments of interest in respect of any Subordinated
Indebtedness in accordance with the terms of and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, as such indenture or other agreement may
be amended from time to time to the extent not prohibited by this Agreement;
(ii) make Restricted Junior Payments to Holdings or United Online (a) provided
such amounts are reflected in the calculation of Consolidated Net Income, to the
extent necessary to permit Holdings to pay Company’s allocated share of general
administrative costs and expenses to United Online, (b) to the extent necessary
to permit Holdings to reimburse United Online for the allocated tax liabilities
of Company, in each case so long as Holdings applies the amount of any such
Restricted Junior Payment for such purpose or to make payments under a tax
sharing agreement with United Online permitted under subsection 7.9 which
provides for payment by Company and its Restricted Subsidiaries of the taxes of
United Online allocable to Holdings, Company and its Restricted Subsidiaries,
and (c) for Equity Related Compensation Payments that constitute Restricted
Junior Payments; (iii) make additional Restricted Junior Payments to any Person
at any time in an amount not to exceed (a) the then available Annual Basket
Amount; provided that at the time of any such Restricted Junior Payment Net
Revolver Usage does not exceed $25,000,000, plus (b) the then available
Available Basket Amount plus (b) the then available Available Equity Amount;
provided that at the time any Restricted Junior Payment is made under this
subsection 7.5(iii), no Potential Event of Default or Event of Default shall
have occurred and be continuing and Company and its Restricted Subsidiaries
shall be in Pro Forma

 

135

--------------------------------------------------------------------------------


 

Compliance; and (iv) Holdings may make Restricted Junior Payments with amounts
funded by Company in accordance with this subsection 7.5.

 

Section 7.6.                                           Financial Covenants.

 

A.                                      Minimum Consolidated Fixed Charge
Coverage Ratio.  Company shall not permit the Consolidated Fixed Charge Coverage
Ratio as of the last day of each Fiscal Quarter ending on or after June 30, 2011
to be less than 1.70 to 1.00.

 

B.                                      Maximum Net Leverage Ratio.  Company
shall not permit the Consolidated Net Leverage Ratio as of the last day of the
most recently ended Fiscal Quarter ending on the dates set forth below to exceed
the correlative ratio indicated:

 

PERIOD

 

MAXIMUM CONSOLIDATED NET LEVERAGE
RATIO

 

 

 

June 30, 2011

September 30, 2011

December 31, 2011

 

4.00:1.00

4.00:1.00

4.00:1.00

 

 

 

March 31, 2012

June 30, 2012

September 30, 2012

December 31, 2012

 

4.00:1.00

4.00:1.00

4.00:1.00

3.75:1.00

 

 

 

March 31, 2013

June 30, 2013

September 30, 2013

December 31, 2013

 

3.75:1.00

3.75:1.00

3.75:1.00

3.50:1.00

 

 

 

March 31, 2014

June 30, 2014

September 30, 2014

December 31, 2014

 

3.50:1.00

3.50:1.00

3.50:1.00

3.25:1.00

 

 

 

March 31, 2015

June 30, 2015

September 30, 2015

December 31, 2015

 

3.25:1.00

3.25:1.00

3.25:1.00

3.00:1.00

 

 

 

March 31, 2016

June 30, 2016

September 30, 2016

December 31, 2016

 

3.00:1.00

3.00:1.00

3.00:1.00

2.75:1.00

 

136

--------------------------------------------------------------------------------


 

PERIOD

 

MAXIMUM CONSOLIDATED NET LEVERAGE
RATIO

 

 

 

March 31, 2017 and any Fiscal Quarter thereafter

 

2.75:1.00

 

Section 7.7.                                           Restriction on
Fundamental Changes; Asset Sales.  Company shall not, and shall not permit any
of its Restricted Subsidiaries to enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets (including its
notes or receivables and Capital Stock of a Restricted Subsidiary, whether newly
issued or outstanding), whether now owned or hereafter acquired, except:

 

(i)                            (a) any Subsidiary of Company may be merged with
or into Company or any Subsidiary Guarantor, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Company or any Subsidiary Guarantor (or, in the
case of a Foreign Subsidiary, to another Foreign Subsidiary); provided that, in
the case of such a merger, Company or such Subsidiary Guarantor shall be the
continuing or surviving Person; and (b) any Foreign Subsidiary may be merged
with or into any other Foreign Subsidiary and any Foreign Subsidiary may be
liquidated, wound up or dissolved;

 

(ii)                              Company and its Restricted Subsidiaries may
sell, lease or otherwise dispose of assets in transactions that do not
constitute Asset Sales;

 

(iii)                               Company and its Restricted Subsidiaries may
dispose of obsolete, worn out or surplus property or property that is no longer
useful in its business in the ordinary course of business;

 

(iv)                             Company and its Restricted Subsidiaries may
make Asset Sales of assets having a fair market value not in excess of
$20,000,000 and may sell Florists’ Transworld Delivery, Inc.’s headquarters
located at 3113 Woodcreek Drive, Downers Grove, Illinois; provided that (a) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof; (b) 75% of the consideration received shall be
Cash or Cash Equivalents; (c) no Event of Default shall have occurred or be
continuing after giving effect thereto; and (d) the proceeds of such Asset Sales
shall be applied as required by subsection 2.4B(iv)(a) or subsection 2.4D;

 

(v)                            Company and its Restricted Subsidiaries may sell
real property located in Sleaford, England owned by any Restricted Subsidiary of
Company;

 

137

--------------------------------------------------------------------------------


 

(vi)                             in order to resolve disputes that occur in the
ordinary course of business or settle delinquent or overdue accounts, Company
and its Restricted Subsidiaries may discount or otherwise compromise for less
than the face value thereof, notes or accounts receivable;

 

(vii)                               Company or a Restricted Subsidiary may sell
or dispose of shares of Capital Stock of any of its Restricted Subsidiaries in
order to qualify members of the Governing Body of the Restricted Subsidiary if
required by applicable law;

 

(viii)                                any Person may be merged with or into or
consolidated with Company or any Restricted Subsidiary if the acquisition of the
Capital Stock of such Person by Company or such Restricted Subsidiary would have
been permitted pursuant to subsection 7.3; provided that (a) in the case of
Company, Company shall be the continuing or surviving Person, (b) if a
Restricted Subsidiary is not the surviving or continuing Person, the surviving
Person becomes a Restricted Subsidiary and complies with the provisions of
subsections 6.8 and 6.9 to the extent applicable to such Person and (c) no
Potential Event of Default or Event of Default shall have occurred or be
continuing after giving effect thereto;

 

(ix)                               Company or a Restricted Subsidiary may, in
the ordinary course of business, dispose of or terminate Hedge Agreements;

 

(x)                              Company and its Restricted Subsidiaries may
sell or grant licenses to use Intellectual Property to the extent such licenses
do not prohibit the licensor from using such Intellectual Property;

 

(xi)                               Company and its Restricted Subsidiaries may
settle accounts receivable owing to Company or any of its Restricted
Subsidiaries in connection with the making of loans permitted by
subsection 7.3(ix);

 

(xii)                                 Company and its Restricted Subsidiaries
may transfer property as a result of casualty or condemnation events;

 

(xiii)                                  Company and its Restricted Subsidiaries
may enter into leases and subleases of real and personal property in the
ordinary course of business;

 

(xiv)                                Company and its Restricted Subsidiaries may
sell or dispose of Capital Stock of any Restricted Subsidiary in order to
qualify members of the Governing Body of such Restricted Subsidiary if required
by applicable law;

 

(xv)                               Company and its Restricted Subsidiaries may
dispose of Cash or Cash Equivalents in transactions not prohibited by this
Agreement; and

 

(xvi)                                Company and its Restricted Subsidiaries may
make and dispose of inventory in the ordinary course of business.

 

138

--------------------------------------------------------------------------------


 

Section 7.8.                                           Consolidated Capital
Expenditures.  (i) Company shall not, and shall not permit its Restricted
Subsidiaries to, make or incur Consolidated Capital Expenditures, in any Fiscal
Year indicated below, in an aggregate amount in excess of the corresponding
amount (the “Maximum Consolidated Capital Expenditures Amount”) set forth below
opposite such Fiscal Year; provided that the Maximum Consolidated Capital
Expenditures Amount for any Fiscal Year shall be increased by an amount equal to
125% of the capital expenditures made in the most recent twelve month period for
which financial results are available by a Person acquired pursuant to a
Permitted Acquisition; provided, further, that the Maximum Consolidated Capital
Expenditures Amount for any Fiscal Year shall be further increased by an amount
equal to the excess, if any, of the Maximum Consolidated Capital Expenditures
Amount for the previous two Fiscal Years over the actual amount of Consolidated
Capital Expenditures for such previous two Fiscal Years (excluding any period
prior to Fiscal Year 2011), with the Consolidated Capital Expenditures in any
year to be applied first to such unused amount from the Fiscal Year which
commenced at least two years prior to the current year (but no earlier than
Fiscal Year 2011), and second to such unused amount from the Fiscal Year most
recently completed (provided that in no event shall the amount of such increase
exceed 50% of the Maximum Consolidated Capital Expenditures Amount for such
previous Fiscal Years (after any such adjustments, in accordance with this
proviso) and in no event shall the unused amount in any Fiscal Year be carried
forward for more than two Fiscal Years).  The foregoing limitations shall not
restrict Consolidated Capital Expenditures funded with Net Securities Proceeds.

 

FISCAL YEAR

 

MAXIMUM CONSOLIDATED
CAPITAL EXPENDITURES AMOUNT

 

 

 

 

 

 

2011

 

$

13,000,000

 

2012

 

$

15,500,000

 

2013

 

$

14,000,000

 

2014

 

$

14,000,000

 

2015

 

$

14,500,000

 

2016

 

$

14,500,000

 

2017

 

$

15,000,000

 

 

(ii)                              In addition to the Consolidated Capital
Expenditures permitted pursuant to subsection 7.8(i), Company and its Restricted
Subsidiaries may make additional Consolidated Capital Expenditures at any time
in an amount not to exceed the portion of the following amounts that Company
elects to apply to this subsection 7.8(ii):  (a) the then available Annual
Basket Amount; provided that at the time of any such Consolidated Capital
Expenditure using the Annual Basket Amount Net Revolver Usage does not exceed
$25,000,000, plus (b) Available Basket Amount, plus (c) the then available
Available Equity Amount; provided that at the time any Consolidated Capital
Expenditures is made under this subsection 7.8(ii), no Potential Event of
Default or Event of Default shall have occurred and be continuing and Company
and its Restricted Subsidiaries shall be in Pro Forma Compliance.

 

Section 7.9.                                           Transactions with
Shareholders and Affiliates.  Company shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, enter into or permit to

 

139

--------------------------------------------------------------------------------


 

exist any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of Company, on
terms that are less favorable to Company or that Restricted Subsidiary in any
material respect, taken as a whole, as the case may be, than those that would
have been obtained at the time from Persons who are not an Affiliate; provided
that the foregoing restriction shall not apply to:

 

(i)                            any transaction between Company and any of its
wholly-owned Restricted Subsidiaries or between any of its wholly-owned
Restricted Subsidiaries;

 

(ii)                              indemnification payments (including
reimbursement of fees and expenses) to officers, directors, employees or
consultants of Company or any of its Restricted Subsidiaries;

 

(iii)                               any Restricted Junior Payment permitted by
subsection 7.5;

 

(iv)                             Investments permitted by subsection 7.3;

 

(v)                            any transaction involving consideration of
$2,000,000 or less per annum;

 

(vi)                             any employment agreement, employee benefit
plan, officer or director indemnification agreement or any similar arrangement
entered into by Company or any of its Restricted Subsidiaries in the ordinary
course of business and payments or issuances of Equity Interests of United
Online pursuant thereto;

 

(vii)                               any tax sharing agreements of Company or any
of its Restricted Subsidiaries entered into with United Online and any of its
Restricted Subsidiaries providing for Company and its Restricted Subsidiaries to
pay the portion of United Online’s consolidated taxes directly attributed to
Holdings, Company and its Restricted Subsidiaries;

 

(viii)                                marketing, advertising and cross
promotional arrangements regarding the promotion and sale of the products and
services of Company or any of its Restricted Subsidiaries, on one side, and the
promotion and sale of the products and services of United Online or any of its
Subsidiaries, on the other side, provided (a) with respect to such marketing,
advertising and cross promotional arrangements provided by Company and its
Restricted Subsidiaries, the amounts paid to Company and its Restricted
Subsidiaries shall be at least equal to the out-of-pockets cost incurred by
Company and its Restricted Subsidiaries and shall not exceed $15,000,000 in any
calendar year and (b) with respect to marketing, advertising and cross
promotional arrangements provided to Company and its Restricted Subsidiaries,
the amount paid by Company and its Restricted Subsidiaries shall be reasonable
in the good faith judgment of Company taking into account all relevant factors
including the market value of the benefit received by Company and the market
value of such promotions, products or services to the extent ascertainable and
shall not exceed $15,000,000 in any calendar year;

 

140

--------------------------------------------------------------------------------


 

(ix)                               agreements between United Online and its
Subsidiaries (other than the Loan Parties and their Restricted Subsidiaries) on
the one hand, and the Loan Parties, on the other hand, with respect to good
faith allocations of expenses relating to, and cost sharing arrangements
relating to, general, administrative and information technology matters; and

 

(x)                              agreements and payments in connection with
Equity Related Compensation Payments.

 

Section 7.10.                                            Sales and Lease-Backs. 
Company shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) that Company or any of its Restricted Subsidiaries has
sold or transferred or is to sell or transfer to any other Person (other than
Company or any of its Restricted Subsidiaries) or (ii) that Company or any of
its Restricted Subsidiaries intends to use for substantially the same purpose as
any other property that has been or is to be sold or transferred by Company or
any of its Restricted Subsidiaries to any Person (other than Company or any of
its Restricted Subsidiaries) in connection with such lease; provided that
(a) Company and its Restricted Subsidiaries may become and remain liable as
lessee, guarantor or other surety with respect to any such lease if and to the
extent that Company or any of its Restricted Subsidiaries would be permitted to
enter into, and remain liable under, such lease to the extent that the
transaction would be permitted by subsection 7.1, assuming the sale and
lease-back transaction constituted Indebtedness in a principal amount equal to
the gross proceeds of the sale and (b) so long as no Event of Default has
occurred and is continuing or shall be caused thereby, Company or any of its
Restricted Subsidiaries may sell and become and remain liable as lessee with
respect to a lease for (x) Company’s headquarters located at 3113 Woodcreek
Drive, Downers Grove, Illinois and (y) any real property owned by Company or its
Restricted Subsidiaries and located in Sleaford, England, in each case, so long
as the Net Asset Sale Proceeds resulting therefrom are applied to prepay the
Loans and/or reduce permanently the Revolving Loan Commitment Amount in an
amount equal to such proceeds.

 

Section 7.11.                                            Conduct of Business. 
From and after the Closing Date, Company shall not, and shall not permit any of
its Restricted Subsidiaries to, engage in any business other than (i) the
businesses engaged in by Company and its Restricted Subsidiaries on the Closing
Date and reasonably ancillary, complementary, similar or related businesses and
(ii) such other lines of business as may be consented to by Requisite Lenders.

 

Section 7.12.                                            Fiscal Year.  Company
shall not change its Fiscal Year-end from December 31.

 

SECTION 8.                                                 EVENTS OF DEFAULT.

 

If, following the Closing Date, any of the following conditions or events
(“Events of Default”) shall occur:

 

141

--------------------------------------------------------------------------------


 

Section 8.1.                                           Failure to Make Payments
When Due.  (a) Failure by Company to pay any installment of principal of any
Loan when due, whether at stated maturity, by acceleration, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; or (b) failure by
Company to pay when due any amount payable to an Issuing Lender in reimbursement
of any drawing under a Letter of Credit; or failure by Company to pay any
interest on any Loan or any fee or any other amount due under this Agreement
within five days after the date due; or

 

Section 8.2.                                           Default in Other
Agreements.  (i) Failure of Holdings, Company or any of its Restricted
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in subsection 8.1),  Contingent Obligations in respect of
Indebtedness, Hedging Obligations or letters of credit in an aggregate principal
amount of $12,500,000 or more, in each case beyond the end of any grace period
provided therefor (provided that, in the case of any Hedging Obligation, the
amount counted for this purpose shall be the amount payable by Holdings, Company
or any of its Restricted Subsidiaries if such Hedging Obligation were terminated
at such time); or

 

(ii)                                       breach or default by Holdings,
Company or any of its Restricted Subsidiaries with respect to any other material
term of (a) one or more items of Indebtedness (or Contingent Obligations in
respect of Indebtedness, Hedging Obligations or letters of credit) in the
aggregate principal amount referred to in clause (i) above or (b) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness or Contingent Obligation(s), if the effect of such breach or
default is to cause, or to permit the holder or holders of that Indebtedness or
Contingent Obligation(s) (or a trustee on behalf of such holder or holders) to
cause, that Indebtedness or Contingent Obligation(s) to become or be declared
due and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (provided such breach or default has
not been cured or waived or ceased to be continuing); or

 

Section 8.3.                                           Breach of Certain
Covenants.  Failure of Company to perform or comply with any term or condition
contained in subsection 2.5 or 6.2 (as to Company’s existence) or Section 7 of
this Agreement; or

 

Section 8.4.                                           Breach of Warranty.  Any
representation, warranty, certification or other statement made by Company or
any of its Restricted Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Restricted Subsidiaries
in writing pursuant hereto or thereto or in connection herewith or therewith
shall be false in any material respect on the date as of which made; or

 

Section 8.5.                                           Other Defaults Under Loan
Documents.  Any Loan Party shall default in the performance of or compliance
with any term contained in this Agreement or any of the other Loan Documents,
other than any such term referred to in any other subsection of this Section 8,
and such default shall not have been remedied or waived within 30 days after the
earlier of (i) a Responsible Officer of Company or such Loan Party becoming
aware of such default or (ii) receipt by Company and such Loan Party of notice
from Administrative Agent or any Lender of such default; or

 

142

--------------------------------------------------------------------------------


 

Section 8.6.                                           Involuntary Bankruptcy;
Appointment of Receiver, Etc.  (i) A court having jurisdiction in the premises
shall enter a decree or order for relief in respect of Holdings, Company or any
of its Significant Subsidiaries in an involuntary case under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or

 

(ii)                                       an involuntary case shall be
commenced against Holdings, Company or any of its Significant Subsidiaries under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Holdings, Company or any of its Significant Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Holdings, Company or any of its Significant Subsidiaries for all or
a substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings, Company or any of its Significant Subsidiaries, and any
such event described in this clause (ii) shall continue for 60 days unless
dismissed, bonded or discharged; or

 

Section 8.7.                                           Voluntary Bankruptcy;
Appointment of Receiver, Etc.  (i) Holdings, Company or any of its Significant
Subsidiaries shall have an order for relief entered with respect to it or
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Holdings, Company or any of its Significant Subsidiaries shall make any
assignment for the benefit of creditors; or

 

(ii)                                       Holdings, Company or any of its
Significant Subsidiaries shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or

 

Section 8.8.                                           Judgments and
Attachments.  Any money judgment, writ or warrant of attachment or similar
process involving in the aggregate at any time an amount in excess of
$15,000,000, in any case to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage,
shall be entered or filed against Company or any of its Restricted Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of 60 consecutive days (in any event later
than five days prior to the date of any action to foreclose or collect upon its
judgment); or

 

Section 8.9.                                           Dissolution.  Except as
permitted under subsection 7.7, any order, judgment or decree shall be entered
against Holdings, Company or any of its Significant Subsidiaries decreeing the
dissolution or split up of Holdings, Company or that Significant Subsidiary and
such order shall remain undischarged or unstayed for a period in excess of 30
days; or

 

143

--------------------------------------------------------------------------------


 

Section 8.10.                                            Employee Benefit
Plans.  There shall occur one or more ERISA Events or similar events in respect
of any Foreign Plans, that individually or in the aggregate result in or could
reasonably be expected to result in a Material Adverse Effect; or

 

Section 8.11.                                            Change in Control.  A
Change in Control shall have occurred; or

 

Section 8.12.                                            Invalidity of Loan
Documents; Failure of Security; Repudiation of Obligations.  At any time after
the execution and delivery thereof, (i) any Loan Document or any material
provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) in any material respect or shall be declared to be
null and void, (ii) Administrative Agent shall not have or shall cease to have a
valid and perfected First Priority Lien in any material portion of the
Collateral purported to be covered by the Collateral Documents, in each case for
any reason other than the failure of Administrative Agent or any Lender to take
any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document or any provision thereof in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document or any provision
thereof to which it is a party; or

 

Section 8.13.                                            Conduct of Business By
Holdings.  Holdings shall (i) engage in any business other than entering into
and performing its obligations incidental to, under and in accordance with the
Loan Documents to which it is a party (which, for the avoidance of doubt, shall
include the ability to make Restricted Junior Payments to the extent permitted
by this Agreement) or related to or incidental to its ownership of Company or
(ii) own any assets other than (a) the Capital Stock of Company, (b) Cash and
Cash Equivalents and (c) assets incidental or related to its ownership of
Company;

 

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7 with respect to Holdings or Company, each of (a) the unpaid principal
amount of and accrued interest on the Loans, (b) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (whether or not any beneficiary under any such Letter of Credit
shall have presented, or shall be entitled at such time to present, the drafts
or other documents or certificates required to draw under such Letter of
Credit), and (c) all other Obligations shall automatically become immediately
due and payable, without presentment, demand, protest or other requirements of
any kind, all of which are hereby expressly waived by Company, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate, and (ii) upon the
occurrence and during the continuation of any other Event of Default,
Administrative Agent shall, upon the written request or with the written consent
of Requisite Lenders, by written notice to Company, declare all or any portion
of the amounts described in clauses (a) through (c) above to be, and the same
shall forthwith become, immediately due and payable, and the obligation of each
Lender to make any Loan, the obligation of Administrative Agent to issue any
Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate; provided that the foregoing shall not
affect in any way the

 

144

--------------------------------------------------------------------------------


 

obligations of Revolving Lenders under subsection 3.3C(i) or the obligations of
Revolving Lenders to purchase assignments of any unpaid Swing Line Loans as
provided in subsection 2.1A(iii).

 

Any amounts described in clause (b) above, when received by Administrative
Agent, shall be held by Administrative Agent pursuant to the terms of the
Security Agreement and shall be applied as therein provided.

 

SECTION 9.                                                 ADMINISTRATIVE AGENT.

 

Section 9.1.                                           Appointment.

 

A.                                      Appointment of Administrative Agent.
 Wells Fargo is hereby appointed Administrative Agent hereunder and under the
other Loan Documents.  Each Lender hereby authorizes Administrative Agent to act
as its agent in accordance with the terms of this Agreement and the other Loan
Documents.  Wells Fargo agrees to act upon the express conditions contained in
this Agreement and the other Loan Documents, as applicable.  The provisions of
this Section 9 (other than subsection 9.5) are solely for the benefit of Agents
and Lenders and no Loan Party shall have rights as a third party beneficiary of
any of the provisions thereof.  In performing its functions and duties under
this Agreement, Administrative Agent (other than as provided in subsection 2.1D)
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Company or any other Loan Party.

 

Administrative Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact
appointed by Administrative Agent in its sole discretion.  Administrative Agent
and any such sub-agent may perform any and all of the duties of Administrative
Agent and exercise the rights and powers of Administrative Agent by or through
their respective Affiliates and the partners, directors, officers, employees,
agents and advisors of such Person and of such Person’s Affiliates (“Related
Parties”).  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent.

 

B.                                      Appointment of Supplemental Collateral
Agents.  It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, it may be necessary
that Administrative Agent appoint an additional individual or institution as a
separate trustee, co-trustee, collateral agent or collateral co-agent (any such
additional individual or institution being referred to herein individually as a
“Supplemental Collateral Agent” and collectively as “Supplemental Collateral
Agents”).

 

145

--------------------------------------------------------------------------------


 

In the event that Administrative Agent appoints a Supplemental Collateral Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to Administrative Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental
Collateral Agent to the extent, and only to the extent, necessary to enable such
Supplemental Collateral Agent to exercise such rights, powers and privileges
with respect to such Collateral and to perform such duties with respect to such
Collateral, and every covenant and obligation contained in the Loan Documents
and necessary to the exercise or performance thereof by such Supplemental
Collateral Agent shall run to and be enforceable by either Administrative Agent
or such Supplemental Collateral Agent, and (ii) the provisions of this Section 9
and of subsections 10.2 and 10.3 that refer to Administrative Agent shall inure
to the benefit of such Supplemental Collateral Agent and all references therein
to Administrative Agent shall be deemed to be references to Administrative Agent
and/or such Supplemental Collateral Agent, as the context may require.

 

Should any instrument in writing from Company or any other Loan Party be
required by any Supplemental Collateral Agent so appointed by Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, Company shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by Administrative Agent.  In case any Supplemental Collateral
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Collateral Agent, to the extent permitted by law, shall vest in and be exercised
by Administrative Agent until the appointment of a new Supplemental Collateral
Agent.

 

C.                                      Control.  Each Lender and Administrative
Agent hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets that, in accordance with the
UCC, can be perfected by possession or control.

 

Section 9.2.                                           Powers and Duties;
General Immunity.

 

A.                                      Powers; Duties Specified.  Each Lender
irrevocably authorizes Administrative Agent to take such action on such Lender’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Loan Documents as are specifically delegated or granted to Administrative
Agent by the terms hereof and thereof, together with such powers, rights and
remedies as are reasonably incidental thereto.  Administrative Agent shall have
only those duties and responsibilities that are expressly specified in this
Agreement and the other Loan Documents.  Administrative Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  Administrative Agent shall not have, by reason of this Agreement or
any of the other Loan Documents, a fiduciary relationship in respect of any
Lender or Company; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon Administrative Agent any obligations in respect of this Agreement or
any of the other Loan Documents except as expressly set forth herein or therein.

 

146

--------------------------------------------------------------------------------


 

B.                                      Notice of Default.  If any Lender has
given any notice to Company or taken any other action with respect to a claimed
Event of Default or Potential Event of Default, it shall promptly provide a copy
of such notice to Administrative Agent.

 

C.                                      No Responsibility for Certain Matters.
 No Agent shall be responsible to any Lender for the execution, effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Agreement or any other Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made in any written or oral
statements or in any financial or other statements, instruments, reports or
certificates or any other documents furnished or made by such Agent to Lenders
or by or on behalf of Company to such Agent or any Lender in connection with the
Loan Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Company or any other Person liable for the
payment of any Obligations, nor shall such Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or the use of the Letters of Credit or
as to the existence or possible existence of any Event of Default or Potential
Event of Default.  Anything contained in this Agreement to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

 

D.                                       Exculpatory Provisions.  No Agent or
any of its officers, directors, employees or agents shall be liable to Lenders
for any action taken or omitted by such Agent under or in connection with any of
the Loan Documents except to the extent caused by such Agent’s gross negligence
or willful misconduct.  An Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions;
provided that no Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law.  Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication (including any electronic
message, Internet or intranet website posting or other distribution), instrument
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Restricted Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against an Agent as a result of such Agent acting or
(where so instructed) refraining from acting under this Agreement or any of the
other Loan Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
subsection 10.6).

 

147

--------------------------------------------------------------------------------


 

E.                                      Agents Entitled to Act as Lender.  The
agency hereby created shall in no way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, an Agent in its individual
capacity as a Lender hereunder.  With respect to its participation in the Loans
and the Letters of Credit, an Agent shall have the same rights and powers
hereunder as any other Lender and may exercise the same as though it were not
performing the duties and functions delegated to it hereunder, and the term
“Lender” or “Lenders” or any similar term shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity.  An Agent
and its Affiliates may accept deposits from, lend money to, acquire equity
interests in and generally engage in any kind of commercial banking, investment
banking, trust, financial advisory or other business with Company or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from Company for services in connection with
this Agreement and otherwise without having to account for the same to Lenders.

 

Section 9.3.                                           Independent Investigation
by Lenders; No Responsibility For Appraisal of Creditworthiness.  Each Lender
agrees that it has made its own independent investigation of the financial
condition and affairs of Company and its Restricted Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Restricted Subsidiaries. No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

 

Section 9.4.                                           Right to Indemnity.  Each
Lender, in proportion to its Pro Rata Share, severally agrees to indemnify each
Agent and its officers, directors, employees, agents, attorneys, professional
advisors and Affiliates to the extent that any such Person shall not have been
reimbursed by Company, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements and fees and disbursements of any
financial advisor engaged by Agents) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against an Agent or
such other Person in exercising the powers, rights and remedies of an Agent or
performing duties of an Agent hereunder or under the other Loan Documents or
otherwise in its capacity as Agent in any way relating to or arising out of this
Agreement or the other Loan Documents; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of an Agent
resulting solely from such Agent’s gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction.  If any
indemnity furnished to an Agent or any other such Person for any purpose shall,
in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.

 

Section 9.5.                                           Resignation of Agents;
Successor Administrative Agent and Swing Line Lender.

 

148

--------------------------------------------------------------------------------


 

A.                                      Resignation; Successor Administrative
Agent.  Any Agent may resign at any time by giving 30 days’ prior written notice
thereof to Lenders and Company.  Upon any such notice of resignation by
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to, and, so long as no Event of Default has occurred and is
continuing, the consent of, Company (which consent shall not be unreasonably
withheld), to appoint a successor Administrative Agent.  If no such successor
shall have been so appointed by Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, the retiring Administrative Agent may, on behalf of Lenders,
appoint a successor Administrative Agent.  If Administrative Agent shall notify
Lenders and Company that no Person has accepted such appointment as successor
Administrative Agent, such resignation shall nonetheless become effective in
accordance with Administrative Agent’s notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, except that any Collateral held by Administrative Agent will
continue to be held by it until a Person shall have accepted the appointment of
successor Administrative Agent, and (ii) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by, to or through each Lender directly, until such time as
Requisite Lenders appoint a successor Administrative Agent in accordance with
this subsection 9.5A.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement (if not already discharged as set forth
above).  After any retiring Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under this Agreement.

 

B.                                      Successor Swing Line Lender.  Any
resignation of Administrative Agent pursuant to subsection 9.5A shall also
constitute the resignation of Wells Fargo or its successor as Swing Line Lender,
and any successor Administrative Agent appointed pursuant to subsection 9.5A
shall, upon its acceptance of such appointment, become the successor Swing Line
Lender for all purposes hereunder.  In such event (i) Company shall prepay any
outstanding Swing Line Loans made by the retiring Administrative Agent in its
capacity as Swing Line Lender, (ii) upon such prepayment, the retiring
Administrative Agent and Swing Line Lender shall surrender any Swing Line Note
held by it to Company for cancellation, and (iii) if so requested by the
successor Administrative Agent and Swing Line Lender in accordance with
subsection 2.1E, Company shall issue a Swing Line Note to the successor
Administrative Agent and Swing Line Lender substantially in the form of
Exhibit VII annexed hereto, in the amount of the Swing Line Loan Commitment then
in effect and with other appropriate insertions.

 

Section 9.6.                                           Collateral Documents and
Guaranties.  Each Lender (which terms shall include, for purposes of this
subsection 9.6 any Swap Counterparty) hereby further authorizes Administrative
Agent, on behalf of and for the benefit of Lenders, to enter into each
Collateral Document as secured party and to be the agent for and representative
of Lenders under the Guaranty, and each Lender agrees to be bound by the terms
of each Collateral Document and the Guaranty; provided that Administrative Agent
shall not (i) enter into or consent to any material amendment, modification,
termination or waiver of any provision contained in any Collateral

 

149

--------------------------------------------------------------------------------


 

Document or the Guaranty or (ii) release any Collateral (except as otherwise
expressly permitted or required pursuant to the terms of this Agreement or the
applicable Collateral Document), in each case without the prior consent of
Requisite Lenders (or, if required pursuant to subsection 10.6, all Lenders);
provided further, however, that, without further written consent or
authorization from Lenders, Administrative Agent may execute any documents or
instruments necessary to (a) release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted by this
Agreement or to which Requisite Lenders have otherwise consented, (b) release
any Subsidiary Guarantor from the Guaranty and all other Loan Documents such
Subsidiary is a party to if all of the Capital Stock of such Subsidiary
Guarantor is sold to any Person (other than an Affiliate of Company) pursuant to
a sale or other disposition permitted hereunder or to which Requisite Lenders
have otherwise consented and to release all Liens granted in such Subsidiary
Guarantor, (c) to release any Subsidiary Guarantor from the Guaranty and all
other Loan Documents such Subsidiary Guarantor is a party to and to release all
Liens as granted by such Subsidiary Guarantor, if such Subsidiary Guarantor is
designated as an Unrestricted Subsidiary, (d) to release all Liens on Capital
Stock of any Subsidiary Guarantor that is designated as an Unrestricted
Subsidiary or (e) subordinate the Liens of Administrative Agent, on behalf of
Lenders, to any Liens permitted by clauses (ii) and (iii) of subsection 7.2A;
provided that, in the case of a sale of such item of Collateral or stock
referred to in clause (a) or (b), the requirements of subsection 10.14 are
satisfied.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, Company, Administrative Agent and each Lender hereby agree that
(1) no Lender shall have any right individually to realize upon any of the
Collateral under any Collateral Document or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies under the Collateral
Documents and the Guaranty may be exercised solely by Administrative Agent for
the benefit of Lenders in accordance with the terms thereof, and (2) in the
event of a foreclosure by Administrative Agent on any of the Collateral pursuant
to a public or private sale, Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and Administrative
Agent, as agent for and representative of Lenders (but not any Lender or Lenders
in its or their respective individual capacities unless Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by
Administrative Agent at such sale.

 

Without derogating from any other authority granted to Administrative Agent
herein or in the Collateral Documents or any other document relating thereto,
each Lender hereby specifically (i) authorizes Administrative Agent to enter
into pledge agreements pursuant to this subsection 9.6 with respect to the
Capital Stock of all existing and future first-tier Foreign Subsidiaries, which
pledge agreements may be governed by the laws of each of the jurisdictions of
formation of such Foreign Subsidiaries, as agent on behalf of each of Lenders,
with the effect that Lenders each become a secured party thereunder and
(ii) appoints Administrative Agent as its attorney-in-fact granting it the
powers to execute each such pledge agreement in its name and on its behalf, with
the effect that Lenders each become a secured party thereunder.  With respect to
each such pledge agreement, Administrative Agent has the power to sub-delegate
to third parties its powers as attorney-in-fact of each Lender.

 

150

--------------------------------------------------------------------------------


 

Section 9.7.                                           Duties of Other Agents. 
To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

 

Section 9.8.                                           Administrative Agent
May File Proofs of Claim.  In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to Holdings, Company or any of
the Restricted Subsidiaries of Holdings or Company, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Company) shall be entitled
and empowered, by intervention in such proceeding or otherwise

 

(i)                            to file and prove a claim for the whole amount of
principal and interest owing and unpaid in respect of the Loans and any other
Obligations that are owing and unpaid and to file such other papers or documents
as may be necessary or advisable in order to have the claims of Lenders and
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders and Agents and their agents and counsel
and all other amounts due Lenders and Agents under subsections 2.3 and 10.2)
allowed in such judicial proceeding, and

 

(ii)                              to collect and receive any moneys or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

 

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

Section 9.9.                                Credit Bidding.

 

A.                                      Lenders hereby irrevocably authorize
Administrative Agent, based upon the instruction of Requisite Lenders, to credit
bid and purchase (either directly or through one or more acquisition vehicles)
or to sell or otherwise dispose of (or to consent to any such sale or other
disposition of) all or any portion of the Collateral at any sale thereof
conducted by Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the Bankruptcy Code, including Section 363 thereof, or a
sale under a plan of reorganization, or at any other sale or

 

151

--------------------------------------------------------------------------------


 

foreclosure conducted by Administrative Agent (whether by judicial action or
otherwise) in accordance with applicable law.

 

B.                                      Each Lender hereby agrees that, except
as otherwise provided in any Loan Documents or with the written consent of
Administrative Agent and the Requisite Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

SECTION 10.                                           MISCELLANEOUS.

 

Section 10.1.                                            Successors and Assigns;
Assignments and Participations in Loans and Letters of Credit.

 

A.                                      General.  This Agreement shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of the parties hereto and the successors and assigns
of Lenders (it being understood that Lenders’ rights of assignment are subject
to the further provisions of this subsection 10.1).  Neither Company’s rights
nor obligations hereunder nor any interest therein may be assigned or delegated
by Company without the prior written consent of all Lenders (and any attempted
assignment or transfer by Company without such consent shall be null and void). 
No sale, assignment or transfer or participation of any Letter of Credit or any
participation therein may be made separately from a sale, assignment, transfer
or participation of a corresponding interest in the Revolving Loan Commitment
and the Revolving Loans of the Revolving Lender effecting such sale, assignment,
transfer or participation.  Anything contained herein to the contrary
notwithstanding, except as provided in subsection 2.1A(iii) and subsection 10.5,
the Swing Line Loan Commitment and the Swing Line Loans of Swing Line Lender may
not be sold, assigned or transferred as described below to any Person other than
a successor Administrative Agent and Swing Line Lender to the extent
contemplated by subsection 9.5.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of each of Administrative
Agent and Lenders and Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

B.                                      Assignments by Lenders.  Any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                      Minimum Amounts.

 

(a)               in the case of an assignment of the entire remaining amount of
the assigning Lender’s Revolving Loan Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and

 

152

--------------------------------------------------------------------------------


 

(b)              in any case not described in subsection 10.1B(i)(a), the
aggregate amount of the Revolving Loan Commitment (which for this purpose
includes Revolving Loans outstanding thereunder) and the outstanding principal
balance of the Term Loans of the assigning Lender, as applicable, subject to
each such assignment (determined as of the date the Assignment Agreement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment Agreement, as of the Trade Date)
shall not be less than $1,000,000, respectively, unless each of Administrative
Agent and, so long as no Event of Default under subsection 8.1, 8.6 or 8.7 has
occurred and is continuing, Company otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided that Company shall be deemed to
have given its consent five Business Days after the date written notice thereof
has been delivered by the assigning Lender (through Administrative Agent) unless
such consent is expressly refused by Company prior to such fifth Business Day;

 

(ii)                                       Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Revolving Loan Commitments assigned, except that this
subsection 10.1B(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes on a non-pro rata
basis;

 

(iii)                                          Required Consents.  No consent
shall be required for any assignment except to the extent required by subsection
10.1B(i)(b) and, in addition:

 

(a)               the consent of Company (such consent not to be unreasonably
withheld) shall be required unless (x) an Event of Default under subsections
8.1, 8.6 or 8.7 has occurred and is continuing at the time of such assignment,
(y) such assignment of a Term Loan Commitment or Term Loan is to a Lender, an
Affiliate of a Lender or an Approved Fund or (z) such assignment of a Revolving
Loan Commitment or Revolving Loan is to a Revolving Lender; provided, that
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to Administrative Agent within five Business
Days after having received notice thereof;

 

(b)              the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) the Revolving Loan Commitments and the Revolving Loans if such assignment
is to a Person that is not a Lender with a Revolving Loan Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(y) the Term Loan Commitments or the Term Loans to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(c)               the consents of the Issuing Lender and the Swing Line Lender
(such consents not to be unreasonably withheld or delayed) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Loan Commitments or the
Revolving Loans.

 

153

--------------------------------------------------------------------------------


 

(iv)             Assignment and Assumption.  The parties to each assignment
shall execute and deliver to Administrative Agent an Assignment Agreement,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender), and the
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(v)             No Assignment to Certain Persons.  No such assignment shall be
made to Holdings, Company or any of their respective Subsidiaries or Affiliates;
provided that Holdings, Company and their respective Subsidiaries and Affiliates
may purchase Term Loans pursuant to subsection 2.4B(iv), subject to the terms
and conditions of subsections 2.4B(iv) and 10.1F (and not to the other
provisions of subsection 10.1).

 

(vi)             No Assignment to Natural Persons or Competitors.  No such
assignment shall be made to a natural person or a Competitor.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection 2.1D, from and after the effective date specified in each Assignment
Agreement, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment Agreement, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
subsections 2.6, 2.7, 10.2 and 10.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection 10.1C.

 

C.             Participations.  Any Lender may at any time, without the consent
of, or notice to, Company or Administrative Agent, sell participations to any
Person (other than a natural person, a Competitor or Holdings, Company or any of
their respective Subsidiaries or Affiliates) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Loan Commitment and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) Company,
Administrative Agent, Issuing Lender, Swing Line Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant (other
than any Participant that is an Affiliated Lender), agree to any amendment,

 

154

--------------------------------------------------------------------------------


 

modification or waiver or modification described in subsection 10.6 that
directly affects such Participant and could not be affected by a vote of the
Requisite Lenders.  Subject to subsection 10.1D, Company agrees that each
Participant shall be entitled to the benefits of subsections 2.6 and 2.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection 10.1B.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of subsection 10.4 as though it were a
Lender, provided such Participant agrees to be subject to subsection 10.5 as
though it were a Lender.

 

D.             Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under subsections 2.6 and 2.7 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Company’s prior written consent.  No Participant
shall be entitled to the benefits of subsection 2.7 unless Administrative Agent
and Company are notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Company, to comply with subsection
2.7B(iv) as though it were a Lender.

 

E.             Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

F.            Affiliated Lenders.  Notwithstanding anything to the contrary
contained herein, any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement in respect of its Term Loans to an
Affiliated Lender pursuant to this subsection 10.1; provided that:  (i) by its
acquisition of Term Loans (whether pursuant to subsection 2.4D(vi), this
subsection 10.1 or otherwise), an Affiliated Lender shall be deemed to have
acknowledged and agreed that:  (a) it shall not have any right to (v) attend
(including by telephone) any meeting or discussions (or portion thereof) among
Administrative Agent or any Lender to which representatives of Company are not
then present, (w) receive any information or material prepared by Administrative
Agent or any Lender or any communication by or among Administrative Agent and
one or more Lenders, except to the extent such information or materials have
been made available to Company or its representatives (and in any case, other
than the right to receive notices of prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Section 2), (x) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against Administrative Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of
Administrative Agent or any other such Lender under the Loan Administrative
Documents, other than a claim for payments in respect of its Term Loans owing to
such Affiliated Lender under the Loan Documents, (y) may not direct
Administrative Agent to take or refrain from taking any action under the Loan
Documents, and (x) will not be entitled to advice of counsel to the Lenders and
may not challenge attorney-client privilege between Administrative Agent, the
other Lenders and such counsel; (b) the Term Loans held by an Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
any Lender vote; provided that an Affiliated

 

155

--------------------------------------------------------------------------------


 

Lender will be permitted to vote in any matter which would result in an
Affiliated Lender or the Obligations held by an Affiliated Lender being treated
differently than other Lenders or Obligations held by other Lenders; and (c) if
a case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each Affiliated Lender shall consent) to
provide that the vote of any Affiliated Lender (in its capacity as a Lender)
with respect to any plan of reorganization of such Loan Party shall not be
counted except that such Affiliated Lender’s vote (in its capacity as a Lender)
may be counted to the extent any such plan or reorganization proposes to treat
the Obligations held by such Affiliated Lender in a manner that is less
favorable to such Affiliated Lender than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of Company; (ii) each
Affiliated Lender hereby irrevocably appoints Administrative Agent (such
appointment being coupled with an interest) as such Affiliated Lender’s
attorney-in-fact, with full authority in the place and stead of such Affiliated
Lender and in the name of such Affiliated Lender (solely in respect of Loans and
participations therein and not in respect of any other claim or status such
Affiliated Lender may otherwise have), from time to time in Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this subsection 10.1F; (iii) the aggregate amount of Term Loans held at any
time by Affiliated Lenders shall not exceed 25% of all outstanding Term Loans at
such time; and (iv) the aggregate amount of Term Loans held by Affiliated Lender
shall not constitute more than 50% of the Lenders at any time.

 

Section 10.2.               Expenses.  Whether or not the transactions
contemplated hereby shall be consummated, Company agrees to pay promptly: 
(i) all reasonable and documented costs and expenses of the Administrative Agent
and the Lead Arranger in the negotiation, preparation and execution of the Loan
Documents and any consents, amendments, waivers or other modifications thereto;
(ii) all costs and expenses of furnishing all opinions by counsel for Company
(including any opinions reasonably requested by Administrative Agent or Lenders
as to any legal matters arising hereunder (and customarily provided in such
situations by nationally recognized law firms) and of Company’s performance of
and compliance with all agreements and conditions on its part to be performed or
complied with under this Agreement and the other Loan Documents; (iii) all
reasonable and documented fees, expenses and disbursements of one primary
counsel and any applicable special, local or conflict counsel to Lead Arranger
and Administrative Agent (but excluding costs of internal counsel) in connection
with the negotiation, preparation, execution and administration of the Loan
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Company; (iv) all costs and
expenses of creating and perfecting Liens in favor of Administrative Agent on
behalf of Lenders pursuant to any Collateral Document, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums, and reasonable and documented fees, expenses and
disbursements of counsel to Administrative Agent and of counsel providing any
opinions that Administrative Agent or Requisite Lenders may request in respect
of the Collateral Documents or the Liens created pursuant thereto; (v) all costs
and expenses (including the reasonable and documented fees, expenses and
disbursements of any auditors, accountants or appraisers and any environmental
or other consultants, advisors and agents employed or retained by Administrative
Agent or its counsel) of obtaining and reviewing any appraisals provided for
under subsection 4.1 or 6.9B and any environmental audits or reports provided
for under subsection 6.9A; (vi) all costs and expenses incurred by
Administrative Agent

 

156

--------------------------------------------------------------------------------


 

in connection with the custody or preservation of any of the Collateral
following the occurrence and during the continuance of an Event of Default;
(vii) all costs and expenses, including reasonable attorneys’ fees (but
excluding costs of internal counsel) and fees, costs and expenses of
accountants, advisors and consultants, incurred by Administrative Agent and its
counsel relating to efforts to (a) evaluate or assess any Loan Party, its
business or financial condition and (b) protect, evaluate, assess or dispose of
any of the Collateral and (viii) following the occurrence and during the
continuance of an Event of Default, all costs and expenses, including attorneys’
fees for counsel to Administrative Agent (but excluding costs of internal
counsel), fees, costs and expenses of accountants, advisors and consultants
retained by Administrative Agent and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Loan Party hereunder or under the other
Loan Documents (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Loan
Documents) or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (it being understood that
any such costs and expenses consisting of attorneys’ fees and fees, costs and
expenses of accountants, advisors and consultants will be limited to those
retained by Administrative Agent (and, in the case of attorneys, one primary
firm and any applicable local, special or conflict counsel).

 

Section 10.3.               Indemnity.  In addition to the payment of expenses
pursuant to subsection 10.2, whether or not the transactions contemplated hereby
shall be consummated, Company agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless Agents and Lenders
(including Issuing Lenders), and the officers, directors, trustees, employees,
agents, advisors and Affiliates of Agents and Lenders (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that Company shall not have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence, bad faith or
willful misconduct of, or material breach of any Loan Document by, that
Indemnitee  or its directors, officers, employees or Affiliates as determined by
a final judgment of a court of competent jurisdiction.

 

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, damages (including natural resource damages),
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
documented fees and disbursements of counsel for Indemnitees  in connection with
any investigative, administrative or judicial proceeding commenced or threatened
by any Person, whether or not any such Indemnitee shall be designated as a party
or a potential party thereto, and any fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the

 

157

--------------------------------------------------------------------------------


 

other Loan Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or the issuance of Letters of Credit hereunder or
the use or intended use of any thereof, the failure of an Issuing Lender to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Government Authority, or any enforcement of any of the Loan Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty)) or (ii) any Environmental Claim or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Company or any of its Restricted Subsidiaries.

 

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

Section 10.4.               Set-Off.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuation of any Event of Default each of
the Lenders is hereby authorized by Company at any time or from time to time,
without notice to Company or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of that Lender to or for the credit or the
account of Company and each other Loan Party against and on account of the
Obligations of Company or any other Loan Party due and payable to that Lender or
to any other Lender under this Agreement, the Letters of Credit and
participations therein and the other Loan Documents, including all claims of any
nature or description arising out of or connected with this Agreement, the
Letters of Credit and participations therein or any other Loan Document,
irrespective of whether or not that Lender shall have made any demand hereunder.

 

Section 10.5.               Ratable Sharing.  Lenders hereby agree among
themselves that if any of them shall, whether by voluntary or mandatory payment
(other than a payment or prepayment of Loans made and applied in accordance with
the terms of this Agreement), by realization upon security, through the exercise
of any right of set-off or banker’s lien, by counterclaim or cross action or by
the enforcement of any right under the Loan Documents or otherwise, or as
adequate protection of a deposit treated as Cash collateral under the Bankruptcy
Code, receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to that Lender hereunder or under the other
Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender) that
is greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall, unless such proportionately greater
payment is required by the terms of this Agreement, (i) notify Administrative
Agent and each other Lender of the receipt of such payment and (ii) apply a
portion of such payment to purchase assignments (which it shall be deemed to

 

158

--------------------------------------------------------------------------------


 

have purchased from each seller of an assignment simultaneously upon the receipt
by such seller of its portion of such payment) of the Aggregate Amounts Due to
the other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided that (a) if all or part of such proportionately greater payment
received by such purchasing Lender is thereafter recovered from such Lender upon
the bankruptcy or reorganization of Company or otherwise, those purchases shall
be rescinded and the purchase prices paid for such assignments shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest and (b) the foregoing provisions shall not apply to (1) any payment
made by Company pursuant to and in accordance with the express terms of this
Agreement (as it may be amended from time to time) or (2) any payment obtained
by a Lender as consideration for the assignment (other than an assignment
pursuant to this subsection 10.5) of or the sale of a participation in any of
its Obligations to any assignee or Participant pursuant to subsection 10.1B. 
Company expressly consents to the foregoing arrangement and agrees that any
purchaser of an assignment so purchased may exercise any and all rights of a
Lender as to such assignment as fully as if that Lender had complied with the
provisions of subsection 10.1B with respect to such assignment.  In order to
further evidence such assignment (and without prejudice to the effectiveness of
the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.

 

Section 10.6.               Amendments and Waivers.  No amendment, modification,
termination or waiver of any provision of this Agreement or of the Notes, and no
consent to any departure by Company therefrom, shall in any event be effective
without the written concurrence of Requisite Lenders; provided, that no such
amendment, modification, termination, waiver or consent shall, without the
consent of:

 

(a)          each Lender with Obligations directly affected (whose consent shall
be sufficient for any such amendment, modification, termination or waiver
without the consent of Requisite Lenders) (1) reduce the principal amount of any
Loan, (2) postpone the scheduled final maturity date of any Loan, or postpone
the date or reduce the amount of any scheduled payment (but not prepayment) of
principal of any Loan, (3) postpone the date on which any interest or any fees
are payable, (4) decrease the interest rate borne by any Loan (other than any
waiver of any increase in the interest rate applicable to any of the Loans
pursuant to subsection 2.2E) or the amount of any fees payable hereunder (other
than any waiver of any increase in the fees applicable to Letters of Credit
pursuant to subsection 3.2 following an Event of Default) excluding any decrease
resulting from a change in the manner in which any financial ratio used in
determining any interest rate or fee is calculated that would result in a
reduction of any such rate or fee, (5) reduce the amount or postpone the due
date of any amount payable in respect of any Letter of Credit (other than any
waiver of any increase in the fees applicable to any Letter of Credit pursuant
to subsection 3.2 but excluding any decrease resulting from a change in the
manner in which any financial ratio used in determining any such fee is
calculated), (6) extend the expiration date of any Letter of Credit beyond the
Revolving Loan Commitment Termination Date (unless all unfunded risk
participations with respect to any Letter of Credit are released by the Issuing
Lender (in its sole discretion) or are

 

159

--------------------------------------------------------------------------------


 

required to be cash collateralized prior to the Revolving Commitment Termination
Date, in which case, the Issuing Lender may extend the stated expiration date of
such Letter of Credit beyond the Revolving Commitment Termination Date),
(7) extend the Revolving Commitment Termination Date or (8) change in any manner
the obligations of Revolving Lenders relating to the purchase of participations
in Letters of Credit;

 

(b)         each Lender, (1) change in any manner the definition of “Class” or
the definition of “Pro Rata Share” or the definition of “Requisite
Class Lenders” or the definition of “Requisite Lenders” (except for any changes
resulting from an increase in the aggregate amount of the Commitments or Loans
pursuant to subsection 2.10 or new Commitments or Loans being advanced pursuant
to subsection 2.12 or approved by Requisite Lenders), (2) change in any manner
any provision of this Agreement that, by its terms, expressly requires the
approval or concurrence of all Lenders, (3) increase the maximum duration of
Interest Periods permitted hereunder, (4) release any Lien granted in favor of
Administrative Agent with respect to all or substantially all of the Collateral
or release Holdings from its obligations under the Guaranty or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guaranty, in each case other than in accordance with the terms of the Loan
Documents, or (5) change in any manner or waive the provisions contained in
subsection 2.4D, subsection 8.1, subsection 10.5 or this subsection 10.6.

 

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(iii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of each
Issuing Lender that has issued an outstanding Letter of Credit or has not been
reimbursed for a payment under a Letter of Credit, (iv) of Section 9 or of any
other provision of this Agreement which, by its terms, expressly requires the
approval or concurrence of Administrative Agent shall be effective without the
written concurrence of Administrative Agent, (v) of subsection 2.4 that alters
the application of any mandatory or voluntary prepayment as between Classes
without the written concurrence of Requisite Class Lenders of each Class that is
being allocated a lesser amount of any such prepayment as a result thereof
(except as permitted in the remaining provisions of this subsection 10.6),
provided that Requisite Lenders may waive, in whole or in part, any mandatory
prepayment and Requisite Lenders (in addition to each Lender that thereby
increases its Commitment) may increase the aggregate amount of the Commitments
or Loans, in each case so long as the application, as between Classes, of any
portion of such prepayment which is still required to be made is not altered,
and (vi) that increases the amount of a Commitment of a Lender shall be
effective without the consent of such Lender.

 

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Company in any case shall entitle Company to

 

160

--------------------------------------------------------------------------------


 

any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this subsection 10.6 shall be binding upon each Lender at the time
outstanding, each future Lender and, if signed by Company, on Company.

 

In addition to the foregoing, Company may supplement the Schedules hereto as
contemplated by this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, (a) each Lender
hereby irrevocably authorizes Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this subsection 10.6) or any of
the other Loan Documents or to enter into additional Loan Documents as
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of subsection 2.10 and subsection 2.12 (including, without limitation, as
applicable, (1) to permit the Incremental Term Loans, the Incremental Revolving
Loan Increases, the Other Term Loans and the Other Revolving Loans to share
ratably in the benefits of this Agreement and the other Loan Documents and to
permit any Incremental Term Loan to share ratably in prepayments with the Term
Loans or to be allocated prepayments after such prepayments are applied to
existing Term Loans and to permit Incremental Revolving Loan Increases and
Incremental Revolving Loan Commitments to share ratably in prepayments and
commitment reductions with the Revolving Loans and Revolving Loan Commitments or
to be allocated prepayments and commitment reductions after such prepayments and
commitment reductions are applied to existing Revolving Loans and Revolving Loan
Commitments and (2) to include the Incremental Term Loan Commitments, the
Incremental Revolving Loan Increase, the Other Term Loan Commitments and the
Other Revolving Loan Commitments, as applicable, or outstanding Incremental Term
Loans, outstanding Incremental Revolving Loan Increase, outstanding Other Term
Loans and outstanding Other Revolving Loans, as applicable, in any determination
of (i) Requisite Lenders or (ii) similar required lender terms applicable
thereto); provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Percentage, in each case, without the written consent of
such affected Lender and (b) each Lender hereby irrevocably authorizes
Administrative Agent on its behalf, and without further consent, to enter into
amendments or modifications to this Agreement (including, without limitation,
amendments to this subsection 10.6) or any of the other Loan Documents or to
enter into additional Loan Documents as Administrative Agent reasonably deems
appropriate in order to effectuate the terms of subsection 2.13.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes Administrative Agent on its behalf, and without further
consent, to enter into intercreditor agreements with respect to any Permitted
First Lien Notes, Permitted Second Lien Notes and Permitted Refinancing
Indebtedness (and joinder agreements thereto for the purpose of adding new
holders or representatives therefor of Permitted First Lien Notes, Permitted
Second Lien Notes or Permitted Refinancing Indebtedness) and, subject to the
approval of Requisite Lenders, to enter into any amendments or modifications
thereto.

 

161

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, provided that, without the consent of such Lender, (i) the Revolving
Loan Commitment of such Lender may not be increased or extended, (ii) the
principal amount of any Loan of such Lender may not be reduced, and (iii) the
scheduled final maturity date of any Term Loan of such Lender may not be
postponed.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Requisite Lenders, the Administrative
Agent and Company (i) to add one or more additional credit facilities to this
Agreement or to increase the amount of the existing facilities under this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans
and the accrued interest and fees in respect thereof, (ii) to permit any such
additional credit facility which is a term loan facility or any such increase in
the Term Loans to share ratably in prepayments with the Term Loans plus accrued
interest thereon and fees and other amounts related thereto or payable in
connection with the Replacement Term Loans, (iii) to permit any such additional
credit facility which is a revolving loan facility or any such increase in the
Revolving Loan Commitments to share ratably in prepayments with the Revolving
Loans and (iv) to include appropriately the Lenders holding such credit
facilities in any determination of the Requisite Lenders.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, this Agreement or any other Loan Document may be amended by an
agreement in writing entered into by Company and Administrative Agent to cure
any ambiguity, omission, defect or inconsistency so long as, in each case,
Lenders shall have received at least five Business Days’ prior written notice
thereof and Administrative Agent shall not have received, within five Business
Days of the date of such notice to Lenders, a written notice from the Requisite
Lenders stating that the Requisite Lenders object to such amendment.

 

Section 10.7.               Independence of Covenants.  All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of an Event of Default or Potential
Event of Default if such action is taken or condition exists.

 

Section 10.8.               Notices; Effectiveness of Signatures.  Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of telefacsimile in complete and legible form, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided that notices to Administrative Agent, Swing
Line Lender and any Issuing Lender shall not be effective until received.  For
the purposes hereof, the address of each party hereto shall be as set forth
under such party’s name on the signature pages hereof or (i) as to Company and
Administrative Agent, such other address as shall be designated by such Person
in a written

 

162

--------------------------------------------------------------------------------


 

notice delivered to the other parties hereto and (ii) as to each other party,
such other address as shall be designated by such party in a written notice
delivered to Administrative Agent.  Electronic mail and Internet and intranet
websites may be used to distribute routine communications, such as financial
statements and other information as provided in subsection 6.1.  Administrative
Agent or Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail; provided, however, that no signature with respect to any
notice, request, agreement, waiver, amendment or other document that is intended
to have binding effect may be sent by electronic mail.  The effectiveness of any
such documents and signatures shall, subject to applicable law, have the same
force and effect as an original copy with manual signatures and shall be binding
on all Loan Parties, Agents and Lenders.  Administrative Agent may also require
that any such documents and signature be confirmed by a manually-signed copy
thereof; provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile or
electronic mail document or signature.

 

Notwithstanding the foregoing, Company agrees that (i) Administrative Agent may
make any written material delivered by Company to Administrative Agent, as well
as any amendments, waivers, consents and other written information, documents,
instruments and other materials relating to Company, any of their respective
Restricted Subsidiaries, or any other materials or matters relating to the Loan
Documents or any of the transactions contemplated hereby that Administrative
Agent is required or authorized pursuant to the terms hereof or of any Loan
Document to provide to Lenders (collectively, the “Communications”) available to
Lenders by posting such notices on a Platform and (ii) certain Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Company or its securities) (each, a
“Public Lender”).  Company hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Communications that may be
distributed to the Public Lenders and that (w) it will use commercially
reasonable efforts to ensure that all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean the word “PUBLIC
shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” Company shall be deemed to have authorized
Administrative Agent, Lead Arranger and Lenders to treat such Communications as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to Company or its securities for purposes of the
United States Federal and state securities laws; (y) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) Administrative Agent and Lead
Arranger shall be entitled to treat any Communications that are not marked
“PUBLIC” as being suitable for posting on a portion of the Platform not
designated “Public Side Information.”  Company acknowledges that (a) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (b) a Platform is provided “as is” and “as available” and
(c) neither Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or

 

163

--------------------------------------------------------------------------------


 

sequencing of the Communications posted on a Platform.  Administrative Agent and
its Affiliates expressly disclaim with respect to a Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on such Platform
and any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with such Platform (other than losses, costs,
expenses or liabilities resulting from Administrative Agent’s gross negligence,
willful misconduct or breach of the Loan Documents).  No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Administrative Agent or
any of its Affiliates in connection with any Platform.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Company or its securities for purposes of United States Federal or state
securities laws.

 

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any Communication has been posted to a Platform shall for
purposes of this Agreement constitute effective delivery to such Lender of such
information, documents or other materials comprising such Communication.  Each
Lender agrees (1) to notify, on or before the date such Lender becomes a party
to this Agreement, Administrative Agent in writing of such Lender’s e-mail
address to which a notice may be sent (and from time to time thereafter to
ensure that Administrative Agent has on record an effective e-mail address for
such Lender) and (2) that any notice may be sent to such e-mail address.

 

Section 10.9.               Survival of Representations, Warranties and
Agreements.  A. All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.

 

B.             Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of Company set forth in subsections 2.6D, 2.7,
10.2, 10.3, 10.17 and 10.18 and the agreements of Lenders set forth in
subsections 9.2C, 9.4, 10.5, 10.18 and 10.19 shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.

 

Section 10.10.               Failure or Indulgence Not Waiver; Remedies
Cumulative.  No failure or delay on the part of an Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  All rights and
remedies existing under this Agreement and the

 

164

--------------------------------------------------------------------------------


 

other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available.

 

Section 10.11.               Marshalling; Payments Set Aside.  Neither any Agent
nor any Lender shall be under any obligation to marshal any assets in favor of
Company or any other party or against or in payment of any or all of the
Obligations.  To the extent that Company makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent for the benefit of
Lenders), or Agents or Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

Section 10.12.               Severability.  In case any provision in or
obligation under this Agreement or the Notes shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 10.13.               Obligations Several; Independent Nature of Lenders’
Rights; Damage Waiver.  The obligations of Lenders hereunder are several and no
Lender shall be responsible for the obligations or Commitments of any other
Lender hereunder.  Nothing contained herein or in any other Loan Document, and
no action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders, or Lenders and Company, as a partnership, an association, a
Joint Venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and, subject
to subsection 9.6 and subsection 9.9, each Lender shall be entitled to protect
and enforce its rights arising out of this Agreement and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect
or consequential damages (as opposed to direct or actual damages) arising out
of, in connection with or as a result of this Agreement (including, without
limitation, subsection 2.1C hereof), any other Loan Document, any transaction
contemplated by the Loan Documents, any Loan or the use of proceeds thereof.  No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with the Loan Documents or the transactions contemplated thereby
except as a result of the Indemnitee’s gross negligence or willful misconduct or
breach of any Loan Document.

 

Section 10.14.               Release of Security Interest or Guaranty.  Upon the
sale or other disposition of any Collateral to any Person (other than a Loan
Party) that is permitted by this Agreement or to which Requisite Lenders have
otherwise consented, or the sale or other disposition of all of the

 

165

--------------------------------------------------------------------------------


 

Capital Stock of a Subsidiary Guarantor to any Person (other than a Loan Party)
that is permitted by this Agreement or to which Requisite Lenders have otherwise
consented or the designation of any Subsidiary Guarantor or Restricted
Subsidiary as an Unrestricted Subsidiary, Administrative Agent’s security
interest in such Collateral or the Guaranty of such Subsidiary Guarantor and all
Liens granted by such Subsidiary Guarantor and Liens on the Capital Stock of
such Subsidiary Guarantor or Restricted Subsidiary, as applicable, shall be
automatically released without any further act or action by Administrative Agent
or the Lenders simultaneously with the consummation of such sale or other
disposition.  Upon the sale or other disposition of any Collateral to any Person
(other than a Loan Party) that is permitted by subsection 7.7(iv) or (v) or for
which Requisite Lender consent is required, Company shall deliver to
Administrative Agent an Officer’s Certificate (i) specifying the Collateral or
Capital Stock to be sold or otherwise disposed of in the proposed transaction
and (ii) stating that the Collateral or the Capital Stock subject to such
disposition is being sold or otherwise disposed of in compliance with such
subsections or requesting the consent of Requisite Lenders to such sale.  If a
Loan Party desires additional evidence of the release referenced in this
subsection 10.14, upon delivery to Administrative of the Officer’s Certificate
referenced in the preceding sentence, Administrative Agent shall, at such Loan
Party’s expense, so long as Administrative Agent (a) has no reason to believe
that the facts stated in such Officer’s Certificate are not true and correct and
(b), if the sale or other disposition of such item of Collateral or Capital
Stock constitutes an Asset Sale, shall have received evidence satisfactory to it
that arrangements satisfactory to it have been made for delivery of the Net
Asset Sale Proceeds if and as required by subsection 2.4, execute and deliver
such releases of its security interest in such Collateral or such Guaranty as
may be reasonably requested by such Loan Party.

 

Section 10.15.               Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN ANY SUCH LOAN DOCUMENT),
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SUBSECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

Section 10.16.               Construction of Agreement; Nature of Relationship. 
Each of the parties hereto acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by all of the parties
hereto, and (iv) neither Administrative Agent nor any Lender or other Agent has
any fiduciary relationship with or duty to Company arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent, the other Agents and Lenders, on one
hand, and Company, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor.  Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.

 

Section 10.17.               Consent to Jurisdiction and Service of Process. 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER

 

166

--------------------------------------------------------------------------------


 

LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN
ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND
CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, COMPANY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)         ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS;

 

(II)          WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)          AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SUBSECTION 10.8;

 

(IV)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT;

 

(V)          AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF
ANY OTHER JURISDICTION; AND

 

(VI)           AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SUBSECTION 5-1402 OR
OTHERWISE.

 

Section 10.18.               Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED.  The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.  Each party
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings.  Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF THE PARTIES HERETO),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE

 

167

--------------------------------------------------------------------------------


 

LOANS MADE HEREUNDER.  In the event of litigation, this Agreement may be filed
as a written consent to a trial by the court.

 

Section 10.19.               Confidentiality.  Each Lender shall hold all
non-public information obtained pursuant to this Agreement confidential and will
not disclose any such information to any other Person, it being understood and
agreed by Company that in any event a Lender may make disclosures (a) to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and agree to keep such information confidential),
(b) to the extent requested by any Government Authority, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
subsection 10.19, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of Company, (g) with the consent of Company, (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this subsection 10.19 or (ii) becomes available to Administrative Agent or any
Lender on a nonconfidential basis from a source other than Company or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates and
that no written or oral communications from counsel to an Agent and no
information that is or is designated as privileged or as attorney work product
may be disclosed to any Person unless such Person is a Lender or a Participant
hereunder; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Company in writing of any request by any
Government Authority or representative thereof (other than any such request in
connection with any examination of the financial condition of such Lender by
such Government Authority) for disclosure of any such non-public information
prior to disclosure of such information; and provided, further that in no event
shall any Lender be obligated or required to return any materials furnished by
Company or any of its Restricted Subsidiaries.  In addition, from and after the
Closing Date or the public disclosure of this Agreement by Company,
Administrative Agent may disclose the existence of this Agreement and general
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to Administrative Agent
and Lenders, and Administrative Agent or any of its Affiliates may place
customary “tombstone” advertisements relating hereto in publications (including
publications circulated or otherwise made available in electronic form) of its
choice at its own expense.

 

Section 10.20.               Counterparts; Effectiveness.  This Agreement and
any amendments, waivers, consents or supplements hereto or in connection
herewith may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple

 

168

--------------------------------------------------------------------------------


 

separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.  This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto.

 

Section 10.21.               USA Patriot Act.  Each Lender hereby notifies
Company that pursuant to the requirements of the Patriot Act , it is required to
obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

 

[Remainder of page intentionally left blank]

 

169

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

COMPANY:

 

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

/s/ Robert S. Apatoff

 

 

Name:

Robert S. Apatoff

 

 

Title:

President

 

 

 

Notice Address:

 

 

 

FTD Group, Inc.

 

3113 Woodcreek Drive

 

Downers Grove, IL 60515

 

Signature Page to Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Maribelle Villasenor

 

 

Name:

Maribelle Villasenor

 

 

Title:

Assistant Vice President

 

 

 

Notice Address:

 

 

 

Wells Fargo Bank, National Association

 

333 South Grand Avenue, 9th Floor

 

Los Angeles, CA 90071

 

Signature Page to Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Erin M. Frey

 

 

Name:

Erin M. Frey

 

 

Title:

Vice President

 

 

 

Notice Address:

 

 

 

135 S. La Salle Street

 

IL4-135-04-26

 

Chicago, Illinois 60603

 

Signature Page to Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC.

 

 

 

 

 

By:

/s/ John F. King

 

 

Name:

John F. King

 

 

Title:

Director

 

 

 

Notice Address:

 

 

 

1325 Avenue of the Americas

 

New York, NY 10019

 

Signature Page to Credit Agreement

 

S-4

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBITS

 

I               FORM OF NOTICE OF BORROWING

 

II             FORM OF NOTICE OF CONVERSION/CONTINUATION

 

III            FORM OF NOTICE OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT

 

IV            FORM OF TERM NOTE

 

V             FORM OF REVOLVING NOTE

 

VI            FORM OF SWING LINE NOTE

 

VII           FORM OF COMPLIANCE CERTIFICATE

 

VIII         FORM OF ASSIGNMENT AGREEMENT

 

IX            FORM OF FINANCIAL CONDITION CERTIFICATE

 

X             FORM OF GUARANTY

 

XI            FORM OF SECURITY AGREEMENT

 

XII          FORM OF MORTGAGE

 

XIII         FORM OF NOTICE OF PREPAYMENT

 

XIV         FORM OF COMPETITIVE BID REQUEST

 

XV          FORM OF COMPETITIVE BID

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] NOTICE OF BORROWING

 

Pursuant to that certain Credit Agreement dated as of June 10, 2011 (said Credit
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time, being referred to as the “Credit Agreement,” the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among FTD Group, Inc., a Delaware corporation (“Company”), the
financial institutions party thereto from time to time (collectively, “Lenders”)
and Wells Fargo Bank, National Association, as administrative agent for Lenders
(in such capacity, “Administrative Agent”), this represents Company’s request to
borrow as follows:

 

1.            Date of borrowing:              
                                  ,

 

2.            Lender(s):

 

o a.        Lenders, in accordance with their applicable Pro Rata Shares

 

o b.        Swing Line Lender

 

3.            Type of Loans / Amount / Interest Rate Option:

 

o A.       Term Loan: $

 

o a.          Base Rate Loan(s)

 

o b.         LIBOR Rate Loans with an initial Interest Period of
                         month(s)

 

o B.       Revolving Loans: $

 

o a.          Base Rate Loan(s)

 

o b.         LIBOR Rate Loans with an initial Interest Period of
                         month(s)

 

o C.       Swing Line Loan: $

 

The proceeds of such Loans are to be deposited in account no.
                      .

 

I-1

--------------------------------------------------------------------------------


 

The undersigned officer, to the best of his or her knowledge, certifies on
behalf of Company that:

 

(i)         The representations and warranties contained in the Credit Agreement
and in the other Loan Documents are true, correct and complete in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided that, if a representation and warranty is qualified
as to materiality, the materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this condition; and

 

(ii)          No event has occurred and is continuing or would result from the
consummation of the borrowing contemplated hereby that would constitute an Event
of Default or a Potential Event of Default.

 

DATED:

 

 

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT II

 

[FORM OF] NOTICE OF CONVERSION/CONTINUATION

 

Pursuant to that certain Credit Agreement dated as of June 10, 2011 (said Credit
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time, being referred to as the “Credit Agreement,” the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among FTD Group, Inc., a Delaware corporation (“Company”), the
financial institutions party thereto from time to time (collectively, “Lenders”)
and Wells Fargo Bank, National Association, as administrative agent for Lenders
(in such capacity, “Administrative Agent”), this represents Company’s request to
convert or continue Loans as follows:

 

1.            Date of conversion/continuation:
                                    ,

 

2.            Type of Loans; Amounts of Loans being converted/continued; Nature
of conversion/continuation:

 

o A.       Term Loan: $

 

o a.          Conversion of Base Rate Loans to LIBOR Rate Loans

 

o b.         Conversion of LIBOR Rate Loans to Base Rate Loans

 

o c.          Continuation of LIBOR Rate Loans as such

 

o B.       Revolving Loans: $

 

o a.          Conversion of Base Rate Loans to LIBOR Rate Loans

 

o b.         Conversion of LIBOR Rate Loans to Base Rate Loans

 

o c.          Continuation of LIBOR Rate Loans as such

 

3.            Duration of the new Interest Period that commences on the
conversion/continuation date*:                         month(s)

 

In the case of a conversion to or continuation of LIBOR Rate Loans, the
undersigned officer, to the best of his or her knowledge, certifies on behalf of
Company that no Event of Default or Potential Event of Default has occurred and
is continuing under the Credit Agreement.

 

DATED:

 

 

 

--------------------------------------------------------------------------------

* If Loans are being continued as or converted to LIBOR Rate Loans.

 

II-1

--------------------------------------------------------------------------------


 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

II-2

--------------------------------------------------------------------------------


 

EXHIBIT III

 

[FORM OF] REQUEST FOR ISSUANCE OF LETTER OF CREDIT

 

Pursuant to that certain Credit Agreement dated as of June 10, 2011 (said Credit
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time, being referred to as the “Credit Agreement,” the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among FTD Group, Inc., a Delaware corporation (“Company”), the
financial institutions party thereto from time to time (collectively, “Lenders”)
and Wells Fargo Bank, National Association, as administrative agent for Lenders
(in such capacity, “Administrative Agent”), this represents Company’s request
for the issuance of a Letter of Credit by [Administrative Agent][name of other
Lender] as follows:

 

1.            Issuing Lender:    [Administrative Agent]

[                                                                  ]

 

2.            Date of issuance of Letter of Credit:
                                ,

 

3.            Type of Letter of Credit:

 

o a.        Commercial Letter of Credit

 

o b.        Standby Letter of Credit

 

4.            Face amount of Letter of Credit: $

 

5.            Expiration date of Letter of Credit:
                                ,

 

6.            Currency in which Letter of Credit is to be denominated (if other
than U.S. dollars):

 

7.            Name and address of beneficiary:

 

 

 

 

 

 

 

 

 

 

8.            Attached hereto is:

 

o      the verbatim text of such proposed Letter of Credit

 

o      a description of the proposed terms and conditions of such Letter of
Credit, including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such

 

III-1

--------------------------------------------------------------------------------


 

Letter of Credit, would require the Issuing Lender to make payment under such
Letter of Credit.

 

The undersigned officer, to the best of his or her knowledge, certifies on
behalf of Company that:

 

(i)         The representations and warranties contained in the Credit Agreement
and in the other Loan Documents are true, correct and complete in all material
respects on and as of the date hereof to the same extent as though made on and
as of the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided that, if a representation and warranty is qualified
as to materiality, the materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this condition; and

 

(ii)          No event has occurred and is continuing or would result from the
issuance of the Letter of Credit contemplated hereby that would constitute an
Event of Default or a Potential Event of Default.

 

DATED:

 

 

 

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

III-2

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

[FORM OF] TERM NOTE

 

FTD GROUP, INC.

 

$[                                          ]

[City, State]

 

[Date, Year]

 

FOR VALUE RECEIVED, FTD GROUP, INC., a Delaware corporation (“Company”),
promises to pay to [                    ] (“Payee”) or its registered assigns
the principal amount of [                    ] ($[                    ]). The
principal amount of this Note shall be payable on the dates and in the amounts
specified in the Credit Agreement referred to below; provided that the last such
installment shall be in an amount sufficient to repay the entire unpaid
principal balance of this Note, together with all accrued and unpaid interest
thereon.

 

Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
June 10, 2011 (said Credit Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time, being referred to as the
“Credit Agreement,” the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Company, the financial
institutions party thereto from time to time (collectively, “Lenders”) and Wells
Fargo Bank, National Association, as administrative agent for Lenders (in such
capacity, “Administrative Agent”).

 

This Note is one of Company’s “Term Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Term Loan evidenced hereby was made and is to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement. Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Company and Administrative Agent shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loan evidenced hereby. Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Note.

 

IV-1

--------------------------------------------------------------------------------


 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. THIS NOTE INCORPORATES BY REFERENCE THE PROVISIONS SET FORTH IN
SUBSECTION 10.17 OF THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.

 

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Company and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

IV-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

FTD GROUP, INC.

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

IV-3

--------------------------------------------------------------------------------


 

EXHIBIT V

 

[FORM OF] REVOLVING NOTE

 

FTD GROUP, INC.

 

$[                                          ]

[City, State]

 

[Date, Year]

 

FOR VALUE RECEIVED, FTD GROUP, INC., a Delaware corporation (“Company”),
promises to pay to  [                    ] (“Payee”) or its registered assigns,
the lesser of (x) [                    ] ($[                    ]) and (y) the
unpaid principal amount of all advances made by Payee to Company as Revolving
Loans under the Credit Agreement referred to below.  The principal amount of
this Note shall be payable on the dates and in the amounts  specified in the
Credit Agreement.

 

Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
June 10, 2011 (said Credit Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time, being referred to as the
“Credit Agreement,” the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Company, the financial
institutions party thereto from time to time (collectively, “Lenders”) and Wells
Fargo Bank, National Association, as administrative agent for Lenders (in such
capacity, “Administrative Agent”).

 

This Note is one of Company’s “Revolving Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Revolving Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement.  Unless and
until an Assignment Agreement effecting the assignment or transfer of this Note
shall have been accepted by Administrative Agent and recorded in the Register as
provided in the Credit Agreement, Company and Administrative Agent shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
Loans evidenced hereby.  Payee hereby agrees, by its acceptance hereof, that
before disposing of this Note or any part hereof it will make a notation hereon
of all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Note shall not limit or otherwise affect
the obligations of Company hereunder with respect to payments of principal of or
interest on this Note.

 

V-1

--------------------------------------------------------------------------------


 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  THIS NOTE INCORPORATES BY REFERENCE THE PROVISIONS SET FORTH IN
SUBSECTION 10.17 OF THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.

 

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Company and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

V-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

V-3

--------------------------------------------------------------------------------


 

TRANSACTIONS
ON
REVOLVING NOTE

 

DATE

 

TYPE OF LOAN 
MADE THIS 
DATE

 

AMOUNT OF
LOAN MADE
THIS DATE

 

AMOUNT OF
PRINCIPAL PAID
THIS DATE

 

OUTSTANDING
PRINCIPAL
BALANCE
THIS DATE

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V-4

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

[FORM OF] SWING LINE NOTE

 

FTD GROUP, INC.

 

$[                                          ]

[City, State]

 

[Date, Year]

 

FOR VALUE RECEIVED, FTD GROUP, INC., a Delaware corporation (“Company”),
promises to pay to [                    ] (“Payee”) or its registered assigns,
the lesser of (x) [                    ] ($[                    ]) and (y) the
unpaid principal amount of all advances made by Payee to Company as Swing Line
Loans under the Credit Agreement referred to below.  The principal amount of
this Note shall be payable on the dates and in the amounts specified in the
Credit Agreement.

 

Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Credit Agreement dated as of
June 10, 2011 (said Credit Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time, being referred to as the
“Credit Agreement,” the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Company, the financial
institutions party thereto from time to time (collectively, “Lenders”) and Wells
Fargo Bank, National Association, as administrative agent for Lenders (in such
capacity, “Administrative Agent”).

 

This Note is Company’s “Swing Line Note” and is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Swing Line
Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Funding
and Payment Office or at such other place as shall be designated in writing for
such purpose in accordance with the terms of the Credit Agreement.

 

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

 

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of Company as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,

 

VI-1

--------------------------------------------------------------------------------


 

THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.  THIS NOTE INCORPORATES BY REFERENCE THE PROVISIONS SET
FORTH IN SUBSECTION 10.17 OF THE CREDIT AGREEMENT.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Company, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency prescribed herein and in
the Credit Agreement.

 

Company promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Company and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand and notice of
every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

VI-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

VI-3

--------------------------------------------------------------------------------


 

TRANSACTIONS
ON
SWING LINE NOTE

 

DATE

 

AMOUNT OF
LOAN MADE
THIS DATE

 

AMOUNT OF
PRINCIPAL PAID
THIS DATE

 

OUTSTANDING
PRINCIPAL
BALANCE
THIS DATE

 

NOTATION
MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI-4

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

[FORM OF] COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1)             We are the duly elected [Title] and [Title] of FTD Group, Inc.,
a Delaware corporation (“Company”);

 

(2)             We have reviewed the terms of that certain Credit Agreement
dated as of June 10, 2011 (said Credit Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time, being referred to
as the “Credit Agreement,” the terms defined therein and not otherwise defined
herein being used herein as therein defined), by and among Company, the
financial institutions party thereto from time to time (collectively, “Lenders”)
and Wells Fargo Bank, National Association, as administrative agent for Lenders
(in such capacity, “Administrative Agent”), and the terms of the other Loan
Documents, and we have made, or have caused to be made under our supervision, a
review in reasonable detail of the transactions and condition of Company and its
Subsidiaries during the accounting period covered by the attached financial
statements; and

 

(3)             The examination described in paragraph (2) above did not
disclose, and we have no knowledge of, the existence of any condition or event
which constitutes an Event of Default or Potential Event of Default during or at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate[, except as set forth below]

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above specifying the nature of the condition or
event, the period during which it has existed and the action which Company has
taken, is taking, or proposes to take with respect to each such condition or
event:

 

                                                                                                                    ].

 

VII-1

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered by the undersigned in their official (and not individual) capacities
this        day of         , 20     pursuant to subsection 6.1(iv) of the Credit
Agreement.

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

VII-2

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1
TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                         ,          and pertains to the period from
                        ,          to                         ,         . 
Subsection references herein relate to subsections of the Credit Agreement.

 

A.

 

Annual Basket Amount (for the Fiscal Year ended December 31,         )(1)

 

 

 

 

 

 

 

 

 

 

 

1.                                     Cumulative amount of all Investments made
with amounts available under Annual Basket Amount from the Closing Date to the
date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

2.                                     Cumulative amount of all Consolidated
Capital Expenditures made with amounts available under Annual Basket Amount from
the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

3.                                     Cumulative amount of all Contingent
Obligations made with amounts available under Annual Basket Amount from the
Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

4.                                     Cumulative amount of all Restricted
Junior Payments made with amounts available under Annual Basket Amount from the
Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

5.                                     $15,000,000 for the period commencing on
the Closing Date and ending on December 31, 2011 and $15,000,000 for each Fiscal
Year thereafter to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

6.                                     Annual Basket Amount (A.5 - A.4 - A.3 -
A.2 - A.1):

 

$                          

 

 

--------------------------------------------------------------------------------

(1)                                  To be delivered only in connection with
annual audited financial statements.

 

VII-3

--------------------------------------------------------------------------------


 

B.

 

Available Basket Amount (for the Fiscal Year ended December 31,         ) (2)

 

 

 

 

 

 

 

 

 

 

 

1.                                     Cumulative amount of all Consolidated
Excess Cash Flow for all Fiscal Years (commencing with Fiscal Year 2012) prior
to the date hereof not required to prepay or repay the Loans pursuant to
subsection 2.4B(iv)(d) of the Credit Agreement:

 

$                          

 

 

 

 

 

 

 

 

 

2.                                     Cumulative amount of all Net Asset Sale
Proceeds received by Company from any Investments made with amounts available
under the Annual Basket Amount or Available Basket Amount from the Closing Date
to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

3.                                     Cumulative amount of all returns,
profits, distributions, payments and any similar amounts received in Cash and
Cash Equivalents from any Investments made with amounts available under the
Annual Basket Amount or Available Basket Amount from the Closing Date to the
date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

4.                                     Cumulative amount of all Investments of
Company or any of its Restricted Subsidiaries in any Unrestricted Subsidiary
that has been redesignated a Restricted Subsidiary or has been merged into or
consolidated with Company or any of its Restricted Subsidiaries so long as such
Investments were originally made or deemed made with amounts available under the
Annual Basket Amount or Available Basket Amount from the Closing Date to the
date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

5.                                     Cumulative amount of the fair market
value of all  assets of any Unrestricted Subsidiary that have been transferred
to Company or any of its Restricted Subsidiaries so long as, and to the extent
of the amount of, Investments relating to such Unrestricted Subsidiary made or
deemed made with amounts available under the Annual Basket Amount or Available
Basket Amount from the Closing Date to the date hereof:

 

$                          

 

 

--------------------------------------------------------------------------------

(2)                                To be delivered only in connection with
annual audited financial statements.

 

VII-4

--------------------------------------------------------------------------------


 

 

 

6.                                     Cumulative amount of all Contingent
Obligations made under subsection 7.4(xii) of the Credit Agreement with amounts
available under the Annual Basket Amount or Available Basket Amount to the
extent the liability with respect thereto was terminated without payment by
Company or any of its Restricted Subsidiaries from the Closing Date to the date
hereof:

 

$                          

 

 

 

 

 

 

 

 

 

7.                                     Cumulative amount of all Investments made
with amounts available under the Annual Basket Amount from the Closing Date to
the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

8.                                     Cumulative amount of all Consolidated
Capital Expenditures made with amounts available under the Annual Basket Amount
from the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

9.                                     Cumulative amount of all Contingent
Obligations made with amounts available under the Annual Basket Amount from the
Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

10.                               Cumulative amount of all Restricted Junior
Payments made with amounts available under the Annual Basket Amount from the
Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

11.                               Cumulative amount of all Investments made
under subsection 7.3(xi) of the Credit Agreement with amounts available under
the Available Basket Amount from the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

12.                               Cumulative amount of all Consolidated Capital
Expenditures made under subsection 7.8(ii) of the Credit Agreement with amounts
available under the Available Basket Amount from the Closing Date to the date
hereof:

 

$                          

 

 

 

 

 

 

 

 

 

13.                               Cumulative amount of all Contingent
Obligations made under subsection 7.4(xii) of the Credit Agreement with amounts
available under the Available Basket Amount from the Closing Date to the date
hereof:

 

$                          

 

 

 

 

 

 

 

 

 

14.                               Cumulative amount of all Restricted Junior
Payments made under subsection 7.5(iii) of the Credit Agreement with amounts
available under the Available Basket Amount from the Closing Date to the date
hereof:

 

$                          

 

 

VII-5

--------------------------------------------------------------------------------


 

 

 

15.                               Available Basket Amount (B.1 + B.2 + B.3 + B.4
+ B.5 + B.6 - B.7 - B.8 - B.9 - B.10 - B.11 - B.12 - B.13 - B.14):

 

$                          

 

 

 

 

 

 

 

C.

 

Available Equity Amount (for the Fiscal Year ended December 31,         )(3)

 

 

 

 

 

 

 

 

 

 

 

1.                                     Cumulative amount of all Net Securities
Proceeds received by Company from the issuance of Capital Stock (other than
Disqualified Equity or Specified Equity Contributions) of Company or capital
contributions made to Company by Holdings (other than Specified Equity
Contributions) from the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

2.                                     Cumulative amount of all Net Securities
Proceeds received by Company from the issuance of any Indebtedness or
Disqualified Equity of Company which has been issued after the Closing Date and
exchanged for or converted into Qualified Equity of Company from the Closing
Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

3.                                     Cumulative amount of all Net Asset Sale
Proceeds received by Company from any Investments made with amounts available
under the Available Equity Amount from the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

4.                                     Cumulative amount of all returns,
profits, distributions, payments and any similar amounts received in Cash or
Cash Equivalents from any Investments made with amounts available under the
Available Equity Amount from the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

5.                                     Cumulative amount of all Investments of
Company or any of its Restricted Subsidiaries in any Unrestricted Subsidiary
that has been redesignated a Restricted Subsidiary or has been merged into or
consolidated with Company or any of its Restricted Subsidiaries so long as such
Investments were originally made or deemed made with amounts available under the
Available Equity Amount from the Closing Date to the date hereof:

 

$                          

 

 

--------------------------------------------------------------------------------

(3)                                To be delivered only in connection with
annual audited financial statements.

 

VII-6

--------------------------------------------------------------------------------


 

 

 

6.                                     Cumulative amount of the fair market
value of all assets of any Unrestricted Subsidiary that have been transferred to
Company or any of its Restricted Subsidiaries so long as, and to the extent of
the amount of, Investments relating to such Unrestricted Subsidiary made or
deemed made with amounts available under the Available Equity Amount from the
Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

7.                                     Cumulative amount of all Contingent
Obligations made under subsection 7.4(xii) of the Credit Agreement with amounts
available under the Available Equity Amount to the extent the liability with
respect thereto was terminated without payment by Company or any of its
Restricted Subsidiaries from the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

8.                                     Cumulative amount of all Investments made
under subsection 7.3(xi) of the Credit Agreement with amounts available under
the Available Equity Amount from the Closing Date to the date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

9.                                     Cumulative amount of all Consolidated
Capital Expenditures made under subsection 7.8(ii) of the Credit Agreement with
amounts available under the Available Equity Amount from the Closing Date to the
date hereof:

 

$                          

 

 

 

 

 

 

 

 

 

10.                               Cumulative amount of all Contingent
Obligations made under subsection 7.4(xii) of the Credit Agreement with amounts
available under the Available Equity Amount from the Closing Date to the date
hereof:

 

$                          

 

 

 

 

 

 

 

 

 

11.                               Cumulative amount of all Restricted Junior
Payments made under subsection 7.5(iii) of the Credit Agreement with amounts
available under the Available Equity Amount from the Closing Date to the date
hereof:

 

$                          

 

 

 

 

 

 

 

 

 

12.                               Available Equity Amount (C.1 + C.2 + C.3 + C.4
+ C.5 + C.6 + C.7 - C.8 - C.9 - C.10 - C.11):

 

$                          

 

 

 

 

 

 

 

D.

 

Minimum Consolidated Fixed Charge Coverage Ratio (for the Fiscal Quarter ended
                          ,         )

 

 

 

 

 

1.                         Consolidated Net Income:

 

$                          

 

 

VII-7

--------------------------------------------------------------------------------


 

 

 

2.                         Consolidated Interest Expense and any amounts
referred to in subsection 2.3 of the Credit Agreement payable on or before the
Closing Date:(4)

 

$                          

 

 

 

3.                         Provisions for Taxes based on income (including
provisions recorded to the extent necessary to permit any corporate parent (or
any Affiliate of such corporate parent) to discharge the consolidated, combined
or other group Tax liabilities of such corporate parent and its Restricted
Subsidiaries):

 

$                          

 

 

 

4.                         Total depreciation expense:

 

$                          

 

 

 

5.                         Total amortization expense:

 

$                          

 

 

 

6.                         Management or employee retention or incentive
expenses under any Loan Party’s cliff bonus plan or any other bonus or incentive
plan:

 

$                          

 

 

 

7.                         Foreign currency translation or transaction gains or
losses (including gains or losses related to currency remeasurements of
indebtedness):

 

$                          

 

 

 

8.                         All extraordinary, unusual or non-recurring losses,
charges or expenses, including, without limitation, expenses resulting from
actual or potential transactions such as business combinations, mergers,
acquisitions, and financing transactions (including compensation expense and
expense for advisors and representatives such as investment bankers,
consultants, attorneys and accounting firms), severance expenses, facility
closure expenses, relocation costs, and charges (including fees, expenses,
damages and settlement costs) related to litigation, arbitration,
investigations, disputes or similar matters (minus any extraordinary, unusual or
non-recurring gains (other than the proceeds of business interruption
insurance)) (it being understood and agreed that Item 10(e) of Regulation S-K
shall not constitute a limitation on any such determination and unusual or
non-recurring losses, charges, expenses or gains shall be determined by Company
in good faith):

 

$                          

 

 

 

9.                         All other non-Cash items, including, without
limitation, non-Cash stock compensation expenses for officers, directors,
employees and consultants (other than any such non-Cash item to the extent it
represents an accrual of or reserve for Cash expenditures in any future period):

 

$                          

 

 

 

10.                   All Equity-Related Compensation Payments:

 

$                          

 

 

--------------------------------------------------------------------------------

(4)                                The amounts referenced in items D.2 through
D.13 should only be included to the extent deducted in the calculation of
Consolidated Net Income.

 

VII-8

--------------------------------------------------------------------------------


 

 

 

11.                   All expenses incurred in connection with the prepayment,
amendment or refinancing of Indebtedness:

 

$                          

 

 

 

12.                   (A) Any impairment charge or asset write-off or
write-down, in each case relating to an intangible asset, pursuant to FASB ASC
360-10-20 and FASB ASC 350, (B) the amortization of intangible assets arising
pursuant to FASB ASC 805, (C) the amortization or write-off of deferred
financing fees and (D) the amortization of other intangible assets:

 

$                          

 

 

 

13.                   Corporate expenses and overhead funded or provided by the
corporate parent of Holdings and not paid in Cash by Holdings, Company or any of
their Restricted Subsidiaries:

 

$                          

 

 

 

14.                   Specified Equity Contributions, to the extent that Company
requests their inclusion for purposes of calculating Consolidated Adjusted
EBITDA, all of the foregoing as determined on a consolidated basis for Company
and its Restricted Subsidiaries(5):

 

$                          

 

 

 

15.                   Non-Cash items added in the calculation of Consolidated
Net Income (other than any such non-Cash items to the extent expected to result
in the receipt of Cash payments in any future period):

 

$                          

 

 

 

16.                   Consolidated Adjusted EBITDA (D.1 + D.2 + D.3 + D.4 + D.5
+ D.6 + D.7 + D.8 + D.9 + D.10 + D.11 + D.12 + D.13 + D.14 - D.15):

 

$                          

 

 

 

17.                   Current taxes based on income of Company and its
Restricted Subsidiaries and paid in cash:

 

$                          

 

 

 

18.                   The greater of Maintenance Consolidated Capital
Expenditures (net of any proceeds of any related financings with respect to such
expenditures) and $8,000,000:

 

$                          

 

 

 

19.                   D.17 + D.18:

 

$                          

 

 

 

20.                   Consolidated Adjusted EBITDA (D.16) - D.19:

 

$                          

 

 

 

21.                   Interest expense not payable in Cash (including
amortization of discount and amortization of debt issuance costs) and original
issue discount, financing fees, redemption premiums and agent fees:

 

$                          

 

 

 

22.                   Consolidated Cash Interest Expense (Consolidated Interest
Expense - D.21):

 

$                          

 

 

 

23.                   Scheduled payments of Indebtedness for such period(6):

 

$                          

 

 

--------------------------------------------------------------------------------

(5)                                No more than two Specified Equity
Contributions may be made in any four consecutive Fiscal Quarter Period.

 

(6)                                As such scheduled payments of Indebtedness
may be reduced from time to time by voluntary and mandatory prepayments.

 

VII-9

--------------------------------------------------------------------------------


 

 

 

24.                   Consolidated Fixed Charges (D.22+D.23):

 

$                          

 

 

 

25.                   Consolidated Fixed Charge Coverage Ratio (D.20):(D.24):

 

        :1.00

 

 

 

26.                   Minimum ratio required under subsection 7.6A:

 

1.70:1.00

 

 

 

 

 

 

 

E.

 

Consolidated Net Leverage Ratio (for the Fiscal Quarter ended
                          ,         )

 

 

 

 

 

1.                         All Indebtedness of Company and its Restricted
Subsidiaries for borrowed money(7):

 

$                          

 

 

 

2.                         All unrestricted Cash and Cash Equivalents of Company
and its Restricted Subsidiaries (including all Cash and Cash Equivalents subject
to the Liens created under the Credit Agreement and the Loan Documents, but no
other Liens other than Permitted Encumbrances):

 

$                          

 

 

 

3.                         Lesser of E.2 and $15,000,000:

 

$                          

 

 

 

4.                         E.1 - E.3:

 

$                          

 

 

 

5.                         Consolidated Adjusted EBITDA (D.16) for the
consecutive four Fiscal Quarters ended                           ,         :

 

$                          

 

 

 

6.                         Consolidated Net Leverage Ratio (E.4):(E.5):

 

        :1.00

 

 

 

7.                         Maximum ratio permitted under subsection 7.6B:

 

[        ]:1.00

 

 

 

 

 

 

 

F.

 

Maximum Consolidated Capital Expenditures (for the Fiscal Year ended
December 31,         )

 

 

 

 

 

1.                         Consolidated Capital Expenditures made in such Fiscal
Year:

 

$                          

 

 

 

2.                         Maximum Consolidated Capital Expenditures permitted
under subsection 7.8(i) as set forth in the table:

 

$                          

 

 

 

3.                         125% of capital expenditures made in the most recent
12-month period for which financial results are available by a Person acquired
in a Permitted Acquisition:

 

$                          

 

 

--------------------------------------------------------------------------------

(7)                                Including, but not limited to (1) senior bank
Indebtedness, senior notes, and Subordinated Indebtedness, (2) that portion of
obligations with respect to Capital Leases that is properly classified as a
liability on a balance sheet in conformity with GAAP, (3) issued and outstanding
letters of credit, (4) guarantees in respect of borrowed money, (5) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding any such obligations incurred under ERISA and any such
obligations subject to the satisfaction of a condition or contingency but only
to the extent of the portion of such obligations subject to such condition or
contingency and only as long as such condition or contingency has not been
satisfied), which purchase price is (A) due more than six months from the date
of incurrence of the obligation in respect thereof or (B) evidenced by a note or
similar written instrument, and (6) all Indebtedness secured by any Lien on any
property or asset owned or held by Company or any of its Restricted Subsidiaries
regardless of whether the Indebtedness secured thereby shall have been assumed
by Company or such Restricted Subsidiary or is nonrecourse to the credit of
Company or such Restricted Subsidiary (excluding insurance premium financing).

 

VII-10

--------------------------------------------------------------------------------


 

 

 

4.                         Maximum Consolidated Capital Expenditures Amount for
the previous two Fiscal Years minus the actual amount of Consolidated Capital
Expenditures for such previous two Fiscal Years (excluding any period prior to
Fiscal Year 2011)(8):

 

$                          

 

 

 

5.                         Consolidated Capital Expenditures funded with Net
Securities Proceeds:

 

$                          

 

 

 

6.                         Maximum Consolidated Capital Expenditures permitted
under subsection 7.8(i) (F.2 + F.3 + F.4 + F.5):

 

$                          

 

 

 

7.                         Annual Basket Amount (A.6)(9):

 

$                          

 

 

 

8.                         Available Basket Amount (B.15)(10):

 

$                          

 

 

 

9.                         Available Equity Amount (C.12)(11):

 

$                          

 

 

 

10.                   Maximum Consolidated Capital Expenditures permitted under
subsection 7.8(ii) (F.7 + F.8 + F.9):

 

$                          

 

 

 

11.                   Maximum Consolidated Capital Expenditures permitted under
subsection 7.8 (F.6 + F.10):

 

$                          

 

 

 

 

 

 

 

G.

 

Consolidated Excess Cash Flow (for the Fiscal Year ended  December 31,         )

 

 

 

 

 

1.                         Consolidated Adjusted EBITDA (D.16):

 

$                          

 

 

 

2.                         Consolidated Current Assets at beginning of Fiscal
Year:

 

$                          

 

 

 

3.                         Consolidated Current Liabilities at beginning of
Fiscal Year:

 

$                          

 

 

 

4.                         Consolidated Working Capital at beginning of Fiscal
Year (G.2 - G.3) (may be negative number):

 

$                          

 

 

 

5.                         Consolidated Current Assets at end of Fiscal Year:

 

$                          

 

 

 

6.                         Consolidated Current Liabilities at end of Fiscal
Year:

 

$                          

 

 

 

7.                         Consolidated Working Capital at end of Fiscal Year
(G.5 - G.6) (may be a negative number):

 

$                          

 

 

 

8.                         Consolidated Working Capital Adjustment (G.4 - G.7)
(may be a negative number):(12)

 

$                          

 

 

--------------------------------------------------------------------------------

(8)                                Consolidated Capital Expenditures in any year
are to be applied first to such unused amount from the Fiscal Year commenced at
least two years prior to the current year (but no earlier than Fiscal Year
2011), and second to such unused amount from the Fiscal Year most recently
completed.  In no event shall the amount in this F.4 exceed 50% of the Maximum
Consolidated Capital Expenditures Amount for such previous Fiscal Years (after
any such adjustments, in accordance with this F.4) and in no event shall the
unused amount in any Fiscal Year be carried forward for more than two Fiscal
Years.

 

(9)                                If no Consolidated Capital Expenditures have
been made with this basket, insert “0”.

 

(10)                          If no Consolidated Capital Expenditures have been
made with this basket, insert “0”.

 

(11)                          If no Consolidated Capital Expenditures have been
made with this basket, insert “0”.

 

(12)                          For purposes of calculating the Consolidated
Working Capital Adjustment for any Fiscal Year during which a Permitted
Acquisition occurs, the current assets and current liabilities of the Person or
business acquired as of the date that such Permitted Acquisition is consummated
shall be added to Consolidated Current Assets and Consolidated Current
Liabilities as of January 1 of such Fiscal Year.

 

VII-11

--------------------------------------------------------------------------------


 

 

 

9.                         Consolidated Cash Interest Expense (D.22):

 

$                          

 

 

 

10.                   Scheduled repayments of the Term Loan:

 

$                          

 

 

 

11.                   Current taxes based on income of Company and its
Restricted Subsidiaries and paid in Cash (including payments under a tax sharing
agreement entered into with an Affiliate of Company permitted by subsection 7.9
of the Credit Agreement):

 

$                          

 

 

 

12.                   Consolidated Capital Expenditures (net of any proceeds of
any related financings with respect to such expenditure):

 

$                          

 

 

 

13.                   Cash payments made in respect of Permitted Acquisitions
and other Investments permitted under subsection 7.3 of the Credit Agreement:

 

$                          

 

 

 

14.                   Extraordinary Cash losses added in the calculations of
Consolidated Adjusted EBITDA:

 

$                          

 

 

 

15.                   To the extent expensed in a prior Fiscal Year, the amount,
if any, of cliff bonus payments made during such Fiscal Year:

 

$                          

 

 

 

16.                   Other Cash expenses added in calculating Consolidated
Adjusted EBITDA or excluded from Consolidated Net Income:

 

$                          

 

 

 

17.                   Cash payments made in respect of Equity Related
Compensation Payments:

 

$                          

 

 

 

18.                   Consolidated Excess Cash Flow (G.1 + G.8 -(G.9 + G.10 +
G.11 + G.12 + G.13 + G.14 + G.15 + G.16 + G.17)):

 

$                          

 

 

VII-12

--------------------------------------------------------------------------------


 

EXHIBIT VIII
[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”).  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee.  [The non-Affiliated
Lender Terms and Conditions set forth in Annex 1-A attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.][The Affiliated Lender
Terms and Conditions set forth in Annex 1-B attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.]

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any participations in any letters
of credit, guarantees, and swing line loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

3.

Company:

FTD Group, Inc., a Delaware corporation

 

 

 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

VIII-1

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

The $315,000,000 Senior Secured Credit Agreement dated as of June 10, 2011, by
and among Company, the financial institutions party thereto from time to time
and Wells Fargo Bank, National Association, as administrative agent for Lenders.

 

 

 

6.

Assigned Interest:

 

 

FACILITY
ASSIGNED

 

AGGREGATE AMOUNT OF
COMMITMENT/LOANS FOR
ALL LENDERS

 

AMOUNT OF
COMMITMENT/LOANS
ASSIGNED

 

PERCENTAGE ASSIGNED
OF COMMITMENT/LOANS

 

CUSIP
NUMBER

 

Revolving Loan Commitment

 

$

 

 

$

 

 

 

%

 

 

Term Loan

 

$

 

 

$

 

 

 

%

 

 

 

7.

Effective Date:

                                     , 20       *

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

*            TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.

 

VIII-2

--------------------------------------------------------------------------------


 

[Consented to and Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

  as Administrative Agent

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to:

 

FTD GROUP, INC.

 

 

By:

 

 

 

Title:

 

](1)

 

--------------------------------------------------------------------------------

(1) To the extent required by Subsection 10.1B of the Credit Agreement.

 

VIII-3

--------------------------------------------------------------------------------


 

ANNEX 1-A

 

NON-AFFILIATED LENDER TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                  Representations and Warranties.

 

1.1                    Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Company, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                 Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements of subsection 10.1B of the Credit
Agreement (subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
subsection 6.1 thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest, (vi)
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vii) if it is
a Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee and (viii) it does not qualify as a
Competitor under the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the

 

VIII-ANNEX 1-A-1

--------------------------------------------------------------------------------


 

obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  THIS
ASSIGNMENT AND ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

VIII-ANNEX 1-A-2

--------------------------------------------------------------------------------


 

ANNEX 1-B

 

AFFILIATED LENDER TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                  Representations and Warranties.

 

1.1                    Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Company, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                 Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iii)
it has received a copy of the Credit Agreement and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to subsection 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (iv) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.(1)

 

--------------------------------------------------------------------------------

(1)                                  Section 1.2(a)(ii), Section 1.2(a)(iv) and
Section 1.2(a)(viii) of Annex 1-A are not included in Annex 1-B.

 

VIII-ANNEX 1-B-1

--------------------------------------------------------------------------------


 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.

 

3.                          Material Non-Public Information.  The Assignor
further acknowledges and agrees that (i) the Assignee currently may have, and
later may come into possession of, information regarding the Assignee and its
Affiliates, or the Obligations, that is not known to the Assignor and that may
be material to a decision to enter into the transactions contemplated hereby
(any such information, “Excluded Information”), (ii) it has determined to enter
into such transactions notwithstanding its lack of knowledge of the Excluded
Information, and (iii) none of the Assignee nor any of its Affiliates shall have
any liability to the Assignor or its successors or assigns, and the undersigned
Lender hereby, to the extent permitted by law, waive and release any claims it
may have against the Assignee and its Affiliates with respect to the
nondisclosure of the Excluded Information, now or in the future.

 

4.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  THIS
ASSIGNMENT AND ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

VIII-ANNEX 1-B-2

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

[FORM OF] FINANCIAL CONDITION CERTIFICATE

 

This FINANCIAL CONDITION CERTIFICATE (this “Certificate”) is delivered in
connection with that certain Credit Agreement dated as of June 10, 2011 (said
Credit Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time, being referred to as the “Credit Agreement,” the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among FTD Group, Inc., a Delaware corporation
(“Company”), the financial institutions party thereto from time to time as
Lenders and Wells Fargo Bank, National Association, as administrative agent for
Lenders (in such capacity, “Administrative Agent”).

 

This Certificate is being delivered pursuant to subsection 4.1F of the Credit
Agreement.  The undersigned is the Executive Vice President and Chief Financial
Officer of Company and hereby further certifies as of the date hereof, in her
capacity as an officer of Company, and not individually, as follows:

 

1.                          I have responsibility for (a) the management of the
financial affairs of Company and its Subsidiaries and the preparation of
financial statements of Company, and (b) reviewing the financial and other
aspects of the transactions contemplated by the Credit Agreement.

 

2.                          I have carefully reviewed the contents of this
Certificate.

 

3.                          I have prepared and/or reviewed such financial
statements, projections and other information as I deemed necessary to deliver
this Certificate.

 

4.                          Based upon the foregoing and to the best of my
knowledge after reasonable due inquiry, I hereby certify as follows:

 

a.                         The “fair saleable value” of the property of the Loan
Parties on a consolidated basis is both (A) greater than the total amount of
liabilities (including contingent liabilities) of the Loan Parties on a
consolidated basis, and (B) not less than the amount that will be required to
pay the probable liabilities on the Loan Parties’ existing debts as they become
absolute and due considering all financing alternatives and potential asset
sales reasonably available to the Loan Parties.

 

b.                        The Loan Parties do not intend to incur (nor do they
reasonably believe that they will incur) debts beyond their ability to pay such
debts as they become due.

 

c.                         The Loan Parties do not have an unreasonably small
amount of capital in relation to their business or any contemplated or
undertaken transaction.

 

IX-1

--------------------------------------------------------------------------------


 

For the purpose of the above analysis, the values of the Loan Parties’ assets
have been computed by considering each Loan Party as a going concern entity.

 

I understand that Administrative Agent and Lenders are relying on this
Certificate.

 

[Remainder of page intentionally left blank]

 

IX-2

--------------------------------------------------------------------------------


 

The undersigned has executed this Certificate, in her capacity as an officer of
Company and not individually, as of the        day of June, 2011.

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

 

Executive Vice President and
Chief Financial Officer

 

IX-1

--------------------------------------------------------------------------------


 

EXHIBIT X

 

[FORM OF] GUARANTY

 

This GUARANTY is entered into as of June 10, 2011 by UNOL INTERMEDIATE, INC., a
Delaware corporation (“Holdings” or a “Guarantor”), each of the UNDERSIGNED
SUBSIDIARIES OF COMPANY (each a “Subsidiary Guarantor” and, together with
Holdings and any future Subsidiaries of Company executing this Guaranty, being
collectively referred to herein as the “Guarantors”) in favor of and for the
benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, “Administrative Agent” and referred to herein as “Guarantied
Party”) for the financial institutions party to the Credit Agreement (as
hereinafter defined) from time to time (collectively, “Lenders”) and
representative of Lenders and Swap Counterparties (as hereinafter defined).

 

RECITALS.

 

A.                      FTD Group, Inc., a Delaware corporation (“Company”), has
entered into that certain Credit Agreement dated as of June 10, 2011 (said
Credit Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time, being referred to as the “Credit Agreement,” the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Company, Lenders and Guarantied Party, as
Administrative Agent.

 

B.                        Company may from time to time enter, or may from time
to time have entered, into one or more Interest Rate Agreements, Currency
Agreements or other swap agreements (collectively, the “Lender Swap Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Lender Swap Agreements are entered into (in such capacity, collectively,
“Swap Counterparties”) in accordance with the terms of the Credit Agreement, and
it is desired that the obligations of Company under the Lender Swap Agreements,
including without limitation the obligation of Company to make payments
thereunder in the event of early termination thereof, together with all
obligations of Company under the Credit Agreement and the other Loan Documents,
be guarantied hereunder.

 

C.                        Guarantied Party, Lenders and each Swap Counterparty
for which Guarantied Party has received the notice required by Section 18 hereof
are sometimes referred to herein as “Beneficiaries.”

 

D.                       The Guarantied Obligations (as hereinafter defined) are
being incurred for and will inure to the benefit of Guarantors (which benefits
are hereby acknowledged).

 

E.                         It is a condition precedent to the making of the
initial Loans under the Credit Agreement that Company’s obligations thereunder
be guarantied by Guarantors.

 

X-1

--------------------------------------------------------------------------------


 

F.                         Guarantors are willing irrevocably and
unconditionally to guaranty such obligations of Company.

 

NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce Lenders and Guarantied Party to enter into the Credit
Agreement and to make Loans and other extensions of credit thereunder and to
induce Swap Counterparties to enter into the Lender Swap Agreements, Guarantors
hereby agree as follows:

 

1.                          Guaranty.  (a) Guarantors jointly and severally
irrevocably and unconditionally guaranty, as primary obligors and not merely as
sureties, the due and punctual payment in full of all Guarantied Obligations (as
hereinafter defined) when the same shall become due, whether at stated maturity,
by acceleration, demand or otherwise (including amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code).  The term “Guarantied Obligations” is used herein in its most
comprehensive sense and includes any and all Obligations of Company and all
obligations of Company under Lender Swap Agreements, now or hereafter made,
incurred or created, whether absolute or contingent, liquidated or unliquidated,
whether due or not due, and however arising under or in connection with the
Credit Agreement, the Lender Swap Agreements, this Guaranty and the other Loan
Documents, including those arising under successive borrowing transactions under
the Credit Agreement which shall either continue such obligations of Company or
from time to time renew them after they have been satisfied.

 

Each Subsidiary Guarantor acknowledges that the Loans and Letters of Credit may
benefit its business and that the Guarantied Obligations are being incurred for
and will inure to its benefit.

 

Any interest on any portion of the Guarantied Obligations that accrues after the
commencement of any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of Company (or, if interest on any portion of the Guarantied Obligations ceases
to accrue by operation of law by reason of the commencement of said proceeding,
such interest as would have accrued on such portion of the Guarantied
Obligations if said proceeding had not been commenced) shall be included in the
Guarantied Obligations because it is the intention of each Guarantor and
Guarantied Party that the Guarantied Obligations should be determined without
regard to any rule of law or order that may relieve Company of any portion of
such Guarantied Obligations.

 

In the event that all or any portion of the Guarantied Obligations is paid by
Company or any Guarantor, the obligations of each Guarantor hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) is rescinded or
recovered directly or indirectly from Guarantied Party or any other Beneficiary
as a preference, fraudulent transfer or otherwise, and any such payments that
are so rescinded or recovered shall constitute Guarantied Obligations.

 

Subject to the other provisions of this Section 1, upon the failure of Company
to pay any of the Guarantied Obligations when and as the same shall become due,
each Guarantor will upon

 

X-2

--------------------------------------------------------------------------------


 

demand pay, or cause to be paid, in cash, to Guarantied Party for the ratable
benefit of Beneficiaries, an amount equal to the aggregate of the unpaid
Guarantied Obligations.

 

(b)                    Anything contained in this Guaranty to the contrary
notwithstanding, the obligations of each Subsidiary Guarantor under this
Guaranty and the other Loan Documents shall be limited to a maximum aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any applicable provisions
of comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case, after giving effect to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under the Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Subsidiary Guarantor
(x) in respect of intercompany indebtedness to Company or other affiliates of
Company to the extent that such indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder and (y) under
any guaranty of Subordinated Indebtedness which guaranty contains a limitation
as to maximum amount similar to that set forth in this Section 1(b), pursuant to
which the liability of such Subsidiary Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of such Subsidiary Guarantor
pursuant to applicable law or pursuant to the terms of any agreement.

 

(c)                     Each Subsidiary Guarantor desires to allocate among all
Subsidiary Guarantors (collectively, the “Contributing Subsidiary Guarantors”),
in a fair and equitable manner, their obligations arising under this Guaranty. 
Accordingly, in the event any payment or distribution is made on any date by a
Subsidiary Guarantor under this Guaranty, each such Subsidiary Guarantor shall
be entitled to a contribution from each of the other Contributing Subsidiary
Guarantors in the maximum amount permitted by law so as to maximize the
aggregate amount of the Guarantied Obligations paid to Beneficiaries.

 

2.                          Guaranty Absolute; Continuing Guaranty.  The
obligations of each Guarantor hereunder are irrevocable, absolute, independent
and unconditional and shall not be affected by any circumstance which
constitutes a legal or equitable discharge of a guarantor or surety other than
payment in full of the Guarantied Obligations.  In furtherance of the foregoing
and without limiting the generality thereof, each Guarantor agrees that: 
(a) this Guaranty is a guaranty of payment when due and not of collectibility;
(b) Guarantied Party may enforce this Guaranty upon the occurrence and during
the continuance of an Event of Default or the occurrence of an early termination
date or similar event under any Lender Swap Agreements notwithstanding the
existence of any dispute between Company and any Beneficiary with respect to the
existence of such event (other than the defense of payment or performance);
(c) the obligations of each Guarantor hereunder are independent of the
obligations of Company under the Loan Documents or the Lender Swap Agreements
and the obligations of any other guarantor of obligations of Company and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not any action is brought against Company or any of such other
guarantors and whether or not Company is joined in any such action or actions;
and (d) a payment of a portion, but not all, of the Guarantied Obligations by
one or more Guarantors shall in no way limit, affect,

 

X-3

--------------------------------------------------------------------------------


 

modify or abridge the liability of such or any other Guarantor for any portion
of the Guarantied Obligations that has not been paid.  This Guaranty is a
continuing guaranty and shall be binding upon each Guarantor and its successors
and assigns, and each Guarantor irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guarantied Obligations.

 

3.                          Actions by Beneficiaries.  Any Beneficiary may from
time to time without notice or demand to any Guarantor and without affecting the
validity or enforceability of this Guaranty or giving rise to any limitation,
impairment or discharge of any Guarantor’s liability hereunder, (a) renew,
extend, accelerate or otherwise change the time, place, manner or terms of
payment of the Guarantied Obligations, (b) settle, compromise, release or
discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guarantied Obligations or any agreement relating thereto
and/or subordinate the payment of the same to the payment of any other
obligations, (c) request and accept other guaranties of the Guarantied
Obligations and take and hold security for the payment of this Guaranty or the
Guarantied Obligations, (d) release, exchange, compromise, subordinate or
modify, with or without consideration, any security for payment of the
Guarantied Obligations, any other guaranties of the Guarantied Obligations, or
any other obligation of any Person with respect to the Guarantied Obligations,
(e) enforce and apply any security now or hereafter held by or for the benefit
of any Beneficiary in respect of this Guaranty or the Guarantied Obligations and
direct the order or manner of sale thereof, or exercise any other right or
remedy that Guarantied Party or the other Beneficiaries, or any of them, may
have against any such security, as Guarantied Party in its discretion may
determine consistent with the Credit Agreement, the Lender Swap Agreements and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and (f) exercise any other
rights available to Guarantied Party or the other Beneficiaries, or any of them,
under the Loan Documents or the Lender Swap Agreements.

 

4.                          No Discharge.  This Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any limitation, impairment or discharge for any reason (other than payment in
full of the Guarantied Obligations), including without limitation the occurrence
of any of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them:  (a) any failure to assert or enforce or agreement not
to assert or enforce, or the stay or enjoining, by order of court, by operation
of law or otherwise, of the exercise or enforcement of, any claim or demand or
any right, power or remedy with respect to the Guarantied Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guarantied Obligations, (b) any waiver or modification
of, or any consent to departure from, any of the terms or provisions of the
Credit Agreement, any of the other Loan Documents, the Lender Swap Agreements or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guarantied Obligations, (c) the Guarantied Obligations, or
any agreement relating thereto, at any time being found to be illegal, invalid
or unenforceable in any respect, (d) the application of payments received from
any source to the payment of indebtedness other than the Guarantied Obligations,
even though Guarantied Party or the other Beneficiaries, or any of them, might
have elected to apply such payment to any part or all of the Guarantied
Obligations, (e) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guarantied Obligations,
(f) any defenses (other than the defense of payment or performance), set-offs or

 

X-4

--------------------------------------------------------------------------------


 

counterclaims which Company may assert against Guarantied Party or any
Beneficiary in respect of the Guarantied Obligations, including but not limited
to failure of consideration, breach of warranty, statute of frauds, statute of
limitations, accord and satisfaction and usury, and (g) any other act or thing
or omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of a Guarantor as an obligor in respect of
the Guarantied Obligations.

 

5.                          Waivers.  Each Guarantor waives, for the benefit of
Beneficiaries:  (a) any right to require Guarantied Party or the other
Beneficiaries, as a condition of payment or performance by such Guarantor, to
(i) proceed against Company, any other guarantor of the Guarantied Obligations
or any other Person, (ii) proceed against or exhaust any security held from
Company, any other guarantor of the Guarantied Obligations or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of Company or any other Person,
or (iv) pursue any other remedy in the power of  any Beneficiary; (b) any
defense arising by reason of the incapacity, lack of authority or any disability
or other defense of Company including, without limitation, any defense based on
or arising out of the lack of validity or the unenforceability of the Guarantied
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Company from any cause other than payment in full
of the Guarantied Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Guarantied Party’s or any other Beneficiary’s errors or
omissions in the administration of the Guarantied Obligations, except behavior
that amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, that are or might be in conflict with the terms of this
Guaranty and any legal or equitable discharge of such Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any Lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance of this Guaranty, notices of default under the Credit
Agreement, notices of default or early termination under any Lender Swap
Agreement or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guarantied Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Sections 3 and 4 and any right to
consent to any thereof; and (g) to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms of this Guaranty.

 

6.                          Guarantors’ Rights of Subrogation, Contribution,
Etc.; Subordination of Other Obligations.  Until the Guarantied Obligations
(other than Unasserted Obligations and obligations under the Lender Swap
Agreements) shall have been paid in full and the Commitments shall have
terminated, all Letters of Credit shall have expired or been cancelled (or the
reimbursement Obligations in respect thereof have been secured with cash
collateral or letters of credit in a manner reasonably satisfactory to the
applicable Issuing Lender) and the Lender Swap Agreements have been paid in full
(or the obligations thereunder have been secured

 

X-5

--------------------------------------------------------------------------------


 

by a collateral arrangement reasonably satisfactory to the Swap Counterparty),
each Guarantor shall withhold exercise of (a) any claim, right or remedy, direct
or indirect, that such Guarantor now has or may hereafter have against Company
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case, whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Company, (ii) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (iii) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary and (b) any
right of contribution such Guarantor now has or may hereafter have against any
other guarantor of any of the Guarantied Obligations.  Each Guarantor further
agrees that, to the extent the agreement to withhold the exercise of its rights
of subrogation, reimbursement, indemnification and contribution as set forth
herein is found by a court of competent jurisdiction to be void or voidable for
any reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Company or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights Guarantied Party or the
other Beneficiaries may have against Company, to all right, title and interest
Guarantied Party or the other Beneficiaries may have in any such collateral or
security, and to any right Guarantied Party or the other Beneficiaries may have
against such other guarantor.

 

Any indebtedness of Company now or hereafter held by any Guarantor is
subordinated in right of payment to the Guarantied Obligations, and any such
indebtedness of Company to a Guarantor collected or received by such Guarantor
after an Event of Default has occurred and is continuing and any amount paid to
a Guarantor on account of any subrogation, reimbursement, indemnification or
contribution rights referred to in the preceding paragraph when all Guarantied
Obligations have not been paid in full, shall be held in trust for Guarantied
Party on behalf of  Beneficiaries and shall forthwith be paid over to Guarantied
Party for the benefit of  Beneficiaries to be credited and applied against the
Guarantied Obligations.

 

7.                          Expenses.  Guarantors jointly and severally agree to
pay, or cause to be paid, on demand, and to save Guarantied Party and the other
Beneficiaries harmless against liability for, (i) all costs and expenses,
including attorneys’ fees (but excluding costs of internal counsel), fees, costs
and expenses of accountants, advisors and consultants and costs of settlement,
incurred or expended by Guarantied Party or any other Beneficiary in connection
with the enforcement of or preservation of any rights under this Guaranty, and
(ii) any and all costs and expenses (including those arising from rights of
indemnification) required to be paid by Guarantors under the provisions of any
other Loan Document.

 

8.                          Financial Condition of Company.  No Beneficiary
shall have any obligation, and each Guarantor waives any duty on the part of any
Beneficiary, to disclose or discuss with such Guarantor its assessment, or such
Guarantor’s assessment, of the financial condition of Company or any matter or
fact relating to the business, operations or condition of Company.  Each
Guarantor has adequate means to obtain information from Company on a continuing
basis concerning the financial condition of Company and its ability to perform
its obligations under the

 

X-6

--------------------------------------------------------------------------------


 

Loan Documents and the Lender Swap Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Company and of all circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations.

 

9.                          Representations and Warranties.  Each Guarantor
represents for itself that each of the representations and warranties made in
the Credit Agreement by Company as to such Guarantor, its assets, financial
condition, operations, organization, legal status, business and the Loan
Documents to which it is a party are true and correct in all material respects;
provided that, if a representation and warranty is qualified as to materiality,
the materiality qualifier set forth above shall be disregarded with respect to
such representation and warranty for purposes of this condition.

 

10.                    Covenants.  Each Subsidiary Guarantor agrees that, so
long as any part of the Guarantied Obligations (other than Unasserted
Obligations and obligations under the Lender Swap Agreements) shall remain
unpaid, any Letter of Credit shall be outstanding (unless the reimbursement
Obligations in respect thereof have been secured with cash collateral or letters
of credit in a manner reasonably satisfactory to the applicable Issuing Lender),
any Lender shall have any Commitment or any Swap Counterparty shall have any
obligation under any Lender Swap Agreement (unless the obligations thereunder
have been secured by a collateral arrangement reasonably satisfactory to the
applicable Swap Counterparty), such Subsidiary Guarantor will, unless Requisite
Obligees (as such term is defined in Section 17(a)) shall otherwise consent in
writing, perform or observe, and cause its Subsidiaries, if any, to perform or
observe, all of the terms, covenants and agreements that the Loan Documents
state that Company is to cause a Subsidiary Guarantor and such Subsidiaries to
perform or observe.

 

11.                    Set Off.  In addition to any other rights any Beneficiary
may have under law or in equity, if any amount shall at any time be due and
owing by a Guarantor to any Beneficiary under this Guaranty, such Beneficiary is
authorized at any time or from time to time upon the occurrence and during the
continuation of any Event of Default, without notice (any such notice being
expressly waived), to set off and to appropriate and to apply any and all
deposits (general or special, including but not limited to indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness of such Beneficiary owing to a Guarantor and any other
property of such Guarantor held by a Beneficiary to or for the credit or the
account of such Guarantor against and on account of the Guarantied Obligations
and liabilities of such Guarantor to any Beneficiary under this Guaranty.

 

12.                    Discharge of Guaranty Upon Sale of Subsidiary Guarantor
or Designation as an Unrestricted Subsidiary.  Notwithstanding anything to the
contrary contained herein, if (x) all of the stock of a Subsidiary Guarantor or
any of its successors in interest under this Guaranty shall be sold or otherwise
disposed of (including by merger or consolidation) in a sale or other
disposition not prohibited by the Credit Agreement or otherwise consented to by
Requisite Obligees (as such term is defined in Section 17(a)) or (y) any
Guarantor is designated as an Unrestricted Subsidiary as permitted under the
Credit Agreement, the Guaranty of such Subsidiary Guarantor shall be
automatically released without any further act or action by the Guarantied Party
simultaneously with such sale or other disposition.  Such Subsidiary Guarantor
or such successor in interest, as the case may be, may request Guarantied Party
to execute and

 

X-7

--------------------------------------------------------------------------------


 

deliver documents or instruments necessary to evidence the release and discharge
of this Guaranty as provided in subsection 10.14 of the Credit Agreement.

 

13.                    Amendments and Waivers.  No amendment, modification,
termination or waiver of any provision of this Guaranty, and no consent to any
departure by any Guarantor therefrom, shall in any event be effective without
the written concurrence of Guarantied Party and, in the case of any such
amendment or modification, Guarantors.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

14.                    Miscellaneous.  It is not necessary for Beneficiaries to
inquire into the capacity or powers of any Guarantor or Company or the officers,
directors or any agents acting or purporting to act on behalf of any of them.

 

The rights, powers and remedies given to Beneficiaries by this Guaranty are
cumulative and shall be in addition to and independent of all rights, powers and
remedies given to Beneficiaries by virtue of any statute or rule of law or in
any of the Loan Documents or the Lender Swap Agreements or any agreement between
one or more Guarantors and one or more Beneficiaries or between Company and one
or more Beneficiaries.  Any forbearance or failure to exercise, and any delay by
any Beneficiary in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.

 

In case any provision in or obligation under this Guaranty shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS, GUARANTIED PARTY AND
THE OTHER BENEFICIARIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

This Guaranty shall inure to the benefit of Beneficiaries and their respective
successors and assigns.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY
OF THIS GUARANTY EACH GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
GUARANTY.  Each Guarantor agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to such Guarantor at its address set

 

X-8

--------------------------------------------------------------------------------


 

forth below its signature hereto, such service being acknowledged by such
Guarantor to be sufficient for personal jurisdiction in any action against such
Guarantor in any such court and to be otherwise effective and binding service in
every respect.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of Guarantied Party or
any Beneficiary to bring proceedings against such Guarantor in the courts of any
other jurisdiction.

 

EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, GUARANTIED PARTY
EACH AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS GUARANTY.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF
THE BENEFITS HEREOF, GUARANTIED PARTY EACH (I) ACKNOWLEDGES THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR SUCH GUARANTOR AND GUARANTIED PARTY TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT SUCH GUARANTOR AND GUARANTIED PARTY HAVE ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY OR ACCEPTING THE BENEFITS
THEREOF, AS THE CASE MAY BE, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER
IN THEIR RELATED FUTURE DEALINGS, AND (II) FURTHER WARRANTS AND REPRESENTS THAT
EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF THIS GUARANTY.  In the event of
litigation, this Guaranty may be filed as a written consent to a trial by the
court.

 

15.                    Additional Guarantors.  The initial Guarantor(s)
hereunder shall be Holdings and such of the Subsidiaries of Company as are
signatories hereto on the date hereof.  From time to time subsequent to the date
hereof, Subsidiaries of Company may become parties hereto, as additional
Guarantors (each an “Additional Guarantor”), as required under subsection 6.8 of
the Credit Agreement, by executing a counterpart of this Guaranty.  A form of
such a counterpart is attached as Exhibit A.  Upon delivery of any such
counterpart to Guarantied Party, notice of which is hereby waived by Guarantors,
each such Additional Guarantor shall be a Guarantor and shall be as fully a
party hereto as if such Additional Guarantor were an original signatory hereof. 
Each Guarantor expressly agrees that its obligations arising hereunder shall not
be affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of the Guarantied Party not to cause any
Subsidiary of Company to become an Additional Guarantor hereunder.  This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.

 

16.                    Counterparts; Effectiveness.  This Guaranty may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original for all purposes; but all such counterparts together
shall constitute but one and the same instrument.  This Guaranty shall

 

X-9

--------------------------------------------------------------------------------


 

become effective as to each Guarantor upon the execution of a counterpart hereof
by such Guarantor (whether or not a counterpart hereof shall have been executed
by any other Guarantor) and receipt by the Guarantied Party of written or
telephonic notification of such execution and authorization of delivery thereof.

 

17.                    Guarantied Party as Agent.  (a)  Guarantied Party has
been appointed to act as Guarantied Party hereunder by Lenders.  Guarantied
Party shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action, solely in accordance with this Guaranty and
the Credit Agreement; provided that Guarantied Party shall exercise, or refrain
from exercising, any remedies under or with respect to this Guaranty in
accordance with the instructions of (i) Requisite Lenders, or (ii) after payment
in full of all Obligations under the Credit Agreement and the other Loan
Documents (other than Unasserted Obligations and obligations under the Lender
Swap Agreements), the cancellation or expiration of all Letters of Credit (or
the securing of reimbursement Obligations in respect thereof with cash
collateral or letters of credit in a manner reasonably satisfactory to the
applicable Issuing Lender) and the termination of the Commitments, the holders
of a majority of (A) the aggregate notional amount under all Lender Swap
Agreements (including Lender Swap Agreements that have been terminated) or
(B) if all Lender Swap Agreements have been terminated in accordance with their
terms, the aggregate amount then due and payable (exclusive of expenses and
similar payments but including any early termination payments then due) under
such Lender Swap Agreements (Requisite Lenders or, if applicable, such holders
being referred to herein as “Requisite Obligees”).

 

(b)                    Guarantied Party shall at all times be the same Person
that is Administrative Agent under the Credit Agreement.  Written notice of
resignation by Administrative Agent pursuant to subsection 9.5 of the Credit
Agreement shall also constitute notice of resignation as Guarantied Party under
this Guaranty; and appointment of a successor Administrative Agent pursuant to
subsection 9.5 of the Credit Agreement shall also constitute appointment of a
successor Guarantied Party under this Guaranty.  Upon the acceptance of any
appointment as Administrative Agent under subsection 9.5 of the Credit Agreement
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Guarantied Party under this Guaranty, and the
retiring Guarantied Party under this Guaranty shall promptly (i) transfer to
such successor Guarantied Party all sums held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Guarantied Party under this Guaranty,
and (ii) take such other actions as may be necessary or appropriate in
connection with the assignment to such successor Guarantied Party of the rights
created hereunder, whereupon such retiring Guarantied Party shall be discharged
from its duties and obligations under this Guaranty.  After any retiring
Guarantied Party’s resignation hereunder as Guarantied Party, the provisions of
this Guaranty shall inure to its benefit as to any actions taken or omitted to
be taken by it under this Guaranty while it was Guarantied Party hereunder.

 

18.                    Notice of Lender Swap Agreements.  Guarantied Party shall
not be deemed to have any duty whatsoever with respect to any Swap Counterparty
until it shall have received written

 

X-10

--------------------------------------------------------------------------------


 

notice in form and substance satisfactory to Guarantied Party from Company, a
Guarantor or the Swap Counterparty as to the existence and terms of the
applicable Lender Swap Agreement.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

X-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor and Guarantied Party, solely for the purposes
of the waiver of the right to jury trial contained in Section 14, have caused
this Guaranty to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

UNOL INTERMEDIATE, INC., as Guarantor

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD, INC., as Guarantor

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FTD.COM INC., as Guarantor

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.,
as Guarantor

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

X-S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as Guarantied Party

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

X-S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated               , 20    , is
delivered pursuant to Section 15 of the Guaranty referred to below.  The
undersigned hereby agrees that this Counterpart may be attached to the Guaranty,
dated as of June 10, 2011 (as it may be from time to time amended, modified or
supplemented, the “Guaranty”; capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed therein), among the Guarantors
named therein and Wells Fargo Bank, National Association, as Administrative
Agent, as Guarantied Party.  The undersigned, by executing and delivering this
Counterpart, hereby becomes an Additional Guarantor under the Guaranty in
accordance with Section 15 thereof and agrees to be bound by all of the terms
thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart to be duly
executed and delivered by its officer thereunto duly authorized as of
                            , 20    .

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

X-A-1

--------------------------------------------------------------------------------


 

EXHIBIT XI

 

[FORM OF] SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of June 10, 2011 and
entered into by and among UNOL INTERMEDIATE, INC., a Delaware corporation
(“Holdings”), FTD GROUP, INC., a Delaware corporation (“Company”), each of THE
UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of Company (each of such
undersigned Subsidiaries being a “Subsidiary Grantor” and collectively
“Subsidiary Grantors”) and each ADDITIONAL GRANTOR that may become a party
hereto after the date hereof in accordance with Section 21 hereof (each of
Company, Holdings, each Subsidiary Grantor, and each Additional Grantor being a
“Grantor” and collectively the “Grantors”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, “Administrative Agent”
and referred to herein as “Secured Party”) for the financial institutions party
to the Credit Agreement (as hereinafter defined) from time to time
(collectively, “Lenders”) and representative of Lenders and Swap Counterparties
(as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

A.                         Pursuant to the Credit Agreement dated as of June 10,
2011 (said Credit Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time, being referred to as the “Credit
Agreement,” the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Company, Lenders and Wells Fargo
Bank, National Association, as Administrative Agent for Lenders, Lenders have
made certain commitments, subject to the terms and conditions set forth in the
Credit Agreement, to extend certain credit facilities to Company.

 

B.                         Company may from time to time enter, or may from time
to time have entered, into one or more Lender Swap Agreements (as hereinafter
defined) with one or more Swap Counterparties in accordance with the terms of
the Credit Agreement, and it is desired that the obligations of Company under
the Lender Swap Agreements, including, without limitation, the obligation of
Company to make payments thereunder in the event of early termination thereof,
together with all obligations of Company under the Credit Agreement and the
other Loan Documents, be secured hereunder.

 

C.                         Holdings and Subsidiary Grantors have executed and
delivered the Guaranty in favor of Secured Party for the benefit of Lenders and
any Swap Counterparties, pursuant to which Holdings and each Subsidiary Grantor
have guarantied the prompt payment and performance when due of all obligations
of Company under the Credit Agreement and all obligations of Company under the
Lender Swap Agreements.

 

D.                          It is a condition precedent to the initial
extensions of credit by Lenders under the Credit Agreement that Grantors listed
on the signature pages hereof shall have granted the security interests and
undertaken the obligations contemplated by this Agreement.

 

XI-1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and other
extensions of credit under the Credit Agreement and to induce Swap
Counterparties to enter into the Lender Swap Agreements, each Grantor hereby
agrees with Secured Party as follows:

 

Section 1.                                       Grant of Security.  Each
Grantor hereby grants to Secured Party for the benefit of the Beneficiaries a
security interest in, all of such Grantor’s right, title and interest in and to
all of the personal property of such Grantor, in each case, whether now or
hereafter existing, whether tangible or intangible, whether now owned or
hereafter acquired, wherever the same may be located and whether or not subject
to the Uniform Commercial Code as it exists on the date of this Agreement, or as
it may hereafter be amended in the State of New York (the “UCC”), including the
following (the “Collateral”):

 

(a)                             all Accounts;

 

(b)                            all Chattel Paper;

 

(c)                             all Money and all Deposit Accounts, together
with all amounts on deposit from time to time in such Deposit Accounts;

 

(d)                            all Documents;

 

(e)                             all General Intangibles, Payment Intangibles and
Software and other Intellectual Property;

 

(f)                            all Goods, including Inventory, Equipment, Farm
Products and Fixtures;

 

(g)                            all Instruments;

 

(h)                            all Investment Property;

 

(i)                            all Letter-of-Credit Rights and other Supporting
Obligations;

 

(j)                            all Records;

 

(k)                             all Commercial Tort Claims, including those set
forth on Schedule 1 annexed hereto; and

 

(l)                            all Proceeds and Accessions with respect to any
of the foregoing Collateral.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.

 

XI-2

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in no event shall the term
“Collateral” include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in or under, (a) any
license, contract, permit, Instrument, Security or General Intangible to which
such Grantor is a party or any of its rights or interests thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract, permit, Instrument, Security or General Intangible, result in
a breach of the terms of, or constitute a default under, such license, contract,
permit, Instrument, Security or General Intangible (other than to the extent
that any such term would be rendered ineffective pursuant to the UCC or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such provision the term “Collateral” shall include, and such Grantor shall be
deemed to have granted a security interest in, all such rights and interests as
if such provision had never been in effect, (b) any property or asset owned or
hereafter acquired by any Grantor that is subject to a Lien permitted to be
incurred pursuant to the Credit Agreement to the extent that the documents
evidencing such Lien prohibit the grant of a security interest in or Lien on
such property or asset; provided that, upon such property or asset no longer
being subject to such Lien or prohibition, such property or asset shall (without
any act or delivery by any Person) constitute Collateral hereunder or (c) any
United States intent-to-use trademark or service mark application to the extent
that, and solely during the period prior to the filing of evidence of use of
such trademark or service mark, the grant of a security interest therein would
invalidate such intent-to-use trademark or service mark application under
Federal law; provided, however, notwithstanding the foregoing, “Collateral”
shall include the certificates and shares represented thereby described on
Schedule 6 annexed hereto and the instrument described on Schedule 7 annexed
hereto.

 

Notwithstanding the foregoing, the term “Collateral” shall not include, and no
Grantor shall be deemed to have granted a security interest in, any Equity
Interests issued by a Foreign Subsidiary exceeding 66% of the voting power of
all classes of the Equity Interests of such Foreign Subsidiary entitled to vote.

 

Section 2.                                       Security for Obligations.  This
Agreement secures, and the Collateral is collateral security for, the prompt
payment or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all Secured
Obligations of each Grantor.  “Secured Obligations” means:

 

(a)                             with respect to Company, all obligations and
liabilities of every nature of Company now or hereafter existing under or
arising out of or in connection with the Credit Agreement and the other Loan
Documents and any Lender Swap Agreement;

 

(b)                            with respect to each Subsidiary Grantor and
Additional Grantor, all obligations and liabilities of every nature of such
Subsidiary Grantor now or hereafter existing under or arising out of or in
connection with the Guaranty; and

 

(c)                             with respect to Holdings, all obligations and
liabilities of every nature of Holdings now or hereafter existing under or
arising out of or in connection with the Guaranty;

 

XI-3

--------------------------------------------------------------------------------


 

in each case, together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Lender Swap Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Swap Counterparty as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Grantors now or hereafter existing under this
Agreement (including, without limitation, interest and other amounts that, but
for the filing of a petition in bankruptcy with respect to Company or any other
Grantor, would accrue on such obligations, whether or not a claim is allowed
against Company or such Grantor for such amounts in the related bankruptcy
proceeding).

 

Section 3.                                       Grantors Remain Liable. 
Anything contained herein to the contrary notwithstanding, Secured Party shall
not have any obligation or liability under any contracts, licenses, and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

Section 4.                                       Representations and
Warranties.  Each Grantor represents and warrants as follows:

 

(a)                             Ownership of Collateral.  Such Grantor owns its
interests in the Collateral free and clear of any Lien (other than Liens
permitted pursuant to subsection 7.2A of the Credit Agreement (“Permitted
Liens”)).

 

(b)                            Perfection.  The execution and delivery of the
Collateral Documents by such Grantor, together with (i) the actions taken to
date pursuant to subsections 4.1, 6.8 and 6.9 of the Credit Agreement and
(ii) the delivery to Secured Party of any Securities Collateral not delivered to
Secured Party at the time of execution and delivery of this Agreement (all of
which Securities Collateral has been so delivered) are effective to create in
favor of Secured Party for the benefit of the Beneficiaries, as security for the
Secured Obligations, a valid First Priority Lien on all of its interests in the
Collateral (other than Excluded Assets), and all filings of UCC financing
statements necessary to perfect and maintain the perfection and First Priority
status of such Liens that can be perfected by filing UCC financing statements
have been duly made or taken and remain in full force and effect (or will be
duly made or taken within applicable time periods), other than the filing of any
UCC financing statements delivered to Secured Party for filing (but not yet
filed) and the periodic filing of UCC continuation statements in respect of UCC
financing statements filed by or on behalf of Secured Party.

 

(c)                             Office Locations; Type and Jurisdiction of
Organization; Locations of Equipment and Inventory.  As of the Closing Date or,
in the case of an Additional Grantor, the date of the applicable Counterpart,
such Grantor’s name as it appears in official filings in the jurisdiction of its
organization, type of organization (i.e.,

 

XI-4

--------------------------------------------------------------------------------


 

corporation, limited partnership, etc.), jurisdiction of organization, chief
executive office, office where such Grantor keeps its Records regarding the
Accounts, Intellectual Property and originals of Chattel Paper and organization
number provided by the applicable Government Authority of the jurisdiction of
organization are set forth on Schedule 3 annexed hereto.  All of the Equipment
and Inventory with a fair market value in excess of $500,000 is, as of the
Closing Date, or in the case of an Additional Grantor, the date of the
applicable Counterpart, located at the places set forth on Schedule 4 annexed
hereto, except for Equipment that is leased to florists and other customers and
Inventory which, in the ordinary course of business, is in transit either
(i) from a supplier to a Grantor, (ii) between the locations set forth on
Schedule 4 annexed hereto, or (iii) to customers of a Grantor.

 

(d)                            Names.  As of the Closing Date, no Grantor (or
predecessor by merger or otherwise of such Grantor) has, within the five year
period preceding the date hereof, or, in the case of an Additional Grantor, the
date of the applicable Counterpart, had a different name from the name of such
Grantor listed on the signature pages hereof, except the names set forth on
Schedule 5 annexed hereto.

 

(e)                             Delivery of Certain Collateral.  Each
certificate or Instrument (excluding checks), owned or held by such Grantor, as
of the Closing Date or, in the case of an Additional Grantor, the date of the
applicable Counterpart, evidencing, comprising or representing Collateral with,
in the case of any Instrument, a stated value in excess of $1,000,000 has been
delivered to Secured Party duly endorsed or accompanied by duly executed
instruments of transfer or assignment in blank.

 

(f)                            Securities Collateral.  All of the Pledged
Subsidiary Equity set forth on Schedule 6 annexed hereto is duly authorized and
validly issued and, except as set forth in Schedule 6 annexed hereto, is fully
paid and nonassessable; as of the Closing Date, all of the Pledged Subsidiary
Debt set forth on Schedule 7 annexed hereto has been duly authorized and is the
legally valid and binding obligation of the issuers thereof and is not in
default; there are no outstanding warrants, options or other rights to purchase,
or other agreements outstanding with respect to, or property that is now or
hereafter convertible into, or that requires the issuance or sale of, any
Pledged Subsidiary Equity; Schedule 6 annexed hereto sets forth all of the
Equity Interests and the Pledged Equity owned by each Grantor, and the
percentage ownership in each issuer thereof, in each case, as of the Closing
Date or, in the case of an Additional Grantor, the date of the applicable
Counterpart; and Schedule 7 annexed hereto sets forth all of the Pledged Debt
owned by such Grantor as of the Closing Date or, in the case of an Additional
Grantor, the date of the applicable Counterpart.

 

(g)                            Intellectual Property Collateral.  A true and
complete list of all (i) Trademark Registrations and applications for any
Trademark owned by such Grantor, in whole or in part, is set forth on Schedule 8
annexed hereto; (ii) Patents owned by such Grantor, in whole or in part, is set
forth on Schedule 9 annexed hereto and (iii) Copyright Registrations and
applications for Copyright Registrations owned by such Grantor, in whole or in
part, is set forth on Schedule 10 annexed hereto; and such Grantor is not

 

XI-5

--------------------------------------------------------------------------------


 

aware of any pending or threatened written claim by any third party against such
Grantor that any of the material Intellectual Property owned, held or used by
such Grantor is invalid or unenforceable except for such claims that in the
aggregate could not reasonably be expected to result in a Material Adverse
Effect.

 

(h)                            Deposit Accounts, Securities Accounts, Commodity
Accounts.  Schedule 11 annexed hereto lists all Deposit Accounts, Securities
Accounts and Commodity Accounts owned by each Grantor as of the Closing Date or,
in the case of an Additional Grantor, the date of the applicable Counterpart,
and indicates the institution or intermediary at which the account is held and
the account number.

 

(i)                            Chattel Paper.  As of the Closing Date or, in the
case of an Additional Grantor, the date of the applicable Counterpart, such
Grantor has no interest in any Chattel Paper, except as set forth in Schedule 12
annexed hereto.

 

(j)                            Letter-of-Credit Rights.  As of the Closing Date
or, in the case of an Additional Grantor, the date of the applicable
Counterpart, such Grantor has no interest in any Letter-of-Credit Rights, except
as set forth on Schedule 13 annexed hereto.

 

(k)                             Documents.  As of the Closing Date or, in the
case of an Additional Grantor, the date of the applicable Counterpart, no
negotiable Documents are outstanding with respect to any of the Inventory,
except as set forth on Schedule 14 annexed hereto.

 

The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
as of the Closing Date and as to each Additional Grantor as of the date of the
applicable Counterpart, except that, in the case of a Pledge Supplement, Grant
or notice delivered pursuant to Section 5(b) or (c) hereof, such representations
and warranties are made as of the date of such supplement or notice.

 

Section 5.                                       Further Assurances.

 

(a)                                      Generally.  Each Grantor agrees that
from time to time, at the expense of Grantors, such Grantor will promptly
execute and deliver any further instruments and documents, and take all further
actions, that Secured Party may reasonably request such Grantor to take, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, Grantor will: (i) notify Secured Party in writing
of receipt by such Grantor of any interest in Chattel Paper with a value in
excess of $500,000 (other than Chattel Paper received by such Grantor in
connection with the making of loans (financing equipment sold) or equipment
leases to customers permitted by subsection 7.3(ix) of the Credit Agreement),
(ii) notify Secured Party in writing of the establishment by such Grantor of any
Deposit Account, Securities Account, Commodity Contract or and Commodity Account
with a principal balance of $3,000,000 or more individually or $5,000,000 with
any single financial institution, in each case, for a continuous period greater
than five Business Days, (iii) notify Secured Party in writing of the creation
in favor of such Grantor of any Letter-of-Credit Rights with a value in excess
of $1,000,000,

 

XI-6

--------------------------------------------------------------------------------


 

(iv) upon the reasonable request of Secured Party, execute and deliver, and
cause to be executed and delivered, agreements establishing, and take, or cause
to be taken, such other actions, as may be necessary to establish, that Secured
Party has control of Deposit Accounts held in the United States, Investment
Property, electronic Chattel Paper, Chattel Paper and Letter-of-Credit Rights of
such Grantor (in each case, other than any Excluded Assets), (v) furnish to
Secured Party, upon the reasonable request of Secured Party, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
request, all in reasonable detail; provided that unless an Event of Default
shall have occurred and be continuing, Secured Party shall be entitled to no
more than one such request each Fiscal Year, (viii) at any reasonable time,
following prior written request by Secured Party, exhibit the Collateral (that
is suitable for exhibition) to and allow inspection of the Collateral (that is
suitable for inspection) by Secured Party, or persons designated by Secured
Party; provided that unless an Event of Default shall have occurred and be
continuing, such exhibition or inspection shall be limited to no more than once
each Fiscal Year and (ix) if an Event of Default has occurred and is continuing,
upon the request of Secured Party, appear in and defend any action or proceeding
that may affect such Grantor’s title to or Secured Party’s security interest in
all or any material part of the Collateral.  Each Grantor hereby authorizes
Secured Party to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral (including any
financing statement indicating that it covers “all assets” or “all personal
property” of such Grantor or using words of similar import) without the
signature of any Grantor, in each case, whether now owned or hereafter acquired.

 

(b)                    Securities Collateral.  Without limiting the generality
of the foregoing Section 5(a), each Grantor agrees that (i) all Instruments with
a principal amount in excess of $1,000,000 and all certificates representing or
evidencing the Securities Collateral shall be delivered to and held by or on
behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignments in blank, all in form and substance reasonably satisfactory to
Secured Party and (ii) it will, upon obtaining any additional Pledged Equity or
Pledged Debt, promptly (and in any event within 30 days after the end of the
Fiscal Quarter in which any such Pledged Equity or Pledged Debt is obtained),
deliver to Secured Party a Pledge Supplement, duly executed by such Grantor, in
respect of any additional Pledged Equity or Pledged Debt obtained; provided that
the failure of any Grantor to execute a Pledge Supplement with respect to any
additional Pledged Equity or Pledged Debt shall not impair the security interest
of Secured Party therein or otherwise adversely affect the rights and remedies
of Secured Party hereunder with respect thereto.  The representations and
warranties contained in Section 4(f) hereof shall be deemed to have been made by
such Grantor as to such Pledged Equity or Pledged Debt when such Pledge
Supplement is delivered.

 

(c)                     Intellectual Property Collateral.  At least quarterly,
within 30 days after the end of each Fiscal Quarter, each Grantor shall notify
Secured Party in writing of any applications or registrations for Intellectual
Property acquired or filed by such Grantor since the last update provided to
Secured Party.  Such notice shall be accompanied by the delivery to Secured
Party of a Grant (solely with respect to such additional Intellectual Property)
executed by each Grantor that has acquired Intellectual Property set forth in
the notice, for submission by Secured Party for recordation with respect thereto
in the applicable IP Filing Office; provided that the parties agree

 

XI-7

--------------------------------------------------------------------------------


 

that the failure of any Grantor to execute a Grant with respect to any
additional Intellectual Property shall not impair the security interest of
Secured Party therein or otherwise adversely affect the rights and remedies of
Secured Party hereunder with respect thereto.  Upon delivery to Secured Party of
a Grant, Schedules 8, 9 and 10 annexed hereto shall be deemed modified to
include a reference to any right, title or interest in any Intellectual Property
set forth on Schedule A to such Grant.  Upon each such acquisition, the
representations and warranties contained in Section 4(g) hereof shall be deemed
to have been made by such Grantor as to such Intellectual Property, whether or
not such Grant is delivered.

 

(d)                    Commercial Tort Claims.  Grantors have no Commercial Tort
Claims as of the date hereof, except as set forth on Schedule 1 annexed hereto. 
In the event that a Grantor shall at any time after the date hereof have any
Commercial Tort Claims in excess of $2,000,000, such Grantor shall promptly (and
in any event within 20 Business Days of a Responsible Officer obtaining
knowledge thereof) notify Secured Party thereof in writing, which notice shall
(i) set forth in reasonable detail the basis for and nature of such Commercial
Tort Claim and (ii) constitute an amendment to this Agreement by which such
Commercial Tort Claim shall constitute part of the Collateral.

 

Section 6.                                Certain Changes.  Each Grantor shall:

 

(a)                                  give Secured Party written notice promptly
(and in no event more than 30 days following any such event) of:  (i) any change
in such Grantor’s name, identity or corporate structure or (ii) any
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of such Grantor; and

 

(b)                                 if Secured Party gives value to enable such
Grantor to acquire rights in or the use of any Collateral, use such value for
such purposes.

 

Section 7.                                Special Covenants with Respect to
Equipment and Inventory.  Each Grantor shall:

 

(a)                                  if any Inventory is in possession or
control of any of such Grantor’s agents or processors, if the aggregate fair
market value of all such Inventory exceeds $1,000,000, upon the occurrence and
during the continuation of an Event of Default, instruct such agent or processor
to hold all such Inventory for the account of Secured Party and subject to the
instructions of Secured Party;

 

(b)                                 if any Inventory or Equipment with a stated
value in excess of $2,500,000 is located on premises leased by such Grantor,
upon the written request of Secured Party, use commercially reasonably efforts
(which efforts shall not be required to include the payment of any additional
amounts or the making of any concessions in respect of the lease) to deliver to
Secured Party a fully executed Collateral Access Agreement; and

 

(c)                                  upon the issuance and delivery to such
Grantor of any negotiable Document with a stated value in excess of $1,000,000,
promptly deliver such Document to Secured Party.

 

XI-8

--------------------------------------------------------------------------------


 

Section 8.                                Special Covenants with Respect to
Accounts and Assigned Agreements.  Secured Party shall have the right at any
time, upon the occurrence and during the continuation of an Event of Default and
upon written notice to such Grantor of its intention to do so, to (i) notify the
account debtors or obligors under any Accounts of the assignment of such
Accounts to Secured Party and to direct such account debtors or obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to Secured Party, (ii) notify each Person maintaining a lockbox or similar
arrangement to which account debtors or obligors under any Accounts have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to Secured Party, (iii) enforce collection of any
such Accounts at the expense of Grantors, and (iv) adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done.  After receipt by such Grantor of the notice from
Secured Party referred to in the preceding sentence, (A) all amounts and
proceeds (including checks and other Instruments) received by such Grantor in
respect of the Accounts shall be received in trust for the benefit of Secured
Party hereunder, shall be segregated from other funds of such Grantor and shall
be forthwith paid over or delivered to Secured Party in the same form as so
received (with any necessary endorsement) to be held as cash Collateral and
applied as provided by Section 17 hereof, and (B) such Grantor shall not,
without the written consent of Secured Party, adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any account debtor
or obligor thereof, or allow any credit or discount thereon.

 

Section 9.                                Special Covenants with Respect to the
Securities Collateral.

 

(a)                     Form of Securities Collateral.  Secured Party shall have
the right at any time upon prior written request to exchange certificates or
instruments representing or evidencing Securities Collateral for certificates or
instruments of smaller or larger denominations.  If any Securities Collateral is
not a security pursuant to Section 8-103 of the UCC, no Grantor shall take any
action that, under such Section, converts such Securities Collateral into a
security without causing the issuer thereof to issue to it certificates or
instruments evidencing such Securities Collateral, which it shall promptly
deliver to Secured Party as provided in this Section 9(a).

 

(b)                    Covenants.  Each Grantor shall, upon the request of
Secured Party, use commercially reasonable efforts to promptly execute and
deliver to Secured Party an agreement providing for control by Secured Party of
all Deposit Accounts held in the United States, Security Entitlements,
Securities Accounts, Commodity Contracts and Commodity Accounts of such Grantor
containing a principal balance of $3,000,000 or more individually or $5,000,000
in the aggregate for any financial institution, in each case, for a continuous
period greater than five Business Days.

 

(c)                     Voting and Distributions.  So long as no Event of
Default shall have occurred and be continuing, (i) each Grantor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Securities Collateral or any part thereof for any purpose not prohibited
by the terms of this Agreement or the Credit Agreement; and (ii) each Grantor
shall be entitled to receive and retain any and all dividends, other
distributions, principal and interest paid in respect of the Securities
Collateral.

 

XI-9

--------------------------------------------------------------------------------


 

Upon the occurrence and during the continuation of an Event of Default, upon
written notice from Secured Party to any Grantor, (x) all rights of such Grantor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease (until such Event of Default
ceases to be continuing), and all such rights shall thereupon become vested in
Secured Party (until such Event of Default ceases to be continuing) who shall
thereupon have the sole right to exercise such voting and other consensual
rights; (y) except as otherwise specified in the Credit Agreement and upon
written notice from the Secured Party, all rights of such Grantor to receive the
dividends, other distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease (until
such Event of Default ceases to be continuing), and all such rights shall
thereupon become vested in Secured Party (until such Event of Default ceases to
be continuing) who shall thereupon have the sole right to receive and hold as
Collateral such dividends, other distributions, principal and interest payments;
and (z) all dividends, principal, interest payments and other distributions
which are received by such Grantor contrary to the provisions of clause (y)
above shall be received in trust for the benefit of Secured Party, shall be
segregated from other funds of such Grantor and shall forthwith be paid over to
Secured Party as Collateral in the same form as so received (with any necessary
endorsements).

 

In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall during the continuation of an Event of Default promptly
upon the request of Secured Party execute and deliver (or cause to be executed
and delivered) to Secured Party all such proxies, dividend payment orders and
other instruments as Secured Party may from time to time reasonably request, and
(II) without limiting the effect of clause (I) above, each Grantor hereby grants
to Secured Party an irrevocable proxy to vote the Pledged Equity and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Equity or any officer or agent
thereof), upon the occurrence and during the continuation of an Event of Default
and which proxy shall only terminate upon the payment in full of the Secured
Obligations (other than Unasserted Obligations), such Event of Default having
ceased to be continuing or having been waived with such waiver being evidenced
by a writing executed by Secured Party.

 

Section 10.                         Special Covenants with Respect to the
Intellectual Property Collateral.  (a) Each Grantor shall have the duty
diligently to prosecute, file and/or make, unless such Grantor, in its
commercially reasonable judgment, decides otherwise, (i) any pending application
for registration relating to any of the Intellectual Property filed in the name
of such Grantor, (ii) any fees or documents necessary to maintain or renew
Trademark Registrations, Copyright Registrations, and issued Patents included in
the Intellectual Property, and (iii) any Trademark opposition or cancellation
proceedings relating to Trademarks included in the Intellectual Property. 
Except as otherwise provided herein, each Grantor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution,

 

XI-10

--------------------------------------------------------------------------------


 

misappropriation or other damage, or reexamination or reissue proceedings as are
necessary to protect the Intellectual Property.  Each Grantor shall promptly,
following its becoming aware thereof, notify Secured Party of the institution
of, or of any adverse determination in, any proceeding (whether in an IP Filing
Office or any federal, state, local or foreign court) regarding such Grantor’s
ownership, right to use, or interest in any material Intellectual Property
(other than routine office actions in the course of prosecution).  Each Grantor
shall provide to Secured Party any further information with respect thereto
reasonably requested by Secured Party.

 

(b)                    In addition to, and not by way of limitation of, the
granting of a security interest in the Collateral pursuant hereto, each Grantor,
effective upon the occurrence and during the continuation of an Event of
Default, hereby grants to Secured Party, to the extent that such license can be
granted without violating exclusive licenses in effect on the Closing Date, the
nonexclusive, non-terminable (until the payment in full of the Secured
Obligations) right and license to use all Trademarks, Copyrights, Patents or
technical processes (including, without limitation, the Intellectual Property)
owned or used (to the extent sublicensing is permissible) by such Grantor that
relate to the Collateral, together with any goodwill connected with the use of
and symbolized by any Trademarks included in the foregoing grant, all to the
extent necessary to enable Secured Party to realize on the Collateral in
accordance with this Agreement and to enable any transferee or assignee of the
Collateral to enjoy the benefits of the Collateral.  The foregoing right and
license granted is subject, in the case of Trademarks, to sufficient rights to
quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks.  This right shall inure to the benefit of all
successors, assigns and transferees of Secured Party and its successors, assigns
and transferees, whether by voluntary conveyance, operation of law, assignment,
transfer, foreclosure, deed in lieu of foreclosure or otherwise.  Such right and
license shall be granted free of charge, without requirement that any monetary
payment whatsoever be made to such Grantor.  To the extent that any Grantor is
permitted to license the Intellectual Property after the Closing Date and with
respect to pre-existing licenses which may be included in the Collateral,
Secured Party shall promptly enter into a non-disturbance agreement or other
similar arrangement, at such Grantor’s request, with such Grantor and any
licensee of any Intellectual Property permitted hereunder (or pre-existing) in
form and substance reasonably satisfactory to Secured Party pursuant to which
Secured Party shall agree not to disturb or interfere with such licensee’s
rights under its license agreement with such Grantor, so long as such licensee
is not in default thereunder.

 

(c)                     Secured Party shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default and upon written
notice to such Grantor of its intention to do so, to notify the obligors with
respect to any such amounts of the existence of the security interest created
hereby and to direct such obligors to make payment of all such amounts directly
to Secured Party, and, upon such notification and at the expense of such
Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done.  After receipt by any Grantor of the
notice from Secured Party referred to in the preceding sentence and upon the
occurrence and during the continuation of any Event of Default, (i) all amounts
and proceeds (including checks and Instruments) received by each Grantor in
respect of amounts due to such Grantor in respect of the Intellectual Property
or any portion thereof shall be received in trust for the benefit of Secured
Party hereunder, shall be segregated from other funds of such

 

XI-11

--------------------------------------------------------------------------------


 

Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 17 hereof, and (ii) such Grantor
shall not, without the prior written consent of Secured Party, adjust, settle or
compromise the amount or payment of any such amount or release wholly or partly
any obligor with respect thereto or allow any credit or discount thereon.

 

Section 11.                         Collateral Account.  (a) Secured Party is
hereby authorized to establish and maintain as a blocked account under the sole
dominion and control of Secured Party, a restricted Deposit Account designated
as “FTD Group, Inc. Collateral Account” (the “Collateral Account”).  All amounts
at any time held in the Collateral Account shall be beneficially owned by
Grantors but shall be held in the name of Secured Party hereunder, for the
benefit of Beneficiaries, as collateral security for the Secured Obligations
upon the terms and conditions set forth herein.  Grantors shall have no right to
withdraw, transfer or, except as expressly set forth herein or in the Credit
Agreement, otherwise receive any funds deposited into the Collateral Account. 
Anything contained herein to the contrary notwithstanding, the Collateral
Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or Government Authority, as may now or hereafter be in
effect.  All deposits of funds in the Collateral Account shall be made by wire
transfer (or, if applicable, by intra-bank transfer from another account of a
Grantor) of immediately available funds, in each case, addressed in accordance
with instructions of Secured Party.  Each Grantor shall, promptly after
initiating a transfer of funds to the Collateral Account, give notice to Secured
Party by telefacsimile of the date, amount and method of delivery of such
deposit.  Cash held by Secured Party in the Collateral Account shall not be
invested by Secured Party but instead shall be maintained as a cash deposit in
the Collateral Account pending application thereof as elsewhere provided in this
Agreement or in the Credit Agreement.  To the extent permitted under
Regulation Q of the Board of Governors of the Federal Reserve System, any cash
held in the Collateral Account shall bear interest at the standard rate paid by
Secured Party to its customers for deposits of like amounts and terms.  Subject
to Secured Party’s rights hereunder, any interest earned on deposits of cash in
the Collateral Account shall be deposited directly in, and held in, the
Collateral Account.

 

(b)                    In the event that Company is required to cash
collateralize any Letter of Credit or Letters of Credit pursuant to the Credit
Agreement, other than pursuant to Section 8 of the Credit Agreement, in which
case the provisions of Section 15(c) hereof shall apply, subject to the
provisions of the Credit Agreement, such cash collateral shall be retained by
Secured Party until such time as such Letter of Credit or Letters of Credit
shall have expired or been surrendered and any drawings under such Letter of
Credit or Letters of Credit paid in full, whether by reason of application of
funds in the Collateral Account or otherwise.  Secured Party is authorized to
apply any amount in the Collateral Account to pay any drawing on a Letter of
Credit.  Subject to the provisions of Section 15(c) hereof and the Credit
Agreement, if any such cash collateral is no longer required to be retained in
the Collateral Account, it shall be paid by Secured Party to Company or at
Company’s direction.

 

Section 12.                         Secured Party Appointed Attorney-in-Fact. 
Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, and Secured Party is hereby authorized, with full authority in
the place and stead of such Grantor and in the name of

 

XI-12

--------------------------------------------------------------------------------


 

such Grantor, Secured Party or otherwise, from time to time, in each case, upon
the occurrence and during the continuation of an Event of Default in Secured
Party’s reasonable discretion to take any action and to execute any instrument
that Secured Party may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation:

 

(a)                                  to obtain and adjust insurance required to
be maintained by such Grantor or paid to Secured Party pursuant to the Credit
Agreement;

 

(b)                                 to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

 

(c)                                  to receive, endorse and collect any drafts
or other Instruments, Documents, Chattel Paper and other documents in connection
with clauses (a) and (b) above;

 

(d)                                 to file any claims or take any action or
institute any proceedings that Secured Party may deem necessary or desirable for
the collection of any of the Collateral or otherwise to enforce or protect the
rights of Secured Party with respect to any of the Collateral;

 

(e)                                  to pay or discharge taxes or Liens (other
than taxes not required to be discharged pursuant to the Credit Agreement and
Liens permitted under this Agreement or the Credit Agreement) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by Secured Party in
its sole discretion, any such payments made by Secured Party to become
obligations of such Grantor to Secured Party, due and payable immediately
without demand;

 

(f)                                    to sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with Accounts and
other documents relating to the Collateral; and

 

(g)                                 generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though Secured Party were the absolute owner thereof for
all purposes, and to do, at Secured Party’s option and Grantors’ expense, at any
time or from time to time, all acts and things that Secured Party deems
necessary to protect, preserve or realize upon the Collateral and Secured
Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

Section 13.                         Secured Party May Perform.  Upon the
occurrence and during the continuation of an Event of Default, if any Grantor
fails to perform any agreement contained herein, Secured Party may itself
perform, or cause performance of, such agreement, and the expenses of Secured
Party incurred in connection therewith shall be payable by Grantors in
accordance with Section 18(b) hereof.

 

XI-13

--------------------------------------------------------------------------------


 

Section 14.                         Standard of Care.  The powers conferred on
Secured Party hereunder are solely to protect its interest in the Collateral and
shall not impose any duty upon it to exercise any such powers.  Except for the
exercise of reasonable care in the custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, Secured Party
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral.  Secured Party shall be deemed to have exercised reasonable care
in the custody and preservation of Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property.

 

Section 15.                         Remedies.

 

(a)                     Generally.  If any Event of Default shall have occurred
and be continuing, Secured Party may, subject to Section 20 hereof, exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it, all the rights and remedies of a
secured party on default under the UCC (whether or not the UCC applies to the
affected Collateral), and also may (i) require each Grantor to, and each Grantor
hereby agrees that it will at its expense and upon the request of Secured Party
forthwith, assemble all or part of the Collateral as directed by Secured Party
and make it available to Secured Party at a place to be designated by Secured
Party that is reasonably convenient to both parties, (ii) enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Secured Party deems
appropriate, (iv) take possession of any Grantor’s premises or place custodians
in exclusive control thereof, remain on such premises and use the same and any
of such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, (vi) exercise
dominion and control over and refuse to permit further withdrawals from any
Deposit Account maintained with Secured Party or any Lender and provide
instructions directing the disposition of funds in Deposit Accounts not
maintained with Secured Party or any Lender and (vii) provide entitlement orders
with respect to Security Entitlements and other Investment Property constituting
a part of the Collateral and, without notice to any Grantor, transfer to or
register in the name of Secured Party or any of its nominees any or all of the
Securities Collateral.  Secured Party or any Lender or Swap Counterparty may be
the purchaser of any or all of the Collateral at any such sale and Secured
Party, as agent for and representative of Lenders and Swap Counterparties (but
not any Lender or Swap Counterparty in its individual capacity unless Requisite
Obligees shall otherwise agree in writing), shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured Party at such sale.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay

 

XI-14

--------------------------------------------------------------------------------


 

and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.  Each Grantor
agrees that, to the extent notice of sale shall be required by law, at least ten
days’ notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification.  Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree.  If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be jointly
and severally liable for the deficiency and the fees of any attorneys employed
by Secured Party to collect such deficiency.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section 15 will cause
irreparable injury to Secured Party, that Secured Party has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and each Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.

 

(b)                    Securities Collateral.  Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, Secured Party may be compelled, with respect to any sale
of all or any part of the Securities Collateral conducted without prior
registration or qualification of such Securities Collateral under the Securities
Act and/or such state securities laws, to limit purchasers to those who will
agree, among other things, to acquire the Securities Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges that any such private placement may be at
prices and on terms less favorable than those obtainable through a sale without
such restrictions (including an offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private placement shall not be deemed, in and
of itself, to be commercially unreasonable and that Secured Party shall have no
obligation to delay the sale of any Securities Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it. 
If Secured Party determines to exercise its right to sell any or all of the
Securities Collateral, upon the written request of Secured Party, each Grantor
shall and shall cause each issuer of any Securities Collateral to be sold
hereunder from time to time to furnish to Secured Party all such information as
Secured Party may request in order to determine the amount of Securities
Collateral which may be sold by Secured Party in exempt transactions under the
Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.

 

(c)                     Collateral Account.  If an Event of Default has occurred
and is continuing, any amounts on deposit in the Collateral Account, except for
funds deposited in the Collateral

 

XI-15

--------------------------------------------------------------------------------


 

Account as described in the next sentence, shall be held by Secured Party and
applied as Obligations become due or, if applicable, pursuant to subsection 2.4D
of the Credit Agreement.  If, in accordance with Section 8 of the Credit
Agreement, Company is required to pay to Secured Party an amount (the “Aggregate
Available Amount”) equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding under the Credit Agreement, Company
shall deliver funds in such an amount for deposit in the Collateral Account. 
Following such deposit in the Collateral Account, (i) upon any drawing under any
outstanding Letter of Credit, Secured Party shall apply any amount in the
Collateral Account to reimburse the Issuing Lender for the amount of such
drawing and (ii) in the event of cancellation or expiration of any Letter of
Credit, or in the event of any reduction in the maximum available amount under
any Letter of Credit, Secured Party shall apply the amount then on deposit in
the Collateral Account in excess of the Aggregate Available Amount (calculated
giving effect to such cancellation, expiration or reduction) as provided in
Section 17 hereof.

 

Section 16.                         Additional Remedies for Intellectual
Property Collateral.  (a) Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default, (i) Secured Party shall have the right (but not the obligation) to
bring suit, in the name of any Grantor, Secured Party or otherwise, to enforce
any Intellectual Property, in which event each Grantor shall, upon the request
of Secured Party, do any and all lawful acts and execute any and all documents
required or reasonably requested by Secured Party in aid of such enforcement and
each Grantor shall promptly, upon demand, reimburse and indemnify Secured Party
as provided in subsections 10.2 and 10.3 of the Credit Agreement and Section 18
hereof, as applicable, in connection with the exercise of its rights under this
Section 16, and, to the extent that Secured Party shall elect not to bring suit
to enforce any Intellectual Property as provided in this Section, each Grantor
agrees to use all commercially reasonable measures, whether by action, suit,
proceeding or otherwise, which, in such Grantor’s reasonable judgment are
necessary to prevent the infringement of any of the Intellectual Property
material to such Grantor’s business by others and for that purpose agrees to use
its commercially reasonable judgment in maintaining any action, suit or
proceeding against any Person so infringing reasonably necessary to prevent such
infringement; (ii) upon written demand from Secured Party, each Grantor shall
execute and deliver to Secured Party an assignment or assignments of the
Intellectual Property owned by such Grantor and such other documents as are
necessary or reasonably appropriate to carry out the intent and purposes of this
Agreement, provided, however, that, upon the occurrence and during the
continuation of an Event of Default, Secured Party shall not require Grantor to
execute and deliver to Secured Party an assignment of any application for a
Trademark which then-current filing basis is Section 1(b) of the Lanham Act (an
“ITU Application”) where such assignment could, in Grantor’s reasonable business
judgment, violate the prohibition against assignment of ITU Applications
contained in Section 10 of the Lanham Act; (iii) each Grantor agrees that such
an assignment and/or recording shall be applied to reduce the Secured
Obligations outstanding only to the extent that Secured Party (or any Lender)
receives cash proceeds in respect of the sale of, or other realization upon, the
Intellectual Property; and (iv) within five Business Days after written notice
from Secured Party, each Grantor shall use reasonable efforts to make available
to Secured Party, to the extent within such Grantor’s power and authority, such
personnel in such Grantor’s employ as Secured Party may reasonably designate, by
name, title or job responsibility, to permit such Grantor to continue, directly
or indirectly, to produce, advertise and sell the products and services sold or

 

XI-16

--------------------------------------------------------------------------------


 

delivered by such Grantor under or in connection with the Trademarks and
Trademark Rights, such persons to be available to perform their prior functions
on Secured Party’s behalf and to be compensated by Secured Party at such
Grantor’s expense on a basis consistent with the salary and benefit structure
applicable to each as of the date of such Event of Default.

 

(b)             If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property shall have been previously made, and (iv) the Secured
Obligations shall not have become immediately due and payable, upon the written
request of any Grantor, Secured Party shall promptly execute and deliver to such
Grantor such assignments as may be necessary to reassign to such Grantor any
such rights, title and interests as may have been assigned to Secured Party as
aforesaid, subject to any disposition thereof that may have been made by Secured
Party; provided that, after giving effect to such reassignment, Secured Party’s
security interest granted pursuant hereto, as well as all other rights and
remedies of Secured Party granted hereunder, shall continue to be in full force
and effect; and provided further that the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Permitted Liens.

 

Section 17.             Application of Proceeds.  Except as expressly provided
elsewhere in this Agreement, all proceeds received by Secured Party in respect
of any sale of, collection from, or other realization upon all or any part of
the Collateral shall be applied as provided in the Credit Agreement.

 

Section 18.             Indemnity and Expenses.  (a) Grantors jointly and
severally agree to indemnify Secured Party, each Lender and each Swap
Counterparty from and against any and all claims, losses and liabilities in any
way relating to, growing out of or resulting from this Agreement and the
transactions contemplated hereby (including, without limitation, enforcement of
this Agreement), except to the extent such claims, losses or liabilities result
solely from Secured Party’s or such Lender’s or Swap Counterparty’s gross
negligence, bad faith or willful misconduct as finally determined by a court of
competent jurisdiction.

 

(b)             Grantors jointly and severally agree to pay to Secured Party
upon demand the amount of any and all costs and expenses in accordance with
subsection 10.2 of the Credit Agreement.

 

(c)             The obligations of Grantors in this Section 18 shall (i) survive
the termination of this Agreement and the discharge of Grantors’ other
obligations under this Agreement, the Lender Swap Agreements, the Credit
Agreement and the other Loan Documents and (ii) as to any Grantor that is a
party to a Guaranty, be subject to the provisions of Section 1(b) thereof.

 

Section 19.             Continuing Security Interest; Transfer of Loans;
Termination and Release.  (a) This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect until
the payment in full of the Secured Obligations (other than Unasserted
Obligations and obligations under the Lender Swap Agreements), the cancellation
or

 

XI-17

--------------------------------------------------------------------------------


 

termination of the Commitments, the cancellation or expiration of all
outstanding Letters of Credit (or the securing of reimbursement Obligations in
respect thereof with cash collateral or letters of credit in a manner reasonably
satisfactory to the applicable Issuing Lender) and the payment in full of the
Lender Swap Agreements (or the securing of obligations thereunder by a
collateral arrangement reasonably satisfactory to the applicable Swap
Counterparty), (ii) be binding upon Grantors and their respective successors and
assigns, and (iii) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and its successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (iii), (A) but
subject to the provisions of subsection 10.1 of the Credit Agreement, any Lender
may assign or otherwise transfer any Loans held by it to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise and (B) any Swap Counterparty may
assign or otherwise transfer any Lender Swap Agreement to which it is a party to
any other Person in accordance with the terms of such Lender Swap Agreement, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Swap Counterparties herein or otherwise.

 

(b)             Upon the payment in full of all Secured Obligations (other than
Unasserted Obligations and obligations under the Lender Swap Agreements), the
cancellation or termination of the Commitments, the cancellation or expiration
of all outstanding Letters of Credit (or the securing of reimbursement
Obligations in respect thereof with cash collateral or letters of credit in a
manner reasonably satisfactory to the applicable Issuing Lender) and the payment
in full of the Lender Swap Agreements (or the securing of obligations thereunder
by a collateral arrangement satisfactory to the Swap Counterparty in its sole
discretion), the security interest granted hereby (other than with respect to
any cash collateral in respect of Letters of Credit) shall automatically
terminate without any further act or action by the Secured Party, and all rights
to the Collateral, including any Intellectual Property assigned to Secured
Party, shall revert to the applicable Grantors, all without delivery of any
instrument or performance of any by any Person.  To the extent that any assets
now owned or hereafter acquired, or to be acquired, of a Grantor are subject to,
or secured by, a Capital Lease obligation or purchase money security interest
which is permitted under the Credit Agreement and the financing provider or
prospective financing provider in respect thereof reasonably requests in writing
that Secured Party release or subordinate its Liens hereunder on such assets or
consent to the first priority Lien of such financing provider, Secured Party
shall, upon Grantor’s reasonable request in writing, release or subordinate its
Lien hereunder on such assets or consent to the first priority Lien of such
financing provider and shall at Grantor’s sole expense deliver written evidence
of such release or subordination or consent to the first priority Lien of such
financing provider, as applicable to Grantor.  Upon any such termination Secured
Party will, at Grantors’ expense, execute and deliver to Grantors such documents
as Grantors shall reasonably request to evidence such termination.  In addition,
upon the sale or other disposition of any Collateral by a Grantor in accordance
with the Credit Agreement or the sale or other disposition of all of the Capital
Stock of a Subsidiary Guarantor in accordance with the Credit Agreement or to
which Requisite Lenders have otherwise consented or the designation of any
Subsidiary Guarantor or Restricted Subsidiary as an Unrestricted Subsidiary,
such a release may be obtained pursuant to the provisions of subsection 10.14 of
the Credit Agreement.

 

XI-18

--------------------------------------------------------------------------------


 

Section 20.             Secured Party as Agent.  (a) Secured Party has been
appointed to act as Secured Party hereunder by Lenders and, by their acceptance
of the benefits hereof, Swap Counterparties.  Secured Party shall be obligated,
and shall have the right hereunder, to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the Credit Agreement;
provided that Secured Party shall exercise, or refrain from exercising, any
remedies provided for in Section 15 hereof in accordance with the instructions
of Requisite Obligees.  In furtherance of the foregoing provisions of this
Section 20(a), each Swap Counterparty, by its acceptance of the benefits hereof,
agrees that it shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Swap Counterparty
that all rights and remedies hereunder may be exercised solely by Secured Party
for the benefit of Lenders and Swap Counterparties in accordance with the terms
of this Section 20(a).

 

(b)             Secured Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement.  Written notice of resignation
by Administrative Agent pursuant to subsection 9.5 of the Credit Agreement shall
also constitute notice of resignation as Secured Party under this Agreement; and
appointment of a successor Administrative Agent pursuant to subsection 9.5 of
the Credit Agreement shall also constitute appointment of a successor Secured
Party under this Agreement.  Upon the acceptance of any appointment as
Administrative Agent under subsection 9.5 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Secured Party under this Agreement, and the retiring Secured
Party under this Agreement shall promptly (i) transfer to such successor Secured
Party all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Secured Party
under this Agreement, and (ii) execute (if necessary) and deliver to such
successor Secured Party such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Secured Party of the security interests created
hereunder, whereupon such retiring Secured Party shall be discharged from its
duties and obligations under this Agreement.  After any retiring Administrative
Agent’s resignation hereunder as Secured Party, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement while it was Secured Party hereunder.

 

(c)             Secured Party shall not be deemed to have any duty whatsoever
with respect to any Swap Counterparty until it shall have received written
notice in form and substance satisfactory to Secured Party from a Grantor or the
Swap Counterparty as to the existence and terms of the applicable Lender Swap
Agreement.

 

Section 21.             Additional Grantors.  The initial Grantors hereunder
shall be Company, Holdings and such of the Subsidiaries of Company as are
signatories hereto on the date hereof.  From time to time subsequent to the date
hereof, additional Subsidiaries of Company may become Additional Grantors by
executing a Counterpart.  Upon delivery of any such Counterpart to Secured
Party, notice of which is hereby waived by Grantors, each such Additional
Grantor shall be a Grantor and shall be as fully a party hereto as if such
Additional Grantor were an

 

XI-19

--------------------------------------------------------------------------------


 

original signatory hereto.  Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of Secured Party not to
cause any Subsidiary of Company to become an Additional Grantor hereunder.  This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

 

Section 22.             Amendments; Etc.  No amendment, modification,
termination or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor therefrom, shall in any event be effective unless the
same shall be in writing and signed by Secured Party and, in the case of any
such amendment or modification, by Grantors; provided that this Agreement may be
modified by the execution of a Counterpart by an Additional Grantor in
accordance with Section 21 hereof and Grantors hereby waive any requirement of
notice of or consent to any such amendment.  Any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

Section 23.             Notices.  Any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided that notices to Secured Party shall not be effective until received. 
For the purposes hereof, the address of each party hereto shall be as provided
in subsection 10.8 of the Credit Agreement or as set forth under such party’s
name on the signature pages hereof or such other address as shall be designated
by such party in a written notice delivered to the other parties hereto.

 

Section 24.             Failure or Indulgence Not Waiver; Remedies Cumulative. 
No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

Section 25.             Severability.  In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 26.             Headings.  Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

 

Section 27.             Governing Law; Rules of Construction.  THIS AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW

 

XI-20

--------------------------------------------------------------------------------


 

YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES,
EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH RESPECT
TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH RESPECT TO,
SUCH PARTICULAR COLLATERAL.  The rules of construction set forth in
subsection 1.3 of the Credit Agreement shall be applicable to this Agreement
mutatis mutandis.

 

Section 28.             Consent to Jurisdiction and Service of Process.  ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 23 HEREOF; (IV) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER SUCH GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (V) AGREES THAT
SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER
JURISDICTION; AND (VI) AGREES THAT THE PROVISIONS OF THIS SECTION 28 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

Section 29.             Waiver of Jury Trial.  GRANTORS AND SECURED PARTY HEREBY
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH GRANTOR AND SECURED PARTY
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR GRANTORS AND SECURED
PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT GRANTORS AND SECURED PARTY
HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH
GRANTOR AND SECURED PARTY FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 29 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS

 

XI-21

--------------------------------------------------------------------------------


 

AGREEMENT.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

Section 30.             Counterparts.  This Agreement may be executed in one or
more counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

Section 31.             Definitions.  (a) Each capitalized term utilized in this
Agreement that is not defined in the Credit Agreement or in this Agreement, but
that is defined in the UCC, including the categories of Collateral listed in
Section 1 hereof, shall have the meaning set forth in Article 1, 8 or 9 of the
UCC, as applicable.

 

(b)             In addition, the following terms used in this Agreement shall
have the following meanings:

 

“Additional Grantor” means a Subsidiary of Company that becomes a party hereto
after the date hereof as an additional Grantor by executing a Counterpart.

 

“Beneficiary” means Administrative Agent, each Lender and each Swap
Counterparty.

 

“Collateral” has the meaning set forth in Section 1 hereof.

 

“Collateral Access Agreement” means any landlord waiver, mortgagee waiver,
bailee letter or similar acknowledgment or agreement of a landlord or mortgagee
in respect of any real property where any Collateral is located.

 

“Collateral Account” means the “FTD Group, Inc. Collateral Account” established
pursuant to Section 11 hereof.

 

“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be filed in the United States and in foreign countries (including,
without limitation, the registrations set forth on Schedule 10 annexed hereto,
as the same may be amended pursuant hereto from time to time).

 

“Copyright Rights” means all common law and other rights in and to Copyrights in
the United States and in foreign countries including all copyright licenses (but
with respect to such copyright licenses, only to the extent permitted by such
licensing arrangements), the right (but not the obligation) to renew and extend
Copyright Registrations and any such rights and to register works protectable by
copyright and the right (but not the obligation) to sue in the name of any
Grantor or in the name of Secured Party or Lenders for past, present and future
infringements of the Copyrights and any such rights.

 

XI-22

--------------------------------------------------------------------------------


 

“Copyrights” means all items under copyright in various published and
unpublished works of authorship (including, without limitation, copyrights, if
any, in computer programs, computer data bases, other computer software layouts,
trade dress, drawings, designs, writings, and formulas), including, without
limitation, each of the copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of such Grantor), authored (as a
work for hire for the benefit of such Grantor), or acquired by such Grantor, in
whole or in part, and all Copyright Rights with respect thereto and all
Copyright Registrations therefor, heretofore or hereafter granted or applied
for, and all renewals and extensions thereof, throughout the world (including,
without limitation, in any works which are the subject of the Copyright
Registrations set forth on Schedule 10 annexed hereto, as the same may be
amended pursuant hereto from time to time).

 

“Counterpart” means a counterpart to this Agreement entered into by a Subsidiary
of Company pursuant to Section 21 hereof.

 

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

 

“Equity Interests” means all shares of stock, partnership interests, limited
liability company interests and all other equity interests in a Person, whether
such stock or interests are classified as Investment Property or General
Intangibles under the UCC.

 

“Event of Default” means any Event of Default as defined in the Credit Agreement
or, after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration of all Letters of Credit
and the termination of the Commitments, the occurrence of an Early Termination
Date (as defined in a Master Agreement in the form prepared by the International
Swap and Derivatives Association, Inc. or a similar event under any similar swap
agreement) under any Lender Swap Agreement.

 

“Foreign Subsidiary” means any entity organized under the laws of a jurisdiction
other than the United States, the District of Columbia or a State of the United
States.

 

“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.

 

“Intellectual Property” means, with respect to any Grantor all right, title and
interest (including rights acquired pursuant to a license or otherwise but only
to the extent permitted by agreements governing such license or other use) in
and to all intellectual property, including, without limitation, all:

 

(a)          Copyrights, Copyright Registrations and Copyright Rights;

 

(b)         Patents;

 

XI-23

--------------------------------------------------------------------------------


 

(c)          Trademarks, Trademark Registrations, the Trademark Rights and
goodwill of such Grantor’s business connected with the use of and symbolized by
the Trademarks;

 

(d)         all trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes and formulas, and all other proprietary information; and

 

(e)          all proceeds thereof (such as, by way of example and not by
limitation, license royalties and proceeds of infringement suits).

 

“ITU Application” has the meaning assigned to such term in Section 16(a) hereof.

 

“Lanham Act” means 15 U.S.C. § 1051 et seq., as amended.

 

“Lender Swap Agreement” means an Interest Rate Agreement, Currency Agreement or
other swap agreement between Company or a Subsidiary of Company and a Swap
Counterparty.

 

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all re-issues, re-examinations, divisions, continuations, renewals,
extensions and continuations-in-part thereof, and all rights (but not
obligations) corresponding thereto to sue for past, present and future
infringements.

 

“Permitted Liens” has the meaning assigned to such term in Section 4(a) hereof.

 

“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.

 

“Pledged Equity” means all Equity Interests now or hereafter owned by a Grantor,
including all securities convertible into, and rights, warrants, options and
other rights to purchase or otherwise acquire, any of the foregoing, including
those owned on the date hereof and set forth on Schedule 6 annexed hereto, the
certificates or other instruments representing any of the foregoing and any
interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor.

 

“Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any obligor
that is, or becomes, a direct or indirect Subsidiary of such Grantor, of which
such Grantor is a direct or indirect Subsidiary or that controls, is controlled
by or under common control with such Grantor.

 

XI-24

--------------------------------------------------------------------------------


 

“Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or
becomes, a direct Subsidiary of a Grantor.

 

“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.

 

“Requisite Obligees” means either (i) Requisite Lenders or (ii) after payment in
full of all Obligations under the Credit Agreement and the other Loan Documents,
the cancellation or expiration of all Letters of Credit (or the securing of
reimbursement Obligations in respect thereof with cash collateral or letters of
credit in a manner reasonably satisfactory to the applicable Issuing Lender) and
the termination of the Commitments, the holders of a majority of (A) the
aggregate notional amount under all Lender Swap Agreements (including Lender
Swap Agreements that have been terminated) or (B) if all Lender Swap Agreements
have been terminated in accordance with their terms, the aggregate amount then
due and payable (exclusive of expenses and similar payments but including any
early termination payments then due) under such Lender Swap Agreements.

 

“Secured Obligations” has the meaning set forth in Section 2 hereof.

 

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity,
the Pledged Debt and any other Investment Property in which such Grantor has an
interest.

 

“Swap Counterparty” means a Person that enters into a swap agreement with
Company or a Subsidiary and is a Lender or an Affiliate of a Lender at the time
such agreement is entered into.

 

“Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations set forth on Schedule 8 annexed hereto).

 

“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.

 

“Trademarks” means all trademarks, service marks, designs, logos, indicia, trade
names, trade dress, corporate names, company names, business names, fictitious
business names, trade styles and/or other source and/or business identifiers and
applications pertaining thereto, owned by a Grantor, or hereafter adopted and
used, in its business (including, without limitation, the trademarks
specifically set forth on Schedule 8 annexed hereto).

 

“UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of New York.

 

[The remainder of this page is intentionally left blank.]

 

XI-25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

 

UNOL INTERMEDIATE, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FTD GROUP, INC., as Grantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FTD, INC., as Grantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC., as Grantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

FTD.COM INC., as Grantor

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Notice Address for each entity listed on Schedule A annexed hereto.

 

XI-S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, as Secured Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

Wells Fargo Bank, National Association

 

333 S. Grand Avenue, 9th Floor

 

Los Angeles, California 90071

 

XI-S-2

--------------------------------------------------------------------------------


 

EXHIBIT I TO
SECURITY AGREEMENT

 

[FORM OF] GRANT OF TRADEMARK SECURITY INTEREST

 

This GRANT OF TRADEMARK SECURITY INTEREST (this “Grant”), dated
[                    ] is by and among, [                    ] (located at
[                    ], “Grantor”) and Wells Fargo Bank, National Association,
as administrative agent (in such capacity, “Administrative Agent” and referred
to herein as “Secured Party”) for the financial institutions party to the Credit
Agreement (as hereinafter defined) from time to time (collectively, “Lenders”)
and representative of Lenders and Swap Counterparties (as hereinafter defined). 
Each capitalized term utilized in this Grant that is not defined in the Security
Agreement, the Credit Agreement or this Grant, but is defined in the UCC, shall
have the meaning set forth in Article 1, 8 or 9 of the UCC, as applicable.

 

WHEREAS, Grantor owns and uses in its business, and will, in the future adopt
and so use, various intangible assets, including the Trademark Collateral (as
defined below);

 

WHEREAS, FTD Group, Inc., a Delaware corporation (“Company”), has entered into a
Credit Agreement dated as of June 10, 2011 (said Credit Agreement, as amended,
supplemented, amended and restated or otherwise modified from time to time,
being referred to as the “Credit Agreement,” the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Company, Lenders and Administrative Agent, pursuant to which Lenders have made
certain commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Company;

 

WHEREAS, Company may from time to time enter, or may from time to time have
entered, into one or more swap agreements (collectively, the “Lender Swap
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Swap Agreements are entered into (in such capacity,
collectively, “Swap Counterparties”); and

 

WHEREAS, Grantor has executed and delivered that certain Guaranty dated as of
June 10, 2011 (said Guaranty, as it may heretofore have been and as it may
hereafter be further amended, restated, supplemented, amended and restated or
otherwise modified from time to time, being referred to as the “Guaranty”), in
favor of Secured Party for the benefit of Lenders and any Swap Counterparties,
pursuant to which Grantor has guarantied the prompt payment and performance when
due of all obligations of Company under the Credit Agreement and the other Loan
Documents and all obligations of Company under the Lender Swap Agreements,
including, without limitation, the obligation of Company to make payments
thereunder in the event of early termination thereof; and

 

WHEREAS, pursuant to the terms of a Security Agreement dated as of June 10, 2011
(said Security Agreement, as it may heretofore have been and as it may hereafter
be further amended, restated, supplemented, amended and restated or otherwise
modified from time to time, being referred to as the “Security Agreement”),
among Grantor, Secured Party and the other grantors named therein, Grantor has
granted to Secured Party a security interest in, and Secured Party has

 

XI-I-1

--------------------------------------------------------------------------------


 

become a secured creditor with respect to, the Collateral specified therein,
including the Trademark Collateral (as defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case, whether now or hereafter existing or
whether now owned or hereafter acquired and wherever the same may be located
(the “Trademark Collateral”):

 

(i)         all trademarks, service marks, designs, logos, indicia, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, trade styles and/or other source and/or business identifiers and
applications pertaining thereto, owned by Grantor, or hereafter adopted and
used, in its business (including, without limitation, the trademarks set forth
on Schedule A annexed hereto) (collectively, the “Trademarks”), all
registrations that have been or may hereafter be issued or applied for thereon
in the United States and any state thereof and in foreign countries (including,
without limitation, the registrations and applications set forth on Schedule A
annexed hereto), all common law and other rights (but in no event any of the
obligations) in and to the Trademarks in the United States and any state thereof
and in foreign countries, and all goodwill of Grantor’s business connected with
the use of and symbolized by the Trademarks; and

 

(ii)          all Proceeds and Accessions with respect to any of the foregoing.

 

Notwithstanding anything herein to the contrary, in no event shall the
“Collateral” include, and Grantor shall not be deemed to have granted a security
interest in any of Grantor’s rights in or under, any United States intent-to-use
trademark or service mark application to the extent that, and solely during the
period prior to the filing of evidence of use of such trademark or service mark,
the grant of a security interest therein would invalidate such intent-to-use
trademark or service mark application under Federal law.

 

Grantor does hereby further acknowledge and affirm that this Grant is made in
connection with, and subject to the terms of, the Security Agreement and that
the rights and remedies of Secured Party with respect to the security interest
in the Trademark Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event of an
irreconcilable conflict between the terms of this Grant and the terms of the
Security Agreement, the Security Agreement shall control.

 

THIS GRANT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC
PROVIDES THAT THE PERFECTION OF THE

 

XI-I-2

--------------------------------------------------------------------------------


 

SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH RESPECT
TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH RESPECT TO,
SUCH PARTICULAR COLLATERAL.

 

[The remainder of this page is intentionally left blank.]

 

XI-I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this GRANT OF TRADEMARK SECURITY INTEREST
to be duly executed and delivered by its officer thereunto duly authorized as of
the          day of         , 20    .

 

 

GRANTOR:

 

 

 

 

 

[                    ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

XI-I-S-4

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

XI-I-S-5

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
[FORM OF ] GRANT OF TRADEMARK SECURITY INTEREST

 

OWNER

 

TRADEMARK

 

REGISTRATION/
APPLICATION
NUMBER

 

REGISTRATION/
APPLICATION DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XI-I-A-1

--------------------------------------------------------------------------------


 

EXHIBIT II TO
SECURITY AGREEMENT

 

[FORM OF] GRANT OF PATENT SECURITY INTEREST

 

This GRANT OF PATENT SECURITY INTEREST (this “Grant”), dated
[                    ] is by and among, [                    ] (located at
[                    ], “Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as administrative agent (in such capacity, “Administrative Agent” and referred
to herein as “Secured Party”) for the financial institutions party to the Credit
Agreement (as hereinafter defined) from time to time (collectively, “Lenders”)
and representative of Lenders and Swap Counterparties (as hereinafter defined). 
Each capitalized term utilized in this Grant that is not defined in the Security
Agreement, the Credit Agreement or this Grant, but is defined in the UCC, shall
have the meaning set forth in Article 1, 8 or 9 of the UCC, as applicable.

 

WHEREAS, Grantor owns and uses in its business, and will, in the future adopt
and so use, various intangible assets, including the Patent Collateral (as
defined below);

 

WHEREAS, FTD Group, Inc., a Delaware corporation (“Company”), has entered into a
Credit Agreement dated as of June 10, 2011 (said Credit Agreement, as amended,
supplemented, amended and restated or otherwise modified from time to time,
being referred to as the “Credit Agreement,” the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Company, Lenders and Administrative Agent, pursuant to which Lenders have made
certain commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Company;

 

WHEREAS, Company may from time to time enter, or may from time to time have
entered, into one or more swap agreements (collectively, the “Lender Swap
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Swap Agreements are entered into (in such capacity,
collectively, “Swap Counterparties”); and

 

WHEREAS, Grantor has executed and delivered that certain Guaranty dated as of
June 10, 2011 (said Guaranty, as it may heretofore have been and as it may
hereafter be further amended, restated, supplemented, amended and restated or
otherwise modified from time to time, being referred to as the “Guaranty”), in
favor of Secured Party for the benefit of Lenders and any Swap Counterparties,
pursuant to which Grantor has guarantied the prompt payment and performance when
due of all obligations of Company under the Credit Agreement and the other Loan
Documents and all obligations of Company under the Lender Swap Agreements,
including, without limitation, the obligation of Company to make payments
thereunder in the event of early termination thereof; and

 

WHEREAS, pursuant to the terms of a Security Agreement dated as of June 10, 2011
(said Security Agreement, as it may heretofore have been and as it may hereafter
be further amended, restated, supplemented, amended and restated or otherwise
modified from time to time, being referred to as the “Security Agreement”),
among Grantor, Secured Party and the other grantors named therein, Grantor has
granted to Secured Party a security interest in, and Secured Party has

 

XI-II-S-2

--------------------------------------------------------------------------------


 

become a secured creditor with respect to, the Collateral specified therein,
including the Patent Collateral (as defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of  Grantor’s right, title and interest
in and to the following, in each case, whether now or hereafter existing or
whether now owned or hereafter acquired and wherever the same may be located
(the “Patent Collateral”):

 

(i)         all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by Grantor and all patents and
patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule A annexed
hereto), all re-issues, re-examinations, divisions, continuations, renewals,
extensions and continuations-in-part thereof and all rights (but not
obligations) corresponding thereto to sue for past, present and future
infringements; and

 

(ii)          all Proceeds and Accessions with respect to any of the foregoing.

 

Grantor does hereby further acknowledge and affirm that this Grant is made in
connection with, and subject to the terms of, the Security Agreement and that
the rights and remedies of Secured Party with respect to the security interest
in the Patent Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event of an irreconcilable conflict
between the terms of this Grant and the terms of the Security Agreement, the
Security Agreement shall control.

 

THIS GRANT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC
PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH
JURISDICTION SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY
INTEREST IN, OR THE REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.

 

[The remainder of this page is intentionally left blank.]

 

XI-II-S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this GRANT OF PATENT SECURITY INTEREST to
be duly executed and delivered by its officer thereunto duly authorized as of
the          day of         , 20    .

 

 

GRANTOR:

 

 

 

 

 

[                    ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

XI-II-S-4

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

XI-II-S-1

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
[FORM OF] GRANT OF PATENT SECURITY INTEREST

 

PATENTS ISSUED:

 

PATENT NO.

 

ISSUE DATE

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENTS PENDING:

 

APPLICANT(S’)
NAME

 

DATE
FILED

 

APPLICATION
NUMBER

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XI-II-A-1

--------------------------------------------------------------------------------


 

EXHIBIT III TO
SECURITY AGREEMENT

 

[FORM OF] GRANT OF COPYRIGHT SECURITY INTEREST

 

This GRANT OF COPYRIGHT SECURITY INTEREST (this “Grant”), dated
[                    ] is by and among, [                    ] (located at
[                    ], “Grantor”), and Wells Fargo Bank, National Association,
as administrative agent (in such capacity, “Administrative Agent” and referred
to herein as “Secured Party”) for the financial institutions party to the Credit
Agreement (as hereinafter defined) from time to time (collectively, “Lenders”)
and representative of Lenders and Swap Counterparties (as hereinafter defined). 
Each capitalized term utilized in this Grant that is not defined in the Security
Agreement, the Credit Agreement or this Grant, but is defined in the UCC, shall
have the meaning set forth in Article 1, 8 or 9 of the UCC, as applicable.

 

WHEREAS, Grantor owns and uses in its business, and will, in the future adopt
and so use, various intangible assets, including the Copyright Collateral (as
defined below);

 

WHEREAS, FTD Group, Inc., a Delaware corporation (“Company”), has entered into a
Credit Agreement dated as of June 10, 2011 (said Credit Agreement, as amended,
supplemented, amended and restated or otherwise modified from time to time,
being referred to as the “Credit Agreement,” the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Company, Lenders and Administrative Agent, pursuant to which Lenders have made
certain commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Company;

 

WHEREAS, Company may from time to time enter, or may from time to time have
entered, into one or more swap agreements (collectively, the “Lender Swap
Agreements”) with one or more Persons that are Lenders or Affiliates of Lenders
at the time such Lender Swap Agreements are entered into (in such capacity,
collectively, “Swap Counterparties”); and

 

WHEREAS, Grantor has executed and delivered that certain Guaranty dated as of
June 10, 2011 (said Guaranty, as it may heretofore have been and as it may
hereafter be further amended, restated, supplemented, amended and restated or
otherwise modified from time to time, being referred to as the “Guaranty”), in
favor of Secured Party for the benefit of Lenders and any Swap Counterparties,
pursuant to which Grantor has guarantied the prompt payment and performance when
due of all obligations of Company under the Credit Agreement and the other Loan
Documents and all obligations of Company under the Lender Swap Agreements,
including, without limitation, the obligation of Company to make payments
thereunder in the event of early termination thereof; and

 

WHEREAS, pursuant to the terms of a Security Agreement dated as of June 10, 2011
(said Security Agreement, as it may heretofore have been and as it may hereafter
be further amended, restated, supplemented or otherwise modified from time to
time, being referred to as the “Security Agreement”), among Grantor, Secured
Party and the other grantors named therein, Grantor has granted to Secured Party
a security interest in, and Secured Party has become a

 

XI-I-S-1

--------------------------------------------------------------------------------


 

secured creditor with respect to, the Copyright specified therein, including the
Copyright Collateral (as defined below);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by Grantor
to Secured Party pursuant to the Security Agreement, Grantor hereby grants to
Secured Party a security interest in all of Grantor’s right, title and interest
in and to the following, in each case, whether now or hereafter existing or
whether now owned or hereafter acquired and wherever the same may be located
(the “Copyright Collateral”):

 

(i)         all copyright registrations issued to Grantor and applications for
copyright registration that have been or may hereafter be filed in the United
States and in foreign countries (including, without limitation, the
registrations set forth on Schedule A annexed hereto, as the same may be amended
pursuant hereto from time to time) (collectively, the “Copyright
Registrations”);

 

(ii)          all items under copyright in various published and unpublished
works of authorship (including, without limitation, copyrights, if any, in
computer programs, computer data bases, other computer software layouts, trade
dress, drawings, designs, writings, and formulas), including, without
limitation, each of the copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of Grantor), or acquired by Grantor,
in whole or in part, and all Copyright Rights (as defined below) with respect
thereto and all Copyright Registrations therefor, heretofore or hereafter
granted or applied for, and all renewals and extensions thereof, throughout the
world (including, without limitation, in any works which are the subject of the
Copyright Registrations set forth on Schedule A annexed hereto, as the same may
be amended pursuant hereto from time to time) (collectively, the “Copyrights”);

 

(iii)          all common law and other rights in and to Copyrights in the
United States and in foreign countries including all copyright licenses (but
with respect to such copyright licenses, only to the extent permitted by such
licensing arrangements), the right (but not the obligation) to renew and extend
Copyright Registrations and any such rights and to register works protectable by
copyright and the right (but not the obligation) to sue in the name of Grantor
or in the name of Secured Party or Lenders for past, present and future
infringements of the Copyrights and any such rights (collectively, the
“Copyright Rights”); and

 

(iv)          all Proceeds, and Accessions with respect to any of the foregoing.

 

Grantor does hereby further acknowledge and affirm that this Grant is made in
connection with, and subject to the terms of, the Security Agreement and that
the rights and remedies of Secured Party with respect to the security interest
in the Copyright Collateral granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are

 

XI-III-2

--------------------------------------------------------------------------------


 

incorporated by reference herein as if fully set forth herein.  In the event of
an irreconcilable conflict between the terms of this Grant and the terms of the
Security Agreement, the Security Agreement shall control.

 

THIS GRANT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC
PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH
JURISDICTION SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY
INTEREST IN, OR THE REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.

 

XI-III-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this GRANT OF COPYRIGHT SECURITY INTEREST
to be duly executed and delivered by its officer thereunto duly authorized as of
the          day of         , 20    .

 

 

GRANTOR:

 

 

 

 

 

[                    ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

XI-III-S-4

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED AND AGREED:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

XI-III-S-1

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
[FORM OF] GRANT OF COPYRIGHT SECURITY INTEREST

 

U.S. COPYRIGHT REGISTRATIONS:

 

TITLE

 

REGISTRATION NO.

 

DATE OF ISSUE

 

REGISTERED OWNER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENDING U.S. COPYRIGHT APPLICATIONS:

 

TITLE

 

DATE FILED

 

COPYRIGHT CLAIMANT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XI-III-A-1

--------------------------------------------------------------------------------


 

EXHIBIT IV TO
SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This Pledge Supplement, dated as of [                                    ], is
delivered pursuant to the Security Agreement, dated as of June 10, 2011 between
[                                        ], a [                              ]
(“Grantor”), the other Grantors named therein, and Wells Fargo Bank, National
Association, as Administrative Agent, as Secured Party (said Security Agreement,
as it may heretofore have been and as it may hereafter be further amended,
restated, supplemented, amended and restated or otherwise modified from time to
time, being referred to as the “Security Agreement”).  Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.

 

Grantor hereby agrees that the [Pledged Equity] [Pledged Debt] set forth on
Schedule A annexed hereto shall be deemed to be part of the [Pledged Equity]
[Pledged Debt] and shall become part of the Securities Collateral and shall
secure all Secured Obligations.

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of
[                              ].

 

 

[GRANTOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

XI-IV-1

--------------------------------------------------------------------------------


 

SCHEDULE A
TO
PLEDGE SUPPLEMENT

 

XI-IV-A-1

--------------------------------------------------------------------------------


 

EXHIBIT V TO
SECURITY AGREEMENT

 

[FORM OF] COUNTERPART

 

COUNTERPART (this “Counterpart”), dated as of [              ], is delivered
pursuant to Section 21 of the Security Agreement referred to below.  The
undersigned hereby agrees that this Counterpart may be attached to the Security
Agreement dated as of June 10, 2011 (said Security Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented, amended and restated or otherwise modified from time to time being
referred to as the “Security Agreement”; capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed therein), among FTD
Group, Inc., the other Grantors named therein, and Wells Fargo Bank, National
Association, as Administrative Agent, as Secured Party.  The undersigned by
executing and delivering this Counterpart hereby becomes a Grantor under the
Security Agreement in accordance with Section 21 thereof and agrees to be bound
by all of the terms thereof.  Without limiting the generality of the foregoing,
the undersigned hereby:

 

(i)                            authorizes the Secured Party to add the
information set forth on the Schedules to this Agreement to the correlative
Schedules attached to the Security Agreement;

 

(ii)                              grants a security interest in favor of the
Secured Party in all Collateral of the undersigned, including the items of
property described on the Schedules annexed hereto to secure all Secured
Obligations; and

 

(iii)                               makes the representations and warranties set
forth in the Security Agreement, as amended hereby, to the extent relating to
the undersigned.

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

XI-V-1

--------------------------------------------------------------------------------


 

EXHIBIT XII

 

[FORM OF] MORTGAGE

 

This space reserved for Recorder’s use only

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING (ILLINOIS)

 

by and from

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

“Mortgagor”

 

to

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

“Mortgagee”

 

Dated as of June 10, 2011

 

 

Location:

 

3113 Woodcreek Drive

 

Municipality:

 

Downers Grove

 

County:

 

DuPage

 

State:

 

Illinois

 

Tax Id Nos.:

 

05-36-202-011 (Lot 1), 05-36-202-012 (Lot 2)

 

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING TO BE

INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN.

 

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603

Attention:  Philip M. J. Edison

 

--------------------------------------------------------------------------------


 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING (ILLINOIS)

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING (ILLINOIS) (this “Mortgage”) is dated as of June 10, 2011 and from
FLORISTS’ TRANSWORLD DELIVERY, INC., a Michigan corporation (“Mortgagor”), whose
address is 3113 Woodcreek Drive, Downers Grove, DuPage County, Illinois 60515 to
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(“Mortgagee”), having an address at 333 S. Grand Avenue, 9th Floor, Los Angeles,
California 90071, as administrative agent for Lenders.

 

RECITALS

 

A.                                    Mortgagee and Lenders have entered into a
certain Credit Agreement dated as of June 10, 2011 (said Credit Agreement, as
amended, supplemented, amended and restated or otherwise modified from time to
time, being referred to as the “Credit Agreement,” the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
FTD Group, Inc., a Delaware corporation (“Company”), the financial institutions
party thereto from time to time (collectively, “Lenders”) and Mortgagee, as
administrative agent for Lenders, pursuant to which Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Company.

 

B.                                      Company may from time to time enter, or
may from time to time have entered, into one or more Lender Swap Agreements (as
defined below) with one or more Swap Counterparties in accordance with the
Credit Agreement.

 

C.                                      Mortgagor has executed and delivered
that certain Guaranty dated of even date herewith (as the same may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”) in favor of Mortgagee and Lenders, pursuant to which Mortgagor has
guaranteed the prompt payment and performance when due of all of the obligations
of Company under the Credit Agreement, the other Loan Documents and the Lender
Swap Agreements, including the obligation of Company to make payments thereunder
in the event of early termination thereof.

 

D.                                     Pursuant to the Credit Agreement, in
order to induce Mortgagee and Lenders to make Loans and other extensions of
credit under the Credit Agreement and the Swap Counterparties to enter into the
Lender Swap Agreements, Mortgagor has agreed to execute and deliver this
Mortgage.

 

XII-1

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1.                                           Definitions.  All
capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Credit Agreement.  As used herein, the
following terms shall have the following meanings:

 

(a)                                      “Indebtedness”: (1) All indebtedness of
Company to Mortgagee and Lenders, the full and prompt payment of which has been
guaranteed by Mortgagor, including, without limitation, the sum of all
(a) principal, interest and other amounts evidenced or secured by the Loan
Documents or any Lender Swap Agreements and (b) principal, interest and other
amounts which may hereafter be loaned under or in connection with the Credit
Agreement, any of the other Loan Documents or any Lender Swap Agreements,
whether evidenced by a promissory note or other instrument which, by its terms,
is secured hereby, and (2) all other indebtedness, obligations and liabilities
now or hereafter existing of any kind of Mortgagor or Company to Mortgagee under
the Guaranty and all other documents which recite that they are intended to be
secured by this Mortgage.  Pursuant to the Credit Agreement, Lenders have agreed
to provide Company with a Term Loan and a Revolving Loan which permits Company
to borrow certain principal amounts, repay all or a portion of such principal
amounts, and reborrow the amounts previously paid to Lenders, all upon
satisfaction of certain conditions stated in the Credit Agreement.  The amount
of such Revolving Loan facility may increase and decrease from time to time as
Lenders advance, Company repays, and Lenders re-advance sums on account of the
Revolving Loans, all as more fully described in the Credit Agreement.  In
addition, Lenders may provide Company with Incremental Term Loans and/or
Incremental Revolving Loan Increases pursuant to the Credit Agreement. 
Additionally, pursuant to the Credit Agreement, Company may enter into the
Lender Swap Agreements.  The term “Indebtedness” includes without limitation all
advances and re-advances under the Revolving Loan facility of the Credit
Agreement and all amounts under the Lender Swap Agreements.

 

(b)                                      “Lender Swap Agreement” means an
Interest Rate Agreement, Currency Agreement or other swap agreement between
Company or a Subsidiary of Company and a Swap Counterparty.

 

(c)                                      “Mortgaged Property”: All of
Mortgagor’s right, title and interest in and to (1) the fee interest in the real
property described in Exhibit A attached hereto and incorporated herein by this
reference, together with any greater estate therein as hereafter may be acquired
by Mortgagor (the “Land”), (2) all improvements now owned or hereafter acquired
by Mortgagor, now or at any time situated, placed or constructed upon the Land
(the “Improvements”; the Land and Improvements are collectively referred to as
the “Premises”), (3) all materials, supplies, equipment, apparatus and other
items of personal property now owned or hereafter acquired by Mortgagor and now
or hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, telephone, storm and
sanitary sewer facilities and all other utilities used in connection with the
Premises whether or not situated in easements (the “Fixtures”), (4) all
reserves, escrows or impounds required under the Credit Agreement and all
deposit accounts maintained by Mortgagor with respect to the Mortgaged

 

XII-2

--------------------------------------------------------------------------------


 

Property (the “Deposit Accounts”), (5) all leases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now or at any time in
effect) which grant to any Person a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (6) all of the rents, revenues, royalties,
income, proceeds, profits, security and other types of deposits, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (7) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds pertaining to the Premises (the “Tax
Refunds”), (10) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”), (11) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”), and (12) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Land, Improvements, or Fixtures (the
“Condemnation Awards”).  As used in this Mortgage, the term “Mortgaged Property”
shall mean all or, where the context permits or requires, any portion of the
above or any interest therein.

 

(d)                                      “Obligations”: All of the agreements,
covenants, conditions, warranties, representations and other obligations of
Mortgagor or Company under the Credit Agreement, the other Loan Documents and
any Lender Swap Agreements.

 

(e)                                      “UCC”: The Uniform Commercial Code of
Illinois or, if the creation, perfection and enforcement of any security
interest herein granted is governed by the laws of a state other than Illinois,
then, as to the matter in question, the Uniform Commercial Code in effect in
that state.

 

ARTICLE 2

 

MORTGAGE OF MORTGAGED PROPERTY

 

Section 2.1.                                           Mortgage of Mortgaged
Property.  To secure the full and timely payment of the Indebtedness and the
full and timely performance of the Obligations, Mortgagor mortgages, grants,
bargains, assigns, sells and conveys, to Mortgagee the Mortgaged Property,
subject, however, to the Permitted Encumbrances, to have and to hold the
Mortgaged Property to Mortgagee, and Mortgagor does hereby bind itself, its
successors and assigns to warrant and forever defend the title to the Mortgaged
Property unto Mortgagee.

 

XII-3

--------------------------------------------------------------------------------


 

ARTICLE 3

 

WARRANTIES, REPRESENTATIONS AND COVENANTS

 

Mortgagor warrants, represents and covenants to Mortgagee as follows:

 

Section 3.1.                                           Title to Mortgaged
Property and Lien of this Instrument.  Mortgagor owns the Mortgaged Property
free and clear of any liens, claims or interests, except the Permitted
Encumbrances.  This Mortgage creates a valid, enforceable First Priority Lien
and security interest against the Mortgaged Property.

 

Section 3.2.                                           First Lien Status. 
Mortgagor shall preserve and protect the first lien and security interest status
of this Mortgage and the other Loan Documents.  If any lien or security interest
other than the Permitted Encumbrances is asserted against the Mortgaged
Property, Mortgagor shall promptly, and at its expense, (a) give Mortgagee a
detailed written notice of such lien or security interest (including origin,
amount and other terms), and (b) pay the underlying claim in full or take such
other action so as to cause it to be released or contest the same in compliance
with the requirements of the Credit Agreement (including the requirement of
providing a bond or other security satisfactory to Mortgagee).

 

Section 3.3.                                           Payment and Performance.
 Mortgagor shall pay the Indebtedness when due and shall perform the Obligations
in full when they are required to be performed.

 

Section 3.4.                                           Replacement of Fixtures.
 Mortgagor shall not, without the prior written consent of Mortgagee, permit any
of the Fixtures owned or leased by Mortgagor to be removed at any time from the
Land or Improvements, unless the removed item is removed temporarily for
maintenance and repair or, if removed permanently, is permitted to be removed by
the Credit Agreement, or is obsolete and is replaced by an article of equal or
better suitability and value, owned by Mortgagor subject to the liens and
security interests of this Mortgage and the other Loan Documents, and free and
clear of any other lien or security interest except such as may be permitted
under the Credit Agreement or first approved in writing by Mortgagee.

 

Section 3.5.                                           Inspection.  Mortgagor
shall permit Mortgagee, and Mortgagee’s agents, representatives and employees,
upon reasonable prior notice to Mortgagor, to inspect the Mortgaged Property and
all books and records of Mortgagor located thereon, and to conduct such
environmental and engineering studies as Mortgagee may reasonably require,
provided that such inspections and studies shall not materially interfere with
the use and operation of the Mortgaged Property.

 

Section 3.6.                                           Other Covenants.  All of
the covenants of Company (and, if a party thereto, Mortgagor) in the Credit
Agreement are incorporated herein by reference and, together with covenants in
this Article 3, shall be covenants running with the Land.

 

Section 3.7.                                           Peaceable Possession. 
Mortgagor’s possession of the Mortgaged Property has been peaceable and
undisturbed and, to Mortgagor’s actual knowledge, there are no facts by

 

XII-4

--------------------------------------------------------------------------------


 

reason of which any adverse claim to any part of the Mortgaged Property or to
any undivided interest therein might reasonably be expected to be made.

 

Section 3.8.                                           Condemnation Awards and
Insurance Proceeds.

 

(a)                                      Condemnation Awards.  Mortgagor assigns
all awards and compensation to which it is entitled for any condemnation or
other taking, or any purchase in lieu thereof, to Mortgagee and authorizes
Mortgagee to collect and receive such awards and compensation and to give proper
receipts and acquittances therefor, subject to the terms of the Credit
Agreement.

 

(b)                                      Insurance Proceeds.  Mortgagor assigns
to Mortgagee all proceeds of any insurance policies insuring against loss or
damage to the Mortgaged Property subject to the terms of the Credit Agreement. 
Mortgagor authorizes Mortgagee to collect and receive such proceeds and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, subject to the terms of the Credit Agreement.

 

(c)                                      Collateral Protection Act.  Pursuant to
the terms of the Collateral Protection Act (815 ILCS 180/1 et seq.), Mortgagor
is hereby notified that unless Mortgagor provides Mortgagee with evidence of the
insurance coverage required by this Mortgage, Mortgagee may purchase insurance
at Mortgagee’s expense to protect Mortgagor’s interests in the Premises, which
insurance may, but need not, protect the interests of Mortgagor in the
Premises.  The coverage purchased by Mortgagee may not pay any claim made by
Mortgagor or any claim made against Mortgagor in connection with the Premises. 
Mortgagor may later cancel any insurance purchased by Mortgagee, but only after
providing Mortgagee with evidence that Mortgagor has obtained the insurance as
required hereunder.  If Mortgagee purchases insurance, the Mortgagor will be
responsible for the costs of such insurance, including interest and any other
charges imposed in connection with the placement of the insurance, until the
effective date of the cancellation or expiration of the insurance.  The costs of
the insurance may be added to the total obligation secured by this Mortgage. 
The costs of such insurance may be greater than the cost of insurance Mortgagor
may be able to obtain for itself.

 

Section 3.9.                                           Taxes.  Mortgagor shall
pay, when due and prior to delinquency, all Taxes imposed or levied by any
Government Authority which create a lien upon the Mortgaged Property or any part
thereof (all of which Taxes are hereinafter referred to as “Impositions”).  If
by law any such Imposition is payable, or may at the option of the taxpayer be
paid, in installments, Mortgagor may pay the same, together with any accrued
interest on the unpaid balance of such Imposition, in installments as the same
become due and before any fine, penalty, interest or cost may be added thereto
for the nonpayment of any such installment and interest.  If at any time after
the date hereof there shall be assessed or imposed a license fee, tax or
assessment on Mortgagee which is measured by or based in whole or in part upon
the amount of the outstanding Obligations, then all such Taxes shall be deemed
to be included within the term “Impositions” as defined herein, and Mortgagor
shall pay and discharge the same as herein provided (to the fullest extent
permitted by law) with respect to the payment of Impositions.

 

XII-5

--------------------------------------------------------------------------------


 

(b)                                      Mortgagor has the right, before any
delinquency occurs, to contest or object to the amount or validity of any
Imposition by appropriate legal proceedings, but this right shall not be deemed
or construed in any way as relieving, modifying or postponing Mortgagor’s
obligation to pay any such Imposition at the time and in the manner provided
herein, unless (i) Mortgagor has given prior written notice to Mortgagee of
Mortgagor’s intent so to contest or object to an Imposition; (ii) Mortgagor has
demonstrated to Mortgagee’s satisfaction that the legal proceedings shall
conclusively operate to prevent the sale of the Mortgaged Property, or any part
thereof, to satisfy such Imposition prior to a final determination of such
proceedings; and (iii) Mortgagor has, or has caused to be, provided such reserve
or other appropriate provision, if any, as shall be required in conformity with
GAAP or by the appropriate taxing authority, in accordance with the terms of the
Credit Agreement.

 

Section 3.10.                                            Utilities. Mortgagor
shall pay, when due, all utility charges incurred by Mortgagor for the benefit
of the Mortgaged Property, or which may become a charge or lien against the
Mortgaged Property, for gas, electricity, water, sewer and all other utility
services furnished to the Mortgaged Property, and all other assessments or
charges of a similar nature, whether public or private, affecting the Mortgaged
Property or any portion thereof, whether or not such assessments or charges are
liens thereon.

 

ARTICLE 4

 

DEFAULT AND FORECLOSURE

 

Section 4.1.                                           Remedies.  If an Event of
Default exists, Mortgagee may, at Mortgagee’s election, exercise any or all of
the following rights, remedies and recourses:

 

(a)                                      Acceleration.  Declare the Indebtedness
to be immediately due and payable, without further notice, presentment, protest,
notice of intent to accelerate, notice of acceleration, demand or action of any
nature whatsoever (each of which hereby is expressly waived by Mortgagor),
whereupon the same shall become immediately due and payable.

 

(b)                                      Entry on Mortgaged Property.  Enter the
Mortgaged Property and take exclusive possession thereof and of all books,
records and accounts relating thereto or located thereon.  If Mortgagor remains
in possession of the Mortgaged Property after an Event of Default and without
Mortgagee’s prior written consent, Mortgagee may invoke any legal remedies to
dispossess Mortgagor.

 

(c)                                      Operation of Mortgaged Property.  Hold,
lease, develop, manage, operate or otherwise use the Mortgaged Property upon
such terms and conditions as Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Mortgagee deems necessary or
desirable), and apply all Rents and other amounts collected by Mortgagee in
connection therewith in accordance with the provisions of Section 4.7.

 

(d)                                      Foreclosure and Sale.  Institute
proceedings for the complete foreclosure of this Mortgage by judicial action, in
which case the Mortgaged Property may be sold for cash or credit

 

XII-6

--------------------------------------------------------------------------------


 

in one or more parcels.  With respect to any notices required or permitted under
the UCC, Mortgagor agrees that ten (10) days’ prior written notice shall be
deemed commercially reasonable.  At any such sale by virtue of any judicial
proceedings or any other legal right, remedy or recourse, the title to and right
of possession of any such property shall pass to the purchaser thereof, and to
the fullest extent permitted by law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor.  Mortgagee
may be a purchaser at such sale and, if Mortgagee is the highest bidder,
Mortgagee may credit the portion of the purchase price that would be distributed
to Mortgagee against the Indebtedness in lieu of paying cash.  In the event this
Mortgage is foreclosed by judicial action, appraisement of the Mortgaged
Property is waived.

 

(e)                                      Receiver.  Make application to a court
of competent jurisdiction for, and obtain from such court as a matter of strict
right and without notice to Mortgagor or regard to the adequacy of the Mortgaged
Property for the repayment of the Indebtedness, the appointment of a receiver of
the Mortgaged Property, and Mortgagor irrevocably consents to such appointment. 
Any such receiver shall have all the usual powers and duties of receivers in
similar cases, including the full power to rent, maintain and otherwise operate
the Mortgaged Property upon such terms as may be approved by the court, and
shall apply such Rents in accordance with the provisions of Section 4.7.

 

(f)                                       Other.  Exercise all other rights,
remedies and recourses granted under the Loan Documents, any Lender Swap
Agreements or otherwise available at law or in equity.

 

Section 4.2.                                           Separate Sales.  The
Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee in its sole discretion may elect; the right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.

 

Section 4.3.                                           Remedies Cumulative,
Concurrent and Nonexclusive.  Mortgagee shall have all rights, remedies and
recourses granted in the Loan Documents and available at law or equity
(including the UCC), which rights (a) shall be cumulated and concurrent, (b) may
be pursued separately, successively or concurrently against Mortgagor or others
obligated under the Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Mortgagee, (c) may be
exercised as often as occasion therefor shall arise, and the exercise or failure
to exercise any of them shall not be construed as a waiver or release thereof or
of any other right, remedy or recourse, and (d) are intended to be, and shall
be, nonexclusive.  No action by Mortgagee in the enforcement of any rights,
remedies or recourses under the Loan Documents or any Lender Swap Agreements or
otherwise at law or equity shall be deemed to cure any Event of Default.

 

Section 4.4.                                           Release of and Resort to
Collateral.  Mortgagee may release, regardless of consideration and without the
necessity for any notice to or consent by the holder of any subordinate lien on
the Mortgaged Property, any part of the Mortgaged Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security

 

XII-7

--------------------------------------------------------------------------------


 

interest created in or evidenced by the Loan Documents or their status as a
first and prior lien and security interest in and to the Mortgaged Property. 
For payment of the Indebtedness, Mortgagee may resort to any other security in
such order and manner as Mortgagee may elect.

 

Section 4.5.                                           Waiver of Redemption,
Notice and Marshalling of Assets.  To the fullest extent permitted by law,
Mortgagor hereby irrevocably and unconditionally waives and releases (a) all
benefit that might accrue to Mortgagor by virtue of any present or future
statute of limitations or law or judicial decision exempting the Mortgaged
Property from attachment, levy or sale on execution or providing for any stay of
execution, exemption from civil process, redemption or extension of time for
payment, (b) except as required by the terms of any Loan Document, all notices
of any Event of Default or of Mortgagee’s election to exercise or the actual
exercise of any right, remedy or recourse, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation.

 

Section 4.6.                                           Discontinuance of
Proceedings.  If Mortgagee shall have proceeded to invoke any right, remedy or
recourse permitted under the Loan Documents and shall thereafter elect to
discontinue or abandon it for any reason, Mortgagee shall have the unqualified
right to do so and, in such an event, Mortgagor and Mortgagee shall be restored
to their former positions with respect to the Indebtedness, the Obligations, the
Loan Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if the right, remedy or
recourse had never been invoked, but no such discontinuance or abandonment shall
waive any Event of Default which may then exist or the right of Mortgagee
thereafter to exercise any right, remedy or recourse under the Loan Documents
for such Event of Default.

 

Section 4.7.                                           Application of Proceeds.
 The proceeds of any sale of, and the Rents and other amounts generated by the
holding, leasing, management, operation or other use of the Mortgaged Property,
shall be applied by Mortgagee (or the receiver, if one is appointed) in the
following order unless otherwise required by applicable law:

 

(a)                             to the payment of the costs and expenses of
taking possession of the Mortgaged Property and of holding, using, leasing,
repairing, improving and selling the same, including, without limitation,
(1) receiver’s fees and expenses, including the repayment of the amounts
evidenced by any receiver’s certificates, (2) court costs, (3) reasonable
attorneys’ and accountants’ fees and expenses, and (4) costs of advertisement;

 

(b)                            to the payment of the Indebtedness and
performance of the Obligations in accordance with the Credit Agreement; and

 

(c)                             the balance, if any, to the payment of the
Person or Persons legally entitled thereto.

 

Section 4.8.                                           Occupancy After
Foreclosure.  Any sale of the Mortgaged Property or any part thereof in
accordance with Section 4.1(d) will divest all right, title and interest of
Mortgagor in and to the property sold.  Subject to applicable law, any purchaser
at a foreclosure sale will

 

XII-8

--------------------------------------------------------------------------------


 

receive immediate possession of the property purchased.  If Mortgagor retains
possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.

 

Section 4.9.                                          
Additional Advances and Disbursements; Costs of Enforcement.  (a) If any Event
of Default exists, Mortgagee shall have the right, but not the obligation, to
cure such Event of Default in the name and on behalf of Mortgagor.  All sums
advanced and expenses incurred at any time by Mortgagee under this Section 4.9,
or otherwise under this Mortgage, any of the other Loan Documents, any Lender
Swap Agreements or applicable law, shall bear interest from the date that such
sum is advanced or expense incurred, to and including the date of reimbursement,
computed at the rate or rates at which interest is then computed on the
Indebtedness, and all such sums, together with interest thereon, shall be
secured by this Mortgage.

 

(b)                                      Mortgagor shall pay all expenses
(including reasonable attorneys’ fees and expenses) of or incidental to the
perfection and enforcement of this Mortgage, the other Loan Documents and any
Lender Swap Agreements, or the enforcement, compromise or settlement of the
Indebtedness or any claim under this Mortgage, the other Loan Documents and any
Lender Swap Agreements and for the curing thereof, or for defending or asserting
the rights and claims of Mortgagee in respect thereof, by litigation or
otherwise.

 

Section 4.10.                                            No Mortgagee in
Possession.  Neither the enforcement of any of the remedies under this
Article 4, the assignment of the Rents and Leases under Article 5, the security
interests under Article 6, nor any other remedies afforded to Mortgagee under
the Loan Documents, at law or in equity, shall cause Mortgagee to be deemed or
construed to be a mortgagee in possession of the Mortgaged Property, to obligate
Mortgagee to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

 

Section 4.11.                                            Actions by Mortgagee to
Preserve the Mortgaged Property.  If Mortgagor fails to make any payment or do
any act as and in the manner provided in this Mortgage, in any of the other Loan
Documents or in any of the Lender Swap Agreements, Mortgagee, in its sole and
absolute discretion, without obligation so to do and without notice to or demand
upon Mortgagor and without releasing Mortgagor from any obligation, may make
such payment or do such act in such manner and to such extent as Mortgagee may
deem necessary to protect the security hereof.  In connection therewith (without
limiting Mortgagee’s general powers), Mortgagee shall have and is hereby given
the right, but not the obligation, (i) to enter upon and take possession of the
Mortgaged Property; (ii) to make additions, alterations, repairs and
Improvements to the Mortgaged Property which it may consider necessary to keep
the Mortgaged Property in good condition and repair; (iii) to appear and
participate in any action or proceeding which affects or may affect the security
hereof or the rights or powers of Mortgagee; (iv) to pay, purchase, contest or
compromise any encumbrance, claim, charge, lien or debt which, in Mortgagee’s
judgment, may affect the security of this Mortgage; and (v) in exercising such
powers, to employ counsel or other necessary or desirable experts or
consultants.  Mortgagor shall, immediately upon demand therefor by Mortgagee,
pay all reasonable costs and expenses incurred by Mortgagee in connection with
the exercise by Mortgagee of the foregoing rights,

 

XII-9

--------------------------------------------------------------------------------


 

including cost of evidence of title, court costs, appraisals, surveys, and
reasonable attorneys’ fees, together with interest thereon from the date
incurred at the interest rate then in effect under any Note.  All such costs and
expenses together with interest thereon shall be secured by this Mortgage.

 

Section 4.12.                                            Due On Sale.  In order
to induce Mortgagee and Lenders to make the Loans and other extensions of credit
under the Credit Agreement and the Swap Counterparties to enter into the Lender
Swap Agreements, Mortgagor agrees that, except as otherwise expressly permitted
pursuant to the Credit Agreement, in the event of any “transfer” of the
Mortgaged Property without the prior written consent of Mortgagee, Mortgagee has
the absolute right at its option, without prior demand or notice, to declare all
sums secured by this Mortgage immediately due and payable.  Consent to one such
transaction will not be deemed to be a waiver of the right to require consent to
future or successive transactions.  Mortgagee may grant or deny such consent in
its sole discretion and, if consent is given, any such transfer will be subject
to this Mortgage, and any such transferee shall assume all obligations hereunder
and agree to be bound by all provisions contained herein.  Such assumption will
not, however, release Mortgagor, Company or any other maker or guarantor of the
Obligations from any liability thereunder without the prior written consent of
Mortgagee and Lenders.  As used herein, “transfer” includes the direct or
indirect sale, agreement to sell, transfer, conveyance, pledge, collateral
assignment or hypothecation of the Mortgaged Property, or any portion thereof or
interest therein, whether voluntary, involuntary, by operation of law or
otherwise, the execution of any installment land sale contract or similar
instrument affecting all or a portion of the Mortgaged Property, or the lease of
all or substantially all of the Mortgaged Property.  The term “transfer” also
includes a Change in Control in Mortgagor.

 

ARTICLE 5

 

ASSIGNMENT OF RENTS AND LEASES

 

Section 5.1.                                           Assignment.  In
furtherance of and in addition to the assignment made by Mortgagor in
Section 2.1 of this Mortgage, Mortgagor hereby absolutely and unconditionally
assigns, sells, transfers and conveys to Mortgagee all of its right, title and
interest in and to all Leases, whether now existing or hereafter entered into,
and all of its right, title and interest in and to all Rents.  This assignment
is an absolute assignment and not an assignment for additional security only. 
So long as no Event of Default shall have occurred and be continuing, Mortgagor
shall have a revocable license from Mortgagee to exercise all rights extended to
the landlord under the Leases, including the right to receive and collect all
Rents and to hold the Rents in trust for use in the payment of the Indebtedness
and performance of the Obligations and to otherwise use the same.  The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing.  Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the
Indebtedness or the Obligations or solvency of Mortgagor, the license herein
granted shall automatically expire and terminate, without notice to Mortgagor by
Mortgagee (any such notice being hereby expressly waived by Mortgagor to the
extent permitted by applicable law).

 

XII-10

--------------------------------------------------------------------------------


 

Section 5.2.                                           Perfection Upon
Recordation.  Mortgagor covenants that upon recordation of this Mortgage
Mortgagee shall have, to the extent permitted under applicable law, a valid and
fully perfected, First Priority, present assignment of the Rents arising out of
the Leases and all security for such Leases.  Mortgagor acknowledges and agrees
that upon recordation of this Mortgage Mortgagee’s interest in the Rents shall
be deemed to be fully perfected, “choate” and enforced as to Mortgagor and all
third parties following recovery of possession of the Mortgaged Property by
Mortgagee.  For purposes of this Section 5.2, “possession” shall mean any one of
the following to the extent permitted by applicable law:  (a) actual possession
of the Mortgaged Property or (b) taking affirmative actions to gain possession
of the Mortgaged Property that would constitute constructive possession of the
Mortgaged Property such as court authorization to collect Rents or appointment
of a receiver.  To the extent permitted by applicable law, Mortgagee shall have
the right to collect Rents without taking possession of the Mortgaged Property.

 

Section 5.3.                                           Bankruptcy Provisions.
 Without limitation of the absolute nature of the assignment of the Rents
hereunder, Mortgagor and Mortgagee agree that (a) this Mortgage shall constitute
a “security agreement” for purposes of Section 552(b) of Title 11 of the United
States Code (the “Bankruptcy Code”), (b) the security interest created by this
Mortgage extends to property of Mortgagor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

Section 5.4.                                           No Merger of Estates.  So
long as part of the Indebtedness and the Obligations secured hereby remain
unpaid and undischarged, the fee and leasehold estates to the Mortgaged Property
shall not merge, but shall remain separate and distinct, notwithstanding the
union of such estates either in Mortgagor, Mortgagee, any tenant or any third
party by purchase or otherwise.

 

ARTICLE 6

 

SECURITY AGREEMENT

 

Section 6.1.                                           Security Interest.  This
Mortgage constitutes a “security agreement” on personal property within the
meaning of the UCC and other applicable law and with respect to the Fixtures,
Deposit Accounts, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards.  To this end, Mortgagor grants to
Mortgagee a First Priority security interest in the Fixtures, Deposit Accounts,
Leases, Rents, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and all other Mortgaged Property which is personal property
to secure the payment of the Indebtedness and performance of the Obligations,
and agrees that Mortgagee shall have all the rights and remedies of a secured
party under the UCC with respect to such property.  Any notice of sale,
disposition or other intended action by Mortgagee with respect to the Fixtures,
Deposit Accounts, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards sent to Mortgagor at least ten
(10) days prior to any action under the UCC shall constitute reasonable notice
to Mortgagor.

 

XII-11

--------------------------------------------------------------------------------


 

Section 6.2.                                           Financing Statements.
 Mortgagor shall execute (if applicable) and deliver to Mortgagee, in form and
substance satisfactory to Mortgagee, such financing statements and such further
assurances as Mortgagee may, from time to time, reasonably consider necessary to
create, perfect and preserve Mortgagee’s security interest hereunder, and
Mortgagee may cause such statements and assurances to be recorded and filed at
such times and places as may be required or permitted by law to so create,
perfect and preserve such security interest.  Mortgagor is a corporation duly
organized under the laws of the State of Michigan and except as otherwise
expressly provided in the Credit Agreement, shall not change the state of its
organization without less than twenty (20) days prior written notice to
Mortgagee.

 

Section 6.3.                                           Fixture Filing.  This
Mortgage shall also constitute a “fixture filing” for the purposes of the UCC
against all of the Mortgaged Property which is or is to become fixtures. 
Mortgagor grants to Mortgagee a security interest in all existing and future
goods which are now or in the future become fixtures relating to the Mortgaged
Property and the proceeds thereof.  For purposes of the UCC, the following
information concerning the security interest herein granted is furnished:

 

(a)                             The name of the Debtor (Mortgagor) is: 
Florists’ Transworld Delivery, Inc., a Michigan corporation, having an address
as set forth in the first paragraph of this Mortgage, whose corporate
organizational number is 195-978.

 

(b)                            The name of the Secured Party (Mortgagee) is:
Wells Fargo Bank, National Association, having an address as set forth in the
first paragraph of this Mortgage.

 

(c)                             Information concerning the security interest
evidenced by this instrument may be obtained from the Secured Party at its
address above.

 

(d)                            Mortgagor is the record owner of the real estate
described in this Security Instrument.

 

(e)                             This document is to be filed in the real estate
records.  A description of the real estate is attached hereto as Exhibit A.

 

ARTICLE 7

 

MISCELLANEOUS

 

Section 7.1.                                           Notices.  Any notice
required or permitted to be given under this Mortgage shall be given in
accordance with Section 10.8 of the Credit Agreement.

 

Section 7.2.                                           Covenants Running with
the Land.  All Obligations contained in this Mortgage are intended by Mortgagor
and Mortgagee to be, and shall be construed as, covenants running with the
Mortgaged Property.  As used herein, “Mortgagor” shall refer to the party named
in the first paragraph of this Mortgage and to any subsequent owner of all or
any portion of the Mortgaged Property.  All Persons who may have or acquire an
interest in the Mortgaged

 

XII-12

--------------------------------------------------------------------------------


 

Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Loan Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee.

 

Section 7.3.                                           Attorney-in-Fact.
 Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns,
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Mortgagee’s security interests and rights in or
to any of the Mortgaged Property, and (d) while any Event of Default exists, to
perform any obligation of Mortgagor hereunder; however: (1) Mortgagee shall not
under any circumstances be obligated to perform any obligation of Mortgagor;
(2) any sums advanced by Mortgagee in such performance shall be added to and
included in the Indebtedness and shall bear interest at the rate or rates at
which interest is then computed on the Indebtedness; (3) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (4) Mortgagee shall not be liable to Mortgagor or any
other person or entity for any failure to take any action which it is empowered
to take under this Section 7.3.

 

Section 7.4.                                           Successors and Assigns. 
This Mortgage shall be binding upon and inure to the benefit of Mortgagee and
Mortgagor and their respective successors and assigns.  Mortgagor shall not,
without the prior written consent of Mortgagee, assign any rights, duties or
obligations hereunder.

 

Section 7.5.                                           No Waiver.  Any failure
by Mortgagee to insist upon strict performance of any of the terms, provisions
or conditions of the Loan Documents shall not be deemed to be a waiver of same,
and Mortgagee shall have the right at any time to insist upon strict performance
of all of such terms, provisions and conditions.

 

Section 7.6.                                           Credit Agreement.  If any
conflict or inconsistency exists between this Mortgage and the Credit Agreement,
the Credit Agreement shall govern.

 

Section 7.7.                                           Release or Reconveyance.
 Upon payment in full of the Indebtedness and performance in full of the
Obligations or upon a sale or other disposition of the Mortgaged Property in
accordance with the Credit Agreement, Mortgagee, at Mortgagor’s expense, shall
release the liens and security interests created by this Mortgage or reconvey
the Mortgaged Property to Mortgagor.

 

Section 7.8.                                           Waiver of Stay,
Moratorium and Similar Rights.  Mortgagor agrees, to the full extent that it may
lawfully do so, that it will not at any time insist upon or plead or in any

 

XII-13

--------------------------------------------------------------------------------


 

way take advantage of any stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Mortgage or the Indebtedness or
Obligations secured hereby, or any agreement between Mortgagor and Mortgagee or
any rights or remedies of Mortgagee.

 

Section 7.9.                                           Applicable Law.  The
provisions of this Mortgage regarding the creation, perfection and enforcement
of the liens and security interests herein granted shall be governed by and
construed under the laws of the state in which the Mortgaged Property is
located.  All other provisions of this Mortgage shall be governed by the laws of
the State of New York (including, without limitation, Section 5-1401 of the
General Obligations Law of the State of New York), without regard to conflicts
of laws principles.

 

Section 7.10.                                            Headings.  The Article,
Section and Subsection titles hereof are inserted for convenience of reference
only and shall in no way alter, modify or define, or be used in construing, the
text of such Articles, Sections or Subsections.

 

Section 7.11.                                            Entire Agreement.  This
Mortgage, the other Loan Documents and the Lender Swap Agreements embody the
entire agreement and understanding between Mortgagee and Mortgagor and supersede
all prior agreements and understandings between such parties relating to the
subject matter hereof and thereof.  Accordingly, the Loan Documents and the
Lender Swap Agreements may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

Section 7.12.                                            Mortgagee as
Administrative Agent; Successor Agents.  (a) Mortgagee has been appointed to act
as Administrative Agent hereunder by the Lenders and, by acceptance of any of
the benefits hereunder, each Counterparty under a Lender Swap Agreement. 
Mortgagee shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Mortgagee and the Lenders or any such
Counterparty (collectively, as amended, supplemented or otherwise modified or
replaced from time to time, the “Agency Documents”) and this Mortgage. 
Mortgagor and all other persons shall be entitled to rely on releases, waivers,
consents, approvals, notifications and other acts of Mortgagee without inquiry
into the existence of required consents or approvals of the Lenders or any such
Counterparty therefor.

 

(b)                                      Mortgagee shall at all times be the
same Person that is Administrative Agent under the Agency Documents.  Written
notice of resignation by Administrative Agent pursuant to the Agency Documents
shall also constitute notice of resignation as Mortgagee under this Mortgage. 
Removal of Administrative Agent pursuant to any provision of the Agency
Documents shall also constitute removal as Mortgagee under this Mortgage.
 Appointment of a successor Administrative Agent pursuant to the Agency
Documents shall also constitute appointment of a successor Mortgagee under this
Mortgage.  Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent under the Agency Documents, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights,

 

XII-14

--------------------------------------------------------------------------------


 

powers, privileges and duties of the retiring or removed Mortgagee under this
Mortgage, and the retiring or removed Mortgagee shall promptly (i) assign and
transfer to such successor Mortgagee all of its right, title and interest in and
to this Mortgage and the Mortgaged Property, and (ii) execute and deliver to
such successor Mortgagee such assignments and amendments and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Mortgagee of the liens and security interests created under this
Mortgage. After any retired or removed Administrative Agent’s resignation or
removal hereunder as Mortgagee, the provisions of this Mortgage and the Agency
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Mortgage while it was the Mortgagee hereunder.

 

Section 7.13.                                            Severability.  If any
provision of this Mortgage is or becomes invalid, illegal or unenforceable, such
provision shall be deemed amended to conform to applicable laws so as to be
valid and enforceable or, if it cannot be so amended without materially altering
the intention of the parties, it shall be stricken and the remainder of this
Mortgage shall remain in full force and effect.

 

ARTICLE 8

 

LOCAL LAW PROVISIONS

 

Section 8.1.                                           Inconsistencies.  In the
event of any inconsistencies between the terms and conditions of this Article 8
and the other provisions of this Mortgage, the terms and conditions of this
Article 8 shall control and be binding.

 

Section 8.2.                                           Maximum Principal Sum.
 The Indebtedness and Obligations may be secured by other mortgages and deeds of
trust on other real estate in other counties and other states.  Each and all of
such mortgages and deeds of trust are intended to and shall constitute security
for the entire Indebtedness and all of the Obligations without allocation. 
Notwithstanding anything herein to the contrary, it is agreed that the maximum
amount of Indebtedness secured by this Mortgage, including all advancements, at
any one time shall not exceed Eight Hundred and Fifty Million Dollars
($850,000,000.00).

 

Section 8.3.                                           In Rem Proceedings.
 Supplementing Section 4.1 hereof, mortgage foreclosures and other In Rem
proceedings against Mortgagor may be brought in DuPage County, Illinois or any
federal court of competent jurisdiction in Illinois.

 

Section 8.4.                                           Future Advances;
Revolving Credit.  In accordance with the terms and provisions of 205 ILCS
5/5(d), this Mortgage secures, among other things, “revolving credit” as that
term is defined in 815 ILCS 205/4.1, and will secure not only existing
indebtedness, but also future advances, whether such advances are obligatory or
to be made at the option of the Mortgagor or the Lenders, or otherwise, as are
made within twenty (20) years from the date hereof, to the same extent as if
such future advances were made on the date of execution of this Mortgage,
although there may be no advance made at the time of execution hereof, and
although there may be no indebtedness outstanding at the time any advance is
made.  The lien of this Mortgage shall be valid as to all Indebtedness and
Obligations, including any future advances,

 

XII-15

--------------------------------------------------------------------------------


 

any Incremental Loans and any Other Loans, from the time this Mortgage is
recorded in the office of the Recorder of Deeds of DuPage County, Illinois, as
provided in Section 15-1302(b)(1) of the Illinois Mortgage Foreclosure Law (as
amended from time to time, the “Act”), 735 ILCS 5/15-1101, et seq.  This
Mortgage shall be valid and shall have priority over all subsequent liens and
encumbrances, including all statutory liens, except taxes and assessments levied
on the Mortgaged Property, to the extent of the maximum amount secured hereby. 
The total amount of the Indebtedness and Obligations may increase or decrease
from time to time, but the total unpaid principal balance of the Indebtedness
and Obligations at any time outstanding shall not exceed the amount referred to
in Section 8.2 above.

 

Section 8.5.                                           Use of Proceeds.  The
proceeds of the indebtedness secured hereby referred to herein shall be used
solely for business purposes (subject to subsection 2.5 of the Credit
Agreement), and the entire principal obligation secured by this Mortgage
constitutes (i) a “business loan” which comes within the purview and operation
of 815 ILCS 205/4 (1)(c), and (ii) a “loan secured by a mortgage on real estate”
within the purview and operation of 815 ILCS 205/4(1)(l).

 

Section 8.6.                                           Illinois Mortgage
Foreclosure Law.  It is the intention of Mortgagor and Mortgagee that the
enforcement of the terms and provisions of this Mortgage shall be accomplished
in accordance with the Act, and with respect to such Act Mortgagor agrees and
covenants that:

 

(a)                             Mortgagor and Mortgagee shall have the benefit
of all of the provisions of the Act, including all amendments thereto which may
become effective from time to time after the date hereof.  In the event any
provision of the Act which is specifically referred to herein may be repealed,
Mortgagee shall have the benefit of such provision as most recently existing
prior to such repeal, as though the same were incorporated herein by express
reference;

 

(b)                            Wherever provision is made in this Mortgage or
the Credit Agreement for insurance policies to bear mortgage clauses or other
loss payable clauses or endorsements in favor of Mortgagee, or to confer
authority upon Mortgagee to settle or participate in the settlement of losses
under policies of insurance or to hold and disburse or otherwise control use of
insurance proceeds, from and after the entry of judgment of foreclosure, all
such rights and powers of Mortgagee shall continue in Mortgagee as judgment
creditor or mortgagee until confirmation of sale;

 

(c)                             All advances, disbursements and expenditures
made or incurred by Mortgagee before and during a foreclosure, and before and
after judgment of foreclosure, and at any time prior to sale, and, where
applicable, after sale, and during the pendency of any related proceedings, for
the following purposes, in addition to those purposes otherwise authorized by
this Mortgage or the Credit Agreement or by the Act (collectively “Protective
Advances”), shall have the benefit of all applicable provisions of the Act:

 

XII-16

--------------------------------------------------------------------------------


 

(1)                             (i) preserve, maintain, repair, restore or
rebuild the improvements upon the Mortgaged Property; (ii) preserve the lien of
this Mortgage or the priority thereof; (iii) enforce this Mortgage, as referred
to in Subsection (b)(5) of Section 5/15-1302 of the Act;

 

(2)                             (i) principal, interest or other obligations in
accordance with the terms of any senior mortgage or other prior lien or
encumbrances; (ii) real estate taxes and assessments, general and special, and
all other taxes and assessments of any kind or nature whatsoever which are
assessed or imposed upon the Mortgaged Property or any part thereof; (iii) other
obligations authorized by the Mortgagee; (iv) with court approval, any other
amounts in connection with other liens, encumbrances or interests reasonably
necessary to preserve the status of title, as referred to in Section 5/15-1505
of the Act;

 

(3)                             settlement or compromise of any claims asserted
by claimants under senior mortgages or any other prior liens;

 

(4)                             reasonable attorneys’ fees and other costs
incurred: (i) in connection with the foreclosure of this Mortgage as referred to
in Section 5/15-1504(d)(2) and 5/15-1510 of the Act; (ii) in connection with any
action, suit, or proceeding brought by or against the Mortgagee for the
enforcement of this Mortgage or arising from the interest of the Mortgagee
hereunder; or (iii) in preparation for or in connection with the commencement,
prosecution or defense of any other action related to this Mortgage or the
Mortgaged Property;

 

(5)                             Mortgagee’s fees and costs, including reasonable
attorneys’ fees, arising between the entry of judgment of foreclosure and the
confirmation hearings as referred to in Section 5/15-1508(b)(1) of the Act;

 

(6)                             expenses deductible from the proceeds of sale as
referred to in Section 5/15-1512(a) and (b) of the Act; and

 

(7)                             expenses incurred and expenditures made by
Mortgagee for any one or more of the following:  (i) if the Mortgaged Property
or any portion thereof constitutes one or more units under a condominium
declaration, assessments imposed on the unit owner thereof; (ii) if Mortgagor’s
interest in the Mortgaged Property is a leasehold estate under a lease or
sublease, rentals or other payments required to be made by the lessee under the
terms of the lease or sublease; (iii) premiums for casualty and liability
insurance paid by Mortgagee whether or not Mortgagee or a receiver is in
possession, if reasonably required in reasonable amounts, and all renewals
thereof, without regard to the limitation to maintaining of existing insurance
in effect at the time any receiver or mortgagee takes possession of the
Mortgaged Property imposed by Section 5/15-1704(c)(1) of Act; (iv) repair or
restoration of damage or destruction in excess of available insurance proceeds
or condemnation awards; (v) payments deemed by Mortgagee to be

 

XII-17

--------------------------------------------------------------------------------


 

required for the benefit of the Mortgaged Property or required to be made by the
owner of the Mortgaged Property under any grant or declaration of easement,
easement agreement, agreement with any adjoining land owners or instruments
creating covenants or restrictions for the benefit of or affecting the Mortgaged
Property; (vi) shared or common expense assessments payable to any association
or corporation in which the owner of the Mortgaged Property is a member in any
way affecting the Mortgaged Property; (vii) if the loan secured hereby is a
construction loan, as may be authorized by the applicable commitment, loan
agreement or other agreement; (viii) payments required to be paid by Mortgagor
or Mortgagee pursuant to any lease or other agreement for occupancy of the
Mortgaged Property; and (ix) if this Mortgage is insured, payment of FHA or
private mortgage insurance required to keep such insurance in force.

 

All Protective Advances shall be so much additional indebtedness secured by this
Mortgage and shall become immediately due and payable without notice and with
interest thereon from the date of the advance until paid at the rate of interest
payable after default under the terms of the Credit Agreement.

 

This Mortgage shall be a lien for all Protective Advances as to subsequent
purchasers and judgment creditors from the time this Mortgage is recorded
pursuant to Subsection (b)(5) of Section 15-1302 of the Act.

 

(d)                                 In addition to any provision of this
Mortgage authorizing the Mortgagee to take or be placed in possession of the
Mortgaged Property, or for the appointment of a receiver, Mortgagee shall have
the right, in accordance with Sections 15-1701 and 15-1702 of the Act, to be
placed in possession of the Mortgaged Property or at its request to have a
receiver appointed, and such receiver, or Mortgagee, if and when placed in
possession, shall have, in addition to any other powers provided in this
Mortgage, all rights, powers, immunities, and duties as provided for in
Sections 15-1701, 15-1703 and 15-1704 of the Act; and

 

(e)                                  Mortgagor acknowledges that the Mortgaged
Property does not constitute agricultural real estate, as said term is defined
in Section 15-1201 of the Act or residential real estate as defined in
Section 15-1219 of the Act.  Pursuant to Section 15-1601(b) of the Act,
Mortgagor hereby waives any and all right of reinstatement or redemption.

 

[The remainder of this page is intentionally left blank.]

 

XII-18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

 

MORTGAGOR:

FLORISTS’ TRANSWORLD DELIVERY, INC.,
a Michigan corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XII-19

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

I,                                                         , a Notary Public in
and for said County and State, do hereby certify, that on the          day of
            , 2011,                                                 , personally
known to me to be the                                              of
                                                                               ,
a                                                 , appeared before me and first
being duly sworn by me acknowledged that he/she signed the foregoing instrument
in the capacity therein set forth and acknowledged that he/she signed and
delivered the said instrument as his/her free and voluntary act and as the free
and voluntary act and deed of said corporation, for the uses and purposes
therein set forth and that the statements therein contained are true.

 

IN WITNESS WHEREOF, I have hereunto set my hand and Notarial Seal, this         
day of June, 2011.

 

 

 

 

 

Notary Public

 

 

 

 

My Commission Expires:

 

 

XII-20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The permanent tax index numbers for the Land are 05-36-202-011 (Lot 1) and
05-36-202-012 (Lot 2).

 

Legal Description of premises located at 3113 Woodcreek Drive, Downers
Grove, Illinois:

 

LOTS 1 AND 2 IN ESCHEM SUBDIVISION OF LOT 7 IN THE WOODCREEK BUSINESS PARK,
BEING A SUBDIVISION OF LOT 7 IN WOODCREEK BUSINESS PARK RESUBDIVISION OF LOTS 1
THROUGH 14 AND VACATED EDGEBROOK PLACE, ALL IN WOODCREEK BUSINESS PARK, BEING A
SUBDIVISION OF PARTS OF SECTIONS 25 AND 36, TOWNSHIP 35 NORTH, RANGE 10, EAST OF
THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT OF SAID ESCHEM SUBDIVISION
RECORDED OCTOBER 22, 1985 AS DOCUMENT R85-91342 AND CERTIFICATE OF CORRECTION
RECORDED DECEMBER 2, 1985 AS DOCUMENT R85-105018, IN DUPAGE COUNTY, ILLINOIS.

 

XII-A-1

--------------------------------------------------------------------------------


 

EXHIBIT XIII

 

[FORM OF] NOTICE OF PREPAYMENT

 

Pursuant to that certain Credit Agreement dated as of June 10, 2011 (said Credit
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time, being referred to as the “Credit Agreement,” the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among FTD Group, Inc., a Delaware corporation (“Company”), the
financial institutions party thereto from time to time (collectively, “Lenders”)
and Wells Fargo Bank, National Association, as administrative agent for Lenders
(in such capacity, “Administrative Agent”), this represents Company’s notice of
prepayment as follows:

 

1.                                    Date of Notice: 
                                , 20

 

2.                                    Type of Prepayment/Reduction/Termination:

 

o a.                        Voluntary Prepayment of:

 

o i.                           Swing Line Loan

 

o ii.                        Term Loan

 

o iii.                     Revolving Loan

 

o b.                       Voluntary Reduction/Termination of Revolving Loan
Commitments

 

o c.                        Mandatory Prepayment and/or Reduction of Revolving
Loan Commitments(1) (specify the circumstance requiring said prepayment and/or
reduction by checking the appropriate box below):

 

o i.                           Receipt of Net Asset Sale Proceeds (check one of
the options below)

 

o 1.                        Prepayment/Reduction of Revolving Loan Commitments
with Net Asset Sale Proceeds that will not be reinvested

 

o 2.                        Prepayment of Revolving Loans pending reinvestment
of Net Asset Sale Proceeds

 

o ii.                        Receipt of Net Insurance/Condemnation Proceeds

 

--------------------------------------------------------------------------------

(1)                                  Mandatory prepayments or reductions in
Revolving Loan Commitments shall be applied as specified in subsections
2.4B(v) and 2.4D of the Credit Agreement.

 

XIII-1

--------------------------------------------------------------------------------


 

o iii.                     Receipt of Net Securities Proceeds from the issuance
of indebtedness

 

o iv.                    Consolidated Excess Cash Flow

 

3.                                    Amount of prepayment/reduction of
Revolving Loan Commitments (as applicable):

 

o a.                        Voluntary/Mandatory Prepayment:(2)

$

 

 

 

o b.                       Reduction/Termination of Revolving Loan
Commitments:(3)

$

 

4.                                    If applicable, specify desired application
of voluntary prepayment:(4)

 

 

5.                                    Date of prepayment or date voluntary
reduction/termination of Revolving Loan Commitments will take effect: 
                    , 20

 

6.                                    Attached hereto is (if applicable):

 

o a.                        Officer’s Certificate setting forth the portion of
any Net Asset Sale Proceeds that Company or any Subsidiary intends to reinvest
in equipment or other assets related to the business conducted by Company and
its Restricted Subsidiaries.

 

o b.                       Officer’s Certificate demonstrating the calculation
of the amount of the applicable Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, Net Securities Proceeds or Consolidated Excess
Cash Flow, as the case may be, that gave rise to a mandatory prepayment and/or
reduction in Revolving Loan Commitments.

 

--------------------------------------------------------------------------------

(2)                                  This option should be selected for all
voluntary and mandatory prepayments of the Loans.

 

(3)                                  This option should be selected only if a
voluntary termination or reduction of the Revolving Loan Commitments is the
subject of this notice.

 

(4)                                  Applications specified by Company shall be
subject to subsection 2.4B(v)(a) of the Credit Agreement.

 

XIII-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned authorized officer of Company has executed
this notice as of the date set forth above.

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XIII-3

--------------------------------------------------------------------------------


 

EXHIBIT XIV

 

[FORM OF] REQUEST FOR COMPETITIVE BIDS

 

[Insert Date]

 

Wells Fargo Bank, National Association,

as Administrative Agent under the Credit

Agreement referred to below

 

The Lenders party to the Credit Agreement

 

Re: Request for Competitive Bids

 

Ladies and Gentlemen:

 

Reference is made to the certain Credit Agreement dated as of June 10, 2011
(said Credit Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time, being referred to as the “Credit
Agreement,” the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among FTD Group, Inc., a Delaware
corporation (“Company”), the financial institutions party thereto from time to
time (collectively, “Lenders”) and Wells Fargo Bank, National Association, as
administrative agent for Lenders (in such capacity, “Administrative Agent”).

 

Pursuant to subsection 2.4B(vi) of the Credit Agreement, Company hereby gives
notice to Administrative Agent and Lenders that it desires to request
Competitive Bids from Lenders.  All Lenders who would like to submit a
Competitive Bid should complete the form of Competitive Bid attached as
Exhibit XV to the Credit Agreement and deliver such completed form to
Administrative Agent.  All Competitive Bids with respect to this Competitive Bid
Request must be received by Administrative Agent on or prior to
                                 , 20     in order to be eligible for acceptance
by Company.

 

Company hereby certifies that on the date hereof, the total amount of all
Competitive Bids accepted by Company does not and, following its acceptance of
any additional Competitive Bids, will not exceed 25% of the aggregate amount of
all Term Loans advanced under the Credit Agreement.

 

 

Very truly yours,

 

 

 

FTD GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

XIV-1

--------------------------------------------------------------------------------


 

EXHIBIT XV

 

[FORM OF] COMPETITIVE BID

 

[Insert Date]

 

Wells Fargo Bank, National Association,

as Administrative Agent under the Credit

Agreement referred to below

 

FTD Group, Inc.

 

Re: Competitive Bid

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit Agreement dated as of June 10, 2011
(said Credit Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time, being referred to as the “Credit
Agreement,” the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among FTD Group, Inc., a Delaware
corporation (“Company”), the financial institutions party thereto from time to
time (collectively, “Lenders”) and Wells Fargo Bank, National Association, as
administrative agent for Lenders (in such capacity, “Administrative Agent”), and
(ii) the Request for Competitive Bids, dated as of                          ,
20    (the “Competitive Bid Request”), submitted by the Company to
Administrative Agent and Lenders.

 

Pursuant to subsection 2.4B(vi) of the Credit Agreement, the undersigned Lender
hereby submits the following Competitive Bid in response to the Competitive Bid
Request:

 

The undersigned Lender hereby irrevocably offers to sell
$                                 in aggregate principal amount of its Term
Loans to you at a discount to par equal to           % (i.e., a purchase price
of $                     per $1,000 of Term Loans being offered).  This offer is
not conditioned on your purchase of the entire amount of Term Loans offered to
be sold hereunder.

 

The undersigned Lender hereby acknowledges that (a) once submitted, this
Competitive Bid may not be revoked and (b) if Company accepts all or any portion
of this Competitive Bid, the undersigned Lender is obligated to sell all or such
portion of the Term Loans offered hereby that are accepted by Company at the
discount to par specified herein.

 

The undersigned Lender further acknowledges and agrees that (i) Company
currently may have, and later may come into possession of, information regarding
Company and its Affiliates, or the Obligations, that is not known to the
undersigned Lender and that may be material to a decision to enter into the
transactions contemplated hereby (any such information, “Excluded Information”),
(ii) it has determined to enter into such transactions notwithstanding its lack
of knowledge of the Excluded Information, and (iii) none of Company nor any of
its

 

XV-1

--------------------------------------------------------------------------------


 

Affiliates shall have any liability to the undersigned Lender or its successors
or assigns, and the undersigned Lender hereby, to the extent permitted by law,
waives and releases any claims it may have against Company and its Affiliates
with respect to the nondisclosure of the Excluded Information, now or in the
future.  The undersigned Lender agrees to include the foregoing acknowledgment
and agreement in the definitive documentation for the purchase and sale of Term
Loans contemplated by this letter.

 

 

Very truly yours,

 

 

 

[Name of Lender]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 2.1

Lenders’ Commitments and Pro Rata Shares

 

Lender

 

Revolver($)

 

Term Loan($)

 

Total($)

 

% of Total Facility

 

Wells Fargo Bank, National Association

 

20,000,000.00

 

240,000,000.00

 

260,000,000.00

 

82.53968254

%

ING Capital LLC

 

15,000,000.00

 

25,000,000.00

 

40,000,000.00

 

12.69841270

%

Bank of America, N.A.

 

15,000,000.00

 

—

 

15,000,000.00

 

4.76190476

%

TOTAL:

 

50,000,000.00

 

265,000,000.00

 

315,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 3.1

Existing Letters of Credit

 

1.             Letter of Credit #3096781 issued by Bank of America, N.A. on
August 20, 2008 for $1,000,000.00.

Beneficiary: Toronto Dominion Bank Windsor Branch, Ontario Canada

 

2.             Letter of Credit #64634952 issued by Bank of America, N.A. on
April 21, 2011 for $183,750.00.

Beneficiary: EAST WEST BASICS (HK) LTD.

 

3.             Letter of Credit #64514246 issued by Bank of America, N.A. on
May 31, 2011 for $986,166.00.

Beneficiary: EAST WEST BASICS (HK) LTD.

 

--------------------------------------------------------------------------------


 

Schedule 4.1I

Closing Date Mortgaged Properties

 

3113 Woodcreek Drive

Downers Grove, IL  60515

 

--------------------------------------------------------------------------------


 

Schedule 5.1

Corporate Structure

 

Entity

 

Jurisdiction of
Organization

 

Direct
Parent(s)

 

Ownership
By (Each)
Direct Parent

 

UNOL Intermediate, Inc.

 

Delaware

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

FTD Group, Inc.

 

Delaware

 

UNOL Intermediate, Inc.

 

100

%

 

 

 

 

 

 

 

 

FTD, Inc.

 

Delaware

 

FTD Group, Inc.

 

100

%

 

 

 

 

 

 

 

 

Value Network Service, Inc.

 

Delaware

 

FTD, Inc.

 

100

%

 

 

 

 

 

 

 

 

Florists’ Transworld Delivery, Inc.

 

Michigan

 

FTD, Inc.

 

100

%

 

 

 

 

 

 

 

 

FTD International Corporation

 

Delaware

 

FTD, Inc.

 

100

%

 

 

 

 

 

 

 

 

FTD UK Holdings Limited

 

United Kingdom

 

FTD, Inc.

 

100

%

 

 

 

 

 

 

 

 

FTD Holdings, Incorporated

 

Delaware

 

Florists’ Transworld Delivery, Inc.

 

100

%

 

 

 

 

 

 

 

 

FTD Canada, Inc.

 

Canada

 

Florists’ Transworld Delivery, Inc.

 

100

%

 

 

 

 

 

 

 

 

FTD.COM INC.

 

Delaware

 

Florists’ Transworld Delivery, Inc.

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Florists’ Transworld Delivery, Inc.

 

33.33

%

 

 

 

 

 

 

 

 

Interflora, Inc.

 

Michigan

 

Interflora British Unit

 

33.33

%

 

 

 

 

 

 

 

 

 

 

 

 

Fleurop-Interflora*

 

33.33

%

 

 

 

 

 

 

 

 

Renaissance Greeting Cards, Inc.

 

Maine

 

FTD Holdings, Incorporated

 

100

%

 

 

 

 

 

 

 

 

Flowers USA, Inc.

 

Connecticut

 

FTD.COM INC.

 

100

%

 

 

 

 

 

 

 

 

Interflora Holdings Limited

 

United Kingdom

 

FTD UK Holdings Limited

 

100

%

 

 

 

 

 

 

 

 

Interflora Group Limited

 

United Kingdom

 

Interflora Holdings Limited

 

100

%

 

 

 

 

 

 

 

 

Interflora Investments Limited

 

United Kingdom

 

Interflora Group Limited

 

100

%

 

 

 

 

 

 

 

 

Interflora British Unit

 

United Kingdom

 

Interflora Group Limited

 

50

%

 

 

 

 

 

 

 

 

 

 

 

 

Interflora Investments Limited

 

50

%

 

--------------------------------------------------------------------------------

*33.33% of Interflora, Inc. is held by Fleurop-Interflora, a non-affiliated
third party.

 

--------------------------------------------------------------------------------


 

Schedule 5.5B

Real Property

 

3113 Woodcreek Drive

Downers Grove, IL  60515

 

--------------------------------------------------------------------------------


 

Schedule 5.5C

Intellectual Property

 

Florists’ Transworld Delivery, Inc.

 

Patents:

 

Description

 

Filed

 

Registration
Date

 

Registration/
Application #

 

Status

 

Type

 

Jurisdiction

Compact Disc Pic

 

05/04/1999

 

9/19/2000

 

D431,036

 

REGISTERED

 

DESIGN

 

United States

Combined Tea Cup Holder & Pic

 

10/15/1997

 

3/14/2000

 

D421,630

 

REGISTERED

 

DESIGN

 

United States

Cardholder

 

10/15/1997

 

11/3/1998

 

D400,595

 

REGISTERED

 

DESIGN

 

United States

Quality Assurance in a Delivery

 

10/10/2006

 

11/3/2009

 

7,613,618

 

REGISTERED

 

UTILITY

 

United States

Button Cover

 

12/12/2008

 

6/8/2010

 

D617,377

 

REGISTERED

 

DESIGN

 

United States

Button Cover

 

1/26/2009

 

 

 

App. 29/331,412

 

PENDING

 

DESIGN

 

United States

 

Trademarks: see attached Annex A

 

Copyrights: see attached Annex B

 

--------------------------------------------------------------------------------


 

FTD.COM INC.

 

Trademarks:

 

Mark

 

Country/State

 

Application # /
Application
Date

 

Registration #
/
Reg. Date

 

Status

 

TM Class

 

 

 

 

 

 

 

 

 

 

 

 

 

FLOWERS USA

 

U.S.

 

76/457,905

 

2,962,760

 

Registered

 

35,39

 

 

 

 

 

10/7/2002

 

6/21/2005

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLOWERS U.S.A. & Design

 

U.S.

 

76/149,481

 

2,619,889

 

Registered

 

35,39

 

 

 

 

 

10/18/2000

 

9/17/2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLOWERS DIRECT

 

U.S.

 

74/177,408

 

1,779,145

 

Registered

 

35

 

 

 

 

 

6/18/1991

 

6/29/1993

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule 5.6

Litigation

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 5.11

Certain Employee Benefit Plans

 

Florists’ Transworld Delivery, Inc. has a post-retirement health care benefit
plan, which was terminated in fiscal year 1997, and a frozen pension plan.

 

9

--------------------------------------------------------------------------------


 

Schedule 7.1

Certain Existing Indebtedness

 

Extensions of credit on corporate credit cards related to business travel and
other corporate expenses incurred in the ordinary course of business of the
Company and its Subsidiaries.  The total outstanding amount as of May 31, 2011
was $71,115.

 

Indebtedness incurred in connection with the equipment lien listed on Schedule
7.2.

 

Indebtedness evidenced by that certain Amended and Restated Promissory Note
dated April 22, 2009, made by FTD UK Holdings Limited in favor of FTD, Inc. in
the principal amount of $48,000,000.

 

Intercompany receivable in the ordinary course of business from FTD UK Holdings
Limited.  The total outstanding amount as of May 31, 2011 was $68,205.

 

Intercompany receivables between certain Restricted Subsidiaries in the ordinary
course of business.

 

10

--------------------------------------------------------------------------------


 

Schedule 7.2

Certain Existing Liens

 

Debtor

 

Secured Party

 

Filing Office

 

Filing Number

 

Filing
Date

 

Collateral
Description

Florists’ Transworld Delivery, Inc.

 

Wells Fargo Financial Leasing, Inc.

 

Michigan Department of State

 

2009135947-8

 

09/22/2009

 

Specified Equipment

 

11

--------------------------------------------------------------------------------


 

Schedule 7.3

Certain Existing Investments

 

Interflora British Unit (UK) owns an approximately 20% equity interest in I.S.
Group Limited (UK).

 

Investments in Subsidiaries listed on Schedule 5.1.

 

Indebtedness evidenced by that certain Amended and Restated Promissory Note
dated April 22, 2009, made by FTD UK Holdings Limited in favor of FTD, Inc. in
the principal amount of $48,000,000.

 

Intercompany receivable in the ordinary course of business from FTD UK Holdings
Limited.  The total outstanding amount as of May 31, 2011 was approximately
$68,205.

 

Intercompany receivables between the Restricted Subsidiaries in the ordinary
course of business.

 

Loans and equipment leases made to customers of Florists’ Transworld
Delivery, Inc. to finance the purchases of equipment sold by Florists’
Transworld Delivery, Inc.  The total amount outstanding as of March 31, 2011 was
$14,978,824.

 

Loans in settlement of accounts receivable.  The outstanding amount as of
May 31, 2011 was $4,810.

 

12

--------------------------------------------------------------------------------


 

Schedule 7.4

Certain Existing Contingent Obligations

 

None.

 

13

--------------------------------------------------------------------------------


 

ANNEX A

Florists’ Transworld Delivery, Inc. Trademarks

 

[See Attached]

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration # /

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

1-800-SEND-FTD

 

United States of America

 

74/429,231
8/27/1993

 

1,848,732
8/9/1994

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

12 DEALS OF CHRISTMAS

 

United States of America

 

85/156,842
10/20/2010

 

 

 

Pending

 

35

 

 

 

 

 

 

 

 

 

 

 

1800FTDFLOWERS.COM

 

United States of America

 

76/108,927
8/11/2000

 

2,933,470
3/15/2005

 

Registered

 

39

 

 

 

 

 

 

 

 

 

 

 

AUTUMN SPLENDOR

 

United States of America

 

76/151,041
10/20/2000

 

2,560,342
4/9/2002

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

BASKET OF CHEER

 

United States of America

 

76/331,033
10/30/2001

 

2,803,066
1/6/2004

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

BE GOLD. SEND FTD.

 

United States of America

 

78/750,334
11/9/2005

 

3,426,821
5/13/2008

 

Registered

 

35,36,38,39

 

 

 

 

 

 

 

 

 

 

 

BEST BOSS

 

United States of America

 

76/151,040
10/20/2000

 

2,568,404
5/7/2002

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

BIG HUG

 

United States of America

 

74/223,214
11/19/1991

 

1,712,040
9/1/1992

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

BIG HUG

 

United States of America

 

73/197,039
12/15/1978

 

1,147,784
2/24/1981

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

BIRTHDAY PARTY

 

United States of America

 

73/062,460
9/8/1975

 

1,040,212
5/25/1976

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

BLACK BOX DESIGN

 

United States of America

 

77/590,475
10/10/2008

 

 

 

Pending

 

31

 

 

 

 

 

 

 

 

 

 

 

BOO-QUET

 

United States of America

 

74/130,512
1/15/1991

 

1,754, 588
2/23/1993

 

Registered

 

31

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration #1

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

BUTTERFIELD BLOOMS

 

United States of America

 

78/332,932
11/25/2003

 

3,216,226
3/6/2007

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

BYOB

 

United States of America

 

85/121,334
9/1/2010

 

 

 

Pending

 

31

 

 

 

 

 

 

 

 

 

 

 

CANDY CANE LANE

 

United States of America

 

76/360,979
1/22/2002

 

2,639,421
10/22/2002

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

CASHFLO FTD

 

United States of America

 

76/006,211
3/21/2000

 

2,478,657
8/14/2001

 

Registered

 

36

 

 

 

 

 

 

 

 

 

 

 

CHICKEN SOUP

 

United States of America

 

73/829,160
10/3/1989

 

1,601,243
6/12/1990

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

DESIGN

 

United States of America

 

75/161,459
9/5/1996

 

2,173,656
7/14/1998

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

DIRECTORY SERVICES FTD

 

United States of America

 

76/006,214
3/21/2000

 

2,534,819
1/29/2002

 

Registered

 

16,42

 

 

 

 

 

 

 

 

 

 

 

ESPECIALLY FOR YOU

 

United States of America

 

75/126,966
6/28/1996

 

2,168,194
6/23/1998

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

FLORAL JEWELS

 

United States of America

 

77/630,805
12/10/2008

 

 

 

Allowed

 

31

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration #1

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

FLORAL QUALITY YOU CAN SEE

 

United States of America

 

77/833,871
9/24/2009

 

 

 

Allowed

 

9, 35, 38

 

 

 

 

 

 

 

 

 

 

 

FLORISTS’TRANSWORLD DELIVERY

 

United States of America

 

73/711,904
2/18/1988

 

1,523,748
2/7/1989

 

Registered

 

35,42

 

 

 

 

 

 

 

 

 

 

 

FLORISTS’TRANSWORLD DELIVERY FTD SINCE 1910 &

 

United States of America

 

74/214,796
10/23/1991

 

1,729,683
11/3/1992

 

Registered

 

42

 

 

 

 

 

 

 

 

 

 

 

FLOWERS AFTER HOURS

 

United States of America

 

74/082,434
7/27/1990

 

1,693,488
6/9/1992

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FLOWERS ALL HOURS

 

United States of America

 

76/423,694
6/21/2002

 

2,757,371
8/26/2003

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FLOWERS DIRECT

 

United States of America

 

78/771,768
12/12/2005

 

3,232,754
4/24/2007

 

Registered

 

35,39

 

 

 

 

 

 

 

 

 

 

 

FLOWERS DIRECT

 

United States of America

 

74/177,408
6/18/1991

 

1,779,145
6/29/1993

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FLOWERS SAY IT BETTER, FTD SAYS IT BEST

 

United States of America

 

85/216,877
1/13/2011

 

 

 

Pending

 

35

 

 

 

 

 

 

 

 

 

 

 

FLOWERS U.S.A. & Design

 

United States of America

 

76/149,481
10/18/2000

 

2,619,889
9/17/2002

 

Registered

 

35,39

 

 

 

 

 

 

 

 

 

 

 

FLOWERS USA

 

United States of America

 

76/457,905
10/7/2002

 

2,962,760
6/21/2005

 

Registered

 

35,39

 

 

 

 

 

 

 

 

 

 

 

FOL

 

United States of America

 

76/200,104
1/26/2001

 

2,729,940
6/24/2003

 

Registered

 

38,42

 

 

 

 

 

 

 

 

 

 

 

FORALLYOU DO

 

United States of America

 

76/389,147
4/1/2002

 

2,669,047
12/31/2002

 

Registered

 

31

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration #1

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

73/796,730
5/1/1989

 

1,576,429
1/9/1990

 

Registered

 

21,22,25,28,38,42

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

77/685,621
3/6/2009

 

3,890,732
12/14/2010

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

78/813,337
2/13/2006

 

3,795,054
5/25/2010

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

77/642,260
12/31/2008

 

3,830,102
8/10/2010

 

Registered

 

8, 14.16,18,21,25

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

77/647,282
1/11/2009

 

 

 

Pending

 

35,36,38,39,41,42

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

76/109,308
8/15/2000

 

2,672,801
1/7/2003

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

75/793,297
9/7/1999

 

2,385,454
9/12/2000

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

75/185,738
10/22/1996

 

2,219,418
1/19/1999

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

72/238,070
2/4/1966

 

844,748
2/20/1968

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD

 

United States of America

 

73/146,031
12/19/1977

 

1,108,614
12/12/1978

 

Registered

 

16

 

 

 

 

 

 

 

 

 

 

 

FTD & Design

 

United States of America

 

72/236,983
1/21/1966

 

821,318
12/27/1966

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD & Design

 

United States of America

 

73/261,130
5/7/1980

 

1,226,443
2/8/1983

 

Registered

 

16, 25,,27

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration #1

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

FTD & Design

 

United States of America

 

73/265,622
6/9/1980

 

1,231,300
3/15/1983

 

Registered

 

35,42

 

 

 

 

 

 

 

 

 

 

 

FTD & Design

 

United States of America

 

78/225,933
3/14/2003

 

3,006,400
10/11/2005

 

Registered

 

1,31

 

 

 

 

 

 

 

 

 

 

 

FTD (stylized and/or with design)

 

United States of America

 

78/704,511
8/31/2005

 

 

 

Allowed

 

16

 

 

 

 

 

 

 

 

 

 

 

FTD BUILD YOUR OWN BOUQUET

 

United States of America

 

85/121,666
9/2/2010

 

 

 

Pending

 

31

 

 

 

 

 

 

 

 

 

 

 

FTD COLLECTIONS

 

United States of America

 

76/416,794
6/4/2002

 

2,813,816
2/10/2004

 

Registered

 

4

 

 

 

 

 

 

 

 

 

 

 

FTD FLOWERCAM

 

United States of America

 

85/070,261
6/23/2010

 

 

 

Published

 

9,35,38

 

 

 

 

 

 

 

 

 

 

 

FTD FLOWERS AFTER HOURS & Design

 

United States of America

 

76/006,207
3/21/2000

 

2,447,791
5/1/2001

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD FLOWERS ALL HOURS & Design

 

United States of America

 

76/423,692
6/21/2002

 

2,754,301
8/19/2003

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD FRESH FLOWERS

 

United States of America

 

76/006,215
3/21/2000

 

2,478,658
8/14/2001

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

FTD MARKETPLACE & Design

 

United States of America

 

74/167,562
5/17/1991

 

1,679,759
3/17/1992

 

Registered

 

42

 

 

 

 

 

 

 

 

 

 

 

FTD MEMBER SERVICES

 

United States of America

 

76/188,279
12/29/2000

 

2,731,148
7/1/2003

 

Registered

 

35,36

 

 

 

 

 

 

 

 

 

 

 

FTD MERCURY

 

United States of America

 

78/237,331
4/14/2003

 

3,088,277
5/2/2006

 

Registered

 

9,35,38,42

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration # /

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

FTD MERCURY X

 

United States of America

 

77/549,996
8/18/2008

 

 

 

Allowed

 

9,36,38,42

 

 

 

 

 

 

 

 

 

 

 

FTDSUNBURST

 

United States of America

 

75/098,294
5/3/1996

 

2,170,061
6/30/1998

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

FTD.COM

 

United States of America

 

75/820,658
10/12/1999

 

2,403,957
11/14/2000

 

Registered

 

36,38,39

 

 

 

 

 

 

 

 

 

 

 

FTD.COM

 

United States of America

 

75/827,340
10/20/1999

 

2,450,168
5/8/2001

 

Registered

 

36,38,39

 

 

 

 

 

 

 

 

 

 

 

FTDI.COM

 

United States of America

 

76/299,109
8/15/2001

 

2,845,495
5/25/2004

 

Registered

 

35,36

 

 

 

 

 

 

 

 

 

 

 

FTDI.COM & Design

 

United States of America

 

76/485,872
1/28/2003

 

2,992,853
9/6/2005

 

Registered

 

35,36,38,39,42

 

 

 

 

 

 

 

 

 

 

 

FTDIMAIL

 

United States of America

 

76/443,002
8/22/2002

 

2,713,449
5/6/2003

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

FUNINTHESUN

 

United States of America

 

74/324,864
10/23/1992

 

1,850,397
8/16/1994

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

GIFTSENSE

 

United States of America

 

78/320,488
10/29/2003

 

2,953,675
5/17/2005

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

GOOD NEIGHBOR DAY

 

United States of America

 

75/134,299
7/15/1996

 

2,055,537
4/22/1997

 

Registered

 

42

 

 

 

 

 

 

 

 

 

 

 

HOLIDAY CELEBRATIONS

 

United States of America

 

75/270,138
417/1997

 

2,179,618
8/4/1998

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

IFTD SHOW & Design

 

United States of America

 

75/394,137
11/21/1997

 

2,275,503
9/7/1999

 

Registered

 

35

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration # 1

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

INTERNATIONAL RETRANS BY FTD

 

United States of America

 

76/006,209
3/21/2000

 

2,493,561
9/25/2001

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

LASTING ROMANCE

 

United States of America

 

76/389,172
4/1/2002

 

2,706,666
4/15/2003

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

LOVINGTHOUGHTS

 

United States of America

 

74/694,192
6/26/1995

 

1,988,401
7/23/1996

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

MERCURY

 

United States of America

 

73/708,271
1/29/1988

 

1,503,001
9/6/1988

 

Registered

 

16,35,42

 

 

 

 

 

 

 

 

 

 

 

MERCURY

 

United States of America

 

75/304,956
6/6/1997

 

2,437,785
3/27/2001

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

MERCURY

 

United States of America

 

75/210,036
12/9/1996

 

2,346,281
5/2/2000

 

Registered

 

9

 

 

 

 

 

 

 

 

 

 

 

MERCURY ADVANTAGE

 

United States of America

 

76/171,627
11/27/2000

 

2,712,593
5/6/2003

 

Registered

 

9

 

 

 

 

 

 

 

 

 

 

 

MERCURY ADVANTAGE & Design

 

United States of America

 

76/566, 577
12/23/2003

 

3,265,468
7/17/2007

 

Registered

 

9,35,36,38

 

 

 

 

 

 

 

 

 

 

 

MERCURY CONNECT

 

United States of America

 

77/912,763
1/15/2010

 

 

 

Pending

 

9,36,42

 

 

 

 

 

 

 

 

 

 

 

MERCURY DIRECT

 

United States of America

 

76/006,208
3/21/2000

 

2,531,418
1/22/2002

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

MERCURY DIRECT

 

United States of America

 

75/894,192
1/9/2000

 

2,494,001
10/2/2001

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

MERCURY MAN FIGURE

 

United States of America

 

75/209,464
12/6/1996

 

2,194,180
10/6/1998

 

Registered

 

38

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration #/

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

MERCURY NETWORK

 

United States of America

 

73/175,706
6/23/1978

 

1,116,187
4/3/1979

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

MERCURY TECHNOLOGY & Design

 

United States of America

 

76/523,291
5/12/2003

 

3,122,333
8/1/2006

 

Registered

 

9,35,36,38,42

 

 

 

 

 

 

 

 

 

 

 

MERCURY WINGS

 

United States of America

 

75/818,921
10/8/1999

 

2,970,872
7/19/2005

 

Registered

 

9

 

 

 

 

 

 

 

 

 

 

 

MISCELLANEOUS DESIGN

 

United States of America

 

73/175,705
6/23/1978

 

1,142,116
12/2/1980

 

Registered

 

38

 

 

 

 

 

 

 

 

 

 

 

REMEMBRANCE BOUQUET

 

United States of America

 

73/010,814
1/14/1974

 

1,011,660
5/27/1975

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

RETRANS

 

United States of America

 

73/367,314
6/1/1982

 

1,269,424
3/6/1984

 

Registered

 

35

 

 

 

 

 

 

 

 

 

 

 

ROSES WITH HUGS

 

United States of America

 

78/291,306
8/22/2003

 

2,953,583
5/17/2005

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

SAY IT YOUR WAY

 

United States of America

 

85/164,876
10/29/2010

 

 

 

Pending

 

35

 

 

 

 

 

 

 

 

 

 

 

SAY ITYOUR WAY

 

United States of America

 

77/664,678
2/5/2009

 

3,669,210
8/18/2009

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

SIMPLY EASIER. SIMPLY BETTER. SIMPLY MERCURY

 

United States of America

 

77/421,202
3/13/2008

 

3,848,243
9/14/2010

 

Registered

 

9,35

 

 

 

 

 

 

 

 

 

 

 

SINCE 1910 FTD FLORISTS’ TRANSWORLD DELIVERY &

 

United States of America

 

74/720,920
8/25/1995

 

2,130,968
1/20/1998

 

Registered

 

35,36,38,39,41,42

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #1

 

Registration # /

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

SINCE 1910 FTD FLORISTS’ TRANSWORLD DELIVERY &

 

United States of America

 

74/720,919
8/25/1995

 

2,053,519
4/15/1997

 

Registered

 

31,42

 

 

 

 

 

 

 

 

 

 

 

SPRING GARDEN

 

United States of America

 

74/702,378
7/14/1995

 

2,044,937
3/11/1997

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

SWEETDREAMS

 

United States of America

 

75/166,673
9/16/1996

 

2,173,677
7/14/1998

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

SWEET DREAMS

 

United States of America

 

75/193,339
11/5/1996

 

2,171,870
7/7/1998

 

Registered

 

21

 

 

 

 

 

 

 

 

 

 

 

SWEET SURPRISE

 

United States of America

 

74/436,242
9/16/1993

 

1,888,010
4/4/1995

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

SWEETHEARTS

 

United States of America

 

76/389,148
4/1/2002

 

2,669,048
12/31/2002

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

THANKS A BUNCH

 

United States of America

 

74/375,967
4/6/1993

 

1,823,059
2/22/1994

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

THE FLOWER EXPERTS

 

United States of America

 

77/647,928
1/12/2009

 

 

 

Pending

 

31

 

 

 

 

 

 

 

 

 

 

 

THE FTD BELOVED BOUQUET

 

United States of America

 

76/441,203
8/13/2002

 

2,693,320
3/4/2003

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

THE FTD CARNIVAL BOUQUET

 

United States of America

 

76/441,202
8/13/2002

 

2,693,319
3/4/2003

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

THE FTD MY ONE AND ONLY BOUQUET

 

United States of America

 

76/441,204
8/13/2002

 

2,693,321
3/4/2003

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

THE ORCHID EXPERTS

 

United States of America

 

77/647,930
1/1212009

 

 

 

Pending

 

31

 

--------------------------------------------------------------------------------


 

 

 

 

 

Application #/

 

Registration # /

 

 

 

 

Mark

 

Country

 

Application Date

 

Reg. Date

 

Status

 

TM Class(es)

 

 

 

 

 

 

 

 

 

 

 

THE ROSE EXPERTS

 

United States of America

 

77/647,931
1/12/2009

 

 

 

Pending

 

31

 

 

 

 

 

 

 

 

 

 

 

THE TULIP EXPERTS

 

United States of America

 

77/647,932
1/12/2009

 

 

 

Pending

 

31

 

 

 

 

 

 

 

 

 

 

 

THE WEDDING EXPERTS

 

United States of America

 

85/160,867
10/26/2010

 

 

 

Pending

 

31

 

 

 

 

 

 

 

 

 

 

 

TIMELESS TRIBUTE

 

United States of America

 

78/364,973
2/9/2004

 

2,946,070
5/3/2005

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

TOUCH OF SPRING

 

United States of America

 

76/180,706
12/14/2000

 

2,767,362
9/23/2003

 

Registered

 

31

 

 

 

 

 

 

 

 

 

 

 

WEBGIFTS

 

United States of America

 

761531,464
7/22/2003

 

2,962,815
6/21/2005

 

Registered

 

35,36,42

 

 

 

 

 

 

 

 

 

 

 

WEBGIFTS & Design

 

United States of America

 

76/531,463
7/22/2003

 

2,959,048
6/7/2005

 

Registered

 

35,36,42

 

--------------------------------------------------------------------------------


 

ANNEX B

 

COPYRIGHTS

 

Florists’ Transworld Delivery, Inc.:

 

Title

 

Reg. No. / Date

 

Owner

1994-1995 annual floral resource guide FTD direct 1-800-SEND-FTD.

 

VA696401

19950120

 

Florists’ Transworld Delivery, Inc.

1995 Halloween boo-quet.

 

VAu334361

19950419

 

Florists’ Transworld Delivery, Inc.

1996 pumpkin canister.

 

VA798560

19960717

 

Florists’ Transworld Delivery, Inc.

Accounts payable.

 

TXu494409

1991

 

Florists’ Transworld Delivery, Inc.

Accounts receivables/sales analysis.

 

TXu494414

1991

 

Florists’ Transworld Delivery, Inc.

Animal head pic number 1.

 

VAu21791

19800908

 

Florists’ Transworld Delivery, Inc.

Autumn harvest.

 

VA648760

19940516

 

Florists’ Transworld Delivery, Inc.

Autumn harvest.

 

VAu334357

19950419

 

Florists’ Transworld Delivery, Inc.

Base of the Little snowflower bouquet.

 

VA802660

19960206

 

Florists’ Transworld Delivery, Inc.

Base of the Tender touch bouquet.

 

VA802659

19960404

 

Florists’ Transworld Delivery, Inc.

Bassinet.

 

VAu41763

19821223

 

Florists’ Transworld Delivery, Inc.

Bear.

 

VAu304775

19940711

 

Florists’ Transworld Delivery, Inc.

Bear.

 

VAu41761

12/23/82

 

Florists’ Transworld Delivery, Inc.

Best boss bouquet.

 

VAu337217

19950419

 

Florists’ Transworld Delivery, Inc.

Best boss.

 

VA677709

19940920

 

Florists’ Transworld Delivery, Inc.

Bird.

 

VAu21790

19800908

 

Florists’ Transworld Delivery, Inc.

Block.

 

VAu41767

19821223

 

Florists’ Transworld Delivery, Inc.

Bloom pen.

 

VAu500563

20000712

 

Florists’ Transworld Delivery, Inc.

Bookends.

 

VAu41762

19821223

 

Florists’ Transworld Delivery, Inc.

Boo-quet.

 

VA669143

19940609

 

Florists’ Transworld Delivery, Inc.

Bouquet of love.

 

VAu298155

19940609

 

Florists’ Transworld Delivery, Inc.

Bowl with floral pattern.

 

N/A

 

Assignment by Pinto Ribeiro to 10/2/79.

Bowl with floral pattern.

 

VAu9961

19790827

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Bucky beaver number 1.

 

VAu36299

19811208

 

Florists’ Transworld Delivery, Inc.

Bucky beaver number 2.

 

VAu36300

19811208

 

Florists’ Transworld Delivery, Inc.

Bucky beaver number 3.

 

VAu36301

19811208

 

Florists’ Transworld Delivery, Inc.

Bucky beaver number 4.

 

VAu36302

19811208

 

Florists’ Transworld Delivery, Inc.

Bud vase number 1.

 

VAu12003

19790827

 

Florists’ Transworld Delivery, Inc.

Bud vase number 1.

 

VAu30482

19811102

 

Florists’ Transworld Delivery, Inc.

Bud vase number 2.

 

VAu30483

19811102

 

Florists’ Transworld Delivery, Inc.

Bud vase number 3.

 

VAu30484

19811102

 

Florists’ Transworld Delivery, Inc.

Bundle of joy.

 

VA582854

19930913

 

Florists’ Transworld Delivery, Inc.

Bunny basket, 1996.

 

VA753270

19951201

 

Florists’ Transworld Delivery, Inc.

Bunny basket.

 

VA624056

19931102

 

Florists’ Transworld Delivery, Inc.

Celebrate bouquet!

 

VA279000

19870804

 

Florists’ Transworld Delivery, Inc.

Chicken soup bowl.

 

VA253664

19870122

 

Florists’ Transworld Delivery, Inc.

Chicken soup bowl.

 

VA798567

19960717

 

Florists’ Transworld Delivery, Inc.

Christmas ‘93 white sleigh.

 

VA582852

19930913

 

Florists’ Transworld Delivery, Inc.

Clown.

 

VAu21792

19800908

 

Florists’ Transworld Delivery, Inc.

Cookie jar with floral pattern

 

VAu-5-011

19781124

 

Florists’ Transworld Delivery, Inc.

Cookie jar with floral pattern number 1.

 

VAu4651

19790205

 

Florists’ Transworld Delivery, Inc.

Cookie jar with floral pattern number 2.

 

VAu4649

19790205

 

Florists’ Transworld Delivery, Inc.

Cookie jar with floral pattern number 3.

 

VAu4650

19790205

 

Florists’ Transworld Delivery, Inc.

Cup.

 

N/A

 

Assignment by Rein Mozer to Florist’s Transworld Delivery Association signed
1/31/82.

Decoy duck number 1.

 

VAu16106

19800411

 

Florists’ Transworld Delivery, Inc.

Decoy duck number 2.

 

VAu16107

19800411

 

Florists’ Transworld Delivery, Inc.

Designer’s workbook

 

VA 1-400-214

20050322

 

Florists’ Transworld Delivery, Inc.

Drum.

 

VAu41764

19821223

 

Florists’ Transworld Delivery, Inc.

Duck.

 

VAu21788

19800908

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Egg pic.

 

VAu9964

19790827

 

Florists’ Transworld Delivery, Inc.

Electronic credit card interface.

 

TXu494406

1991

 

Florists’ Transworld Delivery, Inc.

Elements of design.

 

VA657233

19921214

 

Florists’ Transworld Delivery, Inc.

Elephant.

 

VAu304774

19940711

 

Florists’ Transworld Delivery, Inc.

Eskimo doll.

 

VAu334030

19950419

 

Florists’ Transworld Delivery, Inc.

F T D Bunny Basket.

 

VA335539

19890316

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183656

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183657

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183658

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183659

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183660

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183661

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183662

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183663

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183664

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183665

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183666

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183667

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183668

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1183669

19830906

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1216696

19831103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1216697

19831103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1395976

19840726

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1395977

19840726

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1395978

19840726

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1395979

19840726

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1395980

19840726

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D family.

 

TX1395981

19840726

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1395982

19840726

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1395983

19840726

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1522121

19850215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1522122

19850215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1522123

19850215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1522125

19850215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1522126

19850215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1522127

19850215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1579148

19850513

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1579149

19850513

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1579150

19850513

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1579151

19850513

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1628860

19850731

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1628861

19850731

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1676889

19851023

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1676890

19851023

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1676891

19851023

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1747254

19860129

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1747255

19860129

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1834553

19860610

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1834554

19860610

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1834555

19860610

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1834556

19860610

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1834557

19860610

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1859654

19860129

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1933160

19861028

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D family.

 

TX1942310

19870330

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1944925

19861028

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX1990353

19870109

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2014162

19870109

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2028699

19870109

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2048502

19870414

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2048503

19870414

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2048504

19870414

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2048505

19870414

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2124381

19870813

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2126791

19870813

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2126792

19870813

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2203041

19871217

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2203042

19871217

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2203043

19871217

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2203044

19871217

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2203045

19871217

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2304179

19880512

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2304180

19880512

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2304181

19880512

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2304182

19880512

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2304183

19880512

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2372694

19880815

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2391588

19880815

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2441458

19881117

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2441459

19881117

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2441460

19881117

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D family.

 

TX2441461

19881117

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2553625

19890411

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2553672

19890411

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2553673

19890411

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2553674

19890411

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2626907

19890905

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2629857

19890905

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2630860

19890905

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2630865

19890905

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2695846

19891215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2695847

19891215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2695848

19891215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2695849

19891215

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2858116

19900713

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2858117

19900713

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2858118

19900713

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2858119

19900713

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2968946

19901231

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2968947

19901231

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2968948

19901231

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX2968993

19901231

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3388902

19920915

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3388903

19920915

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3388904

19920915

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3388914

19920915

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3388915

19920915

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3418812

19921103

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D family.

 

TX3418813

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3418814

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3419171

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3419172

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3419173

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3421309

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3421310

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3421311

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3421312

19921103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3455759

19930730

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3455760

19931103

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530640

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530641

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530642

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530643

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530644

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530645

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530646

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530647

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530648

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530649

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530650

19930329

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3530651

19930730

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3597593

19930730

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3597594

19930730

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3597595

19930730

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3597596

19930730

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D family.

 

TX3597597

19930730

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3610727

19930730

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3786841

19940309

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3786842

19940309

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3786843

19940309

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3786844

19940309

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3786845

19940309

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3786846

19940309

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3889837

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3889838

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3900494

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3900495

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3900496

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3900497

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3900498

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3900499

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3953667

19940907

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3965958

19941222

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3965960

19941222

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3965961

19941222

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX3966300

19941222

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX4089330

19951009

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX4089331

19951009

 

Florists’ Transworld Delivery, Inc.

F T D family.

 

TX4089332

19951009

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1061554

19820820

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1166223

19830728

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1166224

19830728

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D news.

 

TX1166225

19830728

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1166233

19830728

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1166234

19830728

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1166237

19830728

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1166241

19830728

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1216700

19831103

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1395993

19840726

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1395994

19840726

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1395995

19840726

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1395996

19840726

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1522129

19850215

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1522130

19850215

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1522131

19850215

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1522132

19850215

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1522133

19850215

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX155469

19780918

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1569323

19850226

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1579152

19850513

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1579153

19850513

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1628862

19850731

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1689885

19851023

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1689886

19851023

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1767580

19860129

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1767581

19860129

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1842243

19860610

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1842244

19860610

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1842245

19860610

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D news.

 

TX1945000

19861028

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1998534

19870109

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX1998535

19870109

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX203116

19790306

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX203119

19790306

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2058394

19870414

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2058426

19870414

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2125518

19870813

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2125519

19870813

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2208611

19871217

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2241007

19871217

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2433492

19881117

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2433620

19881117

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2455239

19880815

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2455786

19880815

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2455787

19880815

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2455788

19880815

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2558082

19890411

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2558083

19890411

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2626879

19890905

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2626880

19890905

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2699906

19891215

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2701850

19891215

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX271304

19790615

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX27398

19780313

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX27399

19780313

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2874648

19900713

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D news.

 

TX2874651

19900713

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2976188

19901231

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX2976189

19901231

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX307246

19790529

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX307247

19790529

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX327970

19790913

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX343682

19791012

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3496933

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3497074

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3530909

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3530910

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3530911

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3530912

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3534018

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3534019

19921124

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3574644

19930709

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3574645

19930709

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3574647

19930709

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3585530

19930622

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3585533

19930622

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3603228

19930709

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3603420

19930709

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3603421

19930709

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3656586

19930622

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3811765

19940309

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX382277

19791218

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3824229

19940309

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D news.

 

TX3824789

19940309

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3857721

19940502

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3857722

19940523

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3877554

19940907

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3877555

19940907

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3881266

19940523

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX3966969

19941222

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX426390

19800303

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX486288

19800605

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX512230

19800501

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX54687

19780419

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX55913

19780619

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX55914

19780619

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX562221

19801007

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX562222

19801007

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX655249

19810225

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX655250

19810225

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX767545

19810917

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX767546

19810917

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX767547

19810917

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX767548

19810917

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX860359

19820125

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX860360

19820125

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX882450

19820125

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX963277

19820820

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX963278

19820820

 

Florists’ Transworld Delivery, Inc.

F T D news.

 

TX963279

19820820

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

F T D Spectrum.

 

TX192654

19790221

 

Florists’ Transworld Delivery, Inc.

F T D Spectrum.

 

TX192655

19790221

 

Florists’ Transworld Delivery, Inc.

F T D Spectrum.

 

TX192656

19790221

 

Florists’ Transworld Delivery, Inc.

F T D Spectrum.

 

TX192657

19790221

 

Florists’ Transworld Delivery, Inc.

Father’s cabin.

 

VA677277

19940920

 

Florists’ Transworld Delivery, Inc.

Floating pic with bell design.

 

VAu9965

19790827

 

Florists’ Transworld Delivery, Inc.

Floating pic with cherubs.

 

VAu9963

19790827

 

Florists’ Transworld Delivery, Inc.

Floating pic with man design.

 

VAu10170

19790830

 

Florists’ Transworld Delivery, Inc.

Floral selections.

 

VA 1-401-598

20050322

 

Florists’ Transworld Delivery, Inc.

Floral selections.

 

VA1123408

20020311

 

Florists’ Transworld Delivery, Inc.

Florist

 

TX4411808

19960903

 

Florists’ Transworld Delivery Association

Florist

 

TX4411809

19960903

 

Florists’ Transworld Delivery Association

Florist

 

TX4411810

19960903

 

Florists’ Transworld Delivery Association

Florist

 

TX4411811

19960903

 

Florists’ Transworld Delivery Association

Florist

 

TX4411812

19960903

 

Florists’ Transworld Delivery Association

Florist

 

TX4411813

19970122

 

Florists’ Transworld Delivery Association

Florist.

 

TX108909

19780918

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166226

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166227

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166228

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166229

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166230

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166231

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166232

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166235

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166236

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166238

19830728

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX1166239

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1166240

19830728

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1216698

19831103

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1216699

19831103

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1246270

19831103

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395984

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395985

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395986

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395987

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395988

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395989

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395990

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395991

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1395992

19840726

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX140111

19781113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX140112

19781113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1522118

19850215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1522119

19850215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1522120

19850215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1522124

19850215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1522128

19850215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1579143

19850513

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1579144

19850513

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1579145

19850513

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1579146

19850513

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1579147

19850513

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1628863

19850731

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX1628864

19850731

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1676892

19851023

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1676895

19851023

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1676896

19851023

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1746137

19860129

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1750188

19860129

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1750189

19860129

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1824973

19860610

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1824974

19860610

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1824975

19860610

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1825439

19860610

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1825437

19860610

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1932891

19861028

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1932892

19861028

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1932896

19861028

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1969395

19870109

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1969396

19870109

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX1973104

19870109

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX203115

19790306

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX203117

19790306

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX203118

19790306

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2048447

19870414

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2048500

19870414

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2048501

19870414

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2048518

19870414

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2125517

19870813

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2126353

19870813

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX2126354

19870813

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2202387

19871217

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2202391

19871217

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2202392

19871217

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2202393

19871217

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2202394

19871217

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2303501

19880512

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2303500

19880512

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2303502

19880512

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2303787

19880512

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2371215

19880815

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2371216

19880815

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2371218

19880815

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2433600

19881117

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2433601

19881117

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2433602

19881117

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2433616

19881117

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3476371

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3476372

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3479324

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2526928

19890411

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2526929

19890411

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2526930

19890411

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2526931

19890411

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2629881

19890905

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2629882

19890905

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2629883

19890905

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX2629885

19890905

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2702166

19891215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2702279

19891215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2702280

19891215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2702281

19891215

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX271303

19790615

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2843465

19900713

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2843468

19900713

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2843469

19900713

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2843470

19900713

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX287152

19790712

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2970907

19901231

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2970908

19901231

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2970909

19901231

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX307244

19790529

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX307245

19790529

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX327971

19790913

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX327972

19790913

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3360951

19920804

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3360952

19920804

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3360953

19920804

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3360954

19920804

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3360955

19920804

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425520

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425521

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425522

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425523

19921113

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX3425524

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425525

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425526

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425527

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3425528

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3430863

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3430864

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX343681

19791012

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3465086

19921113

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3476368

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3476369

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3476370

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3479323

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3479325

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3479426

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3479427

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3479428

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3479429

19930211

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3597438

19930730

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3597439

19930730

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3597440

19930730

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3597441

19930730

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3597442

19930730

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3597443

19930730

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3791402

19940509

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3791403

19940509

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3791404

19940509

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX3791405

19940509

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3791406

19940509

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3791407

19940509

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX382275

19791218

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX382276

19791218

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX38872

19780314

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911473

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911474

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911475

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911476

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911477

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911478

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911479

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3911480

19940907

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3966799

19941222

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3966800

19941222

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3966801

19941222

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX3966802

19941222

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX2970910

19901231

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110224

19950828

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110225

19950828

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110226

19950828

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110227

19950828

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110228

19950828

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110229

19950828

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110230

19950828

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX4110231

19950828

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX426388

19800303

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX426389

19800303

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX486286

19800605

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX486287

19800605

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX512229

19800501

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX55085

19780314

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX557036

19800702

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX55851

19780619

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX55852

19780619

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX562217

19801007

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX562218

19801007

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX562219

19801007

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX562220

19801007

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX655244

19810225

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX655245

19810225

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX655246

19810225

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX655247

19810225

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX655248

19810225

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX70244

19780417

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX767538

19810917

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX767539

19810917

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX767540

19810917

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX767541

19810917

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX767542

19810917

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX767543

19810917

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX767544

19810917

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX843022

19820125

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Florist.

 

TX843023

19820125

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX843024

19820125

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX84804

19780808

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX84805

19780808

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX89892

19780714

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX963270

19820820

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX963271

19820820

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX963272

19820820

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX963273

19820820

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX963274

19820820

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX963275

19820820

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX963276

19820820

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5282470

20010322

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5760407

20011115

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5760268

20011115

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5439450

20011207

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5115932

20000328

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5110720

20000626

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5171714

20001013

 

Florists’ Transworld Delivery, Inc.

Florist.

 

TX5235293

20010126

 

Florists’ Transworld Delivery, Inc.

Flower bowl.

 

VAu24997

19801112

 

Florists’ Transworld Delivery, Inc.

Four sided bowl with fruit and vegetable motif on each side.

 

VAu9868

19790529

 

Florists’ Transworld Delivery, Inc.

FTD designer’s workbooks; FTD floral selections.

 

VA948804

19981001

 

Florists’ Transworld Delivery, Inc.

FTD floral selections.

 

VA607060

19930909

 

Florists’ Transworld Delivery, Inc.

FTD floral selections.

 

VA607061

19930909

 

Florists’ Transworld Delivery, Inc.

FTD floral selections.

 

VA817002

19961125

 

Florists’ Transworld Delivery, Inc.

FTD floral selections guide, 1994/95; 1994/95 floral favorites — share the
feeling!

 

VA-684-614

19941013

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

FTD home page.

 

TXu809804

19970612

 

Florists’ Transworld Delivery, Inc.

FTD Jewelry Guide 2011

 

Pending; filed 5/24/2011

 

Florists’ Transworld Delivery, Inc.

FTD selections guide CD version 4.0

 

VA 1-400-213

20050322

 

Florists’ Transworld Delivery, Inc.

General Ledger.

 

TXu494407

1991

 

Florists’ Transworld Delivery, Inc.

Giraffe.

 

VAu304773

19940711

 

Florists’ Transworld Delivery, Inc.

Grandparents Day.

 

VA798563

19960717

 

Florists’ Transworld Delivery, Inc.

Heart shaped bowl with birds & flowers.

 

VAu12004

19790827

 

Florists’ Transworld Delivery, Inc.

Heart shaped bowl with birds and hearts.

 

VAu18921

19800509

 

 

Florists’ Transworld Delivery, Inc.

Jardinere.

 

VAu12005

19790827

 

Florists’ Transworld Delivery, Inc.

Joy of Spring.

 

VA677710

19940920

 

Florists’ Transworld Delivery, Inc.

Joy to the world.

 

VA669142

19940609

 

Florists’ Transworld Delivery, Inc.

Luminary.

 

VA802395

19960724

 

Florists’ Transworld Delivery, Inc.

Mercury connect software program.

 

TX4082385

19950703

 

Florists’ Transworld Delivery, Inc.

Mercury interface.

 

TXu494413

1991

 

Florists’ Transworld Delivery, Inc.

Mercury pro software program.

 

TXu788467

19960801

 

Florists’ Transworld Delivery, Inc.

Mercury wings.

 

TX5026572

19990506

 

Florists’ Transworld Delivery, Inc.

Nutcracker and bowl.

 

VAu11976

19790813

 

Florists’ Transworld Delivery, Inc.

Old-fashioned assortment bowl.

 

VAu9962

19790827

 

Florists’ Transworld Delivery, Inc.

On-line wire service directory.

 

TXu494411

1991

 

Florists’ Transworld Delivery, Inc.

Order entry.

 

TXu494404

1991

 

Florists’ Transworld Delivery, Inc.

Oriental (ivory) container.

 

VAu41766

19821223

 

Florists’ Transworld Delivery, Inc.

Oriental (red) container.

 

VAu41765

19821223

 

Florists’ Transworld Delivery, Inc.

Pamper yourself bouquet.

 

VA711168

19950419

 

Florists’ Transworld Delivery, Inc.

Payroll.

 

TXu494408

1991

 

Florists’ Transworld Delivery, Inc.

Pedestal bowl.

 

VAu12006

19790827

 

Florists’ Transworld Delivery, Inc.

Pick me up 10th anniversary mug.

 

VA645803

19940609

 

Florists’ Transworld Delivery, Inc.

Pick me up.

 

VA804405

19960717

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Pick me up.

 

VA804406

19960717

 

Florists’ Transworld Delivery, Inc.

Pick me up.

 

VA804407

19960717

 

Florists’ Transworld Delivery, Inc.

Planter, floral design number 1.

 

VAu36298

19811208

 

Florists’ Transworld Delivery, Inc.

Planter, floral design number 2.

 

N/A

 

Assignment by Alfted Campana to Florist’s Transworld Delivery Association signed
9/11/80.

Planter, floral design number 3.

 

N/A

 

Assignment by Alfted Campana to Florist’s Transworld Delivery Association signed
9/11/80.

Planter, floral design number 4.

 

N/A

 

Assignment by Alfted Campana to Florist’s Transworld Delivery Association signed
9/11/80.

Planter, wicker design number 1.

 

VAu36307

19811208

 

Florists’ Transworld Delivery, Inc.

Planter, wicker design number 2.

 

VAu36308

19811208

 

Florists’ Transworld Delivery, Inc.

Planter, wicker design number 3.

 

VAu36309

19811208

 

Florists’ Transworld Delivery, Inc.

Planter, wicker design number 4.

 

N/A

 

Assignment by Alfted Campana to Florist’s Transworld Delivery Association signed
9/11/80.

Planter, wood design number 1.

 

VAu36303

19811208

 

Florists’ Transworld Delivery, Inc.

Planter, wood design number 2.

 

VAu36304

19811208

 

Florists’ Transworld Delivery, Inc.

Planter, wood design number 3.

 

VAu36305

19811208

 

Florists’ Transworld Delivery, Inc.

Planter, wood design number 4.

 

VAu36306

19911208

 

Florists’ Transworld Delivery, Inc.

Point of sale/cash register.

 

TXu494412

1991

 

Florists’ Transworld Delivery, Inc.

Porcelain seal figurines.

 

VAu334029

19950419

 

Florists’ Transworld Delivery, Inc.

Posy pail number 1.

 

VAu9958

19790827

 

Florists’ Transworld Delivery, Inc.

Posy pail number 2.

 

VAu9959

19790827

 

Florists’ Transworld Delivery, Inc.

Pumpkin candle holders.

 

VA798565

19960717

 

Florists’ Transworld Delivery, Inc.

Pumpkin candy bowl.

 

VA798566

19960717

 

Florists’ Transworld Delivery, Inc.

1996 Pumpkin mugs.

 

VA798561

19960717

 

Florists’ Transworld Delivery, Inc.

Rabbit.

 

VAu304772

19940711

 

Florists’ Transworld Delivery, Inc.

Ramekin with floral pattern.

 

N/A

 

Assignment by Pinto Ribeiro to Florist’s Transworld Delivery Association signed
10/2/79.

Ramekin with floral pattern.

 

VAu9960

19790827

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Ribbon & bell.

 

VA798562

19960717

 

Florists’ Transworld Delivery, Inc.

Santa design.

 

VA669141

19940609

 

Florists’ Transworld Delivery, Inc.

Since 1910 : a history of Florists’ Transworld Delivery Association.

 

TX1688585

19851010

 

Florists’ Transworld Delivery, Inc.

Snow pot cover.

 

VAu337292

19950419

 

Florists’ Transworld Delivery, Inc.

Songbird

 

VA-672-441

19940920

 

Florists’ Transworld Delivery, Inc.

Song of spring.

 

VA624055

19931102

 

Florists’ Transworld Delivery, Inc.

Spring gazebo.

 

VAu348228

19951013

 

Florists’ Transworld Delivery, Inc.

Spring metal window box.

 

VAu348230

19951013

 

Florists’ Transworld Delivery, Inc.

Spring trunk.

 

VAu348229

19951013

 

Florists’ Transworld Delivery, Inc.

Spring wheelbarrow.

 

VAu348227

19951013

 

Florists’ Transworld Delivery, Inc.

Stain glass pic number 1.

 

VAu24814

19801126

 

Florists’ Transworld Delivery, Inc.

Stain glass pic number 2.

 

VAu24815

19801126

 

Florists’ Transworld Delivery, Inc.

Stain glass pic number 3.

 

VAu24813

19801126

 

Florists’ Transworld Delivery, Inc.

Stain glass pic number 4.

 

VAu24811

19801126

 

Florists’ Transworld Delivery, Inc.

Stain glass pic number 5.

 

VAu24816

19801126

 

Florists’ Transworld Delivery, Inc.

Stain glass pic number 6.

 

VAu24812

19801126

 

Florists’ Transworld Delivery, Inc.

Thanks a bunch.

 

VA580725

19930913

 

Florists’ Transworld Delivery, Inc.

Thanksgiving ‘93 cornucopia.

 

VA582853

19930913

 

Florists’ Transworld Delivery, Inc.

Thanksgiving.

 

VA798564

19960717

 

Florists’ Transworld Delivery, Inc.

The customer service challenge.

 

VA524376

19911118

 

Florists’ Transworld Delivery, Inc.

The FTD anniversary bouquets.

 

VA732942

19931109

 

Florists’ Transworld Delivery, Inc.

The FTD King For A Day bouquet.

 

VA753269

19951201

 

Florists’ Transworld Delivery, Inc.

The holiday catalog FTD direct 1-800 SEND FTD.

 

VA696402

19950120

 

Florists’ Transworld Delivery, Inc.

The new FTD floral selection guide.

 

VA1058265

20001003

 

Florists’ Transworld Delivery, Inc.

Toy soldier potcover.

 

VAu334031

19950419

 

Florists’ Transworld Delivery, Inc.

Ukrainian style egg.

 

VAu41739

199820809

 

Florists’ Transworld Delivery, Inc.

Wholesale accounts receivable/sales analysis.

 

TXu494405

1991

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------


 

Title

 

Reg. No. / Date

 

Owner

Wholesale inventory control.

 

TXu494410

1991

 

Florists’ Transworld Delivery, Inc.

World class bears packaging.

 

VA1058015

20001003

 

Florists’ Transworld Delivery, Inc.

Worm.

 

VAu21789

19800908

 

Florists’ Transworld Delivery, Inc.

You’re a picture perfect secretary!

 

VA624054

19931102

 

Florists’ Transworld Delivery, Inc.

 

--------------------------------------------------------------------------------